Exhibit 10.22

 

MEMORANDUM OF AGREEMENT

 

BETWEEN

 

THE DRY CREEK RANCHERIA BAND OF POMO INDIANS

 

AND

 

COUNTY OF SONOMA

 

MARCH 18, 2008

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page No.

 

 

 

I.

PURPOSE OF AGREEMENT

2

II.

ISSUES IN DISPUTE

2

III.

DEFINITIONS

3

IV.

DECLARATIONS REGARDING THE ONGOING PROJECTS AND THE PETALUMA PROPERTY

9

V.

ENVIRONMENTAL REVIEW

9

VI.

ONGOING PROJECT MITIGATION MEASURES

16

VII.

ALCOHOL LICENSE AND EMERGENCY ACCESS ROAD

18

VIII.

LAW ENFORCEMENT SERVICES

21

IX.

PROSECUTION

23

X.

FIRE AND EMERGENCY SERVICES

24

XI.

SOCIOECONOMIC CONDITIONS

28

XII.

DUGAN PROPERTY

28

XIII.

PETALUMA PROPERTY

31

XIV.

FUTURE TRUST ACQUISITIONS AND TRIBAL DEVELOPMENT

32

XV.

MITIGATION MONITORING AND REPORTING

33

XVI.

REVENUE AND MITIGATION COSTS

33

XVII.

RE-OPENER PROVISIONS

36

XVIII.

INDEMNIFICATION

38

XIX.

CONFIDENTIALITY

39

XX.

DISPUTE RESOLUTION

40

XXI.

JUDICIAL REVIEW AND ENFORCEMENT

43

XXII.

NOTICES

44

XXIII.

MUTUAL LIMITED WAIVER OF SOVEREIGN IMMUNITY

45

XXIV.

CEQA REVIEW

46

XXV.

REVIEW BY THE DEPARTMENT OF INTERIOR AND OTHER ACTIONS FOLLOWING EXECUTION

46

XXVI.

MISCELLANEOUS PROVISIONS

47

 

i

--------------------------------------------------------------------------------


 

MEMORANDUM OF AGREEMENT

 

This Memorandum of Agreement (“Agreement”) is effective as of March 18, 2008, by
and between the County of Sonoma (the “County”) and the Dry Creek Rancheria Band
of Pomo Indians (the “Tribe”) (referred to herein collectively as “the Parties”
and as to each as a “Party”).  The terms “County” and “Tribe” as used herein
shall include the Parties’ governmental entities, departments and officials
unless otherwise stated.

 

RECITALS

 

WHEREAS, the Tribe is a federally-recognized Indian Tribe located on federal
Trust Lands known as the Dry Creek Rancheria (“Rancheria”), which lands are
connected to State Route 128 (“SR 128”) by BIA Reservation Road S-93 (“BIA 93”),
and which lands and roads are within the geographic boundaries of the County;
and

 

WHEREAS, under the Indian Gaming Regulatory Act, 25 U.S.C. § 2701, et seq.
(“IGRA”), the Tribe may engage in gaming as a means of promoting Tribal economic
development, self-sufficiency and strong Tribal government; and

 

WHEREAS, IGRA generally requires that Class III gaming be conducted pursuant to
a Tribal-State Class III gaming compact; and

 

WHEREAS, on or about September 10, 1999, and effective in May, 2000, the Tribe
entered into a compact with the State of California (“Compact”), as contemplated
under IGRA; and

 

WHEREAS, the Tribe desires to operate Tribal economic development projects in a
manner that benefits the Tribe, its members, and the community as a whole, and
the County recognizes the mutual benefit that can be derived if those goals are
achieved; and

 

WHEREAS, the Tribe and the County have participated in a series of joint
meetings to address potential off-Reservation environmental impacts and possible
additional mitigation measures that might be taken with respect to proposed
economic development projects on the Reservation and other lands owned in fee by
the Tribe, consistent with the Tribe’s sovereignty, applicable law, and the
Compact; and

 

WHEREAS, proposed and future Tribal development are not County projects and are
not subject to the discretionary approval of the County and absent this
Agreement the County has limited opportunity to influence mitigation measures or
seek compensation for adverse environmental impacts; and

 

WHEREAS, the Parties acknowledge that given the scope of the proposed Tribal
economic development projects, specific impacts are not always subject to
precise measurement and that the mitigation measures agreed upon below are
intended as good faith approximate mitigation of identified impacts; and

 

WHEREAS, the Parties recognize that this Agreement is an important step in
furthering a government-to-government relationship and building trust, mutual
respect and

 

1

--------------------------------------------------------------------------------


 

cooperation that is intended to benefit the Tribe, its members and the entire
Sonoma County community;

 

NOW, THEREFORE, the Parties agree as follows:

 

AGREEMENT

 


I.                      PURPOSE OF AGREEMENT


 


1.1           THE PURPOSE OF THIS AGREEMENT IS TO:


 


1.1.1        MEMORIALIZE UNDERSTANDINGS THAT ARE INTENDED TO RESOLVE AND SETTLE
A RANGE OF DISPUTES BETWEEN THE TRIBE AND THE COUNTY;


 


1.1.2        ASSURE THE IMPLEMENTATION OF MEASURES FOR MITIGATING THE
OFF-RESERVATION IMPACTS OF THE EXISTING CASINO, THE DUGAN PROJECTS, AND THE
RESORT PROJECT;


 


1.1.3        ESTABLISH A MUTUALLY AGREEABLE PROCESS TO IDENTIFY AND MITIGATE
POTENTIAL OFF-RESERVATION ENVIRONMENTAL IMPACTS OF FUTURE TRIBAL ECONOMIC
DEVELOPMENT PROJECTS, INCLUDING, WITH RESPECT TO THOSE WHICH ARE ON-RESERVATION
GAMING PROJECTS, A PROCESS THAT MEETS OR EXCEEDS THE PROCESSES REQUIRED UNDER
THE COMPACT;


 


1.1.4        CREATE A PROCESS TO RESOLVE FUTURE DISPUTES THAT MAY ARISE BETWEEN
THE COUNTY AND THE TRIBE UNDER THIS AGREEMENT;


 


1.1.5        CREATE A FRAMEWORK FOR BUILDING AND MAINTAINING A MUTUALLY
BENEFICIAL GOVERNMENT-TO-GOVERNMENT RELATIONSHIP BETWEEN THE TRIBE AND THE
COUNTY; AND


 


1.1.6        IDENTIFY WAYS FOR THE TRIBE AND THE COUNTY TO WORK TOGETHER TO
PROVIDE SERVICES AND BENEFITS TO THE TRIBAL COMMUNITY AND SONOMA COUNTY
RESIDENTS.


 


II.                    ISSUES IN DISPUTE


 


2.1           THE TRIBE AND COUNTY ARE INVOLVED IN A NUMBER OF LEGAL DISPUTES
WHICH ARE SUMMARIZED BELOW.  THIS AGREEMENT IS INTENDED TO SETTLE THESE DISPUTES
AND TO PROVIDE A MECHANISM TO RESOLVE OTHER CONTROVERSIES THAT MAY ARISE UNDER
THIS AGREEMENT IN THE FUTURE.  THE DISPUTED ISSUES INCLUDE:


 


2.1.1        ALCOHOL LICENSE:  IN THE MATTER OF THE PROTEST OF SHERIFF BILL
COGBILL, ET AL. AGAINST THE PERSON TO PERSON AND PREMISES TO PREMISES TRANSFER
OF A GENERAL PUBLIC EATING PLACE ALCOHOL LICENSE - THE COUNTY SHERIFF, FIRE
CHIEF, BOARD OF SUPERVISORS AND THE ALEXANDER VALLEY ASSOCIATION (“AVA”) EACH
PROTESTED TO THE DEPARTMENT OF ALCOHOLIC BEVERAGE CONTROL (“ABC”) THAT THE RIVER
ROCK CASINO SHOULD NOT BE GRANTED A LIQUOR LICENSE.  THE TRIBE CONTENDS IT IS
QUALIFIED TO OBTAIN THE APPLIED FOR LICENSE.  THE PROTESTS ARE PENDING BEFORE AN
ABC ADMINISTRATIVE LAW JUDGE.


 


2.1.2        DUGAN PROPERTY TRUST APPLICATION:  CALIFORNIA DEPARTMENT OF
CONSERVATION, ET AL. V. ACTING PACIFIC REGIONAL DIRECTOR, BUREAU OF INDIAN
AFFAIRS - THE STATE OF

 

2

--------------------------------------------------------------------------------


 


CALIFORNIA, COUNTY AND AVA EACH ARE APPEALING A BUREAU OF INDIAN AFFAIRS (“BIA”)
DECISION TO TAKE 18 ACRES OF LAND (THE “DUGAN PROPERTY”), ADJACENT TO THE
RANCHERIA, INTO TRUST FOR THE TRIBE.  THE MATTER IS PENDING BEFORE THE
DEPARTMENT OF THE INTERIOR BOARD OF INDIAN APPEALS (“IBIA”).


 


2.1.3        FIRE SAFETY INSPECTIONS:  IN THE MATTER OF THE SONOMA COUNTY FIRE
CHIEF’S APPLICATION FOR AN INSPECTION WARRANT - THIS CASE INVOLVES THE COUNTY
FIRE CHIEF’S APPLICATION FOR A STATE CIVIL ADMINISTRATIVE INSPECTION WARRANT FOR
THE RANCHERIA.  THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
CALIFORNIA DETERMINED THAT THE COUNTY DOES NOT HAVE FIRE CODE ENFORCEMENT
JURISDICTION ON THE RESERVATION AND THE NINTH CIRCUIT COURT OF APPEALS, IN A
FINAL JUDGMENT, AFFIRMED THE DISTRICT COURT’S DETERMINATION.  A PETITION FOR
CERTIORARI TO THE UNITED STATES SUPREME COURT OF THE NINTH CIRCUIT JUDGMENT HAS
NOT YET BEEN FILED BY THE COUNTY.


 


2.1.4        WASTEWATER DISCHARGE:  IN RE: DRY CREEK RANCHERIA NPDES PERMIT – ON
APRIL 30, 2007, THE UNITED STATES ENVIRONMENTAL PROTECTION AGENCY (“USEPA”)
ISSUED A NATIONAL POLLUTANT DISCHARGE ELIMINATION SYSTEM (“NPDES”) PERMIT TO
ALLOW THE TRIBE TO DISCHARGE TREATED WASTEWATER INTO A TRIBUTARY OF THE RUSSIAN
RIVER.  THE COUNTY AND AVA FILED PETITIONS FOR ADMINISTRATIVE REVIEW OF THE
PERMIT ALLEGING CONCERNS OVER POTENTIAL ENVIRONMENTAL IMPACTS.  THE TRIBE
CONTENDS THAT THE PERMIT WAS APPROPRIATELY GRANTED AND IS ENVIRONMENTALLY SOUND.
THE PETITIONS ARE PENDING BEFORE THE USEPA ENVIRONMENTAL APPEALS BOARD AND THE
PERMIT HAS BEEN STAYED.


 


2.1.5        GAMING FACILITIES’ POTENTIAL OFF-RESERVATION IMPACTS:  COUNTY’S
DISPUTE REGARDING MITIGATION OF GAMING FACILITIES’ ENVIRONMENTAL IMPACTS - THE
COUNTY AND TRIBE DISPUTE WHETHER SIGNIFICANT OFF-RESERVATION IMPACTS OF ITS
EXISTING AND PLANNED RANCHERIA GAMING PROJECTS HAVE BEEN ADEQUATELY MITIGATED.


 


2.1.6        TRIBE’S PETALUMA TRUST APPLICATION:  COUNTY OPPOSITION TO PETALUMA
GAMING TRUST APPLICATION - THE COUNTY OPPOSES THE TRIBE’S APPLICATION TO TAKE
277 ACRES OF LAND INTO TRUST FOR GAMING PURPOSES NEAR PETALUMA.  THE TRIBE
CONTENDS THAT ITS PENDING APPLICATION SATISFIES ALL APPLICABLE STANDARDS FOR
TRANSFER OF THE LAND INTO TRUST FOR GAMING PURPOSES.


 


III.                   DEFINITIONS


 

The following terms shall be defined in this Agreement as set forth in this
subdivision.

 


3.1           “ALTERNATIVE ROAD SITE” MEANS A SITE FOR AN EMERGENCY ACCESS ROAD
OTHER THAN ONLY THROUGH THE DUGAN PROPERTY PROVIDED SUCH A ROAD IS COMPLETED IN
THE SAME TIMEFRAME, SERVE THE SAME FUNCTION, AND BE AS EFFECTIVE FOR SUCH
PURPOSES AS THE EMERGENCY ACCESS ROAD THROUGH THE DUGAN PROPERTY EXCEPT AS MAY
BE AGREED TO BY THE PARTIES.


 


3.2           “BASE YEAR” MEANS THE PRIOR YEAR AS CALCULATED IN SECTION 16.5.


 


3.3           “BINDING ARBITRATION PROVISIONS” MEANS THE ARBITRATION PROCESS SET
FORTH IN SECTION 20.2.

 

3

--------------------------------------------------------------------------------


 


3.4           “BOND” MEANS THE PERFORMANCE AND PAYMENT BOND DESCRIBED IN
SECTION 7.8 BELOW, PROVIDED THAT IN LIEU OF PROVIDING SUCH BOND THE PARTIES MAY
AGREE ON THE ESTABLISHMENT AND FUNDING OF A CONSTRUCTION COMPLETION ACCOUNT AS
DEFINED HEREIN AND DESCRIBED IN SECTION 7.8.  THE BOND AND CONSTRUCTION
COMPLETION ACCOUNT ARE REFERRED TO INTERCHANGEABLY AS THE “CONSTRUCTION
ASSURANCE DEVICE.”


 


3.5           “CONSERVATION EASEMENT” MEANS AN EASEMENT OVER A PORTION OF THE
PETALUMA PROPERTY AS FURTHER DESCRIBED IN SECTION 12.3.


 


3.6           “CONSTRUCTION ASSURANCE DEVICE” MEANS A PERFORMANCE AND/OR PAYMENT
BOND OR CONSTRUCTION COMPLETION ACCOUNT, EITHER OF WHICH CONTAINS SUFFICIENT
RESOURCES TO BUILD OR COMPLETE THE EMERGENCY ACCESS ROAD AND INTERSECTION
IMPROVEMENTS AND CAN BE ACCESSED BY THE COUNTY FOR SUCH PURPOSES.


 


3.7           “COMPACT” MEANS THE TRIBAL-STATE COMPACT ENTERED INTO PURSUANT TO
IGRA BETWEEN THE TRIBE AND THE STATE OF CALIFORNIA, EFFECTIVE MAY, 2000, ANY
AMENDMENTS OR REVISIONS THERETO, OR ANY NEW COMPACT RELATED TO GAMING ON THE
RANCHERIA ENTERED INTO DURING THE TERM.


 


3.8           “CONSTRUCTION COMPLETION ACCOUNT” MEANS AN ACCOUNT AT A BANK TO BE
MUTUALLY AGREED UPON BY THE PARTIES, WHICH AGREEMENT SHALL NOT BE UNREASONABLY
WITHHELD, TO SERVE IN LIEU OF A BOND IN ACCORDANCE WITH SECTION 7.8.5 BELOW. 
THE CONSTRUCTION COMPLETION ACCOUNT WOULD BE AN ACCOUNT INTO WHICH THE TRIBE
WOULD DEPOSIT, OR CAUSE TO BE DEPOSITED, SUFFICIENT CASH TO COVER THE COSTS OF
COMPLETING THE TRIBE’S REQUIRED CONSTRUCTION OF THE EMERGENCY ACCESS ROAD AND OF
THE INTERSECTION IMPROVEMENT, AS WELL AS AN ADDITIONAL 7% THEREOF TO COVER
CONTINGENCIES SUCH AS POTENTIAL COST OVERRUNS.  WITHDRAWALS AND EXPENDITURES
FROM THE CONSTRUCTION COMPLETION ACCOUNT WILL BE IN ACCORDANCE WITH SECTION 7.8
AND 7.9 BELOW.


 


3.9           “CUMULATIVELY SIGNIFICANT IMPACTS” MEANS THE POSSIBLE IMPACTS ON
THE OFF-RESERVATION ENVIRONMENT OF A TRIBAL COMMERCIAL DEVELOPMENT PROJECT THAT
MAY BE INDIVIDUALLY LIMITED BUT CUMULATIVELY SIGNIFICANT IF THE INCREMENTAL
IMPACTS OF AN INDIVIDUAL PROJECT ARE CONSIDERABLE WHEN VIEWED IN CONNECTION WITH
THE IMPACTS OF PAST PROJECTS, OTHER CURRENT PROJECTS, AND REASONABLY FORESEEABLE
FUTURE PROJECTS.


 


3.10         “CULTURAL CENTER” MEANS THE TRIBE’S PROPOSED CULTURAL CENTER
LOCATED ON THE RANCHERIA.


 


3.11         “DUGAN PROJECTS” MEANS THE PROJECTS SHOWN ON EXHIBIT B AND AS MAY
BE OTHERWISE DESCRIBED IN THE FINAL ENVIRONMENTAL ASSESSMENT DATED AUGUST 2005
AND PREPARED FOR THE DUGAN FEE-TO-TRUST APPLICATION.


 


3.12         “DUGAN PROPERTY” MEANS THE REAL PROPERTY PARCEL CONTIGUOUS TO THE
RANCHERIA THAT IS COMMONLY REFERRED TO AS SUCH AND IS THE SUBJECT OF A PENDING
FEE-TO-TRUST APPLICATION TO THE DEPARTMENT OF THE INTERIOR.


 


3.13         “EFFECTIVE DATE” MEANS THE LATTER DATE UPON WHICH THIS AGREEMENT IS
FORMALLY APPROVED BY THE COUNTY BOARD OF SUPERVISORS AND THE TRIBE’S BOARD OF
DIRECTORS, WHICH IS ANTICIPATED TO BE ON MARCH 18, 2008.

 

4

--------------------------------------------------------------------------------


 


3.14         “EMERGENCY ACCESS ROAD” MEANS THE ROAD DESCRIBED IN SECTION 7.3
THAT PROVIDES EMERGENCY ACCESS CONNECTING THE RANCHERIA TO HIGHWAY 128, EITHER
THROUGH THE DUGAN PROPERTY OR BY WAY OF THE ALTERNATIVE ROAD SITE.


 


3.15         “EMERGENCY ACCESS ROAD PLANS” MEANS THE PLANS REVIEWED AND ACCEPTED
BY THE COUNTY AS DESCRIBED IN SECTION 7.3 BELOW, OR THE ALTERNATIVE ROAD PLANS
REVIEWED AND ACCEPTED BY THE COUNTY AS DESCRIBED IN SECTION 7.7.


 


3.16         “ENVIRONMENTAL ASSESSMENT” MEANS THE AUGUST 2005 FINAL DRY CREEK
RANCHERIA FEE-TO-TRUST PROJECT ENVIRONMENTAL ASSESSMENT DOCUMENT DRAFTED FOR THE
DUGAN PROPERTY FEE-TO-TRUST APPLICATION PREPARED FOR THE TRIBE BY ENVIRONMENTAL
SCIENCE ASSOCIATES (ESA).


 


3.17         “ENVIRONMENTAL ORDINANCE” MEANS THE DRY CREEK ORDINANCE THAT WAS
ADOPTED ON OCTOBER 14, 2000 BY RESOLUTION NO. 00-10-14-005, WHICH AMENDED AN
EARLIER VERSION ADOPTED ON APRIL 29, 2000.  BOTH ORDINANCES WERE ENACTED
PURSUANT TO SECTION 10.8 OF THE COMPACT.


 


3.18         “ENVIRONMENTAL STUDY” MEANS THE FINAL DRY CREEK RANCHERIA ECONOMIC
DEVELOPMENT MASTER PLAN ENVIRONMENTAL STUDY FOR THE RESORT DEVELOPMENT DATED
JANUARY 2008, WHICH WAS PREPARED FOR THE TRIBE BY ESA WITH RESPECT TO THE RESORT
PROJECT.


 


3.19         “EXISTING CASINO” MEANS THE CASINO KNOWN AS THE “RIVER ROCK CASINO”
AS DESCRIBED IN SECTION 4.1 BELOW, INCLUDING THE PARKING LOTS, PARKING
STRUCTURES, BUILDINGS, ROADS, UTILITIES AND OTHER INFRASTRUCTURE.


 


3.20         “FINANCING” MEANS THE RECEIPT BY THE TRIBE OR BY ANOTHER ENTITY OR
FINANCIAL INSTITUTION ON ITS BEHALF, OF THE FIRST DRAW OF FUNDS DERIVED FROM THE
MAJOR FINANCING COMMITMENTS THAT ARE PART OF THE EFFORT TO UNDERTAKE DEVELOPMENT
OF THE RESORT PROJECT.


 


3.21         “GAMING” OR “GAMING ACTIVITIES” MEANS CLASS II AND CLASS III
GAMBLING ACTIVITIES AS DEFINED UNDER IGRA AND AS, WITH RESPECT TO CLASS III
GAMING, IS ALLOWED UNDER THE COMPACT.


 


3.22         “GAMING AUTHORITY” MEANS THE DRY CREEK TRIBAL GAMING COMMISSION,
THE TRIBAL GOVERNMENTAL AGENCY CREATED UNDER TRIBAL LAW PURSUANT TO IGRA TO
REGULATE GAMING ON TRIBAL TRUST LAND.


 


3.23         “GAMING FACILITY” MEANS A BUILDING IN WHICH GAMING IS TAKING PLACE
AND AS IS OTHERWISE DEFINED IN THE COMPACT.


 


3.24         “GAMING OPERATIONS” MEANS THE CONDUCT OF GAMING AND THE OPERATION
OF THE GAMING FACILITY, INCLUDING THE ADMINISTRATION AND OTHER NECESSARY
SERVICES.


 


3.25         “IGRA” MEANS THE INDIAN GAMING REGULATORY ACT OF 1988 AND ANY
AMENDMENTS OR REGULATIONS ISSUED PURSUANT TO THE ACT.


 


3.26         “INFRASTRUCTURE” MEANS THE UTILITIES, UTILITY FACILITIES, AND
WASTEWATER TREATMENT PLANT, ALL CURRENTLY EXISTING ON THE RANCHERIA AND DUGAN
PROPERTY; THE WASTEWATER STORAGE

 

5

--------------------------------------------------------------------------------


 


FACILITIES, ABOVE-GROUND DETENTION FACILITIES, NATURAL GAS LINES, ELECTRICAL
SUB-STATION, AND ROADS (INCLUDING THE ACORN ROAD) CONSTRUCTED OR TO BE
CONSTRUCTED ON THE RANCHERIA OR THE DUGAN PROPERTY AND MADE AVAILABLE TO THE
EXISTING CASINO, THE RESORT PROJECT OR THE DUGAN PROJECTS, AS DISCUSSED IN THE
ENVIRONMENTAL ASSESSMENT OR ENVIRONMENTAL STUDY; EXHIBIT B (RELATING TO THE
DUGAN PROJECTS); THE EMERGENCY ACCESS ROAD; THE INTERSECTION IMPROVEMENTS; AND
THE EXISTING WELLS.


 


3.27         “IN LIEU FEE” MEANS THE FEE DETERMINED IN ACCORDANCE WITH
SECTION 16.9.


 


3.28         “INTERESTED PERSONS” MEANS (I) THE COUNTY; (II) ANY CITY THAT HAS
BOUNDARIES WHICH ARE CONTIGUOUS TO THE BOUNDARIES OF THE TRUST LAND ON WHICH A
PROPOSED TRIBAL COMMERCIAL DEVELOPMENT PROJECT IS TO BE CONSTRUCTED; (III) ANY
STATE AND/OR FEDERAL AGENCY WHICH, IF A PROJECT WERE NOT TAKING PLACE ON INDIAN
LANDS, WOULD HAVE RESPONSIBILITY FOR APPROVING A TRIBAL COMMERCIAL DEVELOPMENT
PROJECT OR WOULD LAWFULLY EXERCISE AUTHORITY OVER THE NATURAL RESOURCES THAT MAY
BE IMPACTED BY A TRIBAL COMMERCIAL DEVELOPMENT PROJECT; AND (IV) ANY PERSON,
GROUP, POLITICAL SUBDIVISION, OR AGENCY THAT SUBMITS A TIMELY REQUEST TO THE
TRIBE IN WRITING TO RECEIVE A NOTICE OF PREPARATION OR COMPLETION OF A DRAFT
TEIR, OR HAS TIMELY COMMENTED ON A TRIBAL COMMERCIAL DEVELOPMENT PROJECT IN A
WRITING RECEIVED BY THE TRIBE IN ACCORDANCE WITH THE APPLICABLE PROCESS FOR
CONSIDERING SUCH COMMENTS.  NOTHING IN THIS SECTION SHALL BE DEEMED TO CONFER
ANY RIGHTS ON AN INTERESTED PERSON.


 


3.29         “INTERGOVERNMENTAL MITIGATION AGREEMENT” MEANS AN AGREEMENT BETWEEN
THE PARTIES WITH RESPECT TO OFF-RESERVATION MITIGATION MEASURES IN CONNECTION
WITH A TRIBAL COMMERCIAL DEVELOPMENT PROJECT THAT IS SUBJECT TO THE
ENVIRONMENTAL REVIEW PROVISIONS OF THIS AGREEMENT.  TO THE EXTENT ANY PROVISION
HEREIN REQUIRES OR REFERS TO AN INTERGOVERNMENTAL MITIGATION AGREEMENT, THIS
AGREEMENT SHALL SATISFY ALL SUCH REQUIREMENTS WITH RESPECT TO THE ONGOING
PROJECTS. THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO ITS ENVIRONMENTAL AND
DISPUTE RESOLUTION PROCESSES, IS INTENDED BY THE PARTIES TO SERVE AS ANY
INTERGOVERNMENTAL MITIGATION AGREEMENT WITH RESPECT TO FUTURE CONSTRUCTION
RELATED TO TRIBAL GAMING OPERATIONS OR ACTIVITIES THAT MAY BE REQUIRED IN ANY
COMPACT ENTERED INTO DURING THE TERM OF THIS AGREEMENT.


 


3.30         “INTERSECTION IMPROVEMENTS” MEANS THE IMPROVEMENTS AT THE
INTERSECTIONS OF SR 128 AND BIA 93, AND AT SR 128 AND THE EMERGENCY ACCESS ROAD,
AS PROVIDED IN SECTION 16.4 AND EXHIBIT A.


 


3.31         “MASTER PLAN” MEANS THE TRIBE’S ECONOMIC DEVELOPMENT MASTER PLAN
DESCRIBED IN THE ENVIRONMENTAL STUDY.


 


3.32         “NON-COMMERCIAL TRIBAL PROJECT” MEANS ANY PROJECT UNDERTAKEN BY THE
TRIBE ON TRUST LANDS INVOLVING ANY CONSTRUCTION, IMPROVEMENT, OR EXPANSION
RELATED TO AN INTENDED OR EXISTING NON-COMMERCIAL ACTIVITY OR PURPOSE,
INCLUDING, BUT NOT LIMITED TO, THOSE PROJECTS AND ACTIVITIES DESCRIBED IN
SECTION 3.43.5 AND EXCLUDING COMMERCIAL TRIBAL DEVELOPMENT PROJECTS.


 


3.33         “ONGOING PROJECTS” MEANS THE EXISTING CASINO, THE DUGAN PROJECTS,
AND THE RESORT PROJECT, INCLUDING THE INFRASTRUCTURE.

 

6

--------------------------------------------------------------------------------


 


3.34         “PETALUMA PROPERTY” MEANS THE APPROXIMATELY 277 ACRES OWNED BY THE
TRIBE WITHIN AN UNINCORPORATED PORTION OF THE COUNTY ALONG U.S. HIGHWAY 101 NEAR
THE CITY OF PETALUMA AND SHOWN IN EXHIBIT C.


 


3.35         “PROJECT” MEANS ANY PROJECT UNDERTAKEN BY THE TRIBE ON TRUST LANDS
THAT INVOLVES ANY SUBSTANTIAL CONSTRUCTION, IMPROVEMENT, OR EXPANSION THAT IS
LIKELY TO CAUSE A SIGNIFICANT ADVERSE IMPACT.


 


3.36         “RANCHERIA” MEANS THE APPROXIMATELY 75 ACRES OF TRUST LAND
PRESENTLY ACCESSED BY STATE HIGHWAY 128, INCLUDING BIA 93.


 


3.37         “RESERVATION” MEANS THE RANCHERIA AND ANY OTHER LAND HELD IN TRUST
FOR THE TRIBE BY THE FEDERAL GOVERNMENT THAT IS LOCATED WITHIN SONOMA COUNTY.


 


3.38         “RESORT PROJECT” MEANS PHASE I AND PHASE II OF THE GAMING AND
HOSPITALITY PROJECT AND THE INFRASTRUCTURE DISCUSSED IN THE ENVIRONMENTAL STUDY.


 


3.39         “SHERIFF’S DEPARTMENT” MEANS THE SONOMA COUNTY SHERIFF’S
DEPARTMENT.


 


3.40         “SIGNIFICANT ADVERSE IMPACT(S)” MEANS A SUBSTANTIAL OR POTENTIALLY
SUBSTANTIAL ADVERSE CHANGE IN THE OFF-RESERVATION ENVIRONMENT AS A RESULT OF A
PROJECT AS DETERMINED, TO THE EXTENT POSSIBLE, ON SCIENTIFIC AND FACTUAL DATA. 
POSSIBLE DIFFERENCES OF EXPERT OPINIONS SHALL NOT ALONE REQUIRE THAT THE TRIBE
MAKE A FINDING OF SIGNIFICANT ADVERSE IMPACT.


 


3.41         “TEIR” MEANS A TRIBAL ENVIRONMENTAL IMPACT REPORT, AS DESCRIBED IN
SECTION V BELOW.


 


3.42         “TERM” MEANS THE TERM OF THIS AGREEMENT WHICH SHALL COMMENCE ON THE
EFFECTIVE DATE AND TERMINATE WHEN THE COMPACT, INCLUDING ANY AMENDMENT,
REVISION, OR MODIFICATIONS THERETO EXPIRES BUT IN ANY EVENT NO EARLIER THAN
MIDNIGHT, DECEMBER 31, 2020.  THE AGREEMENT TERM THEREFORE INCLUDES, AND IS
AUTOMATICALLY EXTENDED BY, THE TERM OF ANY EXTENSION(S), MODIFICATIONS(S) AND/OR
AMENDMENT(S) OF THE COMPACT.  SPECIFIC PROVISIONS MAY ALSO BE EXTENDED BY
OPERATION OF SECTION 26.8.  THE TERM IS SIMILARLY EXTENDED BY ANY NEW COMPACT
UNLESS THERE HAS BEEN AT LEAST A TWO YEAR LAPSE SINCE TERMINATION OF THE COMPACT
AND, DURING ANY SUCH TWO YEAR PERIOD, NO GAMING ACTIVITIES OCCURRED ON THE
RESERVATION.


 


3.43         “TRIBAL COMMERCIAL DEVELOPMENT PROJECT” MEANS A PROJECT WHICH MAY
RESULT IN A SIGNIFICANT ADVERSE IMPACT AND CONSISTS OF THE FOLLOWING:


 


3.43.1          ANY PROJECT ON TRUST LAND (INCLUDING THE PETALUMA PROPERTY IF IT
BECOMES TRUST LAND) THAT IS PRIMARILY UNDERTAKEN FOR OR IN CONNECTION WITH A
COMMERCIAL PURPOSE OR ENTERPRISE, BUT EXCLUDING THE ONGOING PROJECTS OR ANY PART
THEREOF; OR


 


3.43.2          ANY EXPANSION OR SIGNIFICANT RENOVATION OR MODIFICATION OF THE
EXISTING CASINO OR ANY SIGNIFICANT EXCAVATION, CONSTRUCTION OR DEVELOPMENT OF A
NEW GAMING FACILITY OR PROPOSED GAMING FACILITY ON TRUST LANDS AFTER THE
EFFECTIVE DATE FOR WHICH THERE IS A SIGNIFICANT ADVERSE IMPACT, OTHER THAN IN
CONNECTION WITH THE ONGOING PROJECTS OR THOSE PROJECTS DESCRIBED IN
SECTION 3.43.5 BELOW, WHICH ARE EXCLUDED; OR

 

7

--------------------------------------------------------------------------------


 


3.43.3          EACH EXPANSION IN THE OPERATION OF SLOT MACHINES ABOVE 2,000 ON
THE RANCHERIA, INCLUDING IN CONNECTION WITH THE ONGOING PROJECTS, BUT ONLY AS TO
THE SIGNIFICANT ADVERSE IMPACTS, IF ANY, OF THE INCREASE IN MACHINES OVER
2,000; OR


 


3.43.4          ANY NON-COMMERCIAL TRIBAL PROJECTS THAT INCLUDE THE CONSTRUCTION
OF MORE THAN SIX SINGLE FAMILY HOUSES, SIX OR MORE RESIDENTIAL UNITS IN ONE
BUILDING, OR ANY BUILDING THAT IS MORE THAN THREE STORIES IN HEIGHT.


 


3.43.5          NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE TERM
“TRIBAL COMMERCIAL DEVELOPMENT PROJECT” DOES NOT INCLUDE:


 

A.             THE RESORT PROJECT, INCLUDING BUT NOT LIMITED TO ALL
INFRASTRUCTURE IMPROVEMENTS, OR ANY RENOVATIONS OR DEMOLITION OF ALL OR PART OF
THE EXISTING CASINO PRIOR TO OR IN CONNECTION WITH THE DEVELOPMENT, CONSTRUCTION
OR OPERATION OF THE RESORT PROJECT;

 

B.             THE DUGAN PROJECTS, INCLUDING BUT NOT LIMITED TO ALL
INFRASTRUCTURE IMPROVEMENTS;

 

C.             THE CULTURAL CENTER;

 

D.             ANY EXPANSION OF GAMING ACTIVITIES OR THE ENTERING INTO,
FINALIZATION, OR EFFECTUATION OF A COMPACT, NEW COMPACT, OR COMPACT AMENDMENT
DURING THE AGREEMENT TERM WHICH PERMITS THE TRIBE TO OPERATE, OR THE ACTUAL
OPERATION OF LESS THAN, 2,001SLOT MACHINES;

 

E.             ANY PROJECT WHICH WOULD BE EXEMPT UNDER ARTICLES 18 AND 19 OF THE
CALIFORNIA ENVIRONMENTAL QUALITY ACT (“CEQA”) GUIDELINES; OR

 

F.              NON-COMMERCIALLY BASED DEVELOPMENT AND CONSTRUCTION ACTIVITIES
OR PROJECTS ON TRUST LANDS, INCLUDING BUT NOT LIMITED TO ACTIVITIES OR PROJECTS
RELATING TO HOUSING, EDUCATION, CULTURE, RELIGION, GOVERNMENT, RECREATION, FIRE
AND PUBLIC SAFETY SERVICES, ROADS, UTILITIES, AND THE MAINTENANCE OF TRIBAL
LANDS.  IN THIS CONTEXT, NON-COMMERCIALLY BASED MEANS DEVELOPMENT OR PROJECTS
AND THE RELATED CONSTRUCTION ACTIVITIES THAT ARE INTENDED PRIMARILY FOR THE
TRIBE AND THE TRIBAL GOVERNMENT AND ALL TRIBAL INFRASTRUCTURE OWNED AND RUN BY
THE TRIBAL GOVERNMENT THAT IS NOT SUBSTANTIALLY RELATED TO A TRIBAL COMMERCIAL
DEVELOPMENT PROJECT.  NOTWITHSTANDING THE ABOVE, ROADS THAT PREDOMINANTLY SERVE
RESERVATION PURPOSES OTHER THAN A TRIBAL COMMERCIAL DEVELOPMENT PROJECT, AND
DEVELOPMENT AND CONSTRUCTION ACTIVITIES OR PROJECTS RELATED TO WATER RESOURCES,
DRINKING WATER AND WASTEWATER FACILITIES, INCLUDING ALL EQUIPMENT AND FACILITIES
RELATED TO WATER WELLS, WATER TREATMENT PLANTS, WASTEWATER TREATMENT PLANTS,
TREATED WASTEWATER IRRIGATION AND DISCHARGE, SHALL NOT BE DEEMED TO BE TRIBAL
COMMERCIAL DEVELOPMENT PROJECTS,

 


3.44         “TRUST LAND” MEANS LANDS LOCATED WITHIN THE GEOGRAPHIC BORDERS OF
SONOMA COUNTY AND HELD BY THE FEDERAL GOVERNMENT FOR THE BENEFIT OF THE TRIBE.

 

8

--------------------------------------------------------------------------------


 


IV.                   DECLARATIONS REGARDING THE ONGOING PROJECTS AND THE
PETALUMA PROPERTY


 


4.1           THE EXISTING CASINO.  THE TRIBE HAS OPERATED THE EXISTING CASINO
SINCE SEPTEMBER 2002.  IT CURRENTLY HOUSES APPROXIMATELY 1,600 SLOT MACHINES
WITHIN APPROXIMATELY 60,000 SQUARE FEET OF SPRUNG™ BRAND DOMED FACILITIES.  IT
IS SERVED BY A MULTI-SECTION PARKING GARAGE ON THE RANCHERIA WHICH CONTAINS
APPROXIMATELY 1,179 SPACES.  CERTAIN MODIFICATIONS, NOT INCLUDING EXPANSION OF
THE FACILITY, MAY BE MADE TO THE EXISTING CASINO AS PART OF THE FIRST PHASE OF
CONSTRUCTING AND DEVELOPING THE RESORT PROJECT.


 


4.2           THE RESORT PROJECT.  THE RESORT PROJECT INVOLVES THE CONSTRUCTION
OF NEW RESORT AND CASINO FACILITIES, INCLUDING THE EVENTUAL ADDITION, THROUGH
PHASES, OF A TOTAL OF AN APPROXIMATELY 600 ROOM HOTEL AND RELATED RESTAURANT,
RETAIL AND HOSPITALITY FACILITIES.  APPROXIMATELY 260 ROOMS ARE SCHEDULED FOR
COMPLETION DURING THE FIRST PHASE OF DEVELOPMENT. THE TRIBE RELEASED ITS
ENVIRONMENTAL STUDY, PREPARED PURSUANT TO ITS ENVIRONMENTAL ORDINANCE, WHICH
OUTLINED A TWO-PHASE BUILD-OUT OF THE RESORT PROJECT.  THE ENVIRONMENTAL STUDY
CONTAINS INFORMATION THAT WOULD BE REQUIRED IN A DRAFT TEIR FOR FUTURE TRIBAL
COMMERCIAL DEVELOPMENT PROJECTS.  AS PART OF THE RESORT PROJECT’S CONSTRUCTION
AND DEVELOPMENT, THE EXISTING CASINO MAY UNDERGO CERTAIN MODIFICATIONS OR
RENOVATIONS.  SUCH MODIFICATIONS AND RENOVATIONS ARE INCLUDED WITHIN THE MEANING
OF THE TERM “RESORT PROJECT” IN THIS AGREEMENT.


 


4.3           THE DUGAN PROJECT.  IN AUGUST, 2006, THE BIA APPROVED THE TRIBE’S
APPLICATION TO PLACE THE APPROXIMATELY 18 ACRE DUGAN PROPERTY, WHICH IS
PRESENTLY OWNED BY THE TRIBE IN FEE, INTO TRUST FOR THE BENEFIT OF THE TRIBE. 
THE DEVELOPMENT PLAN CONTAINED IN THE FEE-TO-TRUST APPLICATION INCLUDED THE
CREATION OF SINGLE FAMILY HOMES FOR TRIBAL HOUSING, VINEYARDS, A WINERY WITH
OFFICES (THAT CAN BE USED AS A TRIBAL COMMUNITY ROOM), A FIRE STATION, AND A
PAVED ACCESS ROAD.  THE ENVIRONMENTAL REVIEW PROCESS REQUIRED UNDER THE NATIONAL
ENVIRONMENTAL POLICY ACT (NEPA) WITH RESPECT TO PLACING THE DUGAN PROPERTY INTO
TRUST, INCLUDING DRAFTING OF THE ENVIRONMENTAL ASSESSMENT AND MEETINGS WITH THE
COUNTY AND THE PUBLIC, HAS BEEN COMPLETED.  THE DUGAN PROJECT INCLUDES THOSE
PROJECTS SHOWN ON EXHIBIT B.


 


4.4           THE PETALUMA PROPERTY.  IN APRIL 2006, THE TRIBE FILED A
FEE-TO-TRUST APPLICATION THAT SOUGHT TO HAVE THE PETALUMA PROPERTY PLACED INTO
FEDERAL TRUST FOR THE TRIBE’S BENEFIT.  THE TRUST APPLICATION WAS FILED UNDER
FEDERAL PROVISIONS FOR ACQUIRING LAND INTO TRUST FOR TRIBAL GOVERNMENTAL GAMING
PURPOSES.  PURSUANT TO SECTION 13, THE TRIBE HAS AGREED TO SUSPEND THE GAMING
PURPOSES OF THE APPLICATION, WHICH APPLICATION MAY REMAIN PENDING TO SERVE OTHER
USES, INCLUDING NON-GAMING COMMERCIAL USES AND THE DEVELOPMENT OF A MITIGATION
BANK.  IF CERTAIN CONDITIONS SPECIFIED IN THIS AGREEMENT ARE SATISFIED, THE
TRIBE HAS AGREED TO PERMANENTLY FOREGO GAMING ON THE PETALUMA PROPERTY.


 


V.                    ENVIRONMENTAL REVIEW


 


5.1           THE TRIBE AND COUNTY AGREE ON THE IMPORTANCE OF CONDUCTING AN
APPROPRIATE ENVIRONMENTAL ANALYSIS OF TRIBAL DEVELOPMENT PROJECTS TO DETERMINE
POTENTIAL OFF-RESERVATION ADVERSE ENVIRONMENTAL IMPACTS AND, IF NECESSARY,
APPROPRIATE MITIGATION.  TOWARD THIS END, AND PURSUANT TO SECTION 10.8 OF THE
COMPACT, THE TRIBE ENACTED THE ENVIRONMENTAL ORDINANCE TO PROVIDE A PROCESS FOR
DETERMINING OFF-RESERVATION ENVIRONMENTAL IMPACTS OF TRIBAL DEVELOPMENT

 

9

--------------------------------------------------------------------------------


 


PROJECTS THAT RELATE TO GAMING FACILITIES AND WHETHER OR NOT THEY ARE LIKELY TO
CAUSE A SIGNIFICANT ADVERSE IMPACT OUTSIDE THE RESERVATION, AND TO PROVIDE
PROCEDURES WITH RESPECT TO SUCH DETERMINATIONS AND THE POSSIBLE NEED FOR
MITIGATION.


 


5.2           THE ENVIRONMENTAL REVIEW PROCESS UNDER THE ENVIRONMENTAL ORDINANCE
HAS BEEN COMPLETED FOR THE EXISTING CASINO AND FOR THE RESORT PROJECT.  IN
ADDITION, THE NEPA PROCESS APPLICABLE TO THE TRIBE’S APPLICATION TO TAKE THE
DUGAN PROPERTY INTO TRUST HAS BEEN COMPLETED.  THE ENVIRONMENTAL PROCESSES AND
REPORTS WITH RESPECT TO THE EXISTING CASINO, RESORT PROJECT, AND DUGAN PROJECT
(COLLECTIVELY, THE “ONGOING PROJECTS”) HAVE BEEN REVIEWED AND COMMENTED UPON BY
THE COUNTY AND OTHERS.  THOSE COMMENTS HAVE BEEN CONSIDERED BY THE TRIBE IN
ACCORDANCE WITH THE ENVIRONMENTAL ORDINANCE AND THE COMMENT PERIODS IN
CONNECTION WITH THOSE PROJECTS ARE NOW CLOSED.  THE PARTIES AGREE THAT ANY AND
ALL FURTHER ACTIONS, IF ANY, TO BE TAKEN BY THE TRIBE WITH RESPECT TO ANY
ENVIRONMENTAL PROCESSES APPLICABLE TO THE ONGOING PROJECTS ARE SET FORTH IN THIS
AGREEMENT.


 


5.3           FUTURE TRIBAL COMMERCIAL DEVELOPMENT PROJECTS UNDERTAKEN BY THE
TRIBE ON TRUST LANDS SHALL BE SUBJECT, TO THE OFF-RESERVATION ENVIRONMENTAL
IMPACT PROCESSES SET FORTH IN THIS SECTION 5.3, INCLUDING ALL SUBDIVISIONS
THEREOF AND THE BINDING ARBITRATION PROCESS SET FORTH IN SECTION 20.2.


 


5.3.1            FUTURE NON-COMMERCIAL TRIBAL PROJECTS ARE NOT SUBJECT TO THIS
AGREEMENT.  IF THE TRIBE, IN ITS SOLE DISCRETION, ELECTS TO ADOPT OR FOLLOW SOME
OR ALL OF THE ENVIRONMENTAL PROCESSES SET FORTH IN THIS AGREEMENT FOR A
NON-COMMERCIAL TRIBAL PROJECT(S), THE COUNTY SHALL COOPERATE IN GOOD FAITH IN
TIMELY REVIEWING AND COMMENTING ON SUBMISSIONS OF REPORTS AND STUDIES TO IT BY
THE TRIBE, AND MEETING AND CONFERRING WITH THE TRIBE ON MITIGATION MEASURES AT
THE TRIBE’S REQUEST.  THE TRIBE’S PARTICIPATION IN ENVIRONMENTAL PROCESSES WITH
THE COUNTY UNDER SUCH CIRCUMSTANCES SHALL NOT BE DEEMED TO BE A WAIVER OF THE
TRIBE’S SOVEREIGN JURISDICTION OR IMMUNITY UNLESS EXPRESSLY PROVIDED IN WRITING,
NOR SHALL PARTICIPATION IN ANY PROCESS IN THIS AGREEMENT BE DEEMED TO CONSTITUTE
SUCH A WAIVER EXCEPT AS EXPRESSLY SET FORTH AND LIMITED IN SECTION 23 BELOW.


 


5.3.2            AS TO TRIBAL COMMERCIAL DEVELOPMENT PROJECTS, THE TRIBE SHALL
CONSIDER AND DETERMINE WHETHER SUCH PROJECTS MAY POTENTIALLY CAUSE SIGNIFICANT
ADVERSE IMPACTS, INCLUDING IN THOSE AREAS IDENTIFIED IN SECTION 5.3.10 C AND, IF
SO, SHALL ISSUE EITHER A TRIBAL NEGATIVE DECLARATION OR A TRIBAL ENVIRONMENTAL
IMPACT REPORT (“TEIR”).


 


5.3.3            THE NEGATIVE DECLARATION, TEIR AND INTERGOVERNMENTAL MITIGATION
AGREEMENT PROCESSES SET FORTH BELOW SHALL NOT BE APPLICABLE TO ANY OF THE
ONGOING PROJECTS.  THE NEGOTIATIONS LEADING TO THIS AGREEMENT AND THE PROVISIONS
HEREOF SHALL BE DEEMED TO SATISFY ANY REQUIREMENT FOR ENVIRONMENTAL REVIEW,
STUDIES, REPORTING, NOTICE, CONSULTATION, MITIGATION (IF REQUIRED) AND OTHER
ENVIRONMENTAL ACTIONS THAT MAY BE REQUIRED BY LAW OR AGREEMENT WITH RESPECT TO
THE ONGOING PROJECTS.


 


5.3.4            THE TRIBE AGREES TO INCORPORATE THE ENVIRONMENTAL REVIEW
PROVISIONS APPLICABLE TO THIS AGREEMENT INTO ITS ENVIRONMENTAL ORDINANCE WITH
RESPECT TO TRIBAL COMMERCIAL DEVELOPMENT PROJECTS THAT RELATE TO GAMING.  THE
ENVIRONMENTAL REVIEW PROVISIONS OF THIS AGREEMENT APPLICABLE TO NON-GAMING
TRIBAL COMMERCIAL DEVELOPMENT PROJECTS SHALL BE

 

10

--------------------------------------------------------------------------------


 


INCLUDED IN ONE OR MORE SEPARATE TRIBAL ORDINANCES WHICH SHALL BE PROVIDED TO
THE COUNTY IMMEDIATELY FOLLOWING ENACTMENT.  NOTWITHSTANDING SUCH INCORPORATION
INTO TRIBAL ORDINANCES, THE ENVIRONMENTAL REVIEW AND DISPUTE RESOLUTION
PROCEDURES PROVIDED FOR IN THIS AGREEMENT SHALL BE APPLICABLE INDEPENDENTLY OF
ANY SUCH ORDINANCE.


 


5.3.5            EXCEPT AS MAY BE EXPRESSLY PROVIDED HEREIN, NOTHING IN THIS
AGREEMENT SHALL BE CONSTRUED TO:


 

A.             SUPPLANT OR LIMIT THE APPLICATION OF ANY OTHERWISE APPLICABLE
FEDERAL LAW OR REGULATION, INCLUDING BUT NOT LIMITED TO NEPA; OR

 

B.             CONFER JURISDICTION ON THE COUNTY OR THE STATE, OR DIMINISH THE
TRIBE’S SOVEREIGN POWERS AND JURISDICTION, OVER ANY TRUST LANDS; OR

 

C.             SUPPLANT OR LIMIT THE JURISDICTION OF ANY FEDERAL OR STATE
AGENCY.

 


5.3.6            FOR ANY TRIBAL COMMERCIAL DEVELOPMENT PROJECT, THE TRIBE SHALL
EITHER ISSUE A NOTICE OF COMPLETION OF A DRAFT TEIR OR A TRIBAL NEGATIVE
DECLARATION.  THE TRIBE SHALL CONSULT WITH THE COUNTY AT THE EARLIEST
PRACTICABLE DATE, CONSISTENT WITH SECTION 5.3.7 BELOW, AND IN ANY EVENT AT LEAST
30 DAYS PRIOR TO THE ISSUANCE OF A TRIBAL NEGATIVE DECLARATION OR A NOTICE OF
COMPLETION OF A DRAFT TEIR.


 


5.3.7            A PURPOSE OF THE CONSULTATION PROCESS IS TO PERMIT THE COUNTY
TO HAVE INPUT INTO DESIGN CONSIDERATIONS AND MITIGATION MEASURES WITH RESPECT TO
PROJECTS AND TO RAISE ISSUES THAT MAY BE APPROPRIATE FOR AN INTERGOVERNMENTAL
MITIGATION AGREEMENT.  SUCH CONSULTATIONS SHALL BE CONFIDENTIAL TO THE EXTENT
PERMITTED BY LAW AND SHALL BE SUBJECT TO THE PROVISIONS OF SECTION 19 OF THIS
AGREEMENT.  NOTHING IN THIS SECTION SHALL EITHER LIMIT THE TRIBE’S JURISDICTION
OR GRANT TO THE COUNTY JURISDICTION OR AUTHORITY REGARDING THE DESIGN OF A
TRIBAL COMMERCIAL DEVELOPMENT PROJECT OR NON-COMMERCIAL TRIBAL DEVELOPMENT
PROJECT.


 


5.3.8            TRIBAL NEGATIVE DECLARATION PROCESS.


 

A.             IF, FOLLOWING COMPLETION OF AN INITIAL STUDY, THE TRIBE
DETERMINES THAT A TRIBAL COMMERCIAL DEVELOPMENT PROJECT IS NOT LIKELY TO HAVE A
SIGNIFICANT ADVERSE IMPACT IN THOSE AREAS IDENTIFIED IN SECTION 5.3.10(C), THE
TRIBE MAY PREPARE A TRIBAL NEGATIVE DECLARATION IN LIEU OF CONDUCTING THE
STUDIES AND PREPARING THE MATERIALS REQUIRED FOR A TEIR UNDER THIS AGREEMENT. 
THE INITIAL STUDY MAY CONSIST OF AN ENVIRONMENTAL CHECKLIST.  THE TRIBAL
NEGATIVE DECLARATION SHALL BE CIRCULATED FOR COMMENT TO THE PUBLIC, INTERESTED
PARTIES, THE COUNTY AND THE STATE CLEARINGHOUSE FOR THIRTY (30) DAYS.

 

B.             THE TRIBE SHALL CONSIDER ANY COMMENTS RECEIVED DURING THE 30-DAY
REVIEW PROCESS AND MAY ADOPT THE PROPOSED NEGATIVE DECLARATION OR A MITIGATED
NEGATIVE DECLARATION IF IT FINDS THAT, BASED ON THE RECORD AS A WHOLE, THERE IS
NO SUBSTANTIAL EVIDENCE THAT THE PROJECT WILL HAVE A SIGNIFICANT ADVERSE
IMPACT.  THE COUNTY MAY REQUEST AN ADDITIONAL FIFTEEN (15) DAY EXTENSION FOR
FURTHER TECHNICAL REVIEW OR TO PREPARE AND OBTAIN AUTHORIZATION TO ISSUE
COMMENTS, AND SUCH REQUEST SHALL NOT BE UNREASONABLY DENIED BY THE TRIBE. 
NOTHING IN THIS SECTION 5.3.8(B) SHALL PRECLUDE THE PARTIES FROM AGREEING TO A
LONGER PERIOD OF TIME IN WHICH TO

 

11

--------------------------------------------------------------------------------


 

SUBMIT COMMENTS IF SUCH AN EXTENSION IS WARRANTED.  THE TRIBE SHALL PROVIDE THE
RECORD AND THE APPROPRIATE ENVIRONMENTAL DOCUMENT TO THE COUNTY WITHIN TEN
(10) DAYS OF ITS ADOPTION.

 

C.             THE PARTIES AGREE THAT ACTIVITIES OR PROJECTS, SUCH AS INTERIOR
REMODELING, REDECORATING, REFURBISHMENT, MAINTENANCE OR OTHER CHANGES TO A
FACILITY THAT DO NOT ALTER THE OVERALL FOOTPRINT OF THE FACILITY, AND THAT ADDS
LESS THAN 10% TO THE TOTAL SQUARE FOOTAGE OF AN INTERIOR GAMING AREA, AND DOES
NOT MATERIALLY CHANGE THE LOOK OF THE FACILITY AS SEEN FROM OFF-RESERVATION
LOCATIONS, AND ANY ACTIVITIES OR PROJECTS THAT WOULD BE EXEMPT UNDER ARTICLES 18
AND 19 OF THE CEQA GUIDELINES, WOULD NOT HAVE A SIGNIFICANT ADVERSE IMPACT.

 

D.             DURING THE COMMENT PERIOD FOR THE NEGATIVE DECLARATION, OR WITHIN
SUCH ADDITIONAL TIME PERIOD AS THE PARTIES MAY AGREE, THE COUNTY MAY, FOR
REASONABLE CAUSE, INITIATE THE INTERGOVERNMENTAL MITIGATION AGREEMENT PROVISIONS
SET FORTH IN SECTION 5.3.18, AND IF NO AGREEMENT CAN BE REACHED, INITIATE THE
DISPUTE RESOLUTION PROCESSES HEREIN, INCLUDING THE BINDING ARBITRATION
PROVISIONS.  “REASONABLE CAUSE” MEANS THAT THE COUNTY HAS SUBSTANTIAL EVIDENCE
THAT THE TRIBAL COMMERCIAL DEVELOPMENT PROJECT WOULD RESULT IN A SIGNIFICANT
ADVERSE IMPACT THAT WILL NOT BE MITIGATED TO AN IMPACT LEVEL, IF ANY, THAT IS
LESS THAN SIGNIFICANT.

 


5.3.9            TRIBAL ENVIRONMENTAL IMPACT REPORT (TEIR).  FOR TRIBAL
COMMERCIAL DEVELOPMENT PROJECTS THAT THE TRIBE HAS DETERMINED WILL HAVE A
SIGNIFICANT ADVERSE IMPACT, THE TRIBE SHALL CAUSE A TEIR TO BE PREPARED WHICH
ANALYZES POTENTIALLY SIGNIFICANT ADVERSE IMPACTS, AS PROVIDED BELOW.  THE TRIBE
SHALL CONSULT WITH THE COUNTY REGARDING THE SCOPE OF THE ENVIRONMENTAL REVIEW
AND CONSIDER ANY RECOMMENDATION FROM THE COUNTY CONCERNING THE PERSON OR ENTITY
TO PREPARE THE TEIR.


 


5.3.10          THE TRIBE SHALL UNDERTAKE GOOD FAITH EFFORTS TO IDENTIFY AND
DISCLOSE IN THE TEIR ANY SIGNIFICANT ADVERSE IMPACTS THAT WILL BE CAUSED BY THE
PROJECT.  THE TEIR ALSO SHALL IDENTIFY WAYS IN WHICH SIGNIFICANT ADVERSE IMPACTS
CAN BE AVOIDED OR MITIGATED TO LESS THAN SIGNIFICANT AND, WHERE SUCH A RESULT
CANNOT BE REASONABLY OBTAINED, ANALYZE HOW IMPACTS CAN BE REASONABLY MINIMIZED,
IF POSSIBLE, AND SHALL INCLUDE A STATEMENT SETTING FORTH ALL OF THE FOLLOWING:


 

A.             ALL SIGNIFICANT ADVERSE IMPACTS OF THE PROPOSED PROJECT;

 

B.             ANY SIGNIFICANT ADVERSE IMPACTS THAT CANNOT BE AVOIDED OR
MITIGATED TO LESS THAN SIGNIFICANT IF THE PROJECT IS IMPLEMENTED;

 

C.             MITIGATION MEASURES PROPOSED TO MINIMIZE OR AVOID SIGNIFICANT
ADVERSE IMPACTS, INCLUDING BUT NOT LIMITED TO THOSE HAVING AN EFFECT ON
AESTHETICS, AGRICULTURAL RESOURCES, AIR QUALITY, BIOLOGICAL RESOURCES, CULTURAL
RESOURCES, GEOLOGY AND SOILS, HAZARDS AND HAZARDOUS MATERIALS, HYDROLOGY AND
WATER QUALITY, LAND USE, MINERAL RESOURCES, NOISE, POPULATION AND HOUSING,
PUBLIC SERVICES, RECREATION, TRANSPORTATION/TRAFFIC, UTILITIES, AND SERVICE
SYSTEMS;

 

D.             ALTERNATIVES TO THE PROJECT, PROVIDED THAT THE TRIBE NEED NOT
ADDRESS ALTERNATIVES THAT WOULD CAUSE IT TO FOREGO ITS RIGHT TO ENGAGE IN GAMING
ACTIVITIES, OR PRECLUDE IT FROM IMPLEMENTING ACTIVITIES OR PROJECTS THAT HAVE
BEEN PROPOSED IN A TRUST APPLICATION APPROVED BY THE BIA;

 

12

--------------------------------------------------------------------------------


 

E.             ANY CUMULATIVELY SIGNIFICANT IMPACTS; AND

 

F.              WHETHER THE PROPOSED MITIGATION WOULD BE EFFECTIVE TO REDUCE THE
POTENTIAL SIGNIFICANT ADVERSE IMPACTS TO A LEVEL OF LESS THAN SIGNIFICANT.

 


5.3.11          IN ADDITION TO THE INFORMATION REQUIRED PURSUANT TO
SECTION 5.3.10, THE TEIR SHALL ALSO CONTAIN A STATEMENT BRIEFLY INDICATING THE
REASONS FOR DETERMINING, IF SUCH IS THE CASE, THAT THE IMPACTS OF THE PROJECT ON
THE OFF-RESERVATION ENVIRONMENT ARE NOT SIGNIFICANT AND CONSEQUENTLY HAVE NOT
BEEN DISCUSSED IN DETAIL IN THE TEIR.  SUCH A STATEMENT CAN BE CONTAINED IN AN
ENVIRONMENTAL CHECKLIST AND ATTACHED AS AN EXHIBIT TO THE TEIR.  ANY SIGNIFICANT
ADVERSE IMPACTS SHALL BE CLEARLY IDENTIFIED AND DESCRIBED IN THE TEIR, GIVING
DUE CONSIDERATION TO BOTH THE SHORT-TERM AND LONG-TERM IMPACTS.  THE DISCUSSION
OF MITIGATION MEASURES SHALL DESCRIBE FEASIBLE MEASURES WHICH COULD MINIMIZE OR
AVOID THE SIGNIFICANT ADVERSE IMPACTS.  IF A MITIGATION MEASURE IS INFEASIBLE,
THE TEIR MUST DEMONSTRATE THE SPECIFIC ECONOMIC, TECHNOLOGICAL, LEGAL, OR OTHER
CONSIDERATIONS WHICH MAKE THE IDENTIFIED MITIGATION MEASURE INFEASIBLE.  THE
TEIR MUST ANALYZE THE PROPOSED PROJECT AS A WHOLE, INCLUDING ACTIVITIES THAT THE
TRIBE DETERMINES ARE REASONABLY FORESEEABLE.


 


5.3.12          THE TEIR SHALL ALSO CONTAIN AN INDEX OR TABLE OF CONTENTS AND A
SUMMARY, WHICH SHALL IDENTIFY EACH SIGNIFICANT ADVERSE IMPACT ON THE
OFF-RESERVATION ENVIRONMENT TOGETHER WITH PROPOSED MEASURES THAT WOULD REDUCE OR
AVOID THAT IMPACT.


 


5.3.13          NOTICE OF PREPARATION AND DETERMINATION OF SCOPE OF TEIR.  IF IT
IS DETERMINED BY THE TRIBE THAT A TEIR IS REQUIRED FOR A TRIBAL COMMERCIAL
DEVELOPMENT PROJECT, THE TRIBE SHALL ISSUE A NOTICE OF PREPARATION TO THE STATE
CLEARINGHOUSE IN THE STATE OFFICE OF PLANNING AND RESEARCH (“STATE
CLEARINGHOUSE”) AND TO THE COUNTY.  THE TRIBE SHALL ALSO PROVIDE NOTICE TO ALL
INTERESTED PERSONS.


 

A.             THE NOTICE SHALL INCLUDE ALL OF THE FOLLOWING INFORMATION:

 

(I)            A DESCRIPTION OF THE PROJECT;

 

(II)           THE LOCATION OF THE PROJECT SHOWN ON A DETAILED, PREFERABLY
TOPOGRAPHICAL, MAP, AND ON A REGIONAL MAP; AND

 

(III)          THE PROBABLE OFF-RESERVATION SIGNIFICANT ADVERSE IMPACTS OF THE
PROJECT.

 

B.             THE NOTICE SHALL ALSO INFORM ALL INTERESTED PERSONS OF THE
OPPORTUNITY TO PROVIDE COMMENTS TO THE TRIBE, WITHIN THIRTY (30) DAYS OF THE
RECEIPT OF THE NOTICE OF PREPARATION BY THE STATE CLEARINGHOUSE AND THE COUNTY,
OF SIGNIFICANT ENVIRONMENTAL ISSUES, REASONABLE ALTERNATIVES, AND/OR MITIGATION
MEASURES THAT SUCH PERSONS MAY CONTEND SHOULD BE EXPLORED IN A DRAFT TEIR.

 


5.3.14          IN ADDITION, THE TRIBE SHALL MEET WITH THE COUNTY TO ASSIST THE
TRIBE IN DETERMINING THE SCOPE AND CONTENT OF THE TEIR WITHIN FIFTEEN (15) DAYS
OF SUCH A REQUEST BY THE COUNTY AND SUCH REQUEST SHALL BE MADE WITHIN FIFTEEN
(15) DAYS OF RECEIPT OF THE NOTICE. 

 

13

--------------------------------------------------------------------------------


 


SUCH SCOPING MEETING BETWEEN THE PARTIES SHALL TAKE PLACE WITHIN THE THIRTY (30)
DAY COMMENT PERIOD UNLESS ANOTHER DATE IS MUTUALLY AGREED UPON IN WRITING
BETWEEN THE PARTIES.


 


5.3.15          IN ADDITION, THE TRIBE SHALL CONDUCT A SCOPING HEARING FOR
PROJECTS OF STATEWIDE, REGIONAL, OR AREA WIDE SIGNIFICANCE AND PROVIDE PUBLIC
NOTICE OF THE HEARING INCLUDING WRITTEN NOTIFICATION TO INTERESTED PERSONS.


 


5.3.16          NOTICE OF COMPLETION OF THE DRAFT TEIR.  UPON COMPLETION OF THE
DRAFT TEIR, THE TRIBE SHALL SUBMIT A COPY OF THE DRAFT TEIR AND A NOTICE OF
COMPLETION TO THE STATE CLEARINGHOUSE AND THE COUNTY.


 

A.             THE NOTICE OF COMPLETION SHALL INCLUDE ALL OF THE FOLLOWING
INFORMATION:

 

(I)            A BRIEF DESCRIPTION OF THE PROJECT;

 

(II)           THE PROPOSED LOCATION OF THE PROJECT;

 

(III)          AN ADDRESS WHERE COPIES OF THE DRAFT TEIR ARE AVAILABLE; AND

 

(IV)          NOTICE OF A COMMENT PERIOD OF AT LEAST FORTY-FIVE (45) DAYS DURING
WHICH THE TRIBE MAY RECEIVE COMMENTS ON THE DRAFT TEIR.

 

B.             THE NOTICE SHALL ALSO INFORM INTERESTED PERSONS OF THE
PREPARATION OF THE DRAFT TEIR AND OF THE OPPORTUNITY TO PROVIDE COMMENTS TO THE
TRIBE WITHIN FORTY-FIVE (45) DAYS OF THE NOTICE.  THE COUNTY MAY REQUEST AN
ADDITIONAL FIFTEEN (15) DAY EXTENSION, IF SUCH ADDITIONAL TIME IS REQUIRED FOR
FURTHER TECHNICAL REVIEW OR TO PREPARE AND OBTAIN APPROVAL OF COMMENTS, AND SUCH
AN EXTENSION REQUEST SHALL NOT BE UNREASONABLY DENIED BY THE TRIBE.  NOTHING IN
THIS SECTION SHALL PRECLUDE THE PARTIES FROM AGREEING TO A LONGER EXTENSION OF
TIME TO SUBMIT COMMENTS IF SUCH AN EXTENSION IS WARRANTED.

 

C.             THE TRIBE SHALL SUBMIT SEVEN (7) COPIES OF THE DRAFT TEIR AND
NOTICE OF COMPLETION TO THE COUNTY, AND THE TRIBE WILL SERVE, IN A TIMELY
MANNER, A NOTICE OF COMPLETION TO ALL INTERESTED PERSONS AND TO THE HEALDSBURG
PUBLIC LIBRARY.  THE TRIBE SHALL CONCURRENTLY MAKE AN ELECTRONIC VERSION OF THE
DRAFT TEIR AVAILABLE TO THE PUBLIC ON ITS WEBSITE.  IN ADDITION, THE TRIBE WILL
PROVIDE PUBLIC NOTICE BY AT LEAST ONE OF THE PROCEDURES SPECIFIED BELOW:

 

(I)            PUBLICATION, AT LEAST ONE TIME, BY THE TRIBE IN A NEWSPAPER OF
GENERAL CIRCULATION IN THE AREA AFFECTED BY THE PROJECT.  IF MORE THAN ONE AREA
IS AFFECTED, THE NOTICE SHALL BE PUBLISHED IN THE NEWSPAPER OF LARGEST
CIRCULATION FROM AMONG THE NEWSPAPERS OF GENERAL CIRCULATION IN THOSE AREAS; OR

 

(II)           DIRECT MAILING BY THE TRIBE TO THE OWNERS AND OCCUPANTS OF
PROPERTY ADJACENT TO, BUT OUTSIDE, THE TRIBAL LANDS (OR PROPOSED TRIBAL LANDS)
ON WHICH THE PROJECT IS TO BE LOCATED.  OWNERS OF SUCH PROPERTY SHALL BE
IDENTIFIED AS SHOWN ON THE LATEST COUNTY ASSESSMENT ROLL.

 

14

--------------------------------------------------------------------------------


 


5.3.17          ISSUANCE OF FINAL TEIR.  THE TRIBE SHALL PREPARE AND MAKE
AVAILABLE TO THE COUNTY, STATE CLEARINGHOUSE AND THE PUBLIC FOR THIRTY (30) DAYS
A FINAL TEIR, WHICH SHALL CONSIST OF:


 

A.             THE DRAFT TEIR OR A REVISION OF THE DRAFT;

 

B.             COMMENTS AND RECOMMENDATIONS RECEIVED ON THE DRAFT TEIR EITHER
VERBATIM OR IN SUMMARY;

 

C.             A LIST OF PERSONS, ORGANIZATIONS, AND PUBLIC AGENCIES COMMENTING
ON THE DRAFT TEIR;

 

D.             THE TRIBE’S RESPONSE TO COMMENTS AND RECOMMENDATIONS FROM THE
REVIEW AND CONSULTATION PROCESS; AND

 

E.             ANY OTHER INFORMATION ADDED BY THE TRIBE.

 


5.3.18          MEET AND CONFER TO NEGOTIATE INTERGOVERNMENTAL MITIGATION
AGREEMENT.  NOT LATER THAN FIFTEEN (15) DAYS FOLLOWING THE PUBLICATION OF THE
NOTICE OF COMPLETION OF THE DRAFT TEIR, THE PARTIES SHALL COMMENCE DILIGENT AND
GOOD FAITH NEGOTIATIONS AND SHALL OTHERWISE USE THEIR RESPECTIVE BEST EFFORTS,
INCLUDING MEETING AND CONFERRING, TO FINALIZE, APPROVE, EXECUTE AND DELIVER AN
INTERGOVERNMENTAL MITIGATION AGREEMENT FOR THE PROJECT.  THE PRIMARY OBJECTIVE
OF AN INTERGOVERNMENTAL MITIGATION AGREEMENT IS TO PROVIDE FOR BINDING AND
MUTUALLY ENFORCEABLE AGREEMENTS WHICH INSURE THE TIMELY MITIGATION OF
SIGNIFICANT ADVERSE IMPACTS, WHERE SUCH IMPACTS:


 

A.             ARE PRIMARILY ATTRIBUTABLE TO THE PROJECT BEING PROPOSED;

 

B.             OCCUR OUTSIDE OF THE GEOGRAPHIC BOUNDARIES OF THE TRIBE’S
EXISTING OR PROPOSED TRUST LANDS AND WITHIN THE GEOGRAPHIC BOUNDARIES OF THE
COUNTY; AND

 

C.             ARE WITHIN THE JURISDICTION OR RESPONSIBILITY OF THE COUNTY.

 


5.3.19          BINDING ARBITRATION.  IF THE PARTIES, AFTER MEETING AND
CONFERRING CONSISTENT WITH SECTION 5.3.18 ABOVE, HAVE NOT APPROVED, EXECUTED AND
DELIVERED AN INTERGOVERNMENTAL MITIGATION AGREEMENT FOR A TRIBAL COMMERCIAL
DEVELOPMENT PROJECT CONSISTENT WITH THIS SECTION WITHIN THIRTY (30) DAYS AFTER
THE DATE OF THE PUBLICATION OF THE FINAL TEIR, OR SUCH OTHER DATE AS THE PARTIES
MAY MUTUALLY AGREE IN WRITING, EITHER PARTY MAY INITIATE THE BINDING ARBITRATION
DISPUTE RESOLUTION PROCESSES CONTAINED IN SECTION 20.2.


 


5.3.20          AS TO NON-COMMERCIAL TRIBAL PROJECTS, THE REQUIREMENT TO ENTER
INTO A FINAL INTERGOVERNMENTAL MITIGATION AGREEMENT OR TO SUBMIT TO BINDING
ARBITRATION OR A COURT IMPOSED REMEDY IF AN IMPASSE IS REACHED, OR OTHERWISE
SHALL NOT BE IMPOSED ON THE TRIBE.  IF AGREEMENT IS NOT REACHED ON AN
INTERGOVERNMENTAL MITIGATION AGREEMENT REGARDING A NON-COMMERCIAL TRIBAL
PROJECT, THE TRIBE RETAINS THE RIGHT AND JURISDICTION TO PROCEED WITH THE
PROJECT AND THE COUNTY RETAINS THE RIGHT TO OPPOSE THE PROJECT.

 

15

--------------------------------------------------------------------------------


 


5.3.21          NOTWITHSTANDING ANY PROVISION TO THE CONTRARY, THE PARTIES
ACKNOWLEDGE THAT THE TRIBE IS SUBJECT TO FEDERAL LAWS AND REGULATIONS REGARDING
THE ENVIRONMENT AND HEALTH AND SAFETY, INCLUDING BUT NOT LIMITED TO THE CLEAN
WATER ACT, SAFE DRINKING WATER ACT, ENDANGERED SPECIES ACT, INDIAN GAMING
REGULATORY ACT, AND OCCUPATIONAL SAFETY AND HEALTH ACT, AND PERMIT CONDITIONS
INCLUDING BUT NOT LIMITED TO CONDITIONS IN ANY NPDES PERMITS.  THE PARTIES AGREE
THAT THE MATTERS REGULATED BY THESE LAWS, REGULATIONS, AND PERMITS SHALL BE
MATTERS THAT ARE SOLELY BETWEEN THE TRIBE AND THE FEDERAL AGENCY HAVING
JURISDICTION OVER SUCH STATUTES, REGULATIONS, AND PERMITS, AND A VIOLATION OF
SUCH STATUTES, REGULATIONS, AND PERMITS SHALL NOT BE CONSIDERED A VIOLATION OF
THIS AGREEMENT OR A REQUIRED PART OF AN INTERGOVERNMENTAL MITIGATION AGREEMENT. 
CONSISTENT WITH THE ABOVE, DISPUTES BETWEEN THE PARTIES OVER MATTERS COVERED BY
SUCH FEDERAL PROCESSES SHALL BE RESOLVED, TO THE EXTENT A PROCESS FOR DOING SO
IS PROVIDED BY LAW, SOLELY BEFORE THE FEDERAL AGENCY CONDUCTING THE PROCEEDINGS
AND IN ACCORDANCE WITH ITS RULES AND REGULATIONS.  ANY DISPUTE OR DISAGREEMENT
THE COUNTY HAS WITH THE PROCESS OR ITS OUTCOME SHALL NOT BE SUBJECT TO THE
DISPUTE RESOLUTION OR BINDING ARBITRATION PROVISIONS OF THIS AGREEMENT.  NOTHING
HEREIN SHALL BE CONSTRUED AS LIMITING THE PARTIES’ RESPECTIVE RIGHTS TO REACH
AGREEMENT ON A VOLUNTARY BASIS WITH EACH OTHER OVER SUCH MATTERS OUTSIDE SUCH
FEDERAL PROCESS, SUBJECT TO APPLICABLE LAW AND THE SOLE DISCRETION OF EACH PARTY
AS TO WHETHER OR NOT TO NEGOTIATE OR AGREE ON SUCH MATTERS OUTSIDE THE CONTEXT
OF THE FEDERAL PROCESS ITSELF.


 


VI.                   ONGOING PROJECT MITIGATION MEASURES


 


6.1           THE COUNTY AND TRIBE REVIEWED THE ENVIRONMENTAL STUDY PREPARED BY
THE TRIBE FOR THE RESORT PROJECT AND THE ENVIRONMENTAL ASSESSMENT PREPARED BY
THE TRIBE REGARDING THE DUGAN PROJECTS.  THE PARTIES PARTICIPATED IN A MEET AND
CONFER PROCESS AND UTILIZED THOSE DOCUMENTS TO IDENTIFY MEASURES TO MITIGATE THE
SIGNIFICANT ADVERSE IMPACTS OF THE EXISTING CASINO, RESORT PROJECT, AND DUGAN
PROJECTS WHICH MEASURES ARE SET FORTH IN THIS AGREEMENT.


 


6.2           THE TRIBE AGREES TO IMPLEMENT THE MITIGATION MEASURES SET FORTH IN
THIS AGREEMENT, INCLUDING EXHIBIT A AND, PURSUANT TO SECTION 15, INFORM THE
COUNTY OF THE STATUS OF THE IMPLEMENTATION OF SUCH MEASURES.  MITIGATION REPORTS
SHALL INCLUDE THE INFORMATION REQUIRED BY THIS AGREEMENT AND BE IN A FORM
SUBSTANTIALLY SIMILAR TO EXHIBIT A.


 


6.3           NPDES PERMITS.


 


6.3.1            BASED UPON THE WASTEWATER MITIGATION MEASURES CONTAINED IN
EXHIBIT A, AND OTHER PROVISIONS OF THIS AGREEMENT, THE COUNTY SHALL DISMISS WITH
PREJUDICE ITS PETITION FOR REVIEW OF THE TRIBE’S NPDES PERMIT ISSUED ON
APRIL 30, 2007.


 


6.3.2            THE COUNTY FURTHER AGREES THAT IT SHALL NOT FILE SUIT OR
OTHERWISE SEEK TO CHALLENGE A FUTURE NPDES PERMIT APPLICATION BY THE TRIBE FOR
THE RESORT PROJECT IF ALL OF THE FOLLOWING CONDITIONS ARE SATISFIED:


 

A.             THE TRIBE HAS SUBMITTED A DISCHARGE PLAN PREPARED BY A REGISTERED
ENGINEER DURING THE PERMITTING PROCESS THAT THE EPA HAS ACCEPTED BY APPROVING
THE NPDES PERMIT AND THAT SUCH A PLAN IS FEASIBLE.  AS USED HEREIN, “FEASIBLE”
SHALL MEAN THAT DURING THE TIME PERIOD FOR CONSIDERING SUCH COMMENTS BY THE EPA,
THE TRIBE HAS PROVIDED A DISCHARGE PLAN THAT INCLUDES:

 

16

--------------------------------------------------------------------------------


 

(I)            AN OPERATIONAL HISTORY OF THE EXISTING FACILITY THAT DOCUMENTS
THE RATED DISPOSAL CAPACITY OF THE ON-SITE STORAGE AND DISPOSAL SYSTEM;

 

(II)           FOR INTERNAL REUSE OF TREATED WASTEWATER (IN COOLING TOWERS,
TOILETS/URINALS, ETC.), A REASONABLE ESTIMATE OF POTENTIAL INTERNAL REUSE AND
DOCUMENTATION SUPPORTING THAT ESTIMATE;

 

(III)          FOR DISCHARGES TO STREAM P1, AN ESTIMATE BASED UPON ACCEPTED
PROFESSIONAL STANDARDS OF THE AMOUNT OF WATER THE STREAM CAN ACCOMMODATE WITHOUT
RESULTING IN A SIGNIFICANT INCREASE IN EROSION, AND DOCUMENTATION SUPPORTING
THAT ESTIMATE;

 

(IV)          FOR DISCHARGES TO VEGETATION:

 

(1)           THE LOCATION, SIZE IN ACRES, AND SLOPE OF EACH POTENTIAL DISCHARGE
AREA;

 

(2)           THE PLANT SPECIES IN EACH POTENTIAL DISCHARGE AREA;

 

(3)           AN ESTIMATE OF THE IRRIGATION NEEDS OF EACH POTENTIAL DISCHARGE
AREA;

 

(4)           DOCUMENTATION SUPPORTING THAT ESTIMATE, INCLUDING CALCULATIONS
BASED ON THE CALIFORNIA DEPARTMENT OF WATER RESOURCES’ GUIDE TO ESTIMATING
IRRIGATION WATER NEEDS OF LANDSCAPE PLANTINGS IN CALIFORNIA OR SIMILARLY
ACCEPTED SCIENTIFIC LITERATURE; AND

 

(5)           THE LOCATION AND DESIGN OF RUNOFF CONTROL STRUCTURES.

 

(V)           FOR STORAGE OF TREATED WASTEWATER, A WATER BALANCE CALCULATION,
BASED UPON ACCEPTED PROFESSIONAL STANDARDS, THAT IDENTIFIES THE VOLUME OF
STORAGE AND DISCHARGES TO IRRIGATION AND SURFACE WATER ON A MONTHLY BASIS AND
DOCUMENTATION SUPPORTING THAT CALCULATION;

 

B.             THE PERMIT IS NOT OPPOSED BY ANY FEDERAL AGENCY;

 

C.             THE PERMIT IS NOT OPPOSED BY THE STATE REGIONAL WATER QUALITY
CONTROL BOARD AND IT HAS NOT DETERMINED THAT SUCH A PERMIT VIOLATES THE WATER
QUALITY CONTROL PLAN FOR THE NORTH COAST REGION (THE “BASIN PLAN”);

 

D.             THE PLANT TREATMENT CAPACITY DOES NOT EXCEED 500,000 GALLONS PER
DAY;

 

E.             THE ENVIRONMENTAL PROTECTION AGENCY DETERMINES THAT THE PROPOSED
PERMIT IS IN COMPLIANCE WITH THE CLEAN WATER ACT; AND

 

F.              THE PROPOSED WASTEWATER TREATMENT PLANT WILL MEET TITLE 22 OF
THE CALIFORNIA CODE OF REGULATIONS FOR DISINFECTED TERTIARY RECYCLED WATER.

 

17

--------------------------------------------------------------------------------


 


VII.                 ALCOHOL LICENSE AND EMERGENCY ACCESS ROAD

 


7.1           THE PARTIES AGREE TO STIPULATE THAT THE LICENSE CONDITIONS
CONTAINED IN EXHIBIT D SHALL BE INCORPORATED INTO THE ALCOHOL LICENSE FOR THE
EXISTING CASINO, TO THE EXTENT APPROVED BY THE CALIFORNIA DEPARTMENT OF
ALCOHOLIC BEVERAGE CONTROL (“ABC”).  THE PARTIES FURTHER AGREE THAT EACH OF THE
CONDITIONS CONTAINED IN EXHIBIT D ARE SEPARATELY ENFORCEABLE BY THE PARTIES AS
TO THE EXISTING CASINO UNDER THE DISPUTE RESOLUTION TERMS OF THIS AGREEMENT,
INCLUDING SECTION 20, WHETHER OR NOT ANY SUCH SPECIFIC CONDITION IS INCLUDED AS
PART OF AN ABC LICENSE AS TO THE EXISTING CASINO.  THE PARTIES FURTHER
ACKNOWLEDGE THAT THE FINANCIAL AND OTHER COMMITMENTS MADE BY THE TRIBE ARE BASED
UPON THE LIKELIHOOD THAT, IF THE PROTESTS ARE WITHDRAWN, AN ABC LICENSE WILL
ISSUE TO THE TRIBE.


 


7.2           BASED UPON THIS AGREEMENT, INCLUDING THE CONDITIONS SET FORTH IN
EXHIBIT D, WITHIN FIVE (5) DAYS OF THE EFFECTIVE DATE AND/OR COUNTY’S WRITTEN
ACCEPTANCE OF THE EMERGENCY ACCESS ROAD PLANS, WHICHEVER LAST OCCURS, THE COUNTY
SHALL WITHDRAW ITS PROTESTS TO THE TRIBE’S PENDING ALCOHOL LICENSE APPLICATION,
AND MAKE GOOD FAITH EFFORTS TO PERSUADE OTHERS TO WITHDRAW THEIR PROTESTS.  IF
THE ABC DOES NOT GRANT THE TRIBE AN ALCOHOL LICENSE, INCLUDING INTERIM OR
TEMPORARY LICENSE, ON OR BEFORE JULY 30, 2008, IF THE DELAY IS DUE TO FACTORS
BEYOND THE TRIBE’S CONTROL, THE MEET AND CONFER AND ARBITRATION PROVISION OF
SECTION 26.5 OF THIS AGREEMENT SHALL APPLY WITHOUT THE REQUIREMENT THAT THERE BE
A DETERMINATION OF INVALIDITY OR MATERIAL CHANGE.  NOTWITHSTANDING THE ABOVE,
THE PAYMENTS DUE UNDER SECTION 16.4.3 SHALL NOT BE AFFECTED.


 


7.3           THE EMERGENCY ACCESS ROAD PLANS SHALL PROVIDE THAT THE EMERGENCY
ACCESS ROAD SHALL BE A PAVED SECONDARY EMERGENCY VEHICLE ACCESS ROAD CONNECTING
SR 128 TO THE RANCHERIA CONTAINING A 15% OR LESS GRADE THROUGHOUT ITS LENGTH. 
THE REQUIRED PLANS SHALL INCLUDE AN APPROVED FLOATING CONSTRUCTION SCHEDULE,
WITH SIGNIFICANT CONSTRUCTION MILESTONES, DEMONSTRATING THE AMOUNT OF TIME
NEEDED TO COMPLETE THE ROAD, FROM THE INITIATION OF CONSTRUCTION, ALONG WITH A
COST ESTIMATE BASED UPON INDUSTRY STANDARDS.  ACKNOWLEDGEMENT THAT THE
CONDITIONS OF THIS SECTION HAVE BEEN SATISFIED SHALL BE REFLECTED IN A WRITING
BY THE COUNTY, WHICH SHALL NOT BE UNREASONABLY DENIED OR DELAYED.  THE EMERGENCY
ACCESS ROAD PLANS MAY BE AMENDED PURSUANT TO A WRITTEN AGREEMENT OF THE PARTIES.


 


7.4           THE TRIBE AGREES TO COMMENCE CONSTRUCTION OF THE EMERGENCY ACCESS
ROAD PURSUANT TO THE EMERGENCY ACCESS ROAD PLANS ACCEPTED BY THE COUNTY WITHIN
SIXTY (60) DAYS OF THE DUGAN PROPERTY GOING INTO TRUST, OR UPON A TIME MUTUALLY
AGREED TO BY THE PARTIES IN WRITING, AND TO COMPLETE CONSTRUCTION WITHIN 365
DAYS (“ROAD COMPLETION DATE”).  IF THE DATE TO START SUCH CONSTRUCTION FALLS
WITHIN THE RAINY SEASON AS DETERMINED BY NOAA FISHERIES, THE DATE TO START
CONSTRUCTION SHALL BE EXTENDED TO 30 DAYS FOLLOWING THE END OF THE RAINY SEASON
AS DETERMINED BY THAT AGENCY, AND THE ROAD COMPLETION DATE SHALL BE EXTENDED BY
A LIKE AMOUNT.  THE TIME FRAME TO COMPLETE CONSTRUCTION ALSO SHALL BE EXTENDED
FOR A REASONABLE PERIOD, UPON NOTICE TO THE COUNTY, DUE TO ANY OTHER DELAYS NOT
WITHIN THE CONTROL OF THE TRIBE, BUT THE COUNTY MAY INVOKE THE DISPUTE
RESOLUTION PROCESS IF IT DISAGREES WITH THE NEED FOR SUCH EXTENSION.


 


7.5           THE TRIBE SHALL BE RESPONSIBLE FOR COMPLYING WITH THE ACCEPTED
EMERGENCY ACCESS ROAD PLANS.  IF THE TRIBE REQUESTS TECHNICAL ASSISTANCE OR
OTHERWISE CONSULTS WITH COUNTY REGARDING THE CONSTRUCTION OF THE EMERGENCY
ACCESS ROAD, IT SHALL PAY STANDARD FEES TYPICALLY IMPOSED BY THE COUNTY FOR
INSPECTION-RELATED SERVICES.

 

18

--------------------------------------------------------------------------------


 


7.6           THE COUNTY SHALL PERFORM A FINAL INSPECTION OF THE EMERGENCY
ACCESS ROAD IMPROVEMENTS TO VERIFY THAT THE CONSTRUCTION IS MATERIALLY
CONSISTENT WITH THE AGREED UPON EMERGENCY ACCESS ROAD PLANS, AND THE TRIBE
HEREBY GRANTS THE COUNTY PERMISSION TO ENTER THE RANCHERIA AND ANY TRIBAL TRUST
LANDS OR OTHER LANDS UPON WHICH THE EMERGENCY ACCESS ROAD IS TO BE CONSTRUCTED,
TO PERFORM ANY NECESSARY INSPECTIONS AUTHORIZED UNDER THIS SECTION.


 


7.7           THIS AGREEMENT AND THE PRECEDING SUBSECTIONS ASSUME THAT THE
EMERGENCY ACCESS ROAD WILL BE CONSTRUCTED ON THE DUGAN PROPERTY, BUT THAT THE
COUNTY SHALL NOT UNREASONABLY WITHHOLD ITS APPROVAL OF A REQUEST BY THE TRIBE TO
CONSTRUCT THE EMERGENCY ACCESS ROAD AT THE ALTERNATIVE ROAD SITE, PROVIDED THAT
A SET OF COMPLETED PLANS ARE SUBMITTED TO AND ACCEPTED BY THE COUNTY, WHICH
ACCEPTANCE SHALL NOT BE UNREASONABLY WITHHELD, AND THAT THE EMERGENCY ACCESS
ROAD CAN BE CONSTRUCTED ON THE ALTERNATIVE ROAD SITE BY THE ROAD COMPLETION
DATE, OR SUCH OTHER DATE TO WHICH THE PARTIES MAY AGREE.  IF THE LAND IS NOT IN
TRUST, THE TRIBE SHALL APPLY FOR APPROPRIATE PERMITS WHICH THE COUNTY AGREES TO
PROCESS ON A REASONABLE BASIS. THE COUNTY SHALL COOPERATE WITH THE TRIBE IN THE
PROCESSING OF SUCH PERMITS.


 


7.8           THE TRIBE AGREES TO CONSTRUCT THE EMERGENCY ACCESS ROAD AT ITS
SOLE EXPENSE.  NO LATER THAN SIXTY (60) DAYS FOLLOWING FINANCING OR 15 DAYS
PRIOR TO COMMENCING CONSTRUCTION, WHICHEVER COMES FIRST, THE TRIBE SHALL CREATE
A “CONSTRUCTION ASSURANCE DEVICE,” EITHER IN THE FORM OF A COMPLETION BOND OR A
CASH DEPOSIT INTO AN ESCROW ACCOUNT AS PROVIDED BELOW, TO GUARANTEE CONSTRUCTION
OF THE EMERGENCY ACCESS ROAD IN ACCORDANCE WITH THE ACCEPTED EMERGENCY ACCESS
PLANS.  THE TRIBE SHALL BE RESPONSIBLE FOR ANY COSTS ASSOCIATED WITH THE
CONSTRUCTION ASSURANCE DEVICE.  THE PURPOSE OF THE CONSTRUCTION ASSURANCE DEVICE
SHALL BE TO ASSURE THE AVAILABILITY OF FUNDS TO THE COUNTY TO BUILD OR COMPLETE
THE ROAD OR TO REMEDIATE ANY MATERIAL DEVIATION FROM THE AGREED UPON EMERGENCY
ACCESS ROAD PLANS.  IF THE COUNTY DETERMINES THAT THE TRIBE HAS DEFAULTED OR IS
ABOUT TO DEFAULT ON ITS EMERGENCY ACCESS ROAD CONSTRUCTION OBLIGATIONS UNDER
THIS AGREEMENT, IT SHALL NOTIFY THE TRIBE IN WRITING OF THAT FACT AND PROVIDE
THE TRIBE WITH A REASONABLE OPPORTUNITY TO CURE THE ALLEGED DEFAULT.  IF THE
MATTER HAS NOT BEEN CURED, OR THE TRIBE DISPUTES THE NEED TO CURE OR OTHERWISE
TAKE CORRECTIVE ACTION WITHIN SUCH REASONABLE TIME, THE COUNTY MAY NOTIFY THE
TRIBE OF THE COUNTY’S INTENT TO UTILIZE THE CONSTRUCTION ASSURANCE DEVICE.  IF
THE TRIBE OBJECTS, IT SHALL NOTIFY THE COUNTY WITHIN SEVEN (7) BUSINESS DAYS AND
INITIATE THE DISPUTE RESOLUTION PROCESS OF THIS AGREEMENT, WHICH PROCESS SHALL
BE COMPLETED PRIOR TO A DEMAND ON THE CONSTRUCTION ASSURANCE DEVICE.


 


7.8.1            THE TRIBE WARRANTS THAT IT HAS CONDUCTED A CONSTRUCTION
ESTIMATE OF THE ROAD CONSISTENT WITH INDUSTRY STANDARDS AND THAT A REASONABLE
ESTIMATED COST OF THE EMERGENCY ACCESS ROAD IS THIRTEEN MILLION FIVE HUNDRED
THOUSAND DOLLARS ($13,500,000) IF CONSTRUCTED IN THE LOCATION NOW DESIGNATED ON
THE DUGAN PROPERTY, AND SUCH AMOUNT, PLUS 7%, SHALL BE THE PRINCIPAL AMOUNT OF
FUNDING THE CONSTRUCTION ASSURANCE DEVICE, PROVIDED THAT SUCH ESTIMATED COST MAY
BE REVISED UPWARDS OR DOWNWARDS IN ACCORDANCE WITH SECTION 7.8.5 BELOW.


 


7.8.2            THE TRIBE AGREES TO EXPEDITIOUSLY TAKE ALL NECESSARY STEPS TO
WORK WITH THE COUNTY AND BIA TO HAVE THE DUGAN PROPERTY TAKEN INTO TRUST AT THE
EARLIEST POSSIBLE DATE SO THAT CONSTRUCTION WORK ON THE ROAD CAN BEGIN AS SOON
AS POSSIBLE FOLLOWING THE EFFECTIVE DATE AND FINANCING, OR, IF APPLICABLE, TO
EXPEDITE THE SUBMISSION AND APPROVAL FROM THE COUNTY OF PLANS FOR AN EMERGENCY
ACCESS ROAD ON THE ALTERNATIVE ROAD SITE.

 

19

--------------------------------------------------------------------------------


 


7.8.3            COUNTY APPROVAL OF THE EMERGENCY ACCESS ROAD ON THE ALTERNATIVE
ROAD SITE SHALL BE BASED ON A SUFFICIENT CONSTRUCTION ASSURANCE DEVICE BEING
PROVIDED BY THE TRIBE WITH RESPECT TO THE COMPLETION COSTS FOR CONSTRUCTING THE
ROAD AND APPROPRIATE ASSURANCES AS TO ITS EQUIVALENCY IN TERMS OF SAFETY AND
TIME FOR CONSTRUCTION COMPLETION AS COMPARED TO THE EMERGENCY ACCESS ROAD
PROPOSED FOR THE DUGAN PROPERTY.


 


7.8.4            WITHIN THIRTY (30) DAYS FOLLOWING ACCEPTANCE OF THE DUGAN
PROPERTY INTO TRUST, AN ESCROW ACCOUNT SHALL BE SET UP PURSUANT TO THE FORM OF
ESCROW INSTRUCTIONS ATTACHED HERETO AS EXHIBIT E OR A BOND SUBSTANTIALLY IN THE
FORM OF THE BOND ATTACHED HERETO AS EXHIBIT F.  THE TRIBE SHALL BE RESPONSIBLE
FOR ANY COST ASSOCIATED WITH THE SETTING UP OF EITHER CONSTRUCTION ASSURANCE
DEVICE.  WITHIN SUCH A TIME PERIOD THE TRIBE AND THE COUNTY SHALL AGREE UPON A
LICENSED AND INDEPENDENT ESCROW AGENT AND SHALL EXECUTE AND DEPOSIT THE
INSTRUCTIONS INTO ESCROW OR WITH A LICENSED AND INDEPENDENT SURETY.  WITHIN TEN
(10) DAYS AFTER OPENING OF THE ESCROW OR WITHIN TEN (10) DAYS OF THE AGREEMENT
ON THE SURETY, THE TRIBE WILL DELIVER TO THE COUNTY A WRITTEN BUDGET SETTING
FORTH IN REASONABLE DETAIL THE ANTICIPATED COSTS OF CONSTRUCTING THE EMERGENCY
ACCESS ROAD (“BUDGET”) WHICH SHALL INCLUDE A DESCRIPTION OF COSTS BY
CONSTRUCTION MILESTONES.  THE COUNTY SHALL HAVE TEN (10) DAYS FROM RECEIPT OF
THE BUDGET TO REASONABLY APPROVE OR REJECT THE BUDGET.  THE BUDGET AMOUNT, AS
FINALLY APPROVED (OR NOT DISPUTED) BY THE COUNTY SHALL BE THE FINAL ESTIMATED
COST OF THE EMERGENCY ACCESS ROAD, AND SUCH AMOUNT SHALL CONSTITUTE THE
PRINCIPAL AMOUNT TO BE DEPOSITED INTO THE ESCROW ACCOUNT FOR RELEASE TO
CONTRACTORS AND MATERIALMEN IN ACCORDANCE WITH THE ESCROW INSTRUCTIONS OR THE
PRINCIPAL AMOUNT OF THE COMPLETION BOND.


 


7.8.5            IN ADDITION TO THE BUDGET AMOUNT, A CONTINGENCY RESERVE OF 7%
OF THE FINAL BUDGET AMOUNT SHALL BE DETERMINED AS THE REQUIRED CONTINGENCY
AMOUNT, SUBJECT TO ADJUSTMENT AS NECESSARY AS PROVIDED BELOW AND IN EXHIBIT E,,
UNLESS A BOND IS PROVIDED AS SET FORTH IN SECTION 7.8.6 BELOW.  THE CONTINGENCY
RESERVE SHALL BE DEPOSITED INTO THE ESCROW ACCOUNT ALONG WITH THE BUDGET
AMOUNT.  THE TOTAL AMOUNT DEPOSITED IN ESCROW SHALL BE TERMED THE CONSTRUCTION
COMPLETION ACCOUNT”.  IF EITHER PARTY DETERMINES A NEED TO READJUST THE AMOUNT
OF THE BOND OR THE CONSTRUCTION COMPLETION ACCOUNT IN MATERIAL PART AT SOME
LATER DATE, IT SHALL SUBMIT A PROPOSAL TO DO SO TO THE OTHER PARTY, TOGETHER
WITH THE REASONS THEREFORE, AND THE OTHER PARTY SHALL HAVE TEN (10) DAYS IN
WHICH TO APPROVE SUCH REVISION, WHICH APPROVAL SHALL NOT BE UNREASONABLY
WITHHELD.  SUBSTANTIAL PROGRESS IN CONSTRUCTION, OR IN SAVINGS FROM THE ORIGINAL
APPROVED BUDGET, THEREBY LOWERING THE REMAINING COST OF COMPLETION, MAY BE
REASONS FOR SEEKING A REDUCTION OF THE BOND OR CONSTRUCTION COMPLETION ACCOUNT. 
SIMILARLY, COST OVERRUNS OR INCREASED COSTS OF CONSTRUCTION MATERIALS OR LABOR
MAY BE REASONS FOR SEEKING AN INCREASE IN THE BOND OR CONSTRUCTION COMPLETION
ACCOUNT.  IF THE BUDGET IS REDUCED OR INCREASED, THE PORTION OF THE ACCOUNT OR
OF THE BOND REPRESENTING SUCH CONTINGENCY AMOUNT SHALL BE REDUCED OR INCREASED
PRO RATA TO SUCH CHANGE.


 


7.8.6            THE PRINCIPAL AMOUNT OF THE CONSTRUCTION ASSURANCE DEVICE SHALL
EITHER BE SECURED BY A BOND, OR IN LIEU THEREOF DEPOSITED INTO THE CONSTRUCTION
COMPLETION ACCOUNT.  THE ESCROW INSTRUCTIONS (EXHIBIT E), DIRECT THE ESCROW
AGENT TO DISBURSE AMOUNTS FROM THE CONSTRUCTION COMPLETION ACCOUNT TO THE TRIBE
OR ITS DESIGNATED CONTRACTORS, VENDORS OR CONSULTANTS, TO TIMELY MEET PAYMENTS
DUE IN CONNECTION WITH THE CONSTRUCTION OF THE EMERGENCY ACCESS ROAD.  THE
ESCROW INSTRUCTIONS ALSO SHALL PROVIDE THAT THE CONSTRUCTION COMPLETION ACCOUNT
SHALL BE AVAILABLE TO THE COUNTY, IF THE TRIBE DEFAULTS OR OTHERWISE DOES NOT
MEET ITS

 

20

--------------------------------------------------------------------------------


 


CONSTRUCTION OBLIGATIONS, SO THAT THE COUNTY CAN OBTAIN THE FUNDS AS NECESSARY
TO COMPLETE THE WORK EITHER BY ITS OWN FORCES OR THROUGH THE USE OF
CONTRACTORS.  THE TRIBE SHALL ENSURE THAT THE ACCOUNT BALANCE, UNTIL
CONSTRUCTION IS COMPLETED, SHALL BE NO LESS THAN THAT NECESSARY TO COMPLETE THE
EMERGENCY ACCESS ROAD PLUS NOT LESS THAN 7% ABOVE SUCH AMOUNT TO COVER ANY COST
OVERRUNS OR CONTINGENCIES, PROVIDED THAT UNTIL THE COUNTY HAS INSPECTED AND
APPROVED THE FINAL CONSTRUCTION AS BEING IN ACCORDANCE WITH THIS AGREEMENT, THE
BALANCE IN THE ACCOUNT SHALL NOT BE LESS THAN 7% OF THE OVERALL BUDGET FOR
CONSTRUCTION. THE COUNTY SHALL BE PERMITTED TO MONITOR AND AUDIT THE ACCOUNT AT
ANY TIME DURING CONSTRUCTION TO ENSURE COMPLIANCE WITH THE GOALS OF THIS
PARAGRAPH.


 


7.8.7            THE CONSTRUCTION COMPLETION ACCOUNT SHALL REMAIN ON DEPOSIT, OR
IN LIEU THEREOF, THE BOND SHALL REMAIN IN EFFECT, UNTIL THE EMERGENCY ACCESS
ROAD HAS BEEN COMPLETED AND APPROVED IN WRITING BY THE COUNTY, WHICH APPROVAL
SHALL NOT BE UNREASONABLY WITHHELD, IMMEDIATELY FOLLOWING WHICH ALL REMAINING
FUNDS ON DEPOSIT IN THE ACCOUNT AFTER PAYING FINAL AMOUNTS DUE TO CONTRACTORS
SHALL BE RETURNED TO THE TRIBE, AND IF THERE IS A BOND IN PLACE, ALL NECESSARY
STEPS SHALL BE TAKEN TO TERMINATE THE BOND.


 


7.9           IN THE EVENT THAT THE EMERGENCY ACCESS ROAD IMPROVEMENTS ARE NOT
SUBSTANTIALLY COMPLETED WITHIN THE APPROVED TIME FRAMES AND IN CONFORMANCE WITH
THE PLANS AND SPECIFICATIONS SUBMITTED TO AND ACCEPTED BY THE COUNTY, OR THERE
IS OTHERWISE A DEFAULT IN THESE CONSTRUCTION OBLIGATIONS UNDER THIS AGREEMENT,
AND THE COUNTY MAKES A DEMAND ON THE CONSTRUCTION ASSURANCE DEVICE AFTER
CONCLUSION OF THE DISPUTE RESOLUTION PROCESS (IF INSTITUTED), IN ADDITION TO ANY
OTHER REMEDY AVAILABLE BY LAW OR EQUITY, THE TRIBE EXPRESSLY AUTHORIZES THE
COUNTY AND/OR ITS OR ITS OR THE SURETY’S CONTRACTORS TO ENTER THE DUGAN PROPERTY
OR ANY OTHER SITE DESIGNATED FOR CONSTRUCTION OF THE APPROVED EMERGENCY ACCESS
ROAD FOR THE PURPOSE OF CONSTRUCTING SAID ROAD AND COMPLETING SUCH WORK.  IN THE
EVENT OF SUCH A DEFAULT BY THE TRIBE AND THE COUNTY’S OR SURETY’S SUBSEQUENT
CONDUCT OF SUCH CONSTRUCTION, THE TRIBE SHALL FULLY REIMBURSE THE COUNTY FOR ALL
COSTS INCURRED IN CONNECTION WITH ANY REMEDY OF THE DEFAULT INCLUDING BUT NOT
LIMITED TO MATERIALS, LABOR COSTS, ENGINEER COSTS, EXPENSES, ATTORNEY FEES,
EXPERT FEES, AND OTHER REASONABLE COSTS AND EXPENSES NOT COVERED BY THE
CONSTRUCTION ASSURANCE DEVICE’S PROCEEDS.  IF PROVIDED FOR UNDER THE TERMS OF
THE CONSTRUCTION ASSURANCE DEVICE, ANY EXCESS PROCEEDS FROM THE CONSTRUCTION
ASSURANCE DEVICE MAY BE USED TO REIMBURSE THE TRIBE FOR ANY EMERGENCY ACCESS
ROAD CONSTRUCTION EXPENSES IT INCURRED.


 


VIII.                LAW ENFORCEMENT SERVICES

 


8.1           SONOMA COUNTY SHERIFF’S DEPARTMENT SERVICE.


 


8.1.1            THE SHERIFF’S DEPARTMENT (“SHERIFF”) SHALL CONTINUE TO PROVIDE
GENERAL LAW ENFORCEMENT SERVICES TO THE RESERVATION, PARTICULARLY WITH RESPECT
TO GAMING OPERATIONS AND GAMING FACILITIES, AND RECOGNIZES THE NEED FOR POSSIBLE
INCREASED SERVICES IN THE FUTURE.  THESE SHERIFF DEPARTMENT SERVICES INCLUDE,
BUT ARE NOT LIMITED TO, DEPUTY AVAILABILITY FOR CRIME PREVENTION AND THE PROMPT
INVESTIGATION, DETENTION, INTERROGATION, REMOVAL AND POSSIBLE PROSECUTION OF
INDIVIDUALS SUSPECTED OF COMMITTING CRIMES, INCLUDING BUT NOT LIMITED TO
OFFENSES RELATED TO GAMING OPERATIONS ON THE RESERVATION, AS WELL AS OTHER
SERVICES TO PROTECT THE SAFETY OF THE PUBLIC AS PROVIDED FOR PURSUANT TO PUBLIC
LAW 280.

 

21

--------------------------------------------------------------------------------


 


8.1.2            THE SHERIFF’S DEPARTMENT SHALL NOT PROVIDE GAMING SECURITY, OR
ENFORCEMENT OF TRIBAL LAWS, PROVIDED THAT NOTHING HEREIN IS INTENDED TO
DIMINISH, AND IN FACT IS INTENDED TO REINFORCE, THE PROSECUTION OF ANYONE
ENGAGED IN CRIMINAL CONDUCT, SUCH AS THEFT, EMBEZZLEMENT AND FRAUD, OR ANY
CRIMINAL ACTIVITY GENERALLY THAT MAY OCCUR IN, NEAR OR RELATED TO A TRIBAL
GAMING FACILITY OR ON THE RESERVATION.


 


8.1.3            NOTHING IN THIS AGREEMENT, OR OTHER CONTRACT WITH THE SHERIFF,
IS INTENDED OR SHALL BE CONSTRUED TO EXPAND OR LIMIT THE JURISDICTION OF THE
COUNTY AND SHERIFF BEYOND THAT WHICH WOULD BE EXERCISED PURSUANT TO PUBLIC LAW
280.  NOTHING IN THIS AGREEMENT OR OTHER CONTRACT WITH THE SHERIFF IS INTENDED,
OR SHALL BE CONSTRUED, TO EXPAND OR LIMIT THE JURISDICTION OF ANY TRIBAL LAW
ENFORCEMENT AGENCY BEYOND THAT WHICH WOULD BE EXERCISED PURSUANT TO APPLICABLE
LAW.


 


8.2           TRIBE PROVIDED SERVICES.

 


8.2.1            THE TRIBE AGREES TO PROVIDE AN ADEQUATE LEVEL OF SECURITY
PERSONNEL AT THE GAMING FACILITIES, WHO SHALL BE ON DUTY DURING ALL HOURS OF
OPERATIONS.  THE TRIBE SHALL SEEK INPUT AND WILL CONSULT WITH THE SHERIFF’S
DEPARTMENT IN DETERMINING THE REASONABLE LEVEL OF SECURITY STAFFING FOR ALL
TRIBAL GAMING FACILITIES.  NOTHING IN THIS AGREEMENT OR OTHER CONTRACT WITH THE
SHERIFF IS INTENDED OR SHALL BE CONSTRUED TO GIVE THE COUNTY OR SHERIFF THE
RIGHT TO DECIDE THE ADEQUATE LEVEL OF TRIBAL SECURITY PERSONNEL.  NOTHING IN
THIS SECTION, HOWEVER, IS INTENDED TO CONFLICT OR SUPERSEDE THE PROVISIONS OF
EXHIBIT D RELATED TO MINIMUM LEVELS OF SECURITY STAFFING.


 


8.2.2            THE TRIBE SHALL PROVIDE SPACE OF REASONABLY ADEQUATE SIZE TO
ALLOW TRIBAL SECURITY AND SHERIFF’S DEPARTMENT PERSONNEL TO CONDUCT NECESSARY
LAW ENFORCEMENT ACTIVITIES AS CONTEMPLATED HEREIN IN CONNECTION WITH THE
INVESTIGATION, DETENTION, INTERROGATION, REPORT WRITING, FILE STORAGE, SECURE
COMPUTER ACCESS, AND REMOVAL OF SUSPECTED OFFENDERS AND PROCESSING OF EVIDENCE. 
THE SHERIFF AND TRIBAL AUTHORITY, INCLUDING, BUT NOT LIMITED TO, THE GAMING
COMMISSION AND TRIBAL SECURITY, SHALL MUTUALLY COOPERATE ON A
GOVERNMENT-TO-GOVERNMENT BASIS, AS SET FORTH BELOW, IN CONDUCTING LAW
ENFORCEMENT ACTIVITIES.


 


8.2.3            THE TRIBE SHALL PROVIDE FOR ANY ADDITIONAL RADIO COMMUNICATIONS
EQUIPMENT THAT MAY BE REASONABLY NEEDED FOR PUBLIC SAFETY PURPOSES (E.G., SIGNAL
REPEATERS), AS JOINTLY DETERMINED BY THE TRIBE AND THE SHERIFF, CONSISTENT WITH
THE TRIBE’S GAMING SECURITY REQUIREMENTS AND APPLICABLE LAW.  THE TRIBE SHALL
ALSO WORK WITH THE SHERIFF TO PROVIDE A SUITABLE LOCATION FOR EMERGENCY
HELICOPTER LANDINGS ON THE RESERVATION IN CONNECTION WITH THE SHERIFF’S
SERVICES.  THE SHERIFF WILL COOPERATE WITH THE TRIBE TO HELP OBTAIN ANY
NECESSARY PERMITS OR OTHER QUALIFICATIONS FOR THE EMERGENCY LANDING ZONE.


 


8.3           COUNTY SERVICES.

 


8.3.1            PURSUANT TO THIS AGREEMENT, THE COUNTY AGREES TO PROVIDE AN
ADEQUATE LEVEL OF LAW ENFORCEMENT SERVICE TO THE RESERVATION, AS DETERMINED BY
THE SHERIFF IN CONSULTATION WITH THE TRIBE, INCLUDING TIMELY RESPONSE TO
SECURITY NEEDS.  THE TRIBE SHALL NOT BE LIABLE FOR THE DIRECT PAYMENT OF ANY
SALARIES, WAGES, OR OTHER COMPENSATION TO ANY COUNTY PERSONNEL PERFORMING
SERVICES FOR THE COUNTY EXCEPT FOR THE REIMBURSEMENT OF SPECIAL EVENT SERVICES
PROVIDED UNDER SEPARATE CONTRACT OR FEE SCHEDULE.

 

22

--------------------------------------------------------------------------------


 


8.3.2            THE PARTIES SHALL DEVELOP PROCEDURES ADDRESSING THE INTERFACE
BETWEEN THE TRIBE, SHERIFF, AND THE SONOMA COUNTY DISTRICT ATTORNEY’S OFFICE
(“DISTRICT ATTORNEY”) TO AID IN THE PROVISION OF LAW ENFORCEMENT SERVICES UNDER
PUBLIC LAW 280, INCLUDING PROCEDURES REGARDING INTERACTION BETWEEN THE SHERIFF’S
DEPARTMENT AND TRIBAL SECURITY PERSONNEL, THE PROPER HANDLING AND PRESERVATION
OF EVIDENCE (PARTICULARLY WITH RESPECT TO THE PREPARATION AND PROTECTION OF
SURVEILLANCE TAPES), SERVICE OF PROCESS IN CRIMINAL PROCEEDINGS, PREPARATION OF
INCIDENT REPORTS, WITNESS STATEMENTS, AND PATROL AND ARREST PROCEDURES.


 


8.3.3            THE SHERIFF AND TRIBE SHALL COOPERATE IN GOOD FAITH TO RESOLVE
ANY CONFLICT BETWEEN THE SHERIFF’S AND TRIBE’S PROCEDURES; HOWEVER, THE SHERIFF
RETAINS THE FINAL AUTHORITY TO DETERMINE HOW ANY PROCEDURAL CONFLICTS PERTAINING
TO MATTERS STRICTLY WITHIN ITS CRIMINAL JURISDICTION UNDER PUBLIC LAW 280 SHALL
BE RESOLVED.  SUCH RESOLUTION SHALL SERVE THE PURPOSES AND POLICIES OF PUBLIC
LAW 280 AND THIS AGREEMENT.  SIMILARLY, THE TRIBE RETAINS THE FINAL AUTHORITY TO
RESOLVE ANY INTERNAL PROCEDURAL CONFLICTS PERTAINING TO MATTERS STRICTLY WITHIN
ITS JURISDICTION.  SUCH RESOLUTION SHALL SERVE THE PURPOSES AND POLICIES OF
APPLICABLE LAWS AND THIS AGREEMENT.


 


8.3.4            IF REQUESTED BY THE SHERIFF OR TRIBE, A MEMORANDUM OF
UNDERSTANDING (MOU) MAY BE ENTERED INTO BY AND BETWEEN THE SHERIFF AND TRIBE TO
ESTABLISH A PROTOCOL ADDRESSING THE PROVISION OF SERVICES UNDER THIS AGREEMENT. 
NO SUCH MOU SHALL HAVE THE EFFECT OF AMENDING THIS AGREEMENT UNLESS AN AMENDMENT
TO THIS AGREEMENT IS APPROVED IN WRITING BY THE TRIBE AND THE COUNTY BOARD OF
SUPERVISORS.  IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE TERMS OF SUCH AN MOU
AND THE TERMS OF THIS AGREEMENT, THE TERMS OF THIS AGREEMENT SHALL PREVAIL.


 


8.4           SUPPLEMENTAL SECURITY SERVICES.

 


8.4.1            AT THE TRIBE’S REQUEST, THE SHERIFF MAY AGREE TO PROVIDE EXTRA
LAW ENFORCEMENT SERVICES FOR SPECIAL EVENTS AND FUNCTIONS.  THE COUNTY SHALL
BILL THE TRIBE UNDER SEPARATE CONTRACT FOR THE COST OF SUCH SERVICES.  ALL
SHERIFF SERVICES PROVIDED FOR SPECIAL EVENTS SHALL BE BILLED AT RATES
ESTABLISHED BY THE COUNTY FOR SPECIAL SECURITY SERVICES AND PAID WITHIN THIRTY
(30) DAYS OF RECEIPT OF ANY INVOICE.


 


8.4.2            SHOULD THE SHERIFF INCUR EXTRAORDINARY EXPENSES IN CONNECTION
WITH A RESPONSE TO A SIGNIFICANT AND UNPLANNED INCIDENT RELATING TO THE RESORT
PROJECT OR OTHER GAMING OPERATIONS ON THE RANCHERIA THAT INVOLVES CRIMINAL
ACTIVITY AND REQUIRES EFFORTS THAT ARE BEYOND THE RANGE OF TYPICAL EMERGENCY LAW
ENFORCEMENT RESPONSE, THE TRIBE AND THE SHERIFF SHALL NEGOTIATE IN GOOD FAITH
FOR REIMBURSEMENT OF SHERIFF’S REASONABLE AND NECESSARY EXTRAORDINARY EXPENSES
INCURRED IN CONNECTION WITH SUCH INCIDENT.  SUCH REIMBURSEMENT SHALL NOT INCLUDE
PAYMENT OF ANY CLAIMS FOR PERSONAL INJURY ASSOCIATED WITH THE INCIDENT.


 


IX.                   PROSECUTION

 


9.1           THE DISTRICT ATTORNEY WILL PROSECUTE VIOLATIONS OF CRIMINAL LAW ON
TRIBAL LANDS TO THE EXTENT CONSISTENT WITH PUBLIC LAW 280, EXCEPT FOR
PROSECUTIONS UNDER THE JURISDICTION OF THE FEDERAL DEPARTMENT OF JUSTICE OR A
TRIBAL COURT, PROVIDED THAT CONCURRENT JURISDICTION THEREWITH SHALL NOT LESSEN
THE DISTRICT ATTORNEY’S AUTHORITY OR DUTIES WITH RESPECT TO

 

23

--------------------------------------------------------------------------------


 


SUCH PROSECUTIONS.  NOTHING IN THIS AGREEMENT IS INTENDED OR SHALL BE CONSTRUED
TO EXPAND OR LIMIT THE JURISDICTION OF THE COUNTY AND/OR DISTRICT ATTORNEY
BEYOND THAT WHICH WOULD OTHERWISE BE EXERCISED PURSUANT TO PUBLIC LAW 280.


 


9.2           THE TRIBE SHALL IDENTIFY THE TRIBAL OFFICIALS WITH WHOM THE
DISTRICT ATTORNEY SHALL COORDINATE ALL SUCH PROSECUTIONS SO THAT THEY MAY BE
CARRIED OUT AS EFFECTIVELY AS POSSIBLE.  THE DISTRICT ATTORNEY SHALL REVIEW ALL
COMPLAINTS REFERRED BY THE TRIBE, BUT ALL PROSECUTORIAL DECISIONS AND STRATEGIES
AS TO COUNTY PROSECUTIONS SHALL BE EXCLUSIVELY WITHIN THE DISCRETION OF THE
DISTRICT ATTORNEY.  SUBJECT TO APPLICABLE FEDERAL AND TRIBAL LAW, THE TRIBE
SHALL COOPERATE WITH DISTRICT ATTORNEY INVESTIGATORS IN THE COLLECTION OF
EVIDENCE, SERVICE OF PROCESS, OBTAINING OF WITNESS STATEMENTS, AND PROVIDING
ASSISTANCE TO INVESTIGATORS TO FACILITATE THE PROSECUTION OF ALL CRIMINAL CASES
THAT ARE WITHIN THE DISTRICT ATTORNEY’S JURISDICTION THAT MAY OCCUR IN, NEAR OR
RELATED TO A TRIBAL GAMING FACILITY OR ON THE RESERVATION.


 


X.                    FIRE AND EMERGENCY SERVICES

 


10.1         COOPERATION AGREEMENT.

 


10.1.1          THE PARTIES ACKNOWLEDGE THAT THE TRIBE’S DEVELOPMENT,
CONSTRUCTION, OPERATION AND MAINTENANCE OF PROJECTS ON TRIBAL LANDS, INCLUDING
ONGOING PROJECTS AND TRIBAL COMMERCIAL DEVELOPMENT PROJECTS, REQUIRE FIRE
PROTECTION AND EMERGENCY RESPONSE SERVICES.


 


10.1.2          THE TRIBE AND THE SONOMA COUNTY DEPARTMENT OF EMERGENCY SERVICES
(“COUNTY FIRE”) SHALL COOPERATE ON A GOVERNMENT-TO-GOVERNMENT BASIS TO PROMOTE
PUBLIC SAFETY AND TO PROVIDE THE TRIBE WITH THE OPPORTUNITY TO BENEFIT, ON A
VOLUNTARY, NON-JURISDICTIONAL BASIS, FROM THE CONSTRUCTIVE SUGGESTIONS COUNTY
PERSONNEL MAY HAVE WITH RESPECT TO FIRE ISSUES, AND TO SHARE EXPERTISE TO
MAXIMIZE PUBLIC AND EMERGENCY PERSONNEL SAFETY.  SUCH COOPERATION SHALL INCLUDE
THE TRIBE ALLOWING FIRE SAFETY INSPECTIONS (AND RE-INSPECTIONS), BUILDING PLAN
REVIEW, AND EMERGENCY SERVICES BY COUNTY FIRE FOR RESERVATION PROJECTS.  THESE
ACTIVITIES SHALL OCCUR SUBJECT TO AND IN ACCORDANCE WITH THE COUNTY/TRIBE FIRE
PROTOCOL (“FIRE PROTOCOL”) ATTACHED AS EXHIBIT G.


 


10.2         COUNTY FIRE ALSO WILL BE INFORMED OF, AND MAY PARTICIPATE IN,
TRIBAL INSPECTIONS AS ALLOWED FOR THE STATE UNDER COMPACT SECTION 6.4.2.


 


10.3         THE INSPECTIONS AND PLAN REVIEW CONTEMPLATED IN THIS AGREEMENT
SHALL BE CONDUCTED SUBJECT TO THE FIRE PROTOCOL.  NOTHING IN THE AGREEMENT SHALL
BE CONSTRUED TO GIVE ANY NON-TRIBAL ENTITY, INCLUDING COUNTY OR COUNTY FIRE,
JURISDICTION OVER THE TRIBE OR TRIBAL COMMERCIAL DEVELOPMENT PROJECTS ON TRIBAL
TRUST LAND, OR OVER BUILDING AND SAFETY CODE APPLICATION, INTERPRETATION,
INSPECTIONS AND DETERMINATIONS BY THE TRIBE (SUBJECT TO OVERSIGHT BY THE STATE
OF CALIFORNIA AND NATIONAL INDIAN GAMING COMMISSION AS TO THE TRIBE’S GAMING
FACILITY).


 


10.4         BUILDING AND FIRE SAFETY STANDARDS.

 


10.4.1          THE TRIBE SHALL COMPLY WITH THE MOST CURRENT ADOPTED EDITIONS OF
BUILDING AND FIRE CODES IN EFFECT AT THE TIME OF CONSTRUCTION OF A TRIBAL
COMMERCIAL DEVELOPMENT PROJECT, AS ADOPTED BY THE TRIBE AS TRIBAL LAW, WHICH FOR
PHASE I OF THE RESORT PROJECT INCLUDE

 

24

--------------------------------------------------------------------------------


 


CALIFORNIA BUILDING CODE 2001 (CBC), DRY CREEK RANCHERIA HIGH-RISE BUILDING AND
BREATHING AIR STANDARDS, CALIFORNIA FIRE CODE 2001 (CFC), CALIFORNIA MECHANICAL
CODE 2001(CMC), CALIFORNIA PLUMBING CODE 2001 (CPC), CALIFORNIA ELECTRICAL CODE
2001 (CEC), CALIFORNIA DISABLED ACCESSIBILITY GUIDEBOOK (CALDAG) 2003,
CALIFORNIA ELEVATOR CODE 2001, NFPA 13 (STANDARD FOR THE INSTALLATION OF
SPRINKLER SYSTEMS) 1999 EDITION, NFPA 14 (STANDARD FOR THE INSTALLATION OF
STANDPIPE SYSTEMS AND HOSE SYSTEMS) 2000 EDITION, NFPA 20 (STANDARD FOR THE
INSTALLATION OF STATIONARY PIPES FOR FIRE PROTECTION) 1999 EDITION, NFPA 22
(STANDARD FOR WATER TANKS FOR PRIVATE FIRE PROTECTION) 1998 EDITION, NFPA 72
(NATIONAL FIRE ALARM CODE) 1999 EDITION, CBC STANDARD NO. 10-1 (SELECTION,
INSTALLATION, INSPECTION, MAINTENANCE AND TESTING OF PORTABLE FIRE
EXTINGUISHERS) 2001 EDITION, CBC STANDARD NO. 10-2 (STAIRWAY IDENTIFICATION)
2001 EDITION, CALIFORNIA CODE OF REGULATIONS, TITLE 19, PUBLIC SAFETY AND
CALIFORNIA CODE OF REGULATIONS, TITLE 24 (CALIFORNIA REFERENCED CODE) 2001
EDITION, UNLESS INCONSISTENT WITH APPLICABLE LAW, INCLUDING THE 1999 UNIFORM
BUILDING CODES AND RELATED UNIFORM CODES AS PROVIDED IN THE COMPACT.  IN
ADDITION, THE TRIBE SHALL GIVE GOOD FAITH CONSIDERATION TO VOLUNTARY ADOPTION OF
SUCH REASONABLE, AND ECONOMICALLY FEASIBLE, COUNTY AMENDMENTS OR SUPPLEMENTS TO
SAID CODES AS COUNTY MAY REASONABLY PROPOSE.  NOTWITHSTANDING THE FOREGOING, THE
TRIBE NEED NOT GIVE GOOD-FAITH CONSIDERATION TO ANY COUNTY STANDARD THAT SOLELY
APPLIES, IN NAME OR FACT, TO TRIBAL FACILITIES OR TO DEVELOPMENT ON TRIBAL
LAND.  NOTHING IN THIS SECTION SHALL BE CONSTRUED TO GRANT TO THE COUNTY, OR TO
LIMIT THE TRIBE’S, AUTHORITY OR JURISDICTION WITH RESPECT TO SUCH CODES OR ANY
MATTER RELATED DIRECTLY OR INDIRECTLY THERETO.


 


10.4.2          THE PARTIES ACKNOWLEDGE THAT RECENT COURT DECISIONS HAVE
CONFIRMED THAT THE COUNTY DOES NOT HAVE FIRE CODE ENFORCEMENT AUTHORITY ON THE
RESERVATION OR BIA 93 UNDER PUBLIC LAW 280, OR ANY OTHER APPLICABLE LAW, AND
NOTHING IN THIS AGREEMENT, INCLUDING THE FIRE PROTOCOL, IS INTENDED TO OR MAY BE
INTERPRETED AS EFFECTING ANY CHANGE IN THIS AREA.  NONETHELESS, AS PART OF
GOVERNMENT-TO-GOVERNMENT CONSULTATIONS, AND SUBJECT TO THE BACKGROUND CHECKING
AND PROTECTION OF DOCUMENTS AND PROPRIETARY INFORMATION REGARDING SECURE AREAS
OF ANY GAMING FACILITY SET FORTH IN THE FIRE PROTOCOL OR ABOVE, THE COUNTY SHALL
BE PERMITTED BY THE TRIBE TO INSPECT AND REVIEW TRIBAL COMMERCIAL DEVELOPMENT
PROJECTS AND REVIEW PLANS CONSISTENT WITH AND PURSUANT TO THE TERMS SPECIFIED IN
THIS AGREEMENT, INCLUDING THE FIRE PROTOCOL, PROVIDED THAT COUNTY INSPECTION OR
REVIEW OF RESIDENTIAL TRIBAL COMMERCIAL DEVELOPMENT PROJECTS SHALL NOT TAKE
PLACE FOLLOWING OCCUPANCY.


 


10.4.3          PRIOR TO THE OCCUPANCY OF ANY BUILDING OF THE RESORT PROJECT OR
ANY FUTURE PROPOSED TRIBAL COMMERCIAL DEVELOPMENT PROJECT, THE TRIBE SHALL
PROVIDE TO THE COUNTY A CERTIFICATE ISSUED BY A QUALIFIED TRIBAL BUILDING
OFFICIAL ATTESTING THAT THE SUBJECT IMPROVEMENTS COMPLY WITH THE APPLICABLE
CODES.  THE TRIBE WILL CONSIDER, ON A VOLUNTARY BUT NOT JURISDICTIONAL BASIS,
REASONABLE AND FEASIBLE SUGGESTIONS, AS DETERMINED BY THE TRIBE IN ITS SOLE
DISCRETION, MADE BY COUNTY FIRE PERSONNEL INTENDED TO INCREASE FIRE SAFETY AT
AND AROUND TRIBAL COMMERCIAL DEVELOPMENT PROJECTS.  HOWEVER, PURSUANT TO
APPLICABLE LAW, THE COMPACT AND RECENT COURT DECISIONS, THE COUNTY DOES NOT HAVE
JURISDICTION OR AUTHORITY OVER THE DESIGN, DEVELOPMENT AND/OR CONSTRUCTION OF
IMPROVEMENTS ON TRUST LAND OR TO MAKE CODE DETERMINATIONS OR UNDERTAKE
ENFORCEMENT ACTIONS OF ANY POTENTIAL CODE VIOLATION RELATED TO SUCH
IMPROVEMENTS.


 


10.4.4          THE ACTIVITIES AND THE TERMS OF THIS SECTION 10 AND THE FIRE
PROTOCOL ARE SUBJECT TO THE MEET AND CONFER PROCESS SET FORTH IN SECTION 20.1 OF
THIS AGREEMENT BUT ARE NOT SUBJECT TO BINDING ARBITRATION, EXCEPT FOR, (1) AN
ALLEGED FAILURE BY THE TRIBE TO PERMIT THE

 

25

--------------------------------------------------------------------------------


 


INSPECTIONS OF FACILITIES OR REVIEW OF TRIBAL BUILDING PLANS IN ACCORDANCE WITH
THIS AGREEMENT AND THE FIRE PROTOCOL, (2) A DISAGREEMENT BETWEEN THE TRIBE AND
COUNTY REGARDING WHETHER A CONSULTANT HAS A CONFLICT OF INTEREST UNDER
SECTION I.D. OF THE FIRE PROTOCOL, AND/OR (3) AN ALLEGED FAILURE BY COUNTY FIRE
TO ADHERE TO THE TERMS AND CONDITIONS OF THIS AGREEMENT AND THE FIRE PROTOCOL,
WHICH ARE SUBJECT TO THE DISPUTE RESOLUTION PROCESS. PROVIDED IN SECTION 20.2
BELOW.  IN ANY SUCH PROCEEDINGS AN ARBITRATOR’S REMEDIES INCLUDE THE AWARD OF
MONETARY DAMAGES OR EQUITABLE RELIEF.  THE TRIBE’S COMPLIANCE WITH THE
APPLICABLE BUILDING AND SAFETY CODES, REGULATIONS, GUIDELINES, OR COMPACT
PROVISIONS AND ANY SAFETY CONCERNS DISCUSSED IN THIS SECTION 10 AND THE FIRE
PROTOCOL SHALL NOT BE SUBJECT TO BINDING ARBITRATION UNDER 20.2.


 


10.4.5          ANY DISAGREEMENTS ARISING OUT OF OR IN CONNECTION WITH ANY
INSPECTION OR PLAN REVIEW CONTEMPLATED IN THIS AGREEMENT SHALL BE ADDRESSED
THROUGH THE GOOD FAITH MEET AND CONFER PROCESS OUTLINED IN THE FIRE PROTOCOL. 
GIVEN THE TRIBE’S EXCLUSIVE JURISDICTION UNDER THE RECENT COURT DECISIONS,
APPLICABLE LAW AND COMPACT IN THIS AREA (AND WHICH IS SUBJECT TO STATE AND
FEDERAL OVERSIGHT AND DISPUTE RESOLUTION MECHANISMS), SUCH DISAGREEMENTS ARE NOT
SUBJECT TO THE ARBITRATION PROVISIONS OF THIS AGREEMENT.


 


10.5         TRIBE’S PRE-EXISTING AGREEMENT WITH GEYSERVILLE FIRE PROTECTION
DISTRICT.  THE TRIBE HAS PROVIDED FOR ESSENTIAL FIRE AND EMERGENCY SERVICE
NEEDS, INCLUDING FIRST RESPONSE SERVICES, AND HAS MITIGATED FIRE-RELATED
OFF-RESERVATION IMPACTS RELATED TO THE CASINO, IN PART THROUGH SEPARATE
AGREEMENT WITH THE GEYSERVILLE FIRE PROTECTION DISTRICT.  NOTHING IN THIS
AGREEMENT, INCLUDING THE FIRE PROTOCOL, IS INTENDED TO OR MAY BE INTERPRETED AS
ALTERING OR EFFECTING GEYSERVILLE FIRE PROTECTION DISTRICT’S AGREEMENT WITH OR
SERVICES TO THE TRIBE.


 


10.6         FUTURE ON-RESERVATION TRIBAL FIRE STATION. THE TRIBE’S FEE-TO-TRUST
APPLICATION FOR THE DUGAN PROPERTY INCLUDES A PLAN FOR A FIRE STATION.  IF, AT
THE TRIBE’S SOLE DISCRETION, SUCH A STATION IS BUILT ON THE DUGAN PROPERTY,
RESERVATION, OR ANY OTHER TRIBAL TRUST LAND, THE TRIBE SHALL DETERMINE WHETHER
COUNTY FIRE SERVICES DIFFERING FROM THOSE CONTEMPLATED IN THIS AGREEMENT ARE
DESIRABLE AND, IF SO, SHALL CONSULT WITH COUNTY FIRE REGARDING THE PROVISION OF
FIRE SERVICES FOR SUCH A FACILITY.


 


10.7         GENERAL FIRE SERVICE PROVISIONS.


 


10.7.1          ROADS AND DEVELOPED AREAS.  SUBJECT TO APPLICABLE LAW, INCLUDING
IGRA AND THE COMPACT, THE TRIBE AGREES TO COMPLY WITH ITS FIRE SAFE STANDARDS
WITH RESPECT TO ALL ROADS AND DEVELOPED AREAS COVERED BY SUCH STANDARDS AS A
MATTER OF TRIBAL LAW.


 


10.7.2          OTHER AID AGREEMENTS.  THE PARTIES RECOGNIZE THAT THERE ARE
AUTOMATIC AID AND MUTUAL AID AGREEMENTS FOR FIRE AND EMERGENCY SERVICES IN
SONOMA COUNTY, UNDER WHICH THE COUNTY PROVIDES HAZARDOUS MATERIAL RESPONSE TO
THE RESERVATION, AND IS RESPONSIBLE FOR CENTRAL DISPATCH SERVICES, AS WELL AS
OTHER COMMAND/SUPPORT AND DISASTER PREPAREDNESS FUNCTIONS.  THE INCREASED NEED
FOR FIRE PROTECTION AND EMERGENCY SERVICES REQUIRED FOR THE RESORT PROJECT MAY
HAVE AN IMPACT ON THOSE AGREEMENTS AND SERVICES AND MAY REQUIRE ADDITIONAL
TRAINING AND/OR SERVICES.


 


10.7.3          EMERGENCY PREPAREDNESS PLAN.  THE TRIBE HAS IN PLACE AN
EMERGENCY PREPAREDNESS PLAN THAT ADDRESSES EVACUATION AND ACCESS ISSUES.  THE
PLAN AND ANY UPDATES SHALL

 

26

--------------------------------------------------------------------------------


 


BE MADE AVAILABLE TO THE COUNTY FOR INFORMATIONAL PURPOSES AND THE COUNTY AND
TRIBE SHALL CONSULT AND COORDINATE SERVICES TO FURTHER DEVELOP THE PLAN AND TO
PREPARE TO RESPOND TO ANY EMERGENCY AT THE CASINO.


 


10.7.4          HAZARDOUS MATERIALS.  THE TRIBE SHALL CONSULT WITH THE SONOMA
COUNTY DEPARTMENT OF EMERGENCY SERVICES REGARDING THE USE, STORAGE, DISPOSAL,
AND TRANSPORTATION OF ANY AND ALL HAZARDOUS MATERIALS TO BE USED BY ANY ONGOING
PROJECT OR TRIBAL COMMERCIAL DEVELOPMENT PROJECT.  NOTHING IN THIS AGREEMENT
SHALL EXPAND THE COUNTY’S JURISDICTION REGARDING REGULATION OF HAZARDOUS
MATERIALS.


 


10.8         BASED UPON THE COMMITMENTS MADE BY THE PARTIES IN THE FIRE
PROTOCOL, AND THE OTHER TERMS OF THIS AGREEMENT, THE COUNTY SHALL NOT FILE A
WRIT OF CERTIORARI OR TAKE ANY OTHER ADDITIONAL APPEALS OR ACTIONS WITH RESPECT
TO THE LITIGATION OF IN THE MATTER OF THE SONOMA COUNTY FIRE CHIEF’S APPLICATION
FOR AN INSPECTION WARRANT.


 


10.9         PUBLIC HEALTH.  THE TRIBE SHALL CONTINUE ITS DUTY TO ENFORCE
ENVIRONMENTAL HEALTH STANDARDS UNDER APPLICABLE LAW AND ITS COMPACT,
SPECIFICALLY INCLUDING COMPACT SECTIONS:


 


10.9.1          10.1 (PUBLIC HEALTH, SAFETY AND WELFARE);


 


10.9.2          10.2(A) (PUBLIC HEALTH STANDARDS FOR FOOD AND BEVERAGE
HANDLING);


 


10.9.3          10.2(B) (WATER QUALITY AND SAFE DRINKING WATER STANDARDS);


 


10.9.4          10.2(E) (WORKPLACE AND OCCUPATIONAL HEALTH AND SAFETY
STANDARDS);


 


10.9.5          10.2(F) (PUBLIC HEALTH AND SAFETY);


 


10.9.6          10.4 (EMERGENCY FIRE, MEDICAL, DISASTER SERVICES); AND


 


10.9.7          10.6 (PROHIBITION AGAINST FIREARMS).


 


10.10       PURSUANT TO AND CONSISTENT WITH THE COMPACT, THE TRIBE SHALL PROVIDE
FOR INSPECTION BY FEDERAL OR STATE INSPECTORS OF ALL COMMERCIAL FOOD AND
BEVERAGE OPERATIONS AND SWIMMING POOLS AND SPAS IN CONNECTION WITH THE EXISTING
CASINO AND RESORT PROJECT ON A REGULAR BASIS.  THE TRIBE SHALL PROVIDE THE
COUNTY COPIES OF ALL SUCH INSPECTION REPORTS.  IN LIEU OF FEDERAL OR STATE
INSPECTIONS, THE TRIBE MAY, IN ITS SOLE DISCRETION, ELECT TO CONTRACT WITH THE
COUNTY TO PROVIDE SUCH SERVICES, FOR STANDARD AND REASONABLE FEES, AND THE
COUNTY SHALL PROVIDE SUCH SERVICES.  IF THE TRIBE ELECTS TO CONTINUE TO OBTAIN
FEDERAL OR STATE INSPECTIONS, BUT THEY ARE NOT CONDUCTED ON A REGULAR BASIS,
THEN FOLLOWING NOTICE AND AN OPPORTUNITY TO HAVE ANY DISPUTE WITH REGARD TO SUCH
MATTER DETERMINED THROUGH THE DISPUTE RESOLUTION PROVISIONS HEREIN, THE COUNTY
MAY SEEK TO HAVE SUCH INSPECTIONS CONDUCTED BY COUNTY HEALTH DEPARTMENT
INSPECTORS, WHO SHALL APPLY THE STANDARDS SET FORTH UNDER APPLICABLE LAW.  THE
TRIBE SHALL PAY STANDARD AND REASONABLE COUNTY HEALTH DEPARTMENT FEES TO THE
COUNTY FOR SUCH INSPECTION SERVICES.  INSPECTIONS SHALL TAKE PLACE DURING NORMAL
HOURS OF OPERATION.  THE TRIBE SHALL CONSIDER ANY RECOMMENDATIONS BY THE COUNTY
REGARDING SUCH MATTERS.  NOTWITHSTANDING SUCH COUNTY INSPECTIONS, AND REGARDLESS
OF WHETHER CONDUCTED AT THE TRIBE’S REQUEST OR THROUGH DISPUTE RESOLUTION
PROVISIONS, NOTHING IN THIS AGREEMENT GIVES OR SHALL BE CONSTRUED TO GIVE THE
COUNTY

 

27

--------------------------------------------------------------------------------


 


JURISDICTION OVER FOOD AND BEVERAGE OPERATIONS OR SWIMMING POOLS AND SPAS, OR TO
ALTER THE COMPACT’S JURISDICTIONAL ALLOCATION ON THESE ISSUES.


 


XI.                   SOCIOECONOMIC CONDITIONS

 


11.1         THE SONOMA COUNTY HUMAN SERVICES DEPARTMENT (“DEPARTMENT”) AND THE
TRIBE SHALL WORK TOGETHER TO HELP IDENTIFY AND REFER POTENTIAL QUALIFIED
APPLICANTS FOR EMPLOYMENT AT THE TRIBE’S GAMING RELATED FACILITIES.  THE TRIBE
SHALL TRANSMIT COPIES OF JOB POSTINGS AND ANNOUNCEMENTS FOR ITS GAMING AND OTHER
FACILITIES TO THE DEPARTMENT, AND THE DEPARTMENT WILL CAUSE THE SAME TO BE
POSTED AND DISTRIBUTED IN THE SAME MANNER AS JOB POSTINGS AND ANNOUNCEMENTS
SUBMITTED BY OTHER OUTSIDE EMPLOYERS.  THE TRIBE ALSO SHALL WORK IN GOOD FAITH
WITH THE DEPARTMENT TO EMPLOY QUALIFIED PARTICIPANTS IN THE COUNTY’S WELFARE
PROGRAM AT THE TRIBE’S GAMING RELATED FACILITIES.  SUCH QUALIFICATIONS MAY, AT
THE TRIBE’S DISCRETION, INCLUDE PASSING ANY NECESSARY BACKGROUND CHECKS AND THE
ABILITY TO OBTAIN ANY REQUIRED GAMING LICENSES.  NOTWITHSTANDING ANYTHING HEREIN
TO THE CONTRARY, THE COUNTY ACKNOWLEDGES THAT AN IMPORTANT CONGRESSIONAL GOAL
UNDER IGRA IS TO ENCOURAGE TRIBAL MEMBER AND INDIAN JOB TRAINING AND EMPLOYMENT,
AND THAT THE TRIBE MAINTAINS THE RIGHT TO ENFORCE ITS TRIBAL EMPLOYMENT RIGHTS
ORDINANCE (TERO) AND EXERCISE TRIBAL AND INDIAN PREFERENCES TO THE EXTENT
PERMITTED BY LAW.


 


11.2         THE DEPARTMENT SHALL WORK WITH THE TRIBE TO IDENTIFY JOB AND OTHER
RELEVANT TRAINING TO ELIGIBLE TRIBAL MEMBERS ATTEMPTING TO MAKE THE TRANSITION
FROM UNEMPLOYMENT TO EMPLOYMENT.


 


11.3         THE TRIBE SHALL MAKE GOOD FAITH EFFORTS TO ASSIST GAMING FACILITY
EMPLOYEES IN MEETING THEIR CHILD CARE NEEDS WHILE WORKING AT THE GAMING
FACILITY, EITHER THROUGH ON-SITE OR OFF-SITE CARE, DIRECT EMPLOYEE BENEFITS, OR
PROVIDING ASSISTANCE TO EXPAND CAPACITY OF LOCAL CHILDCARE CENTER(S).


 


11.4         THE TRIBE SHALL ADOPT AND COMPLY WITH STANDARDS THAT ARE NO LESS
STRINGENT THAN STATE LAWS PROHIBITING A GAMING ENTERPRISE FROM CASHING ANY
CHECKS DRAWN AGAINST SOCIAL SECURITY, UNEMPLOYMENT INSURANCE, DISABILITY
BENEFITS, OR PUBLIC ASSISTANCE PAYMENTS.


 


XII.                 DUGAN PROPERTY

 


12.1         THE COUNTY AND STATE OF CALIFORNIA DEPARTMENT OF CONSERVATION
(“DOC”) HAVE APPEALED A DECISION BY THE BIA TO TAKE THE DUGAN PROPERTY INTO
TRUST FOR THE TRIBE, BASED IN PART UPON CALIFORNIA GOVERNMENT CODE
SECTION 51256, ET SEQ., AND THE CONTENTION THAT THE TRIBE’S PROPOSED USES WOULD
CONFLICT WITH THE WILLIAMSON ACT CONTRACT ON THE LAND, WHICH REQUIRES
AGRICULTURAL RELATED USE OF THE PROPERTY.  THE BIA AND TRIBE CONTEND THAT THE
CONTRACT IS INVALID WHEN THE LAND GOES INTO TRUST.


 


12.2         THE TRIBE AGREES THAT IT WILL NOT CONSTRUCT ANY GAMING FACILITIES
OR CONDUCT GAMING ACTIVITIES (INCLUDING CLASS II OR III GAMING UNDER IGRA), OR
PROVIDE PARKING FOR GAMING FACILITIES, ON THE DUGAN PROPERTY.  CONSTRUCTION OR
USE OF THE EMERGENCY ACCESS ROAD ON THE DUGAN PROPERTY SHALL NOT BE DEEMED TO BE
A VIOLATION OF THIS SECTION.

 

28

--------------------------------------------------------------------------------


 


12.3         WILLIAMSON ACT RESCISSION AND CREATION OF CONSERVATION EASEMENT.


 


12.3.1          TO RESOLVE THE WILLIAMSON ACT CONTRACT DISPUTE THE TRIBE SHALL
REQUEST THAT THE COUNTY AND STATE APPROVE RESCISSION OF THE DUGAN PROPERTY
WILLIAMSON ACT CONTRACT IN FAVOR OF AN EASEMENT EXCHANGE AND OTHER PUBLIC
BENEFITS PURSUANT TO GOVERNMENT CODE SECTION 51256.  THE TRIBE WILL ALSO SUBMIT
A REQUEST FOR NON-RENEWAL OF THE WILLIAMSON ACT CONTRACT.  THE TRIBE SHALL
PROCEED IN GOOD FAITH TO SUBMIT, IN A TIMELY MANNER, ALL APPROPRIATE
ENVIRONMENTAL DOCUMENTS AND APPRAISALS NECESSARY FOR CONSIDERATION OF SUCH AN
EASEMENT EXCHANGE BY THE BOARD OF SUPERVISORS OR SHALL PAY THE COUNTY TO
CONTRACT FOR SUCH DOCUMENTS TO BE PREPARED.  THE TRIBE WILL TAKE ALL NECESSARY
STEPS FOR THE RESCISSION REQUEST TO BE CONSIDERED IN A TIMELY MANNER.


 


12.3.2          IMMEDIATELY FOLLOWING THE TRIBE’S SUBMISSION OF ITS REQUESTS TO
RESCIND AND NOT RENEW THE DUGAN PROPERTY WILLIAMSON ACT CONTRACT AND THE
SUBMISSION OF THIS AGREEMENT TO THE DOI AS PROVIDED FOR IN SECTION 25, THE
COUNTY AND THE DOC SHALL WITHDRAW THEIR IBIA APPEAL, WITH PREJUDICE, OF THE BIA
DECISION TO TAKE THE DUGAN PROPERTY INTO TRUST.


 


12.3.3          THE WITHDRAWAL BY THE COUNTY AND THE DOC OF THEIR APPEALS, AND
FORBEARANCE IN MAKING ANY FURTHER OBJECTIONS REGARDING THE DUGAN PROPERTY
WILLIAMSON ACT CONTRACT, SHALL BE WITHOUT PREJUDICE TO THE COUNTY OR THE DOC, OR
EITHER, FROM BEING ABLE TO TAKE A CONTRARY POSITION AS TO ANY OTHER PROPERTY.


 


12.3.4          THE PUBLIC BENEFITS TO BE PROVIDED BY THE TRIBE IN CONNECTION
WITH A WILLIAMSON ACT RESCISSION INCLUDE BUT ARE NOT LIMITED TO THE FOLLOWING:


 

A.             PROVIDING THE EMERGENCY ACCESS ROAD TO THE RANCHERIA AT THE
TRIBE’S SOLE EXPENSE; AND

 

B.             RESOLUTION OF LITIGATION WITH THE COUNTY AND THE DOC IN WHICH THE
VALIDITY OF A WILLIAMSON ACT CONTRACT FOLLOWING THE ACCEPTANCE OF THE LAND INTO
TRUST WAS AT ISSUE.

 


12.3.5          PURSUANT TO GOVERNMENT CODE SECTION 51256 AND THIS AGREEMENT
(BUT WITHOUT SUBJECTING THE TRIBE TO THE JURISDICTION OR APPLICATION OF SUCH
CODE AS TO ANY OTHER PROPERTY), THE TRIBE HAS AGREED TO DEDICATE A PERPETUAL
AGRICULTURAL AND OPEN SPACE EASEMENT ON AT LEAST 90 ACRES OF THE PETALUMA
PROPERTY (“CONSERVATION EASEMENT”), AS DESCRIBED IN EXHIBIT H, OR IN ANOTHER
LOCATION APPROVED BY COUNTY, LIMITING USES OF THE LAND TO AGRICULTURAL, OPEN
SPACE, AND/OR WETLAND RESTORATION PURPOSES.  CONSISTENT WITH APPLICABLE LAW, THE
COUNTY WILL COOPERATE WITH THE TRIBE IN REVIEWING AND PROCESSING ANY APPLICATION
WHICH SEEKS TO DIVIDE THE CONSERVATION EASEMENT AREA INTO A SEPARATE
PARCEL(S) FROM THE REMAINING PETALUMA PROPERTY.


 


12.3.6          THE COUNTY, THROUGH THE SONOMA COUNTY AGRICULTURAL PRESERVATION
AND OPEN SPACE DISTRICT OR OTHER ORGANIZATION APPROVED BY THE COUNTY THAT
CONFORMS WITH THE CALIFORNIA LAND CONSERVATION PROGRAM ACT AS PROVIDED PURSUANT
TO PUBLIC RESOURCES CODE SECTION 10200, ET SEQ., AND WITHOUT SUBJECTING THE
TRIBE TO THE JURISDICTION THEREOF WITH RESPECT TO ANY OTHER PROPERTY, SHALL HAVE
THE POWER TO HOLD, ENFORCE AND MAINTAIN THE CHARACTER OF THE CONSERVATION
EASEMENT ON THE PETALUMA PROPERTY.  THE CONSERVATION EASEMENT SHALL ALLOW FOR
THE AGRICULTURAL USE OF THE PROPERTY, THE DEVELOPMENT, RESTORATION AND/OR
ENHANCEMENT OF WETLANDS

 

29

--------------------------------------------------------------------------------


 


TO PROVIDE FOR NATIVE VEGETATION AND WILDLIFE AND FOR USE AS A MITIGATION BANK
AND SHALL BE IN A FORM SUBSTANTIALLY SIMILAR TO EXHIBIT H.


 


12.3.7          THE PARTIES UNDERSTAND THAT THE PROPOSED EASEMENT, IS PART OF A
WILLIAMSON ACT CONTRACT EASEMENT EXCHANGE PROGRAM, AND MUST FURTHER MEET THE
REQUIREMENTS SET FORTH IN GOVERNMENT CODE SECTION 51256 (D), BUT THAT SUCH
REQUIREMENTS SHALL NOT DELAY WITHDRAWAL OF THE IBIA APPEAL.  TO THE EXTENT SUCH
REQUIREMENTS OR ANY OTHER PROVISION OF LAW IN CONNECTION WITH THE RESCISSION,
TERMINATION OR CANCELLATION OF A WILLIAMSON ACT CONTRACT REQUIRES THE PAYMENT OF
FEES, COSTS, TAXES, FINES, PENALTIES OR OTHER CHARGES, INCLUDING BUT NOT LIMITED
TO THE REPAYMENT OR RECOUPMENT OF TAXES, SUCH CHARGES SHALL BE ENTIRELY
SATISFIED THROUGH THE VALUE OF THE EASEMENT EXCHANGE PROVIDED FOR IN THIS
AGREEMENT.  IF THE TRIBE IS SUBJECT TO A JUDGMENT THAT REQUIRES IT TO PAY ANY
FEES, COSTS, TAXES, FINES OR OTHER CHARGES IN CONNECTION WITH THE CANCELLATION
OR RESCISSION OF THE DUGAN PROPERTY WILLIAMSON ACT CONTRACT THAT ARE PAYABLE TO
OR FOR THE DIRECT BENEFIT OF THE COUNTY, ANY LOCAL OR COUNTY GOVERNMENTAL OR
PUBLIC AGENCY OR ENTITY, OR ANY BENEFICIARY OR HOLDER OF THE EASEMENT, THE
COUNTY, TO THE FULL EXTENT AUTHORIZED BY LAW, SHALL WAIVE THE COLLECTION AND
JUDGMENT, INCLUDING ANY INDEBTEDNESS OR LIEN THAT MIGHT ARISE AS A RESULT
THEREOF, OF ANY SUCH AMOUNTS.  NOTWITHSTANDING THE FOREGOING, IN THE EVENT THE
RESCISSION PENALTY (12.5% OF THE RESCISSION VALUATION OF THE DUGAN PROPERTY) AS
APPRAISED BY THE SONOMA COUNTY ASSESSOR’S OFFICE IS GREATER THAN THE APPRAISED
VALUE OF THE 20 ACRES OF CONSERVATION EASEMENT DEDICATED TO UNRESTRICTED
AGRICULTURAL PRODUCTION, THE TRIBE AGREES TO ONE OF THE FOLLOWING: (1) PAY THE
DIFFERENCE BETWEEN THE RESCISSION PENALTY AND THE APPRAISED VALUE OF THE PORTION
CONSERVATION EASEMENT DEDICATED TO UNRESTRICTED AGRICULTURAL PRODUCTION TO THE
CALIFORNIA STATE CONTROLLER FOR DEPOSIT IN THE SOIL CONSERVATION FUND; OR
(2) INCREASE THE SIZE OF THE CONSERVATION EASEMENT AREA DEDICATED TO
UNRESTRICTED AGRICULTURAL PRODUCTION SO THAT ITS APPRAISED VALUE IS EQUAL TO THE
RESCISSION PENALTY; OR (3) SOME COMBINATION THEREOF.  AS A RESULT OF THIS
UNCERTAINTY, SHOULD THE CONSERVATION EASEMENT BE TERMINATED, IN WHOLE OR IN
PART, EITHER BY EMINENT DOMAIN OR JUDICIAL TERMINATION, THE DOC IS ENTITLED TO A
PORTION OF ANY PROCEEDS AWARDED IN CONNECTION WITH SUCH TERMINATION PURSUANT TO
THE TERMS OF PARAGRAPH 17 OF THE CONSERVATION EASEMENT (EXHIBIT H) AS PROVIDED
AS FOLLOWS.  SUCH A PORTION SHALL BE AN AMOUNT EQUAL TO THE PERCENTAGE OF THE
APPRAISED VALUE OF THAT PORTION OF THE CONSERVATION EASEMENT DEDICATED TO
UNRESTRICTED AGRICULTURAL CONSERVATION IN RELATION TO THE APPRAISED VALUE OF THE
ENTIRE CONSERVATION EASEMENT, AS OF THE DATE OF THE FINAL WILLIAMSON ACT
CONTRACT RESCISSION.  THIS PERCENTAGE, ONCE DETERMINED, SHALL BE REFLECTED IN
PARAGRAPH 17 OF THE CONSERVATION EASEMENT.


 


12.3.8          NOTHING IN THIS AGREEMENT SHALL PREVENT THE TRIBE FROM
DEVELOPING A MITIGATION BANK ON LANDS THAT WILL BE SUBJECT TO THE CONSERVATION
EASEMENT, AND TO COLLECT FEES FOR SUCH USE, NOR SHALL THE COUNTY’S RIGHT TO
PRESERVE SUCH EASEMENT INTERFERE WITH THE TRIBE’S ABILITY TO MARKET SUCH
MITIGATION BANK RIGHTS ON SUCH AN EASEMENT, IN A MANNER IN COMPLIANCE WITH THE
CONSERVATION EASEMENT, PROVIDED THAT THE TRIBE TAKES NO ACTION THAT WOULD IMPAIR
SUCH EASEMENT OR ALTER ITS USE WITHOUT THE WRITTEN CONSENT OF THE COUNTY AS
PROVIDED FOR IN THE CONSERVATION EASEMENT ATTACHED AS EXHIBIT H.


 


12.4         IF THE COUNTY DETERMINES THAT A CEQA ENVIRONMENTAL REVIEW IS
REQUIRED TO CANCEL OR RESCIND THE DUGAN PROPERTY WILLIAMSON ACT CONTRACT OR
ESTABLISH THE CONSERVATION EASEMENT, THE TRIBE SHALL ACT AS THE APPLICANT FOR
SUCH PROJECT AND HIRE A CONSULTANT TO PREPARE ANY NECESSARY ENVIRONMENTAL REVIEW
STUDIES OR REPORTS AND A QUALIFIED INDEPENDENT APPRAISER AT ITS OWN COST.  THE
TRIBE AND COUNTY SHALL AGREE ON THE CONSULTANTS.  COUNTY COSTS FOR

 

30

--------------------------------------------------------------------------------


 


ENVIRONMENTAL REVIEW AND PROCESSING SHALL BE PAID BY THE TRIBE PURSUANT TO A
PRMD “AT COST PROJECT” RECOVERY SCHEDULE AND PROCEDURE.  THE COUNTY SHALL HIRE
AN APPROPRIATE CONSULTANT, AT THE TRIBE’S EXPENSE, IF THE TRIBE DOES NOT TIMELY
INITIATE THE REQUIRED ENVIRONMENTAL REVIEW.  PAYMENT BY THE TRIBE FOR ANY
CONSULTANT AND/OR QUALIFIED APPRAISER HIRED SHALL BE THROUGH THE COUNTY, UNLESS
THE PARTIES AGREE ON AN ALTERNATIVE ARRANGEMENT.  NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, ANY DECISION OF WHETHER OR NOT TO RESCIND THE WILLIAMSON
ACT CONTRACT WILL BE INDEPENDENTLY DETERMINED BY THE BOARD OF SUPERVISORS BASED
UPON THE AVAILABLE EVIDENCE AND IN ACCORDANCE WITH APPLICABLE LAW.


 


12.5         THE COUNTY FURTHER AGREES THAT THE CONSERVATION EASEMENT WILL BE
HELD IN AN ESCROW ACCOUNT AND SHALL NOT BECOME EFFECTIVE UNLESS THE COUNTY
APPROVES THE TRIBE’S REQUEST TO RESCIND THE DUGAN PROPERTY WILLIAMSON ACT
CONTRACT AND THE DUGAN PROPERTY GOES INTO TRUST.  NOTWITHSTANDING THE ABOVE, IF
THE DUGAN PROPERTY IS PLACED INTO TRUST WITHOUT RESCISSION OF THE WILLIAMSON ACT
CONTRACT, THE CONSERVATION EASEMENT SHALL BE RECORDED AND BECOME EFFECTIVE. 
HOWEVER, IF THE TRIBE IS UNABLE TO COMPLETE THE DUGAN PROJECT DUE TO
INTERFERENCE RELATED TO THE WILLIAMSON ACT CONTRACT, SUCH INTERFERENCE SHALL BE
GROUNDS TO CANCEL OR VOID THE CONSERVATION EASEMENT.  IF THE COUNTY DISPUTES THE
TRIBE’S CLAIM THAT THE WILLIAMSON ACT CONTRACT WAS THE BASIS FOR THE TRIBE’S
INABILITY TO COMPLETE THE DUGAN PROJECT, THE ISSUE WILL BE SUBJECT TO THE
AGREEMENT’S DISPUTE RESOLUTION PROVISIONS AND A DECISION ON THE CANCELLATION
MADE BY AN ARBITRATOR UNLESS OTHERWISE RESOLVED BY THE PARTIES.


 


XIII.                PETALUMA PROPERTY

 


13.1         IN APRIL 2006, THE TRIBE SUBMITTED AN APPLICATION TO THE BIA TO
TAKE APPROXIMATELY 277 ACRES INTO TRUST FOR GAMING PURPOSES NEAR THE CITY OF
PETALUMA LOCATED BETWEEN U.S. HIGHWAY 101 AND THE PETALUMA RIVER (THE “PETALUMA
PROPERTY”).  THE TRIBE AGREES THAT IT WILL NOT CONDUCT GAMING ACTIVITIES OR
OPERATE GAMING FACILITIES (INCLUDING CLASS II OR III GAMING AS DEFINED UNDER
IGRA) ON THE PETALUMA PROPERTY FOR A PERIOD OF AT LEAST EIGHT (8) YEARS FROM THE
EFFECTIVE DATE OF THIS AGREEMENT.


 


13.2         WITHIN TEN (10) DAYS OF THE EFFECTIVE DATE, THE TRIBE WILL TAKE ALL
STEPS NECESSARY TO SUSPEND AND OTHERWISE STAY ITS FEE-TO-TRUST APPLICATION FOR
GAMING PURPOSES DURING SUCH EIGHT (8) YEAR PERIOD, INCLUDING BUT NOT LIMITED TO
COMMUNICATING TO THE BIA THROUGH A DULY PASSED TRIBAL RESOLUTION THAT THE BIA IS
NOT AUTHORIZED TO FURTHER PROCESS ANY FEE-TO-TRUST APPLICATION FOR GAMING
PURPOSES ON THE PETALUMA PROPERTY OR TO TAKE ANY STEPS INCONSISTENT WITH THIS
AGREEMENT.  THE RESOLUTION TO THE BIA WILL BE SUBSTANTIALLY IDENTICAL TO
EXHIBIT I.


 


13.3         IF SEWER AND WATER UTILITIES BECOME REASONABLY AVAILABLE TO THE
PETALUMA PROPERTY WITHIN EIGHT YEARS FROM THIS AGREEMENT’S EFFECTIVE DATE, THE
TRIBE AGREES NEVER TO CONDUCT CLASS II OR CLASS III GAMING ACTIVITIES (AS
DEFINED UNDER IGRA) ON THE PETALUMA PROPERTY WITHOUT THE WRITTEN CONSENT OF THE
COUNTY.  SUCH AGREEMENT IS BASED ON AN UNDERSTANDING BY THE TRIBE THAT THE CITY
OF PETALUMA AND THE COUNTY BOARD OF SUPERVISORS CURRENTLY OPPOSE SUCH USE FOR
THAT LAND.  FOR PURPOSES OF THIS SECTION, “REASONABLY AVAILABLE” WITH RESPECT TO
THE UTILITIES MEANS THAT WATER AND SEWER CONNECTIONS BECOME LEGALLY AND
PHYSICALLY AVAILABLE TO THE TRIBE FOR DEVELOPMENT ON THE PETALUMA PROPERTY
WITHOUT THE TRIBE’S HAVING TO BRING SUCH UTILITIES ACROSS, EITHER ABOVE OR BELOW
GROUND, U.S. HIGHWAY 101, OR THE PETALUMA RIVER, AND WITHOUT THE TRIBE’S HAVING
TO ACQUIRE EASEMENTS OR OTHER PROPERTY RIGHTS

 

31

--------------------------------------------------------------------------------


 


OVER PRIVATE OR PUBLIC PROPERTY AT A PROHIBITIVE FEE.  THE TRIBE MAY, HOWEVER,
TAKE SUCH STEPS AT ITS SOLE DISCRETION.  THE TRIBE SHALL BEAR THE SOLE COST OF
OBTAINING SUCH UTILITIES ONCE A CONNECTION IS REASONABLY AVAILABLE WITHIN 1,000
FEET OF THE PETALUMA PROPERTY.  THE TRIBE SHALL BE RELIEVED OF ITS OBLIGATION TO
PERPETUALLY FORGO GAMING ACTIVITIES ON THE PETALUMA PROPERTY UNDER THIS
AGREEMENT, IF ANOTHER TRIBAL CASINO OPENS FOR OPERATION IN SONOMA COUNTY ALONG
THE U.S. HIGHWAY 101 CORRIDOR BETWEEN COTATI AND THE SOUTHERN SONOMA COUNTY
BOUNDARY.


 


13.4         THE COUNTY SHALL CONSULT WITH THE TRIBE AND THE COMMUNITY TO
EXPLORE POTENTIAL NON-GAMING ECONOMIC DEVELOPMENT PROJECTS ON THE PETALUMA
PROPERTY THAT WOULD BE OF SUBSTANTIAL BENEFIT TO BOTH THE TRIBE AND THE
COMMUNITY.  IN ADDITION, THE COUNTY AGREES THAT, WHERE PERMISSIBLE UNDER
APPLICABLE LAW, PLANNING ACTIONS ON PROJECTS SUBMITTED BY THE TRIBE ON THE
PETALUMA PROPERTY, IF SUCH PROPERTY IS NOT IN TRUST, THE BOARD OF SUPERVISORS
WILL EXERCISE ITS ORIGINAL JURISDICTION TO DIRECTLY REVIEW THE MATTER.


 


13.5         THE TRIBE AGREES THAT IF THE PETALUMA PROPERTY IS TAKEN INTO TRUST,
IN ADDITION TO A RESTRICTION NOT TO CONDUCT GAMING ACTIVITIES, AS SPECIFIED
HEREIN, IT WILL BE SUBJECT TO ENFORCEMENT OF THE CONSERVATION EASEMENT (IF IT
HAS NOT BEEN CANCELLED PURSUANT TO SECTION 12.5) OR ANY OTHER AGRICULTURAL OR
OTHER EASEMENT(S) OR CONDITIONS PLACED ON THE LAND PURSUANT TO THIS AGREEMENT
AND SHALL SEEK APPROVAL OF THESE ENCUMBRANCES FROM THE DEPARTMENT OF THE
INTERIOR, PROVIDED THAT SUCH APPROVAL SHALL NOT BE A CONDITION OF THIS
AGREEMENT.


 


XIV.                FUTURE TRUST ACQUISITIONS AND TRIBAL DEVELOPMENT

 


14.1         THE TRIBE SHALL CONSULT WITH THE COUNTY PRIOR TO FILING OR
MODIFYING ANY APPLICATION BY THE TRIBE TO THE UNITED STATES TO TAKE ADDITIONAL
LAND INTO TRUST WITHIN SONOMA COUNTY.  THE TRIBE FURTHER RECOGNIZES THAT THE
COUNTY GENERAL PLAN IS AN IMPORTANT AND VALUED EXERCISE OF COUNTY AUTHORITY AND
AGREES, AS A SEPARATE JURISDICTIONAL GOVERNMENT, TO GIVE MEANINGFUL
CONSIDERATION TO THE COUNTY’S GENERAL PLAN IN TRUST APPLICATIONS AND OTHER
TRIBAL PLANNING ACTIVITIES.  THE TRIBE FURTHER RECOGNIZES THAT THE COUNTY HAS
TAKEN THE POSITION THAT ECONOMIC DEVELOPMENT PROPOSALS ON FUTURE TRUST LANDS
SHOULD MEET THE FOLLOWING CRITERIA FOR COUNTY SUPPORT:  1) THE TRIBE HAS
SIGNIFICANT TIES TO THE LAND THAT IS SUBJECT TO THE TRUST PROPOSAL; 2) THE
ECONOMIC PROPOSAL IS, CONSISTENT WITH THIS AGREEMENT, SUBJECT TO AN APPROPRIATE
ENVIRONMENTAL REVIEW PROCESS; AND 3) THE TRIBE AND COUNTY HAVE ENTERED INTO AN
INTERGOVERNMENTAL MITIGATION AGREEMENT TO INSURE MITIGATION OF ANY ADVERSE
ENVIRONMENTAL IMPACTS OF THE PROPOSAL.  NOTHING IN THIS AGREEMENT, HOWEVER,
SHALL BE CONSTRUED TO SUBJECT OR OTHERWISE BIND THE TRIBE TO THE COUNTY GENERAL
PLAN FOR DEVELOPMENT ON TRUST LAND OR REQUIRE THAT THE COUNTY SUPPORT ANY
SPECIFIC TRUST APPLICATION OR PROJECT.


 


14.2         THE COUNTY RECOGNIZES THAT THE TRIBE IS NOT BOUND BY THE GENERAL
PLAN ON TRUST LANDS.  THE PARTIES AGREE TO WORK TOGETHER ON A
GOVERNMENT-TO-GOVERNMENT BASIS TO MAXIMIZE CONSISTENCY WITH THE GENERAL PLAN FOR
TRIBAL COMMERCIAL DEVELOPMENT PROJECTS, TO THE EXTENT POSSIBLE CONSISTENT WITH
TRIBAL GOALS, AND TO MINIMIZE OFF-RESERVATION ADVERSE ENVIRONMENTAL IMPACTS.

 

32

--------------------------------------------------------------------------------


 


XV.                 MITIGATION MONITORING AND REPORTING

 


15.1         CONSISTENT WITH COMPACT SECTION 10.8.2 AND THIS AGREEMENT, THE
TRIBE SHALL PERIODICALLY APPRISE THE COUNTY BOARD OF SUPERVISORS OF THE PROGRESS
AND STATUS OF ALL ONGOING PROJECTS AND TRIBAL COMMERCIAL DEVELOPMENT PROJECTS.


 


15.2         DURING THE CONSTRUCTION OF ANY ONGOING PROJECT AND/OR TRIBAL
COMMERCIAL DEVELOPMENT PROJECT, AND CONTINUING UNTIL ALL AGREED TO MITIGATION
MEASURES ARE IMPLEMENTED, THE TRIBE SHALL PREPARE AND PROVIDE THE COUNTY A
MITIGATION MONITORING REPORT ON AT LEAST A QUARTERLY BASIS THAT SUMMARIZES THE
IMPLEMENTATION OF ALL AGREED TO MITIGATION MEASURES AND THEIR EFFECTIVENESS IN
REDUCING THE RELATED IMPACT.  DURING PERIODS OF CONSTRUCTION SUCH REPORTS SHALL
BE PROVIDED ON A MONTHLY BASIS.  THIS MITIGATION REPORT SHALL BE PREPARED IN A
FORM SUBSTANTIALLY SIMILAR TO THAT CONTAINED IN EXHIBIT A.


 


15.3         THE MITIGATION REPORTS SHALL BE PREPARED BY AN INDEPENDENT
QUALIFIED CONSULTING FIRM, HIRED AND COMPENSATED BY THE TRIBE AND PROVIDED TO
THE COUNTY.  THE COUNTY MAY REVIEW THE QUALIFICATIONS OF ANY CONSULTING FIRM THE
TRIBE INTENDS TO HIRE AND OBJECT TO SUCH FIRM’S ENGAGEMENT BASED UPON LACK OF
QUALIFICATIONS OR BIAS.  THE COUNTY MAY SEEK RESOLUTION OF ANY DISPUTE WITH
RESPECT TO THE ENGAGEMENT OF A CONSULTANT, OR THE MITIGATION MONITORING,
PURSUANT TO THE DISPUTE RESOLUTION PROCESS IN THIS AGREEMENT.  THE
CONSULTANT(S) ENGAGED BY THE TRIBE SHALL HAVE A CONTRACTUAL INDEPENDENT DUTY TO
PROVIDE CURRENT AND ACCURATE UNBIASED TIMELY REPORTS TO THE COUNTY.  THE
CONTRACT SHALL FURTHER SPECIFY THAT THE MONITORING REPORTS TO BE PRODUCED WILL
BE RELIED UPON BY THE PARTIES WHO ARE DEPENDING UPON THE OBJECTIVE NATURE OF THE
MITIGATION REPORTS, PROVIDED THAT, IF THE CONSULTANTS ARE UNWILLING TO SO
SPECIFY, THEY (OR AN ALTERNATIVE CONSULTANT IF THE COUNTY AND TRIBE CANNOT AGREE
TO JOINTLY ENGAGE THEM) SHALL BECOME ENGAGED BY THE TRIBE AND THE COUNTY
JOINTLY, OR ALTERNATE CONSULTANTS SHALL BE SO ENGAGED.  THE CONSULTANTS ENGAGED
IN THE MONITORING SHALL HAVE THE NECESSARY ENGINEERING DEGREES AND/OR OTHER
EXPERTISE NECESSARY TO MONITOR THE MITIGATION MEASURES CONTAINED IN THIS
AGREEMENT.


 


XVI.                REVENUE AND MITIGATION COSTS

 


16.1         IN ADDITION TO THE PROMISES AND COVENANTS OTHERWISE CONTAINED IN
THIS AGREEMENT, THE PARTIES ACKNOWLEDGE THAT TRIBAL COMMERCIAL DEVELOPMENT
PROJECTS AND THE ONGOING PROJECTS MAY CREATE A CERTAIN INCREASED DEMAND FOR
PUBLIC SERVICES AND MAY, IN SOME CASES, RESULT IN LOST REVENUES AND/OR FEES TO
THE COUNTY.


 


16.2         THE PARTIES AGREE THAT THE COUNTY DOES NOT HAVE PERMITTING
AUTHORITY OVER DEVELOPMENT ON TRUST LANDS AND THAT THE PAYMENTS MADE UNDER THIS
AGREEMENT DO NOT CONSTITUTE TAXES, EXACTIONS OR FEES.


 


16.3         THE PAYMENTS AGREED TO BELOW ARE APPROXIMATE OFF-SETS TO THE
POTENTIAL LOSSES AND IMPACTS TO THE COUNTY OF THE ONGOING PROJECTS AND ARE
INTENDED TO SUPPORT AN APPROPRIATE LEVEL OF COUNTY SERVICES TO THE RESERVATION
AND AFFECTED COMMUNITIES.


 


16.4         IN ADDITION TO THE OTHER MITIGATION MEASURES THE TRIBE HAS AND WILL
IMPLEMENT, INCLUDING BUT NOT LIMITED TO THE CONSTRUCTION OF THE EMERGENCY ACCESS
ROAD, INTERSECTION IMPROVEMENTS AT BOTH HWY 128 AND BIA 93 AND AT HWY 128 AND
THE EMERGENCY ACCESS ROAD (IF APPLICABLE APPROVALS AND RIGHTS ARE OBTAINED), AND
DONATIONS TO THE LOCAL COMMUNITY AND

 

33

--------------------------------------------------------------------------------


 


GOVERNMENT, THE TRIBE SHALL PAY THE COUNTY SEVENTY FIVE MILLION DOLLARS
($75,000,000) OVER THE TERM OF THIS AGREEMENT (“MITIGATION FEE”), FOR MITIGATION
OF TANGIBLE AND INTANGIBLE ONGOING PROJECTS IMPACTS, PAYABLE ON THE TERMS STATED
BELOW.  THE INTERSECTION IMPROVEMENTS SHALL BE GUARANTEED THROUGH A CONSTRUCTION
ASSURANCE DEVICE TO COVER THE BUDGETED COSTS THAT WILL BE IN SUBSTANTIALLY THE
SAME FORM AS EXHIBIT E OR F.  THE PAYMENT TERMS ARE AS FOLLOWS:


 


16.4.1          UPON THE LATER OF THIRTY (30) DAYS AFTER THE DATE THAT THE TRIBE
OBTAINS FINANCING FOR THE RESORT PROJECT OR WITHIN SEVEN (7) BUSINESS DAYS
FOLLOWING APPROVAL OF THIS AGREEMENT BY THE BOARD OF SUPERVISORS AND THE TRIBE,
WHICHEVER LAST OCCURS, THE TRIBE SHALL PAY THE COUNTY AN INSTALLMENT OF SEVEN
MILLION FIVE HUNDRED THOUSAND DOLLARS ($7,500,000) (“INITIAL INSTALLMENT”).


 


16.4.2          NOTWITHSTANDING THE PREVIOUS PARAGRAPH, IN THE EVENT THAT THE
TRIBE RECEIVES A LICENSE FROM THE ABC AUTHORIZING THE TRIBE TO SELL ALCOHOLIC
BEVERAGES AT THE EXISTING CASINO OR AT THE CASINO, HOTEL OR RESTAURANTS AT THE
RESORT PROJECT PRIOR TO THE DATE THAT THE TRIBE OBTAINS FINANCING, THE TRIBE
SHALL PAY THE COUNTY THREE MILLION DOLLARS ($3,000,000) OF SAID $7.5 MILLION
INSTALLMENT WITHIN SEVEN (7) BUSINESS DAYS FOLLOWING ISSUANCE OF THE LICENSE,
AND THE REMAINING FOUR MILLION FIVE HUNDRED THOUSAND DOLLARS ($4,500,000) OF
SAID INSTALLMENT WITHIN THIRTY DAYS (30) DAYS AFTER THE DATE THAT THE TRIBE
OBTAINS FINANCING.


 


16.4.3          NOTWITHSTANDING THE ABOVE, IF THE ABOVE TRIGGERING EVENTS HAVE
NOT OCCURRED AT LEAST $3 MILLION OF THE INITIAL INSTALLMENT SHALL BE PAID TO THE
COUNTY ON OR BEFORE JUNE 30, 2008.  THE ENTIRE REMAINING BALANCE OF THE $7.5
MILLION INITIAL INSTALLMENT SHALL BE PAID IN FULL ON THE SCHEDULE OF THE
TRIGGERING EVENTS STATED IN SECTION 16.4.2, BUT IN NO EVENT SHALL THE ENTIRE
BALANCE BE PAID LATER THAN SEPTEMBER 30, 2008.


 


16.4.4          NO LATER THAN JUNE 30, 2009, THE TRIBE SHALL PAY THE COUNTY AN
ADDITIONAL INSTALLMENT IN THE AMOUNT OF TWO MILLION EIGHT HUNDRED THOUSAND
DOLLARS ($2,800,000).


 


16.4.5          UPON THE EARLIER OF THREE (3) YEARS FROM THE EFFECTIVE DATE OF
THIS AGREEMENT OR THE OPENING OF PHASE ONE OF THE RESORT PROJECT, AS DEFINED BY
AVAILABILITY OF HOTEL ROOMS TO THE PUBLIC OR OPENING OF THE PHASE I CASINO FLOOR
TO GAMING, THE TRIBE SHALL PAY AN INSTALLMENT OF FIVE MILLION DOLLARS
($5,000,000) TO THE COUNTY.


 


16.4.6          ON JULY 1 OF EACH CALENDAR YEAR FOLLOWING THE YEAR IN WHICH THE
PAYMENT IN THE IMMEDIATELY PRECEDING SUBPARAGRAPH IS DUE, BUT REGARDLESS OF
WHETHER SUCH PAYMENT WAS PAID, BEGINNING NO LATER THAN JULY 1, 2011, THE TRIBE
SHALL MAKE ANNUAL INSTALLMENTS TOWARD PAYMENT OF THE MITIGATION FEE IN THE
AMOUNT OF FIVE MILLION DOLLARS ($5,000,000) EACH YEAR, ADJUSTED AS PROVIDED
BELOW.


 


16.4.7          BEGINNING NO LATER THAN THE INSTALLMENT DUE ON JULY 1, 2011, THE
ANNUAL INSTALLMENT PAYMENTS DUE TO THE COUNTY SHALL BE INCREASED BY 4% FROM THE
INSTALLMENT PAYMENT MADE IN THE PREVIOUS YEAR, PROVIDED THAT IF THE JULY 1, 2011
INSTALLMENT IS THE FIRST OF THE FIVE MILLION DOLLAR ($5,000,000) ANNUAL
INSTALLMENT PAYMENTS, IT SHALL BE INCREASED BY 4% TO FIVE MILLION TWO HUNDRED
THOUSAND DOLLARS ($5,200,000).  FOR EXAMPLE IF THE $5 MILLION DOLLAR INSTALLMENT
PAYMENT REQUIRED ABOVE WAS MADE IN 2010, THE SUBSEQUENT PAYMENTS WOULD BE $5.2

 

34

--------------------------------------------------------------------------------


 


MILLION DOLLARS IN 2011 AND $5.408 MILLION DOLLARS IN 2012, AND SO ON UNTIL THE
ENTIRE $75 MILLION HAS BEEN PAID.


 


16.4.8          NO LATER THAN JULY 1, 2020, THE TRIBE SHALL PAY TO THE COUNTY
ANY UNPAID BALANCE OF THE MITIGATION FEE IN FULL SO THAT THE TOTAL MITIGATION
FEE PAID UNDER THIS AGREEMENT (WITHOUT REGARD TO THE IN LIEU TRANSIENT OCCUPANCY
TAX EQUIVALENT PAYMENTS DESCRIBED BELOW) SHALL EQUAL NO MORE AND NO LESS THAN
$75 MILLION DOLLARS PLUS ANY INTEREST FOR WHICH THE TRIBE MAY BECOME OBLIGATED
UNDER SECTION 16.12.


 


16.5         NOTWITHSTANDING THE FOREGOING PAYMENT SCHEDULE, EXCEPT FOR PAYMENT
OF THE INITIAL INSTALLMENT AND PAYMENT IN YEAR 2020, IN THE EVENT THAT THE
ANNUAL GROSS REVENUES OF THE TRIBE’S CASINO AND RESORT PROJECT IN ANY CALENDAR
YEAR ARE 20% LESS THAN THE ANNUAL GROSS REVENUE OF THE PRIOR CALENDAR YEAR (THE
“BASE YEAR”), THEN THE TRIBE MAY REDUCE THE ANNUAL INSTALLMENT DUE IN PROPORTION
TO THE PERCENTAGE AMOUNT OF THE TOTAL REDUCTION.  FOR EXAMPLE, IF THE GROSS
REVENUE IS 20% BELOW THE BASE YEAR, THE $5 MILLION DOLLAR INSTALLMENT WOULD BE
REDUCED BY $1 MILLION TO $4 MILLION DOLLARS.  THE REDUCTION SHALL CONTINUE IN
EFFECT FOR EACH CONSECUTIVE YEAR IN WHICH THE GROSS REVENUES REMAINS 20% OR MORE
BELOW THE BASE YEAR.


 


16.5.1          ANY AND ALL REDUCTIONS SHALL BE TREATED AS DEFERRALS ONLY AND
SHALL NOT REDUCE THE BALANCE PAYMENT DUE IN FULL ON OR BEFORE JULY 1, 2020.


 


16.5.2          THE TRIBE SHALL BEAR THE BURDEN OF DEMONSTRATING THAT SUCH
REDUCTION IN GROSS REVENUES HAS IN FACT OCCURRED, AND SHALL SUPPORT SUCH CLAIM
BY MAKING AVAILABLE TO THE COUNTY, ON A CONFIDENTIAL AND PROPRIETARY BASIS,
FULLY AUDITED CASINO AND RESORT PROJECT FINANCIAL STATEMENTS CERTIFIED BY AN
INDEPENDENT QUALIFIED ACCOUNTING FIRM FOR THE RELEVANT YEAR(S).


 


16.5.3          NOTWITHSTANDING THE ABOVE, IN NO EVENT SHALL PAYMENT IN ANY YEAR
FALL BELOW A MINIMUM PAYMENT OF $2.8 MILLION DOLLARS OTHER THAN FOR A SUSPENSION
OF THIS AGREEMENT UNDER THE FORCE MAJEUR PROVISIONS OF SECTION 26.6 OR THE
PERMANENT CESSATION OF GAMING ACTIVITIES, HOTEL OPERATIONS, AND THE SERVICE OF
ALCOHOL BY THE TRIBE ON THE RANCHERIA, IN WHICH CASE THE TRIBE SHALL HAVE NO
FURTHER FINANCIAL OBLIGATIONS UNDER THIS SECTION.


 


16.6         ANNUAL PAYMENTS SHALL RETURN TO THE PAYMENT SCHEDULE DESCRIBED IN
SECTION 16.4 AS SOON AS THE GROSS REVENUE INCREASES TO MORE THAN 80% OF THE BASE
YEAR’S AMOUNT.  PAYMENT OF DEFERRED AMOUNTS SHALL BE FULLY AMORTIZED, WITHOUT
INTEREST, OVER THE REMAINING TERM OF THE AGREEMENT AND PAID ACCORDINGLY. 
HOWEVER, DEFERRED AMOUNTS DO NOT NEED TO BE PAID IN YEARS WHERE GROSS REVENUE IS
20% OR MORE BELOW THE BASE YEAR.


 


16.7         ANY INTEREST DUE UNDER THIS AGREEMENT SHALL BE LIMITED TO INTEREST
IMPOSED DUE TO THE FAILURE TO TIMELY MAKE PAYMENTS AS PROVIDED FOR ABOVE IN
SECTIONS 16.4 AND 16.6, AND SHALL ACCRUE AS PROVIDED FOR IN SECTION 16.12.


 


16.8         NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE ENTIRE
MITIGATION FEE AND ANY ACCRUED INTEREST SHALL ALL BE PAID ON OR BEFORE JULY 1,
2020.


 


16.9         IN ADDITION TO THE $75 MILLION DOLLARS IN MITIGATION FEE PAYMENTS
DESCRIBED ABOVE, THE TRIBE SHALL PAY TO THE COUNTY A FEE IN LIEU OF THE COUNTY’S
TRANSIENT OCCUPANCY TAX (“IN LIEU FEE”) IN THE AMOUNT OF 9% OF THE RENTAL
COLLECTED ON OCCUPIED HOTEL ROOMS.  THE IN

 

35

--------------------------------------------------------------------------------


 


LIEU FEE SHALL BE PAID ON A QUARTERLY BASIS TO THE COUNTY.  THE FIRST PAYMENT
SHALL BE DUE FOLLOWING THE COMPLETION OF THE FIRST QUARTER IMMEDIATELY AFTER THE
HOTEL OPENS.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, UNLESS A
LONGER PERIOD IS AGREED TO BY THE PARTIES, THE IN LIEU FEE PAYMENTS SHALL BE
PAID THROUGH THE LATER OF THE FIFTH (5TH) YEAR FOLLOWING THE END OF THE TERM OF
THIS AGREEMENT, INCLUDING ANY EXTENSION THEREOF, OR THE 5TH YEAR FOLLOWING THE
TERMINATION OF THE COMPACT, WHICHEVER IS LONGER.  THE COUNTY SHALL APPLY SUCH IN
LIEU FEES TO PROGRAMS AND SERVICES THAT SERVE TO PROMOTE TOURISM IN THE COUNTY
AS DETERMINED BY THE BOARD OF SUPERVISORS, PROVIDED THAT THE RESORT PROJECT
SHALL BE PROMOTED ON AT LEAST AS COMPARABLE A BASIS AS ANY OTHER CASINO AND/OR
RESORT IS PROMOTED BY THE COUNTY.  IF THERE IS A DISPUTE AS TO TOT IN LIEU FEE
PAYMENTS AND SUPPORTING COMPUTATIONS, THE TRIBE WILL PROVIDE THE
INFORMATION/RECEIPTS TO VERIFY PAYMENT AND THE SUPPORTING BASIS FOR THE
COMPUTATION.  ANY DISPUTES REGARDING THE PAYMENT AMOUNT SHALL BE SUBJECT TO THE
DISPUTE RESOLUTION PROVISIONS OF THE AGREEMENT.


 


16.10       AS A SEPARATE MATTER FROM THE FOREGOING, THE TRIBE IS ENCOURAGED BUT
NOT REQUIRED TO PAY, ALONG WITH ALL OTHER HOTELS IN THE UNINCORPORATED AREAS OF
THE COUNTY WHICH GROSS MORE THAN $350,000 PER YEAR, AN ADDITIONAL VOLUNTARY IN
LIEU FEE IN THE AMOUNT OF 2% OF THE AMOUNTS COLLECTED FROM THE RENTAL OF HOTEL
ROOMS, TO BE PAID TO THE SONOMA COUNTY TOURISM IMPROVEMENT AREA ASSESSMENT.  IF
PAID, THIS VOLUNTARY IN LIEU FEE ALSO SHALL BE CALCULATED AND PAID IN THE SAME
MANNER AS THE SONOMA COUNTY TRANSIT OCCUPANCY TAX.


 


16.11       ANY FUNDS RECEIVED BY THE COUNTY FROM THE TRIBE PURSUANT TO THIS
AGREEMENT ARE SUBJECT TO THE SOLE DISCRETION OF THE COUNTY BOARD OF SUPERVISORS
WITH THE EXCEPTION OF IN LIEU FEE PAYMENTS WHICH SHALL BE APPLIED AS SET FORTH
IN SECTION 16.9.


 


16.12       ON THE LATER OF THE 31ST DAY AFTER THE DUE DATE OF ANY PAYMENT UNDER
THIS AGREEMENT OR TEN (10) DAYS AFTER RECEIPT OF WRITTEN NOTICE FROM THE COUNTY
FOLLOWING SUCH DUE DATE, ANY AMOUNTS DUE FROM THE TRIBE SHALL BEAR INTEREST FROM
THE SCHEDULED PAYMENT DATE AT A RATE EQUAL TO THE PRIME RATE OF INTEREST
ANNOUNCED BY THE WALL STREET JOURNAL PLUS 2% PER ANNUM.


 


XVII.              RE-OPENER PROVISIONS

 


17.1         THE PARTIES RECOGNIZE THAT ADDITIONAL IMPACTS OR EVENTS, NOT
FORESEEN OR COMPENSATED FOR IN THIS AGREEMENT, MAY OCCUR AND THAT THE PROJECTED
INCOME FROM WHICH THE TRIBE INTENDS TO PAY THE COUNTY FEES MAY BE NEGATIVELY
IMPACTED IN THE FUTURE, INCLUDING THE POSSIBLE INABILITY TO OPEN THE RESORT
PROJECT AS PLANNED.  BALANCING THIS RECOGNITION AGAINST THE PARTIES’ NEED FOR
CERTAINTY AND STABILITY WITH RESPECT TO THIS AGREEMENT, THE PARTIES AGREE THAT
UPON THE OCCURRENCE OF ANY OF THE FOLLOWING, EITHER PARTY MAY REQUEST THE
REOPENING OF THIS AGREEMENT FOR THE PURPOSE OF NEGOTIATING AMENDMENTS TO IT:


 


17.1.1          THE COMPACT IS AMENDED, OR A NEW COMPACT ENTERED INTO WITHIN THE
AGREEMENT TERM, TO PERMIT THE TRIBE TO OPERATE MORE CLASS III SLOT MACHINES THAN
THE 2,000 MACHINES ALLOWED UNDER THE TRIBE’S CURRENT COMPACT, AND THE OPERATION
BY THE TRIBE OF SUCH ADDITIONAL MACHINES, PROVIDED THAT WITH REGARD TO SUCH
COMPACT AMENDMENT OR NEW COMPACT, THE COUNTY SHALL JOIN WITH THE TRIBE IN URGING
THE STATE AND THE GOVERNOR THAT THIS AGREEMENT BE DEEMED TO MEET THE
REQUIREMENTS OF ANY INTERGOVERNMENTAL AGREEMENT REQUIRED IN ANY SUCH COMPACT;

 

36

--------------------------------------------------------------------------------


 


17.1.2          PHASE I IS NOT OPENED WITHIN THREE YEARS FROM THE EFFECTIVE
DATE;


 


17.1.3          MORE THAN SEVEN YEARS HAS ELAPSED FROM THE EFFECTIVE DATE;


 


17.1.4          THE TRIBE’S GROSS REVENUES DECLINED BY AT LEAST 20% OVER A
PREVIOUS YEAR AND REMAINED AT OR BELOW THAT BASE YEAR REVENUE LEVEL FOR A
CONSECUTIVE THREE-YEAR PERIOD;


 


17.1.5          A SIGNIFICANT PORTION OF THE TRIBE’S GAMING FACILITY CEASED
OPERATIONS FOR A CONTINUOUS PERIOD OF AT LEAST SEVEN (7) CONSECUTIVE DAYS, DUE
TO FORCES ENTIRELY BEYOND THE TRIBE’S CONTROL, AND THE TRIBE’S ANNUAL GROSS
REVENUES DURING THE YEAR IN WHICH THAT OCCURRED DECLINED BY MORE THAN 20% FROM
THE PRECEDING YEAR;


 


17.1.6          PRIOR TO THE OPENING OF PHASE I, THE TRIBE’S ANNUAL NET REVENUE
FROM CASINO AND RELATED OPERATIONS (INCLUDING BUT NOT LIMITED TO ALCOHOL SALES)
FOR THE TWELVE (12) MONTH PERIOD FOLLOWING JUNE 30, 2008, THE ISSUANCE OF AN
ALCOHOL LICENSE, OR THE DATE OF FINANCING, WHICHEVER IS LATER, DECREASED MORE
THAN 20% FROM THAT OF THE IMMEDIATELY PRECEDING 12 MONTH PERIOD;


 


17.1.7          THE ABC ALCOHOL LICENSE IS NOT ISSUED FOR THE EXISTING CASINO OR
IS ISSUED WITH CONDITIONS SIGNIFICANTLY MORE RESTRICTIVE THAN THOSE CONTAINED IN
EXHIBIT D, AND THAT ANY SUCH ADDITIONAL RESTRICTIONS HAVE A DEMONSTRATED
MATERIAL NEGATIVE EFFECT ON TRIBAL GAMING GROSS REVENUES;


 


17.1.8          THE RESORT PROJECT DOES NOT HAVE AN ALCOHOL LICENSE FOLLOWING
THE COMPLETION OF PHASE I;


 


17.1.9          THE DUGAN PROPERTY IS NOT TAKEN INTO TRUST BY THE BIA FOR THE
TRIBE;


 


17.1.10        THE WILLIAMSON ACT CONTRACT ON THE DUGAN PROPERTY IS NOT
RESCINDED BY THE COUNTY AND THE TRIBE HAS SUFFERED A MATERIAL DETRIMENT AS A
RESULT;


 


17.1.11        THE TRIBE UNDERTAKES ONGOING PROJECT DEVELOPMENT BEYOND THE
PROJECTS AND INFRASTRUCTURE DISCUSSED IN THE ENVIRONMENTAL STUDY, ENVIRONMENTAL
ASSESSMENT, OR EXHIBIT B (RELATING TO THE DUGAN PROJECTS); OR


 


17.1.12        THERE IS A SIGNIFICANT ADVERSE IMPACT OF AN ONGOING PROJECT
BEYOND THAT DISCUSSED BY THE TRIBE IN THE ENVIRONMENTAL STUDY OR ENVIRONMENTAL
ASSESSMENT OR WHICH WAS ANTICIPATED OR SHOULD HAVE BEEN ANTICIPATED BY THE
COUNTY, INCLUDING BUT NOT LIMITED TO THOSE EFFECTS WHICH WERE ANTICIPATED AND
DESCRIBED IN ITS WRITTEN COMMENTS TO THE TRIBE IN REPLY TO THOSE DOCUMENTS.


 


17.2         UPON WRITTEN REQUEST BY A PARTY WITH RESPECT TO MATTERS ARISING
UNDER SECTION 17.1, THE PARTIES SHALL MEET AND CONFER IN GOOD FAITH TO DISCUSS
SUCH MATTERS.


 


17.3         THE TRIBE AND GAMING AUTHORITY SHALL MAKE RELEVANT AUDITED
FINANCIAL STATEMENTS PREPARED BY AN INDEPENDENT ACCOUNTING FIRM AVAILABLE IF THE
TRIBE MAKES A REQUEST TO REOPEN NEGOTIATIONS BASED UPON ANY OF THE FINANCIAL
EVENTS LISTED ABOVE.

 

37

--------------------------------------------------------------------------------


 


17.4         ANY REQUEST TO RENEGOTIATE ONE OR MORE TERMS OF THIS AGREEMENT
SHALL BE MADE IN WRITING, ADDRESSED TO THE OTHER PARTY.  THE REQUEST SHALL
SPECIFY THE BASIS AND PROVIDE DOCUMENTATION TO SUPPORT REOPENING THE AGREEMENT.


 


17.5         IF THE REQUEST MEETS THE REQUIREMENTS FOR RENEGOTIATION PURSUANT TO
THIS SECTION, THE PARTIES SHALL MEET WITHIN 30 DAYS FROM THE RECEIPT OF THE
REQUEST AND WILL COMMENCE TO RENEGOTIATE IN GOOD FAITH.  IF AGREEMENT REGARDING
AMENDMENT OF THIS AGREEMENT OR THE RIGHT TO REOPEN IS NOT REACHED AFTER A
REASONABLE PERIOD OF TIME FOLLOWING A REQUEST TO REOPEN, THE OTHER PARTY MAY
INVOKE THE SECTION 20 DISPUTE RESOLUTION PROVISIONS.  IF THE MATTER GOES TO
ARBITRATION, THE ARBITRATOR SHALL DETERMINE ONLY WHETHER A PARTY WAS ACTING IN
GOOD FAITH IN THE NEGOTIATIONS UNDER THE DISPUTE RESOLUTION AND REOPENER
PROVISIONS.  IF THE ARBITRATOR FOUND THAT A PARTY WAS ACTING IN BAD FAITH, THE
PARTIES SHALL BE ORDERED BACK INTO NEGOTIATIONS.


 


17.6         THE SOLE PURPOSE OF THE RENEGOTIATION WILL BE TO DETERMINE IF, DUE
TO THE CIRCUMSTANCES SET FORTH ABOVE UNDER WHICH THE RE-OPENER MAY BE INVOKED,
THERE ARE ALTERNATE TERMS PROVIDING FOR MITIGATION MEASURES, PAYMENTS OR OTHER
BENEFITS THAT ARE CONSISTENT WITH THE REQUIREMENTS OF IGRA, THE COMPACT, AND
THIS AGREEMENT AND THAT, FOLLOWING A NEGOTIATION, WOULD RETAIN ESSENTIALLY THE
SAME RIGHTS, LEVEL OF MITIGATION, INTENT OF THE PARTIES, THEIR POSITIONS
RELATIVE TO EACH OTHER, AND THE AGGREGATE ECONOMIC BENEFITS ANTICIPATED AT THE
TIME OF EXECUTION OF THIS AGREEMENT.  BASED ON THE ABOVE, THE PARTIES WILL
DETERMINE WHETHER OR NOT THERE IS GOOD CAUSE AND A REASONABLE BASIS FOR AMENDING
THIS AGREEMENT TO PROVIDE FOR SUCH ALTERNATE TERMS.  A MEASURE OF ANY PROPOSED
MITIGATION AMENDMENT SHALL BE THE BASIS OF MITIGATION THAT WAS USED BY THE
PARTIES IN REACHING THIS AGREEMENT.


 


XVIII.             INDEMNIFICATION

 


18.1         THE TRIBE AGREES, UNDER THE TERMS AND CONDITIONS SET FORTH IN
SECTIONS 18.2 AND 18.3 BELOW, TO INDEMNIFY AND DEFEND THE COUNTY WITH RESPECT TO
CLAIMS MADE BY THIRD PARTIES THAT ARE RELATED TO OR ARISE FROM THE FOLLOWING
COUNTY ACTIVITIES:


 


18.1.1          WORK UNDERTAKEN OR FUNDS DISBURSED RELATED TO COMPLETION OF THE
EMERGENCY ACCESS ROAD UNDER THE CONSTRUCTION ASSURANCE DEVICE;


 


18.1.2          ACTIONS OF COUNTY PERSONNEL RESPONDING TO FIRE, CRIMINAL
ACTIVITY OR OTHER RESERVATION EMERGENCIES;


 


18.1.3          ANY ACTION CHALLENGING THE COUNTY’S APPROVAL OF THIS AGREEMENT;
OR


 


18.1.4          ANY ACTION CHALLENGING THE COUNTY’S CANCELLATION OR RESCISSION
OF THE DUGAN PROPERTY WILLIAMSON ACT CONTRACT INCLUDING BUT NOT LIMITED TO
CREATION OF THE CONSERVATION EASEMENT OR ENTERING INTO THE EASEMENT EXCHANGE
(THE CLAIMS SET FORTH IN SECTIONS 18.1.1 – 18.1.4 ARE REFERRED TO COLLECTIVELY
AS THE (“INDEMNIFICATION CLAIMS”).


 


18.2         THE SCOPE OF THE INDEMNITY WITH RESPECT TO THE INDEMNIFICATION
CLAIMS IS AS FOLLOWS: THE TRIBE AGREES TO PROVIDE DEFENSE COSTS ONLY, WITH
RESPECT TO MATTERS ARISING UNDER SECTION 18.1.1 AND 18.1.2 ABOVE, AND, AS TO
SECTIONS 18.1.3 AND 18.1.4, TO DEFEND, INDEMNIFY, HOLD HARMLESS, AND REIMBURSE
THE COUNTY, INCLUDING ITS OFFICERS, AGENTS, AND EMPLOYEES, FROM AND AGAINST ANY
AND ALL ACTIONS, CLAIMS, DAMAGES, DISABILITIES, LIABILITIES, AND EXPENSE,
INCLUDING BUT

 

38

--------------------------------------------------------------------------------


 


NOT LIMITED TO ATTORNEYS’ FEES AND THE COST OF LITIGATION INCURRED IN THE
DEFENSE, ARISING OUT OF THE INDEMNIFICATION CLAIMS, WHETHER ARISING FROM
PERSONAL INJURY, PROPERTY DAMAGE OR ECONOMIC LOSS OF ANY TYPE (BUT EXCLUDING
ECONOMIC LOSSES BASED ON ALLEGED LOST TAXES, REVENUES OR LOST ECONOMIC
OPPORTUNITY TO THE COUNTY, STATE, OR ANY PERSON, BUSINESS OR ENTITY, CLAIMS THAT
SUCH ACTIONS LOWERED THE USE OR MARKET VALUE OF ANY PROPERTY OR BUSINESS, OR
CLAIMS IN THE NATURE OF AN ALLEGED TAKING) THAT MAY BE ASSERTED BY ANY THIRD
PARTY, BUT TO THE EXTENT REQUIRED OR PERMITTED BY LAW, EXCLUDING LIABILITY DUE
TO THE PRIMARY NEGLIGENCE, WILLFUL MISCONDUCT, OR CONTRACTUAL LIABILITY OR
BREACH OF THE COUNTY, OR ANY CLAIMS FOR PUNITIVE DAMAGES AGAINST THE COUNTY OR
ANY ENTITY INSURING IT AGAINST SUCH CLAIMS THAT MAY HAVE SUBROGATION RIGHTS
AGAINST THE TRIBE.  IF THERE IS A REASONABLY POSSIBLE OBLIGATION TO INDEMNIFY OR
DEFEND UNDER SECTIONS 18.1.1-18.1.4, THE TRIBE’S DUTY TO DEFEND EXISTS
REGARDLESS OF WHETHER IT IS ULTIMATELY DETERMINED THAT THERE IS NOT A DUTY TO
DEFEND OR INDEMNIFY.


 


18.3         THE COUNTY SHALL VIGOROUSLY DEFEND ANY SUCH ACTIONS AND SHALL HAVE
THE RIGHT TO SELECT ITS OWN LEGAL COUNSEL AT LOCAL PREVAILING RATES AT THE
EXPENSE OF THE TRIBE, BUT THE TRIBE SHALL HAVE THE RIGHT TO REVIEW COUNSEL FEES
AND COSTS TO BE INCURRED, AND TO BE INFORMED REGARDING THE PROGRESS IN THE
LITIGATION AND OF ANY AND ALL SETTLEMENT PROPOSALS.


 


18.4         THE TRIBE WILL OBTAIN AND MAINTAIN A POLICY OF COMMERCIAL GENERAL
LIABILITY INSURANCE WITH LIMITS NOT LESS THAN TEN MILLION DOLLARS ($10,000,000)
PER OCCURRENCE AND IN THE AGGREGATE COVERING BODILY INJURY AND PROPERTY DAMAGE,
INCLUDING EXCESS MEDICAL COVERAGE.  THE POLICY SHALL CONTAIN ENDORSEMENTS FOR
COVERAGE, WHICH INCLUDES BUT IS NOT LIMITED TO:  PREMISES LIABILITY, GENERAL
LIABILITY, PERSONAL INJURY, BLANKET CONTRACTUAL COVERAGE AND CONTRACTUAL
INDEMNITY.  THE POLICY SHALL BE ENDORSED TO NAME THE COUNTY OF SONOMA, ITS
OFFICERS, OFFICIALS, EMPLOYEES AND VOLUNTEERS AS AN ADDITIONAL INSURED.  THE
COUNTY SHALL COOPERATE IN PROVIDING ANY INFORMATION REASONABLY REQUIRED TO
OBTAIN SUCH INSURANCE.  THE TRIBE SHALL PROVIDE A COPY OF THE POLICY TO THE
COUNTY FOR REVIEW AND APPROVAL AND TIMELY PROVIDE PROOF OF SUCH INSURANCE ON AN
ANNUAL BASIS.  ANY DISPUTE OVER THE EXISTENCE OF A DUTY TO INDEMNIFY OR DEFEND
SHALL BE RESOLVED THROUGH THE DISPUTE RESOLUTION PROCESS SET FORTH BELOW IN THIS
AGREEMENT.


 


XIX.                CONFIDENTIALITY

 


19.1         ANY INFORMATION OR DOCUMENTS OBTAINED, OBSERVATIONS MADE, OR
CONCLUSIONS DRAWN DIRECTLY OR INDIRECTLY UNDER THIS AGREEMENT, INCLUDING WITHOUT
LIMITATION, WHERE THE SOURCE OR INFORMATION COMES FROM INSPECTIONS, PLAN
REVIEWS, EXAMINATIONS OF FINANCIAL INFORMATION, NEGOTIATIONS, CONSULTATIONS,
DISPUTES OR OTHER ACTIVITIES UNDER THIS AGREEMENT, SHALL BE DEEMED CONFIDENTIAL
TO THE EXTENT ALLOWED UNDER LAW AND SHALL NOT BE SHARED WITH ANY THIRD PARTY. 
THE COUNTY SHALL PROMPTLY PROVIDE THE TRIBE NOTICE OF ANY PUBLIC RECORDS ACT
REQUEST RELATED TO THIS AGREEMENT AND AFFORD THE TRIBE, WITHIN THE TIME LIMITS
ALLOWED UNDER THE ACT, AN OPPORTUNITY TO SEEK AN INJUNCTION BY THE COURT AGAINST
ANY SUCH DISCLOSURE.  NOTWITHSTANDING THIS CONFIDENTIALITY AGREEMENT, COUNTY
FIRE RETAINS THE RIGHT TO COMMUNICATE SUCH CONFIDENTIAL INFORMATION OBTAINED
PURSUANT TO THE TERMS OF THIS AGREEMENT TO THE STATE FIRE MARSHALL AND/OR OTHER
APPROPRIATE STATE AND/OR FEDERAL GOVERNMENT AGENCIES FOLLOWING EXHAUSTION OF ALL
PROCEDURAL PROVISIONS OF THE FIRE PROTOCOL.

 

39

--------------------------------------------------------------------------------


 


XX.                 DISPUTE RESOLUTION

 


20.1         MEET AND CONFER PROCESS.


 


20.1.1          IN RECOGNITION OF THE GOVERNMENT-TO-GOVERNMENT RELATIONSHIP
BETWEEN THE TRIBE AND COUNTY, THE PARTIES SHALL MAKE THEIR BEST EFFORTS TO
RESOLVE DISPUTES THAT OCCUR UNDER THIS AGREEMENT BY GOOD FAITH NEGOTIATIONS
WHENEVER POSSIBLE.  THEREFORE, THE PARTIES HEREBY ESTABLISH A THRESHOLD
REQUIREMENT THAT DISPUTES ARISING UNDER THIS AGREEMENT SHALL FIRST BE SUBJECT TO
A GOOD FAITH MEET AND CONFER PROCEDURE TO GIVE THE PARTIES AN OPPORTUNITY TO
WORK TOGETHER TO SOLVE IDENTIFIED ISSUES.


 


20.1.2          DISPUTES ARISING BETWEEN THE PARTIES REGARDING A PARTY’S ALLEGED
FAILURE TO MEET ITS OBLIGATIONS IMPOSED BY THIS AGREEMENT, INCLUDING A REFUSAL
TO MEET AND CONFER OR, IN THE CASE OF A TRIBAL COMMERCIAL DEVELOPMENT PROJECT,
TO ENTER INTO AN INTERGOVERNMENTAL MITIGATION AGREEMENT, SHALL BE ADDRESSED
THROUGH THE FOLLOWING PROCESS:


 

A.             THE PARTIES MAY MEET AND CONFER INFORMALLY TO DISCUSS THEIR
CONCERNS.  THIS STAGE MAY INCLUDE AN INFORMAL EXCHANGE OF VIEWS AMONG TRIBAL AND
COUNTY PERSONNEL AND MAY REMAIN CONFIDENTIAL IN ACCORDANCE WITH APPLICABLE LAW.

 

B.             A PARTY DESIROUS OF INVOKING THE MEET AND CONFER PROVISIONS OF
THIS AGREEMENT SHALL PROVIDE CONFIDENTIAL WRITTEN NOTICE TO THE OTHER PARTY,
IDENTIFYING WITH SPECIFICITY THE ALLEGED ISSUE OR ISSUES AND THE ACTIONS
REQUESTED TO RESOLVE THE DISPUTE.  WITHIN SEVEN (7) DAYS AFTER RECEIPT OF THE
NOTICE, THE RECIPIENT SHALL PROVIDE A WRITTEN RESPONSE AGREEING OR DISAGREEING
WITH THE COMPLAINT.  IF THE PARTY AGREES IT WILL SET FORTH DETAILED STEPS TO
ADDRESS THE ALLEGED BREACH OF THE AGREEMENT OR THE UNREASONABLE REFUSAL TO ENTER
INTO AN INTERGOVERNMENTAL MITIGATION AGREEMENT.  IF THE PARTIES DISAGREE, THEY
SHALL PROCEED IN ACCORDANCE WITH THE NEXT SUBSECTION.

 

C.             THE PARTIES SHALL FORMALLY MEET AND CONFER IN GOOD FAITH WITHIN
TEN (10) BUSINESS DAYS OF RECEIPT OF SUCH NOTICE, OR AT SUCH OTHER TIME AS THE
PARTIES MAY AGREE IN WRITING, TO ATTEMPT TO RESOLVE THE DISPUTE.  IF BOTH
PARTIES AGREE, A MEDIATOR MAY BE USED TO HELP RESOLVE THE DISPUTE AT THIS
STAGE.  THE PARTIES AND MEDIATOR, IF ANY, SHALL ENSURE THAT ANY DISPUTED ISSUES
ARE CLEARLY AND DIRECTLY COMMUNICATED ACCORDING TO ANY AGREED UPON PROCESS AND
TIMELINE.  MULTIPLE MEETINGS UNDER THIS STEP MAY BE REASONABLY REQUIRED
DEPENDING UPON THE NATURE OF THE DISPUTE, PROVIDED THAT THE MEET AND CONFER
PROCESS SHALL BE COMPLETED WITHIN THIRTY (30) DAYS OF THE NOTICE PROVIDED
PURSUANT TO SUBSECTION (B) ABOVE, UNLESS EXTENDED IN WRITING BY MUTUAL AGREEMENT
OF THE PARTIES.  FAILURE TO SUBSTANTIALLY COMPLY WITH THE PROCEDURES AND
TIMELINES CONTAINED IN THIS SECTION WITH RESPECT TO A TRIBAL COMMERCIAL
DEVELOPMENT PROJECT SHALL ENTITLE THE COMPLAINING PARTY TO PROCEED DIRECTLY TO
ARBITRATION.  IF A DISPUTE HAS NOT BEEN RESOLVED THROUGH THE MEET AND CONFER
PROCESS, AND THE ISSUE IS SUBJECT TO DISPUTE RESOLUTION AS PROVIDED FOR IN THIS
AGREEMENT, THE PARTIES SHALL PROCEED PURSUANT TO SECTION 20.2 BELOW.

 


20.2         BINDING ARBITRATION PROCEDURE.


 


20.2.1          SUBJECT TO COMPLIANCE WITH THE MEET AND CONFER PROCESS STATED
ABOVE, EITHER PARTY MAY INITIATE BINDING ARBITRATION TO RESOLVE ANY DISPUTE
REGARDING A TERM OF THIS AGREEMENT EXCEPT FOR THOSE DISPUTES EXPRESSLY EXCLUDED
FROM ARBITRATION, SUCH AS THOSE SO

 

40

--------------------------------------------------------------------------------


 


DESIGNATED IN EXHIBIT A, AND ANY DISPUTE REGARDING A TRIBAL COMMERCIAL
DEVELOPMENT PROJECT ARISING OUT OF A PARTY’S ALLEGED FAILURE TO MEET ITS
OBLIGATIONS UNDER THIS AGREEMENT, INCLUDING THE DUTY TO ENTER INTO AN
INTERGOVERNMENTAL MITIGATION AGREEMENT WHERE REQUIRED, UNLESS EXPRESSLY EXEMPTED
FROM ARBITRATION BY THE TERMS OF THIS AGREEMENT.


 


20.2.2          THE ARBITRATION SHALL BE CONDUCTED BY A SINGLE ARBITRATOR IN
ACCORDANCE WITH THE JAMS STREAMLINED ARBITRATION RULES AND SHALL TAKE PLACE IN
SANTA ROSA OR ANOTHER LOCATION MUTUALLY AGREED UPON BY THE PARTIES.  THE
ARBITRATOR SHALL BE AN ATTORNEY OR RETIRED JUDGE SELECTED PURSUANT TO THE
FOLLOWING TERMS:


 

A.             THE ARBITRATOR SHALL BE FROM THE LIST OF PRIOR APPROVED
ARBITRATORS ATTACHED AS EXHIBIT J.  THE LIST OF ARBITRATORS SHALL BE REVIEWED
AND REVISED, IF NECESSARY, THROUGH GOOD FAITH NEGOTIATIONS OF THE PARTIES AT
LEAST ONCE EVERY FIVE (5) YEARS DURING THE TERM.  IF THE PARTIES ARE UNABLE TO
AGREE TO A NEW LIST OR UPON THE SELECTION OF A SINGLE ARBITRATOR, THEN EACH
PARTY SHALL NAME ONE ARBITRATOR AND THE TWO ARBITRATORS THUS SELECTED SHALL
SELECT A THIRD ARBITRATOR WHO SHALL BE A RETIRED UNITED STATES DISTRICT COURT OR
CALIFORNIA SUPERIOR COURT JUDGE; PROVIDED, HOWEVER, IF EITHER PARTY FAILS TO
SELECT AN ARBITRATOR WITHIN FOURTEEN (14) DAYS OF DELIVERY OF THE REQUEST FOR
ARBITRATION, OR IF THE TWO ARBITRATORS FAIL TO SELECT A THIRD ARBITRATOR WITHIN
FOURTEEN (14) DAYS AFTER THE APPOINTMENT OF THE SECOND ARBITRATOR, THEN IN EACH
SUCH INSTANCE, A PROPER COURT, ON PETITION OF ANY PARTY, SHALL SELECT THE
NECESSARY ARBITRATOR(S), IN ACCORDANCE WITH CALIFORNIA CODE OF CIVIL PROCEDURE
SECTIONS 1280, ET SEQ., OR ANY SUCCESSOR STATUTES THEN IN EFFECT.

 

B.             ARBITRATORS SHALL BE CONTACTED IN THE ORDER THEIR NAMES APPEAR ON
THE LIST AND THE PERSON HIGHEST ON THE LIST WHOM IS AVAILABLE WITHIN SIXTY (60)
DAYS TO CONDUCT THE ARBITRATION SHALL BE SELECTED, UNLESS ANOTHER ARBITRATOR IS
MUTUALLY AGREED UPON BY THE PARTIES IN WRITING.

 

C.             ONCE AN ARBITRATOR HAS BEEN PASSED ON THE LIST, THE SELECTION
PROCESS SHALL CONTINUE TO MOVE THROUGH THE LIST IN ORDER AS TO THE REMAINING
ARBITRATORS ON THE LIST, FOLLOWING WHICH THE SELECTION PROCESS FROM THE TOP OF
THE LIST, IN ORDER, SHALL BE REPEATED.  IF NO ARBITRATOR IS AVAILABLE DURING THE
SIXTY DAY TIME FRAME, THE FIRST AVAILABLE ARBITRATOR ON THE LIST SHALL BE
SELECTED.  IF AN ARBITRATOR ON THE LIST IS NOT AVAILABLE WITHIN A REASONABLE
TIME FRAME AN ARBITRATOR SHALL BE SELECTED AS PROVIDED FOR IN SUBSECTION
(A) ABOVE.  NOTWITHSTANDING THE FOREGOING, A PERSON SHALL NOT BE ELIGIBLE TO
SERVE AS AN ARBITRATOR UNDER THIS AGREEMENT IF THE PERSON HAS AN INTEREST IN, OR
IS RELATED TO, AFFILIATED WITH, OR HAS REPRESENTED IN A LEGAL CAPACITY, EITHER
PARTY WITHOUT A WRITTEN WAIVER FROM THE OTHER PARTY.

 


20.2.3          THE ISSUE OF WHETHER THE COUNTY HAS JURISDICTION TO MAKE
DETERMINATIONS REGARDING THE ENFORCEMENT OF ANY LAW OR ORDINANCE ON TRUST
PROPERTY SHALL BE DEEMED TO BE A QUESTION OF LAW AND SHALL NOT BE THE SUBJECT OF
ANY ARBITRATION PROCESS, EXCEPT WHERE THE COUNTY HAS EXPRESSLY AGREED NOT TO
ASSERT SUCH JURISDICTION AND THE CLAIM IS THAT THE COUNTY IS VIOLATING THAT
AGREEMENT.  THE ARBITRATOR SHALL HAVE JURISDICTION TO INTERPRET AND APPLY THIS
AGREEMENT’S TERMS, BUT SHALL LACK JURISDICTION TO MODIFY THE AGREEMENT OR
RELIEVE A PARTY OF ITS OBLIGATIONS, OR ADD TO THOSE OBLIGATIONS UNDER THE
AGREEMENT, EXCEPT IN THE EVENT THAT A MATERIAL TERM(S) OF THIS AGREEMENT IS
DETERMINED TO BE VOID.  IN SUCH AN INSTANCE THE ARBITRATOR MAY ORDER THE
AGREEMENT MODIFIED, TERMINATED OR RESCINDED TO MAINTAIN THE RELATIVE POSITIONS
OF THE PARTIES AT THE TIME THE AGREEMENT WAS ENTERED.  NOTWITHSTANDING THE
ABOVE, BUT SUBJECT TO THE

 

41

--------------------------------------------------------------------------------


 


LIMITATIONS IN THE PRECEDING SENTENCE AND IN SECTIONS 20.2.4 - 20.2.8 BELOW, AN
ARBITRATOR MAY DETERMINE APPROPRIATE MITIGATION FOR TRIBAL COMMERCIAL
DEVELOPMENT PROJECTS WHEN THE PARTIES HAVE BEEN UNABLE TO COMPLETE AN
INTERGOVERNMENTAL MITIGATION AGREEMENT.  THIS AGREEMENT DOES NOT PROVIDE FOR,
AND THE ARBITRATOR SHALL NOT HAVE JURISDICTION TO:


 

A.             ENFORCE OR ORDER REMEDIES WITH RESPECT TO FEDERAL, STATE, TRIBAL
OR COUNTY LAWS, REGULATIONS, ORDINANCES, CODES OR OTHER LAWS AGAINST THE TRIBE,
INCLUDING ITS GOVERNMENT ENTITIES, OFFICIALS, MEMBERS OR EMPLOYEES OR ITS TRUST
LANDS, AND SHALL ONLY CONSIDER OR EVALUATE SUCH LAWS AS EXPRESSLY PERMITTED
UNDER THIS AGREEMENT;

 

B.             MAKE DETERMINATIONS AS TO FIRE, BUILDING AND SAFETY AND RELATED
CODE COMPLIANCE, INSPECTIONS, OR PLAN REVIEW DETERMINATIONS BY TRIBAL OFFICIALS
WITH JURISDICTION OVER SUCH MATTERS; OR

 

C.             LIMIT THE TRIBE’S AUTHORITY TO PURSUE NON-GAMING TRUST
APPLICATIONS WITH THE UNITED STATES GOVERNMENT.

 


20.2.4          ARBITRATION JUDGMENTS MAY INCLUDE MONETARY AWARDS, SPECIFIC
PERFORMANCE, DECLARATORY RELIEF, AND/OR INJUNCTIVE RELIEF, PROVIDED THAT
MONETARY AWARDS SHALL BE LIMITED TO REASONABLE AMOUNTS AS MAY BE NECESSARY TO
CURE A BREACH WITHIN THE TERMS OF THIS AGREEMENT, OR TO MITIGATE A SIGNIFICANT
ADVERSE IMPACT ON A PRACTICAL BASIS, TAKING ALL CIRCUMSTANCES, INCLUDING FEDERAL
LAW AND POLICY INTO ACCOUNT, AND SUBJECT TO THE LIMITATIONS IN THIS SECTION.  NO
PUNITIVE OR CONSEQUENTIAL DAMAGES SHALL BE AWARDED.  EQUITABLE RELIEF SHALL BE
LIMITED TO COMPELLING SOME ACTUAL PERFORMANCE THAT IS DESCRIBED IN THIS
AGREEMENT OR PREVENTING A PARTY FROM FAILING TO TAKE SUCH ACTION.


 


20.2.5          ANY CONTROVERSY REGARDING WHETHER AN ISSUE IS SUBJECT TO
ARBITRATION SHALL BE DETERMINED BY THE ARBITRATOR, BUT THE ARBITRATOR’S
JURISDICTION SHALL BE LIMITED TO ORDERING FORMS OF RELIEF AGREED TO IN THIS
AGREEMENT.


 


20.2.6          IN ARBITRATING DISPUTES UNDER THIS AGREEMENT, THE ARBITRATOR
SHALL APPLY APPLICABLE LAW, INCLUDING WHERE APPROPRIATE, IGRA AND FEDERAL LAWS
AND POLICIES REGARDING TRIBAL ECONOMIC DEVELOPMENT.


 


20.2.7          IN MAKING A DECISION WITH RESPECT TO THE FAILURE TO ENTER INTO
AN INTERGOVERNMENTAL MITIGATION AGREEMENT WHEN REQUIRED UNDER THIS AGREEMENT, OR
IN DETERMINING APPROPRIATE MITIGATION MEASURES, THE ARBITRATOR ONLY HAS
JURISDICTION TO IMPOSE REASONABLE MEASURES TO MITIGATE THE SIGNIFICANT ADVERSE
IMPACTS OF THE PROPOSED TRIBAL COMMERCIAL DEVELOPMENT PROJECT AND MAY NOT
OFF-SET OR COMPENSATE FOR IMPACT OF OTHER PROJECT(S), INCLUDING BUT NOT LIMITED
TO THE RESORT PROJECT, THE DUGAN PROJECTS, OR THE CULTURAL CENTER.  REASONABLE
MITIGATION MEASURES ARE THOSE THAT WOULD BE OR HAVE BEEN UNDERTAKEN IN OTHER
COMPARABLE PROJECTS WITHIN NORTHERN CALIFORNIA TO MITIGATE SIMILAR ADVERSE
ENVIRONMENTAL IMPACTS.  NOTHING HEREIN SHALL LIMIT EITHER PARTIES’ ABILITY TO
REQUEST THAT REIMBURSEMENT OF ACTUAL AND REASONABLE OUT OF POCKET COSTS BE
CONSIDERED AS PART OF SUCH AN AGREEMENT BUT THE TRIBE SHALL NOT BE SUBJECT TO
ANY COUNTY FEES OR EXACTIONS FOR PROJECTS ON TRUST LANDS SINCE THE ARBITRATOR
ONLY HAS AUTHORITY TO IMPOSE REASONABLE MITIGATION MEASURES, THE PARTIES
RECOGNIZE THAT SOME SIGNIFICANT ADVERSE IMPACTS MAY NOT BE MITIGATED TO LESS
THAN SIGNIFICANT AND THAT SUCH FACT DOES NOT PREVENT THE

 

42

--------------------------------------------------------------------------------


 


PARTIES FROM ENTERING INTO AN INTERGOVERNMENTAL MITIGATION AGREEMENT, OR THE
TRIBE FROM DEVELOPING SUCH TRIBAL COMMERCIAL DEVELOPMENT PROJECT, OR THE
ARBITRATOR FROM IMPOSING REASONABLE MITIGATION MEASURES THAT WOULD DECREASE OR
MINIMIZE THE SIGNIFICANT ADVERSE IMPACT.  ACCORDINGLY, THE ARBITRATOR DOES NOT
HAVE AUTHORITY TO DETERMINE THAT SUCH TRIBAL COMMERCIAL DEVELOPMENT PROJECT
SHALL NOT BE BUILT; THAT AUTHORITY REMAINING SOLELY WITH THE TRIBE.


 


20.2.8          IN MAKING A DECISION REGARDING SATISFACTION OF THE TRIBE’S
OBLIGATION FOR THE EMERGENCY ACCESS ROAD, THE ARBITRATOR MAY AWARD ALL
REASONABLE COSTS RELATED TO CURING THE DEFECT INCLUDING BUT NOT LIMITED TO LABOR
COSTS, MATERIAL COSTS, PROFESSIONAL CONSULTING AND ENGINEERING COSTS, AND ALL
COSTS AND REASONABLE EXPENSES AND FEES, INCLUDING REASONABLE ATTORNEYS’ FEES,
INCURRED BY COUNTY IN ENFORCING THE TRIBE’S OBLIGATIONS UNDER THE CONSTRUCTION
ASSURANCE DEVICE AND THIS AGREEMENT.  THE COUNTY IS NOT ENTITLED TO ATTORNEYS’
FEES IF THE TRIBE PREVAILS IN THE LEGAL DISPUTE DECIDED UNDER THIS SECTION.


 


20.2.9          THE ARBITRATOR SHALL PROVIDE A WRITTEN AWARD AND A REASONED
DECISION SUPPORTING THE BASIS OF THE AWARD WITHIN THIRTY (30) DAYS OF SUBMISSION
OF THE DISPUTE FOLLOWING HEARING.  THE PROVISIONS OF CALIFORNIA CODE OF CIVIL
PROCEDURE, SECTION 1283.05 ARE INCORPORATED INTO THIS AGREEMENT, PROVIDED,
HOWEVER, THAT NO SUCH DISCOVERY MAY BE CONDUCTED WITHOUT LEAVE OF THE
ARBITRATOR.  ANY DISCOVERY CONDUCTED SHALL BE SUBJECT TO THE CONFIDENTIALITY
PROVISIONS OF THIS AGREEMENT, AND THE ARBITRATOR SHALL MAKE SUCH ORDERS AS ARE
NECESSARY TO ENFORCE SUCH PROVISIONS.


 


20.3         NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT,
DISPUTES RELATED TO COMPLIANCE WITH FEDERAL LAWS AND REGULATIONS, AND PERMIT
CONDITIONS IN CONNECTION THEREWITH, OR REGARDING WHETHER OR NOT THE COMPACT
(INCLUDING ANY AMENDMENTS) HAS BEEN COMPLIED WITH, SHALL NOT BE SUBJECT TO THE
DISPUTE RESOLUTION PROVISIONS IN SECTIONS 20.1 AND 20.2 AND SHALL BE RESOLVED,
IN THE CASE OF FEDERAL LAWS, REGULATIONS AND PERMITS, THROUGH THE DISPUTE
RESOLUTION PROVISIONS APPLICABLE TO SUCH LAWS, REGULATIONS AND PERMITS, AND IN
THE CASE OF THE COMPACT (INCLUDING ANY OBLIGATIONS TO ABIDE BY IT IN THIS
AGREEMENT), THROUGH THE DISPUTE RESOLUTION PROVISIONS BETWEEN THE TRIBE AND THE
STATE CONTAINED THEREIN.


 


XXI.                JUDICIAL REVIEW AND ENFORCEMENT

 


21.1         THE AWARD OF AN ARBITRATOR SHALL BE FINAL AND BINDING. 
JURISDICTION TO TAKE ANY ACTION NECESSARY TO ENFORCE AN ARBITRATOR’S AWARD, OR
TO TAKE ANY OTHER ACTION PROVIDED FOR UNDER THIS AGREEMENT, SHALL BE IN THE
UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA AS WELL AS
ANY APPELLATE COURTS WITH JURISDICTION OVER RELEVANT PROCEEDINGS.  THE PARTIES
HEREBY AGREE THAT INTERPRETATION OF THIS AGREEMENT MAY INVOLVE QUESTIONS OF
FEDERAL LAW, INCLUDING WITHOUT LIMITATION IGRA AND FEDERAL REGULATIONS
PROMULGATED THEREUNDER, THE TRIBAL-STATE GAMING COMPACT, AND THE FEDERAL COMMON
LAW OF INDIAN AFFAIRS.  THE PARTIES HEREBY AGREE TO NOT RAISE OR CHALLENGE THE
JURISDICTION OF SAID FEDERAL COURT TO ADJUDICATE MATTERS AS PROVIDED UNDER THIS
AGREEMENT.  IN THE EVENT THAT THE FEDERAL COURT DECLINES OR LACKS JURISDICTION,
THE PARTIES AGREE TO SUBMIT THE MATTER, INCLUDING THE ENFORCEMENT OF AN
ARBITRATOR’S AWARD, TO THE SONOMA COUNTY SUPERIOR COURT AND ANY RELATED
APPELLATE PROCEEDINGS.


 


21.2         EXCEPT FOR MATTERS EXPRESSLY EXEMPTED FROM ARBITRATION UNDER THIS
AGREEMENT, THE PARTIES AGREE NOT TO ASSERT, AND WILL WAIVE ANY DEFENSE ALLEGING
ANY GOVERNMENTAL IMMUNITIES,

 

43

--------------------------------------------------------------------------------


 


INDISPENSABLE PARTY, EXHAUSTION OF TRIBAL OR ADMINISTRATIVE REMEDIES (EXCEPT FOR
THE PROCEDURES REQUIRED UNDER THIS AGREEMENT), IMPROPER VENUE OR FORUM
NON-CONVENIENS AS TO ANY FEDERAL COURT ACTION BROUGHT PURSUANT TO THIS AGREEMENT
IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA, OR,
IF THE FEDERAL COURT DECLINES OR LACKS JURISDICTION, IN THE SONOMA COUNTY
SUPERIOR COURT, INCLUDING RELATED APPELLATE PROCEEDINGS.


 


21.3         IN ANY PROCEEDING BROUGHT PURSUANT TO THIS AGREEMENT AND AS TO
WHICH SOVEREIGN IMMUNITY HAS BEEN WAIVED, THE PARTIES CONSENT TO SERVICE OF
PROCESS MADE IN ACCORDANCE WITH THE NOTICE PROVISIONS OF THIS AGREEMENT OR THE
FEDERAL RULES OF CIVIL PROCEDURE.


 


21.4         EXCEPT AS PROVIDED IN SECTION 20.2.8, EACH PARTY SHALL BEAR ITS OWN
COSTS AND ATTORNEYS’ FEES IN ANY COURT ACTION OR ARBITRATION PROCEEDING BROUGHT
PURSUANT TO THIS AGREEMENT.


 


21.5         NOTHING IN THIS AGREEMENT SHALL PRECLUDE OR RESTRICT THE ABILITY OF
PARTIES TO VOLUNTARILY PURSUE, BY MUTUAL AGREEMENT, ANY OTHER METHOD OF DISPUTE
RESOLUTION.


 


XXII.              NOTICES

 


22.1         NOTICES AND SERVICE OF PROCESS SHALL BE SENT TO THE CONTACTS LISTED
BELOW OR TO SUCH OTHER PERSON OR ADDRESS AS SHALL BE PROVIDED IN WRITING BY THE
PARTY.  SERVICE OF PROCESS IN ANY JUDICIAL OR ARBITRATION PROCEEDING IS WAIVED
IN FAVOR OF DELIVERY OF DOCUMENTS BY CERTIFIED MAIL – RETURN RECEIPT REQUESTED
TO THE FOLLOWING:


 

For the Tribe:

 

Tribal Chairperson

Dry Creek Rancheria Band of Pomo Indians

190 Foss Creek Circle, Suite A

Healdsburg, CA 95548

Tel: 707 473 2106

 

With a copy simultaneously delivered to:

 

Jerome L. Levine

Holland & Knight, LLP

633 W. 5th Street, Suite 2100

Los Angeles, CA 90071

Tel: 213 896 2565

 

Counsel for the Tribe

 

For the County:

Sonoma County Administrator

575 Administration Dr.

Santa Rosa, CA 95403

Tel: 707 565 2431

 

44

--------------------------------------------------------------------------------


 

With copy simultaneously delivered to:

 

County Counsel

575 Administration Dr.

Santa Rosa, CA 95403

Tel:  707 565 2421

 


XXIII.             MUTUAL LIMITED WAIVER OF SOVEREIGN IMMUNITY

 


23.1         THE PARTIES AGREE THAT THE PARTIES’ WAIVER OF IMMUNITY FROM
ARBITRATION OR SUIT, OR THE ENFORCEMENT OF ANY ORDER OR JUDGMENT RELATED
THERETO, IS LIMITED TO THE EXPRESS PROVISIONS OF THIS SECTION 23, AND NEITHER
THE AGREEMENT TO ARBITRATE NOR ANY OTHER PROVISION OF THIS AGREEMENT SHALL BE
CONSTRUED AS CREATING ANY IMPLIED WAIVER OF SUCH IMMUNITY.


 


23.2         THE PARTIES EACH EXPRESSLY COVENANT AND AGREE THAT THEY MAY EACH
SUE AND BE SUED, INCLUDING THE RESOLUTION OF DISPUTES IN ARBITRATION AND THE
JUDICIAL ENFORCEMENT THEREOF, AS PROVIDED HEREIN AND PURSUANT TO THE DISPUTE
RESOLUTION PROCEDURE ABOVE, TO RESOLVE ANY CONTROVERSY ARISING FROM THIS
AGREEMENT OR TO ENFORCE OR INTERPRET THE TERMS AND CONDITIONS OF THIS AGREEMENT,
AS PROVIDED FOR IN THIS AGREEMENT.  THE PARTIES, THEIR OFFICERS AND AGENTS
EXPRESSLY AGREE TO WAIVE GOVERNMENTAL IMMUNITIES, INCLUDING SOVEREIGN IMMUNITY,
IN CONNECTION WITH ANY CLAIMS ARISING FROM THIS AGREEMENT, AS PROVIDED FOR
HEREIN FOR THE ENFORCEMENT OF ANY ARBITRATION AWARD, OR JUDGMENT TO ENFORCE SUCH
AN AWARD, OR ENFORCEMENT OF ANY EASEMENT CREATED AS A RESULT OF THIS AGREEMENT. 
THE PARTIES FURTHER CONSENT TO THE JURISDICTION OF AN ARBITRATOR AND/OR
SPECIFIED COURT UNDER THIS AGREEMENT INCLUDING THE CONSENT TO BE SUED AND BOUND
BY A LAWFUL ORDER OR JUDGMENT, TO THE EXTENT PROVIDED FOR HEREIN.  EACH OF THE
PARTIES REPRESENT THAT ITS AGREEMENT TO SUCH DISPUTE RESOLUTION PROCESSES AND
WAIVERS HAVE BEEN EFFECTIVELY AND LAWFULLY GRANTED AND THAT NOTHING FURTHER
NEEDS TO BE DONE TO EFFECTUATE THOSE PROCESSES.


 


23.3         WITH RESPECT TO ANY ACTION ARISING OUT OF THE AGREEMENT FOR WHICH
THERE IS A WAIVER OF SOVEREIGN IMMUNITY, THE TRIBE AND COUNTY EXPRESSLY CONSENT
TO THE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF CALIFORNIA AND, AS LIMITED HEREIN TO, THE SONOMA COUNTY SUPERIOR
COURT AND ALL RELATED APPELLATE COURTS, AND/OR AN ARBITRATOR SELECTED PURSUANT
TO THIS AGREEMENT AND SPECIFICALLY WAIVE SOVEREIGN IMMUNITY FOR THAT PURPOSE. 
THE PARTIES SPECIFICALLY AGREE THAT THE APPLICABLE COURT SHALL HAVE JURISDICTION
TO ENTER JUDGMENTS ENFORCING RIGHTS AND REMEDIES PROVIDED FOR IN THIS AGREEMENT
THAT SHALL INCLUDE, BUT NOT BE LIMITED TO INJUNCTIVE RELIEF, DECLARATORY
JUDGMENT, SPECIFIC PERFORMANCE, AND/OR THE AWARDING OF MONETARY DAMAGES, WHICH
SHALL BE BINDING AND ENFORCEABLE ON THE PARTIES, SUBJECT TO THE LIMITATIONS SET
FORTH IN THIS AGREEMENT.  NO PARTY TO THIS AGREEMENT SHALL CONTEST JURISDICTION
OR VENUE OF THE ABOVE-REFERENCED COURTS, PROVIDED THEIR JURISDICTION AND VENUE
ARE INVOKED IN THE ORDER SPECIFIED, BUT ONLY FOR DISPUTES OR CLAIMS ARISING OUT
OF THIS AGREEMENT.  NEITHER THE TRIBE NOR THE COUNTY SHALL PLEAD OR INVOKE THE
DOCTRINE OF EXHAUSTION OF TRIBAL OR OTHER ADMINISTRATIVE REMEDIES, DEFENSES OF
IMMUNITY OR INDISPENSABLE PARTIES BEYOND THOSE CONTEMPLATED IN THIS AGREEMENT.


 


23.4         THE COUNTY AND THE TRIBE MAY NOT JOIN OR CONSENT TO THE JOINDER OF
ANY THIRD PARTY TO ANY ACTION (INCLUDING BUT NOT LIMITED TO ANY ARBITRATION)
CONTEMPLATED HEREIN, UNLESS FAILURE TO JOIN SUCH PARTY WOULD DEPRIVE THE COURT
OR ARBITRATION TRIBUNAL OF JURISDICTION; PROVIDED

 

45

--------------------------------------------------------------------------------


 


THAT NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED TO CONSTITUTE A WAIVER OF THE
SOVEREIGN IMMUNITY OR OTHER PROTECTION FROM LAWSUIT (OR OTHER DISPUTE RESOLUTION
PROCESS), OR THE EFFECT, ORDERS OR JUDGMENTS THEREOF, OF EITHER THE TRIBE OR THE
COUNTY WITH RESPECT TO ANY CLAIM OF ANY KIND BY ANY SUCH THIRD PARTY.  IN THE
EVENT OF INTERVENTION BY ANY THIRD PARTY INTO ANY SUCH ACTION WITHOUT THE
CONSENT OF THE TRIBE AND THE COUNTY, NOTHING HEREIN SHALL BE CONSTRUED TO
CONSTITUTE A WAIVER OF ANY IMMUNITY WITH RESPECT TO SUCH THIRD PARTY, AND NO
ARBITRATOR OR COURT SHALL HAVE JURISDICTION TO AWARD ANY RELIEF OR ISSUE ANY
ORDER AS AGAINST THE COUNTY OR TRIBE WITH RESPECT TO SUCH THIRD PARTY IN THAT OR
ANY OTHER PROCEEDING.


 


23.5         AUTHORIZATION.

 


23.5.1          THE COUNTY AND TRIBE EACH REPRESENT AND WARRANT THAT EACH HAS
PERFORMED ALL ACTS PRECEDENT TO ADOPTION OF THIS AGREEMENT, INCLUDING BUT NOT
LIMITED TO MATTERS OF PROCEDURE AND NOTICE AND EACH HAS THE FULL POWER AND
AUTHORITY TO EXECUTE THIS AGREEMENT AND PERFORM ITS OBLIGATIONS IN ACCORDANCE
WITH THE ABOVE TERMS AND CONDITIONS, AND THAT THE REPRESENTATIVE(S) EXECUTING
THIS AGREEMENT ON BEHALF OF EACH PARTY IS DULY AUTHORIZED TO SO EXECUTE AND
DELIVER THE AGREEMENT.


 


23.5.2          IN EVIDENCE OF THE ABOVE, EACH GOVERNING BODY SHALL EXECUTE
FORMAL RESOLUTIONS INDICATING APPROVAL OF THIS AGREEMENT AND THESE RESOLUTIONS
ARE ATTACHED IN EXHIBITS K AND L.


 


XXIV.             CEQA REVIEW

 


24.1         THE TRIBE’S TRUST LAND ACTIVITIES AND THE PARTIES’ APPROVING,
EXECUTING AND PERFORMING THIS AGREEMENT, CURRENTLY AND IN THE FUTURE, ARE NOT
ACTIVITIES THAT, WITHIN THE MEANING OF CEQA; (A) ARE DIRECTLY UNDERTAKEN BY THE
COUNTY OR SURROUNDING COMMUNITIES, (B) ARE SUPPORTED, IN WHOLE OR IN PART,
THROUGH CONTRACTS, GRANTS, SUBSIDIES LOANS OR OTHER FORMS OF ASSISTANCE BY THE
COUNTY, OR (C)  INVOLVE THE ISSUANCE OF A LEASE, PERMIT, LICENSE, CERTIFICATE OR
OTHER ENTITLEMENT FOR USE BY THE COUNTY.


 


24.2         BY APPROVING, EXECUTING AND PERFORMING THIS AGREEMENT THE COUNTY
HAS NOT, AND IS NOT, MAKING ANY COMMITMENT TO (A) ISSUE A LEASE, PERMIT,
LICENSE, CERTIFICATE OR OTHER ENTITLEMENT FOR USE, OR (B) DEVELOP, CONSTRUCT OR
IMPROVE ANY FACILITIES OR CAUSE ANY OTHER PHYSICAL CHANGES IN THE ENVIRONMENT.


 


24.3         THIS AGREEMENT SHOULD BE CONSTRUED TO BE A GOVERNMENT PAYMENT AND
FUNDING MECHANISM THAT DOES NOT COMMIT THE COUNTY TO MAKE ANY SPECIFIC PHYSICAL
CHANGES IN THE ENVIRONMENT.


 


24.4         IF THE COUNTY DETERMINES THAT IT IS REQUIRED TO COMPLY WITH CEQA
WITH RESPECT TO ANY ACTIVITIES RELATED TO THIS AGREEMENT, THE COUNTY SHALL
COMPLY WITH CEQA AT SUCH TIME.


 


XXV.              REVIEW BY THE DEPARTMENT OF INTERIOR AND OTHER ACTIONS
FOLLOWING EXECUTION

 


25.1         THE TRIBE SHALL SUBMIT THIS AGREEMENT TO THE UNITED STATES
DEPARTMENT OF THE INTERIOR FOR EITHER (A) APPROVAL PURSUANT TO 25 U.S.C. § 81,
OR (B) A WRITTEN RESPONSE THAT THIS

 

46

--------------------------------------------------------------------------------


 


AGREEMENT DOES NOT REQUIRE APPROVAL UNDER 25 U.S.C. § 81.  A RESPONSE FROM THE
DEPARTMENT OF THE INTERIOR SHALL NOT BE A CONDITION TO THE COUNTY’S OBLIGATIONS
UNDER SECTION 25.3 BELOW.


 


25.2         THE COUNTY, AT ITS SOLE DISCRETION, HAS THE RIGHT TO WITHDRAW ITS
SUPPORT FOR THE AGREEMENT IF IT IS NOT SUBMITTED TO THE DEPARTMENT OF THE
INTERIOR PURSUANT TO THIS SECTION WITHIN TEN (10) DAYS FOLLOWING THE EFFECTIVE
DATE.


 


25.3         UPON THE TRIBE’S SUBMISSION BOTH OF THIS AGREEMENT TO THE DOI AND
OF THE WILLIAMSON ACT CONTRACT RESCISSION AND NON-RENEWAL REQUESTS TO THE
COUNTY, AND REGARDLESS OF THE OUTCOME AS TO EITHER, AND FOLLOWING ACCEPTANCE OF
THE EMERGENCY ACCESS ROAD PLANS, WHICH ACCEPTANCE SHALL NOT BE UNREASONABLY
WITHHELD, THE COUNTY SHALL WITHDRAW ITS OPPOSITION TO THE DUGAN PROPERTY FEE TO
TRUST APPLICATION, CONSIDER THE TRIBE’S REQUEST TO RESCIND THE WILLIAMSON ACT
CONTRACT ON THE TERMS PROVIDED FOR IN THIS AGREEMENT, WITHDRAW ITS AND ITS
OFFICIALS’ PROTESTS TO THE TRIBE’S APPLICATION FOR AN ABC LICENSE, SUPPORT AN
EXPEDITED CONCLUSION OF THE ABC HEARING CONSISTENT WITH THIS AGREEMENT, AND JOIN
THE TRIBE IN ACTIVELY ADVOCATING THAT THE ABC ISSUE A TEMPORARY LICENSE.


 


25.4         IF THE DEPARTMENT OF INTERIOR DETERMINES THAT PORTIONS OF THIS
AGREEMENT VIOLATE 25 U.S.C. § 81 OR ARE OTHERWISE INVALID, THE SEVERABILITY
PROVISIONS SET FORTH BELOW AT SECTION 26.5 OF THIS AGREEMENT SHALL GOVERN.


 


XXVI.             MISCELLANEOUS PROVISIONS

 


26.1         AUTHORITY OVER TRIBAL ACTIVITIES.  NOTHING IN THIS AGREEMENT IS
INTENDED TO CONFER OR EXPAND THE JURISDICTION OF ANY LOCAL, STATE OR FEDERAL
AGENCY OR OTHER GOVERNMENTAL BODY, NOR IS THIS AGREEMENT INTENDED TO INFRINGE OR
OTHERWISE USURP THE AUTHORITY OF ANY REGULATORY BODY INCLUDING LOCAL, STATE,
FEDERAL OR TRIBAL AGENCIES THAT MAY HAVE JURISDICTION OVER OR RELATED TO TRIBAL
ACTIVITIES, DEVELOPMENT OR PROJECTS.  FURTHER, NOTHING IN THIS AGREEMENT SHALL
BE CONSTRUED TO RELIEVE THE BIA’S OR TRIBE’S OBLIGATION TO COMPLY WITH THE
NATIONAL ENVIRONMENTAL POLICY ACT (NEPA) AS MAY BE REQUIRED AS PART OF ANY TRUST
APPLICATION OR ANY OTHER PROJECT REQUIREMENT.  THE COUNTY ACKNOWLEDGES THAT TO
THE EXTENT REQUIRED BY APPLICABLE LAW, ACTIVITIES THAT NORMALLY REQUIRE COUNTY
PERMITTING ARE EXEMPT FROM SUCH REQUIREMENTS WHEN THEY TAKE PLACE ON THE
RESERVATION OR TRIBAL TRUST LAND DUE TO TRIBAL SOVEREIGNTY AND PREEMPTIVE,
PLENARY FEDERAL POWER OVER INDIAN AFFAIRS.  THE TRIBE SIMILARLY ACKNOWLEDGES AND
AGREES THAT ITS DEVELOPMENT PROJECTS LOCATED ON FEE LANDS LOCATED WITHIN THE
COUNTY’S GEOGRAPHICAL BOUNDARIES SHALL CONFORM TO COUNTY PERMITTING AND OTHER
REGULATORY REQUIREMENTS.


 


26.2         THIRD PARTY BENEFICIARIES.  THIS AGREEMENT IS NOT INTENDED TO, AND
SHALL NOT BE CONSTRUED TO, CREATE ANY RIGHT ON THE PART OF A THIRD PARTY
INCLUDING, WITHOUT LIMITATION, NO RIGHTS IN ANY INTERESTED PERSONS, NOR DOES IT
CREATE ANY PRIVATE RIGHT OF ACTION FOR ANY THIRD PARTY NOR PERMIT ANY THIRD
PARTY TO BRING AN ACTION TO ENFORCE ANY OF ITS TERMS.


 


26.3         AMENDMENTS.  THIS AGREEMENT MAY BE MODIFIED OR AMENDED ONLY BY
MUTUAL AND WRITTEN AGREEMENT OF THE PARTIES.


 


26.4         FINAL AGREEMENT.  THIS AGREEMENT CONTAINS THE ENTIRE AGREEMENT OF
THE PARTIES AS TO THE SUBJECT MATTER HEREIN AND SUPERSEDES ANY OTHER AGREEMENTS
OF THE PARTIES TO THE CONTRARY.  THE AGREEMENT IS INTENDED BOTH AS THE FINAL
EXPRESSION OF THE AGREEMENT BETWEEN THE PARTIES

 

47

--------------------------------------------------------------------------------


 


WITH RESPECT TO THE INCLUDED TERMS AND AS A COMPLETE AND EXCLUSIVE STATEMENT OF
THE TERMS OF THE AGREEMENT CONSISTENT WITH CALIFORNIA CODE OF CIVIL PROCEDURE
SECTION 1856.  NO MODIFICATION OF THIS AGREEMENT SHALL BE EFFECTIVE UNLESS AND
UNTIL SUCH MODIFICATION IS EVIDENCED BY A WRITING APPROVED AND SIGNED BY THE
PARTIES.


 


26.5         SEVERABILITY OF PROVISIONS.  THE INVALIDITY OF ANY PROVISIONS OR
PORTION OF THIS AGREEMENT AS DETERMINED BY A COURT OF COMPETENT JURISDICTION OR
THE UNITED STATES DEPARTMENT OF THE INTERIOR SHALL NOT AFFECT THE VALIDITY OF
ANY OTHER PROVISIONS OF THIS AGREEMENT OR THE REMAINING PORTIONS OF THE
APPLICABLE PROVISIONS, UNLESS SUCH PROVISION IS MATERIAL TO THE REASONABLE
EXPECTATION OF THE PARTIES.  WITHOUT LIMITING THE FOREGOING, IF THE AGREEMENT OR
ANY PROVISION THEREOF IS DECLARED INVALID BY A COURT OF COMPETENT JURISDICTION
OR THE DEPARTMENT OF INTERIOR, THEN THE PARTIES SHALL USE THEIR BEST EFFORTS TO
RENEGOTIATE THE TERMS OF THE INVALID PROVISIONS.  IN THE EVENT THAT THE PARTIES
ARE UNABLE TO SUCCESSFULLY RENEGOTIATE THE INVALID TERMS, THEY SHALL RESOLVE THE
MATTERS AT ISSUE THROUGH THE DISPUTE RESOLUTION PROVISIONS OF THIS AGREEMENT
WHICH SHALL ALLOW AN ARBITRATOR TO MODIFY, TERMINATE OR RESCIND, THIS AGREEMENT
IN THE EVENT THAT MATERIAL TERMS OF THIS AGREEMENT ARE DETERMINED TO BE VOID OR
ARE MATERIALLY CHANGED AND SHALL APPLY THE STANDARDS AND LIMITATIONS SET FORTH
IN SECTION 20.2.


 


26.6         FORCE MAJEUR.  THE PARTIES SHALL NOT BE LIABLE FOR ANY FAILURE TO
PERFORM, OR FOR DELAY IN PERFORMANCE OF A PARTY’S OBLIGATIONS, AND SUCH
PERFORMANCE SHALL BE EXCUSED FOR THE PERIOD OF THE DELAY AND THE PERIOD OF THE
PERFORMANCE SHALL BE EXTENDED WHEN A FORCE MAJEUR EVENT OCCURS; PROVIDED HOWEVER
THAT THE PARTY WHOSE PERFORMANCE IS PREVENTED OR DELAYED BY SUCH EVENT OF FORCE
MAJEUR SHALL GIVE PROMPT WRITTEN NOTICE (I.E., WITHIN 72 HOURS OF THE EVENT) OF
SUCH EVENT TO THE OTHER PARTY.  FOR PURPOSES OF THIS SECTION, THE TERM “FORCE
MAJEUR” SHALL INCLUDE, WITHOUT LIMITATION, WAR, EPIDEMIC, REBELLION, RIOT, CIVIL
DISTURBANCE, EARTHQUAKE, FIRE, FLOOD, ACTS OF GOVERNMENTAL AUTHORITIES, ACTS OF
GOD, ACTS OF TERRORISM (WHETHER ACTUAL OR THREATENED), ACTS OF THE PUBLIC ENEMY
AND IN GENERAL, ANY OTHER SEVERE CAUSES OR CONDITIONS BEYOND THE REASONABLE
CONTROL OF THE PARTIES, THE CONSEQUENCES OF WHICH IN EACH CASE, BY EXERCISE OF
DUE FORESIGHT SUCH PARTY COULD NOT REASONABLY HAVE BEEN EXPECTED TO AVOID, AND
WHICH BY THE EXERCISE OF DUE DILIGENCE IT WOULD NOT HAVE BEEN ABLE TO OVERCOME,
WHEN SUCH AN EVENT PREVENTS THE TRIBE FROM MEETING ITS OBLIGATIONS UNDER THIS
AGREEMENT DUE TO GAMING ACTIVITIES CEASING OPERATIONS FOR AN EXTENDED PERIOD OR
PREVENTS THE COUNTY FROM MEETING ITS OBLIGATIONS UNDER THIS AGREEMENT DUE TO AN
INTERRUPTION OF COUNTY GOVERNMENT OPERATIONS.  AN INTERRUPTION OF PERFORMANCE,
OR THE DELAYED OCCURRENCE OF ANY EVENT, UNDER THIS AGREEMENT CAUSED BY AN EVENT
OF FORCE MAJEUR SHALL AS FAR AS PRACTICAL BE REMEDIED WITH ALL REASONABLE
DISPATCH.  DURING ANY PERIOD IN WHICH A PARTY IS EXCUSED FROM PERFORMANCE BY
REASON OF THE OCCURRENCE OF AN EVENT OF FORCE MAJEUR, THE PARTY SO EXCUSED SHALL
PROMPTLY, DILIGENTLY, AND IN GOOD FAITH TAKE ALL REASONABLE ACTION REQUIRED IN
ORDER FOR IT TO BE ABLE TO COMMENCE OR RESUME PERFORMANCE OF ITS OBLIGATIONS
UNDER THIS AGREEMENT.


 


26.7         GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED ACCORDING TO
APPLICABLE FEDERAL AND CALIFORNIA SUBSTANTIVE LAW TO THE EXTENT NOT INCONSISTENT
WITH THE EXPRESS PROVISIONS OF THIS AGREEMENT, UNLESS FEDERAL LAW AS TO THE
TRIBE OR THE COUNTY, OR CALIFORNIA LAW AS TO THE COUNTY, PROHIBITS SUCH PARTIES
FROM ABIDING BY SUCH EXPRESS PROVISION, IN WHICH CASE THE PROVISION WILL BE
DEEMED TO BE INVALID AND RESOLVED, IF POSSIBLE, UNDER THE SEVERABILITY
PROVISIONS IN SECTION 26.5.  NOTWITHSTANDING THE FOREGOING, CALIFORNIA RULES OF
CONSTRUCTION SHALL BE APPLIED IN INTERPRETING THIS AGREEMENT. THIS AGREEMENT
SHALL BE DEEMED TO HAVE BEEN DRAFTED JOINTLY BY

 

48

--------------------------------------------------------------------------------


 


THE PARTIES AND SHALL NOT BE CONSTRUED AS HAVING BEEN DRAFTED BY, OR CONSTRUED
AGAINST, ONE PARTY AGAINST ANOTHER.


 


26.8         OBLIGATIONS TO CONTINUE.  UNLESS SPECIFICALLY DESIGNATED OTHERWISE,
ALL OF THE PARTIES’ OBLIGATIONS UNDER THIS AGREEMENT SHALL CONTINUE THROUGH THE
TERM, INCLUDING ANY EXTENSIONS THEREOF.  NOTWITHSTANDING THE END OF THE TERM,
ANY COVENANT, TERM OR PROVISION OF THIS AGREEMENT WHICH, IN ORDER TO BE
EFFECTIVE, OR IS NECESSARY TO ENFORCE AN UNFULFILLED MATERIAL TERM OF THIS
AGREEMENT OR OBLIGATION THAT MAY CONTINUE BEYOND THE END OF THE TERM SHALL
SURVIVE TERMINATION.


 


26.9         PAYMENTS.  UNLESS OTHERWISE INDICATED, ALL PAYMENTS MADE PURSUANT
TO THIS AGREEMENT SHALL BE MADE PAYABLE TO THE COUNTY OF SONOMA AND SENT TO THE
OFFICE OF THE AUDITOR, COUNTY OF SONOMA, ON THE SCHEDULE SET OUT ABOVE.


 


26.10       REPRESENTATIONS.  BY ENTERING INTO THIS AGREEMENT EACH SIGNATORY
REPRESENTS THAT, AS OF THE EXECUTION DATE, THE UNDERSIGNED HAS THE AUTHORITY TO
EXECUTE THIS AGREEMENT ON BEHALF OF THEIR RESPECTIVE GOVERNING BODIES.  EACH
SIGNATORY WILL PROVIDE WRITTEN PROOF OF SUCH AUTHORITY AND RATIFICATION OF THE
AGREEMENT BY THE RESPECTIVE GOVERNING BODY AS PROVIDED ABOVE.


 


26.11       DUPLICATE ORIGINALS.  AT LEAST TWO COPIES OF THIS AGREEMENT SHALL BE
SIGNED AND EXCHANGED BY THE PARTIES EACH OF WHICH SHALL BE CONSIDERED AN
ORIGINAL DOCUMENT.


 


26.12       APPROVAL. EACH PARTY’S EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT SHALL BE APPROVED BY RESOLUTION OF EACH PARTY’S RESPECTIVE GOVERNING
BODY, WHICH SHALL PROVIDE THAT THE PARTY SHALL NOT ENACT A LAW IMPAIRING THE
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.


 


26.13       OBLIGATION ON RELATED ENTITIES.  THIS AGREEMENT BINDS THE PARTIES
AND THEIR DEPARTMENTS, AFFILIATES, AGENTS, REPRESENTATIVES, SUCCESSORS,
CONTRACTORS, OFFICIALS AND RELATED ENTITIES, WHICH SUCH AGREEMENT SHALL ALSO BE
REFLECTED IN A RESOLUTION OF EACH PARTY’S RESPECTIVE GOVERNING BODY APPROVING
THE AGREEMENT.


 

IN WITNESS WHEREOF, the Parties hereby execute and enter into this Agreement
with the intent to be bound thereby through their authorized representatives
whose signatures are affixed below.

 

 

Dated:

 

DRY CREEK RANCHERIA BAND OF POMO

 

 

INDIANS

 

 

 

 

 

 

 

 

BY:

 

/s/ Harvey Hopkins

 

 

 

 

Harvey Hopkins, Tribal Chairperson

 

 

 

 

Dry Creek Rancheria Band of Pomo Indians

 

49

--------------------------------------------------------------------------------


 

ATTEST:

 

 

 

 

 

Dated:

 

 

 

 

 

/s/ Marjie Rojes

 

 

MARJIE ROJES,

 

 

Tribal Secretary

 

 

 

 

 

 

 

 

Dated:

 

COUNTY OF SONOMA

 

 

 

 

 

 

 

 

BY:

 

/s/ Mike Kerns

 

 

 

 

Mike Kerns, Chairperson

 

 

 

 

Sonoma County Board of Supervisors

 

 

 

ATTEST:

 

 

 

 

 

Dated:

 

 

 

 

 

/s/ Bob Deis

 

 

BOB DEIS,

 

 

ex-officio Clerk of the Board of Supervisors

 

 

 

 

 

 

 

 

APPROVED AS TO FORM:

 

 

 

 

 

Date:

 

HOLLAND & KNIGHT LLP

 

 

 

 

 

 

 

 

BY:

 

/s/ Jerome L. Levine

 

 

 

 

JEROME L. LEVINE, Counsel

 

 

 

 

For Dry Creek Rancheria

 

 

 

 

 

Dated:

 

OFFICE OF THE COUNTY COUNSEL

 

 

STEVEN WOODSIDE, County Counsel

 

 

 

 

 

 

 

 

BY:

 

/s/ Bruce D. Goldstein

 

 

 

 

BRUCE D. GOLDSTEIN,

 

 

 

 

Assistant County Counsel

 

50

--------------------------------------------------------------------------------


 

EXHIBIT A

 

MITIGATION MEASURES AND MONITORING PROGRAM

 

The following is a chart of the mitigation measures agreed to as part of the
Memorandum of Agreement (“MOA”) between the Dry Creek Rancheria Band of Pomo
Indians (“Tribe”) and the County of Sonoma (“County”) with respect to the Resort
Project and Dugan Property development.  This Exhibit A is a part of the MOA and
is to be interpreted in accordance with its provisions.  Nothing in this
Exhibit shall be deemed or shall be construed to confer jurisdiction on the
County over the Tribe, the Rancheria or the activities conducted on the
Rancheria, including the Resort and Dugan projects.  Disputes under Exhibit A
shall be resolved based on the contractual terms of the MOA through the
mechanism indicated in the Dispute Resolution Forum or Process category.  As
used in Exhibit A, “feasible” means capable of being accomplished in a
successful manner within a reasonable period of time, taking into account
economic, environmental, legal, social, and technological factors.  Further, as
used in this Exhibit in the Dispute Resolution Forum or Process section,
reference to “Meet and Confer” means the term is subject to the meet and confer
process of MOA Section 20.1 only and reference to “MOA Dispute Resolution
Process” means the term is subject to the binding arbitration process contained
in MOA Sections 20.2 and Fire Protocol refers to the Fire Protocol attached as
Exhibit G.

 

MOA
Exhibit A

 

Mitigation Measure

 

Dispute
Resolution Forum
or Process

 

Completion
Signature

 

Date

 

Notes: status and degree of measure
implementation and other comments

 

 

 

 

 

 

 

 

 

 

 

Part A

 

Resort Project Mitigation. These mitigation measures are applicable to the
Resort Project only.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LEED Certification

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.1

 

The Tribe will apply for Leadership in Energy and Environmental Design (LEED)
certification from the U.S. Green Building Council for the hotel portion of the
Resort Project. The granting of such application is not a requirement of the MOA
and is not subject to the dispute resolution provisions of the MOA.

 

MOA Dispute Resolution process as to the submittal of the application for LEED
certification only.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fire Suppression

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.2

 

During construction, staging areas, welding areas, and other areas slated for
development using spark-producing equipment will be cleared of dried vegetation
and combustible materials that could serve as fire fuel to the extent
reasonable. The Tribe will prepare a vegetation management plan for the Resort
Project after construction. Such plan, during and after construction, will
include, where feasible, the removal of extremely flammable non-landscaping
vegetation around structures to create a defensible space of up to 100 feet from
the structure.

 

Meet and confer only. (See also Fire Protocol)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Aesthetics

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.3.a

 

When the Tribe’s preliminary design plans for building, lighting, and
landscaping become available, the Tribe will

 

MOA Dispute Resolution process as

 

 

 

 

 

 

 

Exhibit A to MOA

Page 1 of 29

 

--------------------------------------------------------------------------------


 

MOA
Exhibit A

 

Mitigation Measure

 

Dispute
Resolution Forum
or Process

 

Completion
Signature

 

Date

 

Notes: status and degree of measure
implementation and other comments

 

 

 

 

 

 

 

 

 

 

 

 

 

transmit such plans to the County for review and comment.

 

to the transmission of such plans only.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.3.b

 

The preliminary design plans will include the colors and materials of proposed
buildings, as well as lighting and landscaping details.

 

Meet and confer only.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.3.c

 

Before the Tribe makes final building, landscaping, and lighting decisions, the
County, Tribe, and Tribe’s building, landscaping, and lighting consultants will
meet and confer to discuss the preliminary design plans. The Tribe will
seriously consider any recommendations by the County, particularly those which
are in keeping with the Tribe’s plan on adopting Tuscan themes and architectural
suggestions and colors, but will retain sole discretion regarding final color,
lighting, landscaping and other aesthetic decisions. Such design plans will
include the provisions of A.3, A.4, and A.5.a.

 

MOA Dispute Resolution process as to the holding a meet and confer only.

 

Remainder meet and confer only.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.3.d

 

Groupings of large 48-72” box evergreen trees and other appropriate trees and
shrubs will be planted to screen, to the extent feasible, the northern parking
garage exposed to valley views from County roadways, in keeping with the Tribe’s
design aesthetic.

 

Meet and confer only.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.3.e

 

To the extent practicable, berms or other earthen mounds, and Evergreen trees
and shrubs, including large trees and plantings for large walls and buildings,
will be employed to help blend or screen lower building levels, foundations,
sheer walls, parking garages, retaining walls, water tanks, and utility
structures. Where feasible and in keeping with the Tribe’s design aesthetics,
such trees and shrubs shall be placed in natural groupings to break up linear
rows of plantings. The kind, style, variety, size and shape of any berms,
mounds, trees or vegetation shall be determined by the Tribe in its sole
discretion

 

Meet and confer only.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.3.f

 

Where feasible, as determined by the Tribe, new power and communication
utilities that require above ground wiring that is visible from off-Reservation
valley views will be placed underground. Such undergrounding of utilities will
not be required where placement would result in significant adverse
environmental effects. Where undergrounding is not feasible, utilities will be
substantially screened from valley views.

 

Meet and confer only.

 

 

 

 

 

 

 

Exhibit A to MOA

Page 2 of 29

 

--------------------------------------------------------------------------------


 

MOA
Exhibit A

 

Mitigation Measure

 

Dispute
Resolution Forum
or Process

 

Completion
Signature

 

Date

 

Notes: status and degree of measure
implementation and other comments

 

 

 

 

 

 

 

 

 

 

 

A.3.g

 

If the Tribe locates the temporary office trailers on top of the existing
parking garages, the Tribe will lessen the aesthetic impact of temporary office
trailers from valley views through potted trees and other landscaping, exterior
paint colors that are non-reflective and are neutral colors that complement the
adjacent environment. The Tribe will remove all temporary office trailers from
the top of the existing parking garages upon completion of Phase I unless
otherwise agreed to by the parties. The Tribe may reinstall temporary office
trailers on top of the existing parking garages if necessary for construction of
Phase II, but will remove them upon completion of Phase II. Upon the Tribe’s
request, the County will meet and confer regarding moving the location of such
temporary office trailers to the Dugan Property.

 

MOA Dispute Resolution process.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Night Lighting – Interior

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.4.a

 

Interior lighting plans will be designed to meet or exceed Title 24 energy
efficiency standards.

 

MOA Dispute Resolution process.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.4.b

 

Light fixtures in the existing parking garages will be replaced within a time
period no longer than that specified by LEED regulations. Such replacement will
reduce the energy and light output to a minimum level necessary for security
cameras and public safety and commercial needs and in keeping with all
applicable laws and regulations and insurance requirements. Light bulbs visible
from valley views will be shielded to the maximum extent feasible.

 

MOA Dispute Resolution process.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.4.c

 

The Tribe is committed to minimizing night light pollution from the Resort
Project, including light emanating from hotel guest room windows. As part of
this effort, all hotel guest rooms facing the valley floor will have
low-emissivity (Low-E) glazing where feasible and in keeping with the Tribe’s
design aesthetic. The Tribe also agrees to shield or shade light bulbs in those
rooms whose light is visible to the valley floor.

 

MOA Dispute Resolution process.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Night Lighting – Exterior

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.5.a

 

As set forth in Section A.3.a above, the Tribe will submit a preliminary
lighting plan to the County, meet and confer with the County regarding the
preliminary plan, and seriously consider any recommendations by the County.
Unless otherwise agreed to by the parties, the Tribe will incorporate the
following design criteria as part of designing such plan for the Resort Project:

 

MOA Dispute Resolution process as to the submission of the preliminary lighting
plan only.

 

Meet and Confer for the remainder.

 

 

 

 

 

 

 

Exhibit A to MOA

Page 3 of 29

 

--------------------------------------------------------------------------------


 

MOA
Exhibit A

 

Mitigation Measure

 

Dispute
Resolution Forum
or Process

 

Completion
Signature

 

Date

 

Notes: status and degree of measure
implementation and other comments

 

 

 

 

 

 

 

 

 

 

 

 

 

i.      The Tribe will use the least amount of lighting equipment possible to
achieve the goals of the project, while balancing the quantity of equipment used
with the need to provide for glare control and uniform lighting, safety and
commerce and in keeping with all applicable laws and regulations and insurance
requirements.

 

ii.     Exterior lighting plans will be designed to meet or exceed Title 24 LZ2
energy efficiency standards for rural areas.

 

iii.    Where feasible and in keeping with Tribe’s design aesthetics, luminaire
locations will be selected to minimize glare and contain light within the design
area and shield light sources from valley views.

 

iv.    All new outdoor roadway and parking area lighting will consist of
high-pressure sodium or low-wattage metal halide or comparable sources in full
cutoff shielded luminaries, unless necessary to meet applicable laws and
regulations or insurance requirements. The intensity of all outdoor lights will
be kept to a minimum necessary for safety and commerce and in keeping with all
applicable laws and regulations and insurance requirements.

 

v.     All permanent exterior decorative lighting with transparent or
translucent shades will utilize an integral lamp shield. These fixtures will be
for decorative purposes only, and not used for general site lighting. Lighting
under building canopies or rooftops not visible from the valley floor (e.g. port
cochere, arcades, porticos etc.) or otherwise not visible from the valley floor
will be exempt from this requirement. Lighting under building canopies or
rooftops that is visible from the valley floor will be fully shielded from
valley views.

 

vi.    All permanent exterior site lighting visible to the valley will utilize
shielded luminaries with horizontal cutoff optics to minimize or eliminate all
light directed above the horizontal. All permanent exterior site lighting
visible to the valley will use high efficacy sources, such as Compact
Fluorescent or Ceramic (metal halide). In such locations, high wattage
incandescents will not be utilized for site lighting. Maximum wattage of any
permanent lamp used for exterior site lighting will be 100 watts unless required
for roadway (street) or security lighting.

 

 

 

 

 

 

 

 

 

Exhibit A to MOA

Page 4 of 29

 

--------------------------------------------------------------------------------


 

MOA
Exhibit A

 

Mitigation Measure

 

Dispute
Resolution Forum
or Process

 

Completion
Signature

 

Date

 

Notes: status and degree of measure
implementation and other comments

 

 

 

 

 

 

 

 

 

 

 

A.5.b

 

Holiday lighting (“Christmas Lights,” or festoon string lights) may be used
during holidays for not more than 60 days at a time. Nothing herein is intended
to limit the use of low-level, decorative “twinkle”– type lights (whether or not
actually twinkling) however, where feasible, such lights will be placed so as
not to create a significant visual impact to the valley floor.

 

MOA Dispute Resolution process.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.5.c

 

Outdoor on-Reservation signs that contain neon, readerboard or are internally
lit, if any, will not be visible from valley views or beyond the Reservation
boundaries, except at the intersection of BIA 93 and State Route 128 and any
additional access road where such sign(s) will not
contain neon but may be internally or externally lit and will be no larger than
legally permitted entrance signs for commercial ventures in rural areas within
an eight mile radius of the Rancheria. The Tribe will provide a design plan for
such sign(s) to the County for review and comment and will seriously consider
any recommendations that the County has regarding such sign(s).

 

MOA Dispute Resolution process.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Air Quality – Construction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.6.a

 

The Tribe will adopt a law that regulates construction air quality emissions at
least as strictly as the Chapter 4, Rules 410 and 430 of the District Rules of
the Northern Sonoma County Air Pollution Control District (“NSCAPCD”) in effect
at the time of the effective date of this Agreement. Nothing herein is intended
or shall be deemed to confer jurisdiction on the NSCAPCD for enforcement or any
other purposes.

 

MOA Dispute Resolution process as to the adoption of such law only.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.6.b

 

The Tribe will require its construction contractors to implement an appropriate
dust abatement program during construction, including, but not limited to, the
following measures:

 

i.      Water all active construction areas daily to the extent necessary.
Increase watering as necessary when wind speeds exceed 15 mph during dry
conditions.

 

ii.     Apply asphalt, oil, water or suitable chemicals on unpaved roads,
parking areas, staging areas, materials stockpiles, and other surfaces at
construction sites that can give rise to airborne dust.

 

iii.    Sweep all paved construction site areas so as to maintain them in a
clean condition.

 

Meet and confer only.

 

 

 

 

 

 

 

Exhibit A to MOA

Page 5 of 29

 

--------------------------------------------------------------------------------


 

MOA
Exhibit A

 

Mitigation Measure

 

Dispute
Resolution Forum
or Process

 

Completion
Signature

 

Date

 

Notes: status and degree of measure
implementation and other comments

 

 

 

 

 

 

 

 

 

 

 

 

 

iv.    Sweep streets if visible soil material is carried onto adjacent public
streets so as to maintain them in a clean condition.

 

v.     Hydroseed or apply (non-toxic) soil stabilizers or otherwise cover or
stabilize exposed disturbed soils that have remained inactive for ten days or
more during October 15th to April 15th.

 

vi.    Limit traffic speeds on unpaved roads and circulation areas to 15 mph,
install sandbags or other erosion-control measures to prevent silt runoff to
public roadways.

 

vii.   Replant vegetation in disturbed areas as quickly as possible.

 

viii.  Designate a person or persons to monitor the dust control program and
order increased watering if necessary to prevent offsite transport of dust.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Air Quality – Operations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.7.a

 

Any generators purchased or leased after the effective date of this Agreement
will comply with the requirements and standards set by the California Air
Quality Board (“CARB”), including those articulated in the California Code of
Regulations, title 17, sections 93115-93115.5 and 93116-93116.5, in effect at
the time of such purchase or lease. Nothing herein is intended or shall be
deemed to confer jurisdiction on CARB for enforcement or any other purposes.

 

MOA Dispute Resolution process.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.7.b

 

Preference will be given in contract negotiations, which take place after the
effective date of this Agreement, to bus transportation companies providing
buses powered by natural gas or other low emission alternative fuel, provided
that the pricing and rates of such companies are comparable to other bus
companies not using such fuel.

 

MOA Dispute Resolution process.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.7.c

 

The Tribe will adopt and enforce a law prohibiting the open burning of refuse
from Resort Project operations.

 

MOA Dispute Resolution process as to the adoption of the law only.

 

Meet and Confer for the remainder.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.7.d

 

A non-smoking area will be provided in the casino area and a ventilation system
will be utilized throughout the gaming

 

MOA Dispute Resolution process.

 

 

 

 

 

 

 

Exhibit A to MOA

Page 6 of 29

 

--------------------------------------------------------------------------------


 

MOA
Exhibit A

 

Mitigation Measure

 

Dispute
Resolution Forum
or Process

 

Completion
Signature

 

Date

 

Notes: status and degree of measure
implementation and other comments

 

 

 

 

 

 

 

 

 

 

 

 

 

facility that exhausts tobacco smoke.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.7.e

 

The Tribe will implement the measures specified in the serpentine soils hazard
dust mitigation plan required for the Dugan Project, as stated in the Final
Environmental Assessment, if serpentine soils are found on the Resort Project
site.

 

Meet and confer only.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.7.f

 

The Tribe will, where it determines it is feasible and practical, implement the
following control measures to reduce emissions of CO2 and other greenhouse
gases:

 

i.      Install temporary electrical service installation to avoid the need for
independently powered equipment (e.g., compressors) where reasonable.

 

ii.     Restrict idling of non-construction diesel equipment (other than for
emergency purposes) and commercial vehicles, including delivery vehicles but
excluding buses, to no more than 20 minutes.

 

iii.    Promote ride-sharing programs, including but not limited to a trip
reduction program for employees. The Tribe may accomplish these programs by
designating parking spaces for high-occupancy vehicles, providing preferred
parking for employee carpools, providing larger parking spaces to accommodate
vans used for ride-sharing, and designating adequate passenger loading and
unloading and waiting areas.

 

MOA Dispute Resolution process.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Biological Resources

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.8.a

 

Underground placement of utilities will be designed to minimize tree damage and
removal. Any trees removed shall be replaced at a 3-to-1 ratio and maintained
for three years after the planting.

 

MOA Dispute Resolution process.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.8.b

 

With regard to road improvements along State Route 128 that requires
construction in waters of the United States, the Tribe shall make a good faith
effort to work with Caltrans and/or other permitting authorities to develop
mitigation measures to reduce or eliminate impacts to aquatic species during the
removal and replacement of the culvert at State Route 128 if that action is
required for roadway improvements. These measures may include limiting
construction activities to the dry season as determined by NOAA Fisheries,
implementing construction BMPs and onsite restoration of temporarily impacted
areas.

 

Meet and confer only.

 

 

 

 

 

 

 

 

 

Exhibit A to MOA

Page 7 of 29

 

--------------------------------------------------------------------------------


 

MOA
Exhibit A

 

Mitigation Measure

 

Dispute
Resolution Forum
or Process

 

Completion
Signature

 

Date

 

Notes: status and degree of measure
implementation and other comments

 

 

 

 

 

 

 

 

 

 

 

 

 

Water Quality

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.9.a

 

The Tribe will concurrently provide the County a copy of its annual Consumer
Confidence Report prepared by the Tribe after the effective date of this
Agreement when it sends its report to the Environmental Protection Agency.

 

MOA Dispute Resolution process as to providing such copy only.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.9.b

 

The Tribe will use a California State certified lab to test samples taken under
the sampling plan.

 

MOA Dispute Resolution process.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.9.c

 

The Tribe will concurrently provide the County a copy of its sampling plan
prepared by the Tribe when it sends its plan to the Environmental Protection
Agency, and will meet and consult with the County regarding such sampling plan.

 

MOA Dispute Resolution process as to provision of the plan only.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.9.d

 

The Tribe will comply with drinking water quality standards no less stringent
than the federal Safe Drinking Water Act.

 

Meet and confer only.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Surface Water Quality

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.10.a

 

The Tribe will take reasonable measures to prevent petroleum-related pollutants
from being carried from roadway surfaces into Rancheria Creek, including, but
not limited to, the following measures:

 

i.      “Fossil Filters” or an equivalent product will be installed at the
drainage structures that collect roadway runoff. The filters will be regularly
inspected and replaced as necessary during the rainy season to maintain
effectiveness. The used filters will be handled and disposed of in accordance
with all applicable laws.

 

ii.     “Stormcepter” grease and sediment traps or an equivalent product will be
installed in the storm drain lines just upstream of the discharge points into
the creek. The traps will be periodically cleaned out and the trapped material
disposed of in a proper manner.

 

iii.    In lieu of the combined “Fossil Filters” and “Stormceptor” grease and
sediment traps, a stormwater treatment method from “Guidelines for the Standard
Urban Stormwater Mitigation Plan Stormwater Best Management Practices for New
Development and Redevelopment for the Santa Rosa Area and Unincorporated Areas
around Petaluma and Sonoma,” dated June 3, 2005, may be utilized.

 

Meet and confer only.

 

 

 

 

 

 

 

Exhibit A to MOA

Page 8 of 29

 

--------------------------------------------------------------------------------


MOA
Exhibit A

 

Mitigation Measure

 

Dispute
Resolution Forum
or Process

 

Completion
Signature

 

Date

 

Notes: status and degree of measure
implementation and other comments

 

 

 

 

 

 

 

 

 

 

 

 

 

Drainage and Stormwater

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.11.a

 

Drainage improvements will be designed by a registered Civil Engineer and will
comply with the Tribe’s Ordinance requirements on post construction stormwater
runoff control. The Tribe’s Ordinance will adopt standards that are no less
stringent then the EPA’s current regulations on post construction stormwater run
off control.

 

Meet and confer only.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.11.b

 

The Tribe will provide the County with a copy of its current construction
Stormwater Pollution Prevention Plan (“SWPPP”), including any final amendments
(but excluding daily inspection and adjustment documentation), for both the
existing Casino and all future Gaming Facility construction SWPPPs. The Tribe
will consult with the County in good faith regarding the adequacy of any SWPPP
component and will seriously consider any feasible and reasonable comments and
recommendations. Nothing herein is intended or shall be deemed to confer
jurisdiction on the County for enforcement or any other purposes.

 

MOA Dispute Resolution process for providing copy of SWPPP only.

 

Meet and confer only for remainder of mitigation measure.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.11.c

 

The Tribe will prepare a construction SWPPP for the construction of the Resort
Project. The Tribe will implement the Best Management Practices (BMPs) set forth
in its SWPPP to avoid downstream impacts, including channel erosion and
sedimentation in Stream P1 (as such term is identified in the Tribe’s NPDES
permit application). The BMPs will be based on the latest editions of the
following publications:

 

i.      California Stormwater BMP Handbook (www.cabmphandbooks.com), by the
California Stormwater Quality Association;

 

ii.     Erosion and Sediment Control Field Manual, by the San Francisco Bay
Regional Water Quality Control Board;

 

iii.    Manual of Standards for Erosion & Sediment Control, by the Association
of Bay Area Governments; and

 

iv.    Construction Site Best Management Practices Manual, by the California
Department of Transportation.

 

Meet and confer only.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.11.d

 

The SWPPP will include schedules for construction, maintenance, and inspection
of proposed BMPs.

 

Meet and confer only.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.11.e

 

The Tribe will inspect its erosion prevention and sediment control measures
before forecasted storm events and after actual storm events to ensure that
measures are functioning properly. “Storm events” are events that produce at
least

 

Meet and confer only.

 

 

 

 

 

 

 

Exhibit A to MOA

Page 9 of 29

 

--------------------------------------------------------------------------------


 

MOA
Exhibit A

 

Mitigation Measure

 

Dispute
Resolution Forum
or Process

 

Completion
Signature

 

Date

 

Notes: status and degree of measure
implementation and other comments

 

 

 

 

 

 

 

 

 

 

 

 

 

one (1) inch of precipitation in a 24-hour period. The Tribe will promptly
replace erosion prevention and sediment control measures that have failed or are
no longer effective.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wastewater

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.12.a

 

The Tribe will make a good-faith effort at all times to employ a lead wastewater
plant operator that is a certified Grade II operator or higher classification or
equivalent experience.

 

Meet and confer only.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.12.b

 

Treated wastewater storage ponds will be double lined and include both
electronic monitoring devices to detect leakage and a leachate collection and
removal system between the two liners constructed in accordance with applicable
federal and Tribal regulations.

 

Meet and confer only.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.12.c

 

The Tribe will maintain equipment that automatically shuts off treated
wastewater used for irrigation if a significant leak occurs in the irrigation
system equipment.

 

MOA Dispute Resolution process.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.12.d

 

To the extent feasible, the Tribe will significantly reduce the aesthetic impact
of storage tanks over 30,000 gallons from valley views through exterior paint
colors that are non-reflective and are neutral colors that complement the
adjacent environment, vegetative screening, and other practical measures. The
Tribe will provide the County with a sample of such colors and any proposed
vegetative screening and other practical measures and will meaningfully consider
any input the County may have regarding such color choice and any proposed
vegetative screening and other practical measures.

 

MOA Dispute Resolution process.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.12.e

 

The Tribe agrees to share with the County its engineering design report with
supporting computations, construction drawings, specifications, and operating
plans for effluent storage and irrigation facilities pursuant to its existing
NPDES permit. The Parties will make good-faith efforts to resolve any concerns
regarding the design, rated disposal capacity, or proposed operation of the
effluent storage and irrigation facilities. Such discussions, and any
information obtained therefrom, are subject to the confidentiality provisions
set forth in Section 19 of the MOA. Nothing herein is intended or shall be
deemed to confer jurisdiction on the County for enforcement or any other
purposes.

 

MOA Dispute Resolution process regarding sharing of information and compliance
with confidentiality provisions only.

 

Meet and confer regarding the remainder, including good-faith efforts to resolve
concerns.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.12.f

 

In recognition of the government-to-government relationship between the Tribe
and County, the Tribe agrees to meet and confer with the County regarding its
wastewater

 

MOA Dispute Resolution process regarding participation

 

 

 

 

 

 

 

Exhibit A to MOA

Page 10 of 29

 

--------------------------------------------------------------------------------


 

MOA
Exhibit A

 

Mitigation Measure

 

Dispute
Resolution Forum
or Process

 

Completion
Signature

 

Date

 

Notes: status and degree of measure
implementation and other comments

 

 

 

 

 

 

 

 

 

 

 

 

 

operations and to provide a tour for the County upon reasonable request by the
County. Such discussions, tour and any information obtained during such
discussions are subject to the confidentiality provisions set forth in
Section 19 of the MOA. The Parties will make good-faith efforts to resolve any
concerns regarding the Tribe’s wastewater operations subject to the limitations
set forth in Section 5.3.21 of the MOA.

 

in meet and confer and provision of tour and compliance with confidentiality
provisions.

 

Meet and confer regarding the remainder, including good-faith efforts to resolve
concerns.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.12.g

 

The Tribe agrees to contact and meet and confer with the County before deciding
to apply for a new NPDES permit or any major modification of its existing NPDES
permit for the discharge of treated wastewater on the Rancheria. The Tribe
agrees to share with the County its engineering design report with supporting
calculations, construction drawings, specifications, and operating plans for the
potential new or modified wastewater treatment facility. Such discussions, and
any information obtained there from, are subject to the confidentiality
provisions set forth in Section 19 of the MOA. The Parties will make good-faith
efforts to resolve any concerns regarding potential changes to the Tribe’s
wastewater operations subject to the limitations set forth in Section 5.3.21 of
the MOA.

 

Meet and confer only.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.12.h

 

The Tribe will notify the County within 24 hours of notifying the EPA of any
unlawful discharge of wastewater effluent.

 

MOA Dispute Resolution process as to notification only.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.12.i

 

The County and Tribe will work cooperatively to explore the possibility of
having the Tribe’s wastewater treated off-site or the Tribe providing Title 22
water for off-Reservation irrigation use.

 

MOA Dispute Resolution.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Solid Waste Management

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.13.a

 

The Tribe will adopt a recycling plan for the Resort Project and provide a copy
of the plan to the County.

 

MOA Dispute Resolution process as to the adoption and provision to the County of
such plan only.

 

 

 

 

 

 

 

Exhibit A to MOA

Page 11 of 29

 

--------------------------------------------------------------------------------


 

MOA
Exhibit A

 

Mitigation Measure

 

Dispute
Resolution Forum
or Process

 

Completion
Signature

 

Date

 

Notes: status and degree of measure
implementation and other comments

 

 

 

 

 

 

 

 

 

 

 

 

 

Noise

 

 

 

 

 

 

 

 

A.14.a

 

All generators purchased after the effective date of this Agreement will be
operated with mufflers that meet the applicable requirements of the State
Resources Code and the Vehicle Code at the time of such purchase.

 

MOA Dispute Resolution process.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.14.b

 

The Tribe will implement a Noise Complaint System.  The Tribe will respond to
complaints about outdoor live music or outdoor amplified sound from the Resort
Project submitted to the Tribe by off-reservation homes  existing at the time of
the execution of the MOA.  The Tribe will investigate such complaints.  If a
complaint cannot be resolved between the Tribe and the homeowner within a
reasonable time, the Tribe will take noise measurements to document the levels
of the outdoor live music or outdoor amplified sound from the Resort Project at
such off-Reservation residences.  The sound measurement will measure the L02,
which is the sound level exceeded one minute in any hour.  If measured levels
from such outdoor live music or outdoor amplified sound at the exterior of the
off-Reservation residence exceed a LO2 of 65 dBA before 10 p.m. or 60 dBA after
10 p.m., the Tribe will provide windows rated for a 10 dBA exterior to interior
noise reduction for all habitable rooms on the side of the residence facing the
Rancheria.  The Tribe will set up a procedure for taking and responding to such
complaints, which will include a hotline.  The Tribe will provide specifications
for the windows to the homeowner.  The homeowner will then be responsible for
receiving three (3) bids from qualified contractors to purchase and install the
windows.  The Tribe will promptly pay the homeowner for the cost of the lowest
bid after the windows are installed and accepted by the homeowner.  The Tribe
will pay for normal installation of the windows but will not pay for any
additional work necessary to allow installation, such as repair of dry rot or
termite damage.

 

MOA Dispute Resolution process.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.14.c

 

Construction contractors will be required to implement “quiet” pile-driving
technology (such as sonic or vibratory pile-driver use; pre-drilling of piles;
and jetted pile-driving), where reasonable, with consideration of geotechnical
and structural requirements and conditions.

 

MOA Dispute Resolution process.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.14.d

 

Except as to any exception agreed to by the parties, following a meet and confer
process, construction activities during nighttime hours (10:00 p.m. to
7:00 a.m.) shall be limited to those related to interior work and exterior work
that

 

MOA Dispute Resolution process.

 

 

 

 

 

 

 

Exhibit A to MOA

Page 12 of 29

 

--------------------------------------------------------------------------------


 

MOA
Exhibit A

 

Mitigation Measure

 

Dispute
Resolution Forum
or Process

 

Completion
Signature

 

Date

 

Notes: status and degree of measure
implementation and other comments

 

 

 

 

 

 

 

 

 

 

 

 

 

does not produce significant noise or require the use of significant noise
producing equipment.  The Tribe will provide a hotline for nearby residences to
call to complain about noise from construction activities during the nighttime
hours of 10:00 p.m. to 7:00 a.m. and will respond to such complaints. 
Unresolved complaints shall be subject to the Noise Complaint System and
remediation procedure described in Section A.14.b. In such circumstances,
Section A.14.b shall be read to require the Tribe to respond to complaints
regarding noise from construction activities on the Rancheria during the
nighttime hours of 10:00 p.m. and 7:00 a.m. from residents in existence at the
execution of the MOA and that sound measurements will be taken of noise from
such construction activities at the complaining residence if such complaint is
not resolved between the Tribe and the homeowner within a reasonable time. 
Construction of the Emergency Access Road, as that term is defined in the MOA,
shall meet the provision of this Section A.14.d and not the provisions set forth
in B.8.a.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.14.e

 

Construction contractors will be required to implement the following measures to
reduce noise levels due to construction:

 

i.                  Equipment and trucks used for project construction will use
the industry standard noise control techniques (e.g., improved mufflers,
equipment redesign, use of intake silencers, ducts, engine enclosures, and
acoustically-attenuating shields or shrouds) wherever reasonable.

 

ii.               Impact tools (e.g., jack hammers, pavement breakers, and rock
drills) used for project construction will be hydraulically or electrically
powered wherever reasonable to avoid noise associated with compressed air
exhaust from pneumatically powered tools.  External jackets on the tools
themselves will be used where reasonable.  Quieter procedures, such as use of
drills rather than impact tools, will be used whenever reasonable.

 

iii.            To the extent reasonable, stationary noise sources that could
affect off-Reservation residences will be located as far as possible from
adjacent receptors, will be muffled and enclosed within temporary sheds, and
will incorporate insulation barriers or other measures.

 

MOA Dispute Resolution process.

 

 

 

 

 

 

 

Exhibit A to MOA

Page 13 of 29

 

--------------------------------------------------------------------------------


 

MOA
Exhibit A

 

Mitigation Measure

 

Dispute
Resolution Forum
or Process

 

Completion
Signature

 

Date

 

Notes: status and degree of measure
implementation and other comments

 

 

 

 

 

 

 

 

 

 

 

 

 

Traffic and Transportation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.15.a

 

The Tribe will install improvements to the intersections of State Route 128 at
BIA 93, and State Route 128 at the Dugan Property entrance in conformance with
Caltrans construction standards (“Intersection Improvement”), if the rights and
approvals necessary to make such improvements are obtained.  Improvements will
include acceleration lanes, deceleration lanes, and a left-turn pocket into BIA
93 and the Dugan Property.  These improvements will be installed at the earliest
feasible date, subject to Caltrans approval, and the Tribe will make good faith
efforts to obtain all approvals, permits, and easements necessary for the
construction of such improvements.  The cost of such improvements, which will be
constructed at the Tribe’s sole expense, is approximately $4 million for the
Dugan Property intersection and $4 million for the BIA 93 intersection,
exclusive of any land acquisition(s).  The Tribe will not be required to make
the improvements where State Route 128 intersects the Dugan Property entrance if
the Tribe obtains another emergency access road to the existing Reservation. 
However, any emergency vehicle access point, if other than on the Dugan
Property, will have an equivalent level of intersection improvements as agreed
above.

 

MOA Dispute Resolution process.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.15.b

 

The Tribe shall provide a Construction Assurance Device, as that term is used in
the MOA, to guarantee construction of the Intersection Improvements in
accordance with accepted plans for the intersection.  The device shall be
provided to the County no later than sixty (60) days following approval of the
intersection by Caltrans.  The purpose of the Construction Assurance Device
shall be to assure the availability of funds to the County to build or complete
the road or to remediate any material deviation from the agreed upon
Intersection Improvement plans approved by Caltrans, and shall be in
substantially the form or method contained in the MOA.

 

MOA Dispute Resolution process.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.15.c

 

The County will communicate to Caltrans its support of the improvements and
timely provide all available information requested to attempt to expedite
construction.  County acknowledges that such improvements may require
acquisition of certain easements or land parcel(s), as well as, other permitting
matters that may be out of the Tribe’s control.  Prior to any construction
within a California state right-of-way, the Tribe will submit a copy of the
Caltrans approved Encroachment Permit to the County

 

MOA Dispute Resolution process.

 

 

 

 

 

 

 

Exhibit A to MOA

Page 14 of 29

 

--------------------------------------------------------------------------------


 

MOA
Exhibit A

 

Mitigation Measure

 

Dispute
Resolution Forum
or Process

 

Completion
Signature

 

Date

 

Notes: status and degree of measure
implementation and other comments

 

 

 

 

 

 

 

 

 

 

 

 

 

Transportation Department.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.15.d

 

The Tribe will obtain a Construction Assurance Device in connection with the
Intersection Improvements on the same terms and conditions set forth in
Section 7.8 of the MOA.  The Tribe will expeditiously take all feasible steps to
procure any property necessary to improve the intersection.  If the required
property proves unavailable, the Tribe will make a good-faith effort to obtain
approvals for and implement the following improvements prior to the opening of
any Resort Project:

 

 

MOA Dispute Resolution process.

 

 

 

 

 

 

 

 

i.                  One combination through-right turn lane on Northbound State
Route 128 will be installed.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ii.               One combination left-through lane on Southbound State Route
128 will be installed.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

iii.            One left-turn lane and one right-turn lane (with overlapping
phasing) on Westbound BIA 93 will be installed.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

iv.           A signalized control at the intersection of State Route 128/BIA 93
will be installed that will operate under “Split” phasing for all three turning
movements.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.15.e

 

The Tribe will make good faith efforts to provide, to the extent permissible,
adequate traffic control on State Route 128, so that vehicles do not queue
beyond the planned turn lanes on State Route 128 as patrons wait for entrance to
the Reservation when parking or other facilities are full or access otherwise
restricted.

 

MOA Dispute Resolution process.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.15.f

 

The traffic mitigation measures of Section 19 of the Conditional Permit for
License attached as Exhibit D of the MOA is hereby incorporated by reference. 
Section 19 provides as follows:

 

“19      Petitioner shall make good faith efforts to minimize traffic congestion
on Highway 128 caused by activities on the Premises, including construction
activities and Special Events (as defined in this Section 19),  and in the case
of a Special Event shall undertake the following measures:

 

(a)          Petitioner shall provide to County of Sonoma, the California
Highway Patrol and the AVA at least two weeks’ notice in writing of all Special
Events, which notice will describe the specific mitigation

 

MOA Dispute Resolution process between the County and the Tribe only.  The terms
of this Section A.15.f are only subject to enforcement as long as such terms are
in effect as a condition of a liquor license for the Resort Project.

 

 

 

 

 

 

 

Exhibit A to MOA

Page 15 of 29

 

--------------------------------------------------------------------------------


 

MOA
Exhibit A

 

Mitigation Measure

 

Dispute
Resolution Forum
or Process

 

Completion
Signature

 

Date

 

Notes: status and degree of measure
implementation and other comments

 

 

 

 

 

 

 

 

 

 

 

 

 

             measures to be taken to minimize congestion from the event.

 

(b)         If any of the parties entitled to notice pursuant to subparagraph
(a) above has reasonable concerns that the proposed mitigation measures will not
be effective, or if following the Special  Event, a party entitled to notice
believes that there was traffic congestion that could have been mitigated, then
at that party’s request, Petitioner will meet and confer with the authorized
representatives of the parties to discuss possible further mitigation measures
to minimize traffic congestion for the planned occasion or any future similar
occasion.

 

(c)          Petitioner will make best efforts to secure and utilize offsite
parking facilities that are near Highway 101 but which are not located either on
Hwy 128 between the Geyserville Bridge and the NAPA County line or on Alexander
Valley Road between the intersection of Hwy 128 and the intersection of
Healdsburg Avenue, and will take measures to direct traffic to such parking
facilities, from which transportation by bus or van will be furnished to and
from the Premises.    This parking provision can be satisfied by the Tribe or
another person or entity making such parking available to the Tribe’s patrons,
and may include a privately or publicly owned park and ride facility.

 

(d)         For the purposes of this Section 19, a Special Event shall mean an
advertised special drawing or giveaway of a prize worth more than $30,000 or of
an automobile, but does not include any pre-drawing or giveaway qualifying days
or events leading up to such drawing or giveaway.  Except as otherwise agreed by
the AVA and the Tribe, the Tribe agrees not to schedule a special event, as
defined above, during the activities set forth in subparagraphs i) through iii)
below in which the AVA has an interest (“AVA Events”), unless such AVA Events
fall on a Holiday (as defined in paragraph 7 above) or on Valentine’s Day, St.
Patrick’s Day, Cinco de Mayo, Mother’s Day, Father’s Day or Indian Days:

 

i.                  “Taste of the Valley” which is held on the first full
weekend in June

 

 

 

 

 

 

 

 

 

Exhibit A to MOA

Page 16 of 29

 

--------------------------------------------------------------------------------


 

MOA
Exhibit A

 

Mitigation Measure

 

Dispute
Resolution Forum
or Process

 

Completion
Signature

 

Date

 

Notes: status and degree of measure
implementation and other comments

 

 

 

 

 

 

 

 

 

 

 

 

 

between the hours of 10:00 am to 5:00 pm;

 

ii.               “Alexander Valley School Annual Spaghetti Dinner & Auction”
which isheld on the first Saturday in March between the hours of 6:00 pm to
11:30 p.m.; and

 

iii.            “AVA Wine Barrel Tasting” which is  held on the first and second
full  weekends in March between the hours of 10:00 am to 5:00 pm.

 

The Petitioner and the AVA will meet each January to discuss any potential
conflicting activities so that Petitioner, if at all possible, can avoid
scheduling Special Events on such dates.  If this is not possible, the
Petitioner will present a plan for handling the increase in traffic flow.”

 

The above terms are subject to amendment and termination.  Tribe is only subject
to the above terms as long as such terms are in effect as a condition of a
liquor license for the Resort Project.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.15.g

 

In addition to the foregoing, the Tribe will place “no parking” signs on BIA 93
and, if approval is obtained from Caltrans, on SR 128.  The Tribe will make good
faith efforts to obtain all approvals, permits, and easements necessary to
install the signs and will coordinate with applicable law enforcement
authorities to reasonably ensure enforcement of these provisions.  The County
will communicate to Caltrans its support of the signage and timely provide all
available information requested to attempt to expedite the installation of such
signs.  The Tribe will also contract with the California Highway Patrol and/or
the County Sheriff to assist in traffic control for large special events at the
Reservation.  The need for contracted assistance from the CHP or County Sheriff
will be determined by the Tribe.

 

MOA Dispute Resolution process.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.15.h

 

The Tribe will monitor Casino related traffic, including special event use, and
share such monitoring information on a quarterly basis with the County for the
purposes of identifying and remedying congestion problems without affecting the
commercial performance, viability and feasibility of the Casino and Resort
Project.  The Tribe and County will thereafter meet and confer regarding traffic
issues, if any.  The information provided to the County will be subject to the
confidentiality provisions contained in Section 19 of the MOA.

 

MOA Dispute Resolution process as to the provision of monitoring, the sharing of
such monitoring, the participation in meet and confer and the compliance with
confidentiality

 

 

 

 

 

 

 

Exhibit A to MOA

Page 17 of 29

 

--------------------------------------------------------------------------------


 

MOA
Exhibit A

 

Mitigation Measure

 

Dispute
Resolution Forum
or Process

 

Completion
Signature

 

Date

 

Notes: status and degree of measure
implementation and other comments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

provisions.

 

Meet and confer only regarding the remainder, including the type of monitoring
and any identification and remediation of congestion problems.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Part B

 

Dugan Projects.  These mitigation measures are applicable to the Dugan Projects
only.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Land Resources

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.1.a

 

The Tribe will have an expanded Geotechnical Study completed to evaluate the
location and placement of the proposed residential units, emergency service
building and vineyard(s).  The study should evaluate areas of deeper colluvium
or on steeper slopes (excess of 25 feet vertical height).  Permanent cut or fill
slopes shall be constructed at inclinations of 2:1 (horizontal: vertical) or
less, as recommended in the project geotechnical report.  Steeper slopes (both
cut and fill) may be achieved if specific design measures demonstrate a
satisfactorily level of safety (i.e., reinforced earth for steeper fill slopes
and shotcrete and/or soil nailing).

 

Meet and confer only.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.1.b

 

Mitigation for lurching and ground cracking will consist of special foundation
design, use of structural retaining walls, and/or moderate set backs from
channel banks depending on the channel depth and location.  In addition, surface
and subsurface drainage improvements shall be designed by a Civil Engineer to
include paved V-ditches, swales, or other methods to collect surface runoff
water from the above planned roads and other improvements to help mitigate
lurching and ground cracking hazard potential.  At a minimum, surface drainage
should be directed to the project storm drainage system with retaining walls
incorporated into the project design to support excavations into any
unstable/wet areas.

 

Meet and confer only.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.1.c

 

At a minimum, mitigation for seismic shaking will include designing the
improvements and structures in accordance with the provisions of the most recent
Uniform Building Code (1997 UBC) or California Building Code (2001 CBC). 
UBC/CBC seismic design criteria for the roadway and infrastructure design as
summarized in Table 4-1of the

 

Meet and confer only.

 

 

 

 

 

 

 

Exhibit A to MOA

Page 18 of 29

 

--------------------------------------------------------------------------------


 

MOA
Exhibit A

 

Mitigation Measure

 

Dispute
Resolution Forum
or Process

 

Completion
Signature

 

Date

 

Notes: status and degree of measure
implementation and other comments

 

 

 

 

 

 

 

 

 

 

 

 

 

August 2005 Final Environmental Assessment for the Dry Creek Rancheria Fee to
Trust Project.  Subsequent engineering will address overall site grading,
staging and drainage (particularly sub-surface drainage) to promote long-term
stability of site slopes.  This will include the use of retaining walls along
portions of the new road alignment to promote both short term (during
construction) and long term stability of permanent excavations (i.e., cut
slopes).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Water Resources

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.2.a

 

All construction stormwater pollution prevention plans will include BMPs to
provide effective erosion and sediment control.  These BMPs will be selected to
achieve maximum sediment removal and represent the best available technology
that is economically achievable.  Performance and effectiveness of these BMPs
will be determined either by visual means where applicable (i.e., observation of
above-normal sediment release), or by actual water sampling in cases where
verification of contaminant reduction or elimination (inadvertent petroleum
release) is required to determine adequacy of the measure.  BMPs to be
implemented as part of this mitigation measure will include, but are not limited
to, the following measures:

 

i.                  BMPs for temporary erosion control (such as silt fences,
staked straw bales/wattles, silt/sediment basins and traps, check dams,
geofabric, sandbag dikes, and temporary revegetation or other ground cover) will
be employed for disturbed areas, stockpiled soil, and along culverts and
drainage ditches on the site and in downstream off-site areas that may be
affected by construction activities.  Requirements for the placement and
monitoring of the BMPs will become part of the contractor’s project
specifications. Performance and adequacy of the measures will be determined
visually by site construction management and verified by the Tribe as
appropriate.

 

ii.               Construction contractors will prepare Standard Operating
Procedures for the transportation, handling and storage of hazardous and other
materials (e.g., paints, stucco, concrete, oils, etc.) on the construction site
to prevent discharge of these materials to surface waters.

 

iii.            Grass or other vegetative cover will be established on the
construction site as soon as possible after

 

Meet and confer only.

 

 

 

 

 

 

 

Exhibit A to MOA

Page 19 of 29

 

--------------------------------------------------------------------------------


 

MOA
Exhibit A

 

Mitigation Measure

 

Dispute
Resolution Forum
or Process

 

Completion
Signature

 

Date

 

Notes: status and degree of measure
implementation and other comments

 

 

 

 

 

 

 

 

 

 

 

 

 

                        disturbance.  If grass is chosen, a native seed mix will
be used.  At minimum, vegetative application will be completed by September 15th
to allow for plant establishment.  No disturbed surfaces or stockpile areas will
be left without erosion control measures in place during the period of
October 1st to April 30th.  Application, schedule, and maintenance of the
vegetative cover will be the responsibility of the contractor and requirements
to establish a vegetative cover will be included in the construction
contractor’s project specifications.

 

iv.           The Tribe will ensure, through the enforcement of contractual
obligations, that the construction site will be monitored at least once per week
for compliance with the SWPPP.  Such information shall be provided to the
Tribe’s mitigation monitor.  Quantitative performance standards for receiving
water quality during construction will be consistent with the Regional Board’s
adopted Basin Plan objectives for the Russian River, applicable TMDL plans
and/or CCR Title 22.

 

v.              If discharges of sediment or hazardous substances to drainage
ways are observed, construction will be halted until the source of contamination
is identified and remediated. Visual indications of such contamination include
an oily sheen or coating on water, and noticeable turbidity (lack of clarity) in
the water.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.2.b

 

The Tribe will have a Master Drainage Plan prepared for the project site by a
registered Civil Engineer. The Drainage Plan will incorporate measures to
maintain runoff during peak conditions to pre-construction discharge levels. The
Plan will include the following items:

 

i.                  An accurate calculation of pre-development runoff conditions
and post-development runoff scenarios will be conducted using appropriate
engineering methods.  This analysis will more accurately evaluate potential
changes to runoff through specific design criteria.  The model will account for
increased surface runoff.

 

ii.               An assessment of existing drainage facilities within the
project vicinity, and an inventory of necessary upgrades, replacements,
redesigns, and/or rehabilitation.

 

iii.            Design specifications for additional retention basins if needed
to attenuate peak flows.  Retention basins will

 

Meet and confer only.

 

 

 

 

 

 

 

Exhibit A to MOA

Page 20 of 29

 

--------------------------------------------------------------------------------


MOA
Exhibit A

 

Mitigation Measure

 

Dispute
Resolution Forum
or Process

 

Completion
Signature

 

Date

 

Notes: status and degree of measure
implementation and other comments

 

 

 

 

 

 

 

 

 

 

 

 

 

                        be sized to result in no net increase in peak stormwater
discharge from the site.

 

iv.           A description of the proposed maintenance program for the on-site
drainage system.

 

v.              Standards for drainage systems to be installed on a
project-specific basis.

 

vi.           The Drainage Plan will include, and the Tribe will implement, a
schedule for identified drainage improvements.  This approach will ensure that
drainage improvements are installed concurrently with each proposed use (e.g.,
residential) to avoid exceeding the capacity of on-site drainage systems and
maintaining peak stormwater discharge rates at pre-project levels.



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.2.c

 

The Drainage Plan described above in Mitigation Measure B.2.b will include BMPs
to maximize stormwater quality.  The Drainage Plan will include both BMPs that
will address the project site as a whole, as well as guidance for BMPs to be
implemented for specific future-tenets.  These BMPs will be selected to achieve
maximum contaminant removal and represent the best available technology that is
economically achievable.  The BMPs will include a combination of source control,
structural improvements, and treatment systems.  BMPs may include but not be
limited to the following:

 

i.                  A wet retention basin(s), which holds a volume of stormwater
until it is displaced by the next storm event, designed to provide effective
water quality control. Wet retention basins have been shown to be more effective
at contaminant removal than dry detention basins. Basin features will include
the following:

 

(A)      Maximize retention time for settling of fine particles.

 

(B)        Establish maintenance schedules for periodic removal of
sedimentation, excessive vegetation, and debris that may clog basin inlets and
outlets.

 

(C)        Maximize the retention basin elevation to allow the highest amount of
infiltration and settling prior to discharge.  Wet retention basins are expected
to remove, at a minimum, 50 percent of suspended solids and metals, 30 percent
of nitrogen and phosphorus, and up to 30 percent of pathogens.

 

ii.               Grass strips, high infiltration substrates, and grassy

 

Meet and confer only.

 

 

 

 

 

 

 

 

Exhibit A to MOA

Page 21 of 29

 

--------------------------------------------------------------------------------


MOA
Exhibit A

 

Mitigation Measure

 

Dispute
Resolution Forum
or Process

 

Completion
Signature

 

Date

 

Notes: status and degree of measure
implementation and other comments

 

 

 

 

 

 

 

 

 

 

 

 

 

                        swales will be used where reasonable throughout the
project site to reduce runoff and provide initial stormwater treatment.  This
type of treatment would apply particularly to parking lots.

 

iii.            Small settling, treatment, and/or infiltration devices may be
installed beneath large parking areas to provide initial filtration prior to
discharge into flood control basins.  This may include the use of oil and grease
separators.

 

iv.           Roof drains will drain to natural surfaces or swales where
possible to avoid excessive concentration and channelization of stormwater. 
Roof drains may be directly connected to the storm drain system, if treatment
control measures are provided downstream.

 

v.              To minimize the amount of pollutants entering the storm drain
system, project roadways and parking areas will be cleaned regularly using
street sweeping equipment.  Additionally, litter and debris that may accumulate
on the project site will be regularly collected and properly disposed.  These
activities will be the responsibility of the Tribe.

 

vi.           The Tribe will develop and implement a pesticide and fertilizer
management plan for landscaped areas with the goal of reducing potential
discharge of such chemical, chlorpyrifos and diazinon in particular, to on-site
waterways.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.2.d

 

To reduce the impacts of erosion and sedimentation from the vineyard site the
Tribe will implement the following operational BMPs, similar to those required
by Sonoma County, during vineyard planting and/or replanting activities:

 

i.                  All initial vineyard planting work will be carried out
between February 1 and October 15.

 

ii.               Appropriate best management practices will be implemented to
protect all disturbed areas on the vineyard site from the effects of storm
runoff.  Use of both temporary and permanent measures that incorporate natural
systems are encouraged and will consist of seeding, mulching, cover cropping,
revegetation, and/or other recognized surface stabilization measures.

 

iii.            A stormwater management system designed for an average storm
recurrence interval of not less than

 

Meet and confer only.

 

 

 

 

 

 

 

 

Exhibit A to MOA

Page 22 of 29

 

--------------------------------------------------------------------------------


 

MOA
Exhibit A

 

Mitigation Measure

 

Dispute
Resolution Forum
or Process

 

Completion
Signature

 

Date

 

Notes: status and degree of measure
implementation and other comments

 

 

 

 

 

 

 

 

 

 

 

 

 

twenty-five (25) years will be installed on the vineyard site. The system will
allow excess stormwater runoff to be carried through the vineyard site with
minimum erosion and consistent with the overall drainage patterns present in the
area.

 

iv.           An erosion and sediment control plan will be prepared by a
qualified civil engineer or qualified professional, will include the following
requirements:

 

(A)      Location of all soil protection measures, including but not limited to,
mulching, cover cropping, netting, revegetation, and other surface stabilization
measures;

 

(B)        Location of all stormwater management and sediment control measures,
including, but not limited to, drainage swales, interceptor and diversion
ditches, pipes and culverts, berms, energy absorbing structures, vegetative
filter strips, sediment buffers, sediment basins, channels, and drop inlets; and

 

(C)        Design calculations for storage capacities of any sediment basins.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.2.e

 

With regard to the application of recycled water for vineyard irrigation:

 

i.                  Application rates of recycled water shall be restricted to
the agronomic rate of the crop(s) under irrigation (e.g., grape vines), such
that no surface runoff or groundwater contamination will result. To calculate
the appropriate irrigation rate, the Tribe may utilize resources such as
Wateright (ATIN and CIT, 2000; http://www.wateright.org) or another such tool
for irrigation scheduling.

 

ii.               The Tribe shall adhere to all Title 22 requirements, as well
as DHS’s Guidelines for the Preparation of an Engineering Report for the
Production, Distribution and Use of Recycled Water.

 

iii.            In addition, the Tribe shall not approve irrigation with
recycled water within 50 feet of a domestic well, or surface impoundments of
reclaimed water within 100 feet of a domestic well, consistent with Title 22
standards.

 

Meet and confer only.

 

 

 

 

 

 

 

Exhibit A to MOA

Page 23 of 29

 

--------------------------------------------------------------------------------


 

MOA
Exhibit A

 

Mitigation Measure

 

Dispute
Resolution Forum
or Process

 

Completion
Signature

 

Date

 

Notes: status and degree of measure
implementation and other comments

 

 

 

 

 

 

 

 

 

 

 

 

 

Air Quality

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.3.a

 

To reduce construction emissions of PM10, the Tribe will:

 

Meet and confer only.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i.

Water all active construction areas at least twice daily;

 

 

 

 

 

 

 

 

 

 

 

ii.

Cover all trucks hauling soil, sand, and other loose materials or require all
trucks to maintain at least two feet of freeboard (i.e., the minimum required
space between the top of the load and the top of the trailer);

 

 

 

 

 

 

 

 

 

 

 

iii.

Pave, apply water three times daily, or apply (non-toxic) soil stabilizers on
all unpaved access roads, parking areas and staging areas at construction sites;

 

 

 

 

 

 

 

 

 

 

 

iv.

Sweep daily (preferably with water sweepers) all paved access roads, parking
areas and staging areas at construction sites;

 

 

 

 

 

 

 

 

 

 

 

v.

Sweep streets daily (preferably with water sweepers) if visible soil material is
carried onto adjacent public streets.

 

 

 

 

 

 

 

 

 

 

 

vi.

Hydroseed or apply (non-toxic) soil stabilizers to inactive construction areas
(previously graded areas inactive for ten days or more);

 

 

 

 

 

 

 

 

 

 

 

vii.

Enclose, cover, water twice daily, or apply (non-toxic) soil stabilizers to
exposed stockpiles (dirt, sand, etc.);

 

 

 

 

 

 

 

 

 

 

 

viii.

Limit traffic speeds on unpaved roads to 15 miles per hour;

 

 

 

 

 

 

 

 

 

 

 

ix.

Install sandbags or other erosion control measures to prevent silt runoff to
public roadways; and

 

 

 

 

 

 

 

 

 

 

 

x.

Replant vegetation in disturbed areas as quickly as possible.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.3.b

 

The Tribe shall adopt and enforce a law that prohibits open burning as strict as
NSCAPCD Regulation II (Open Burning). Nothing in this provision shall be deemed
to confer jurisdiction on NSCAPCD.

 

MOA Dispute resolution process as to the adoption of such law only.

Meet and Confer for the remainder.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.3.c

 

Before start of construction or operations involving ground disturbance, the
project proponent shall prepare a serpentine soils hazard dust mitigation plan
in the event

 

Meet and confer only.

 

 

 

 

 

 

 

Exhibit A to MOA

Page 24 of 29

 

--------------------------------------------------------------------------------


 

MOA
Exhibit A

 

Mitigation Measure

 

Dispute
Resolution Forum
or Process

 

Completion
Signature

 

Date

 

Notes: status and degree of measure
implementation and other comments

 

 

 

 

 

 

 

 

 

 

 

 

 

serpentine soils are found during construction and/or excavation activities on
the Dugan Property. The plan shall contain the following measures:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i.

During grading activities, the contractor shall implement dust control measures,
such as wetting down exposed serpentine and covering areas exposed to vehicle
traffic with non-asbestos material. Employees must be notified of the potential
health risk of airborne asbestos, and the contractor and construction workers
shall take every precaution possible to reduce the exposure to potential
airborne asbestos, such as wearing appropriate clothing and respiratory devices.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ii.

Vehicle access and speed shall be limited and reduced to the least feasible
number of vehicles in construction areas containing serpentine rock. Areas along
vehicle travel routes that consist of exposed serpentine shall be covered with
non-asbestos material.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

iii.

During construction activities, construction vehicles shall be rinsed before
leaving the construction sites to reduce the dispersion of asbestos dust.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

iv.

During construction, any excavated material containing serpentine rock shall be
covered to reduce wind erosion and particulate dispersion. Disturbed surfaces
and stockpiles shall be maintained with high-moisture conditions or applied with
a binder to seal fibers.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

v.

Any exposed serpentine soils along the corridor shall be covered with clean
soils to reduce potential health hazards.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

vi.

Vegetation shall be planted to reclaim disturbed serpentine rock areas where
feasible.

 

 

 

 

 

 

 

 

 

Exhibit A to MOA

Page 25 of 29

 

--------------------------------------------------------------------------------


 

MOA
Exhibit A

 

Mitigation Measure

 

Dispute
Resolution Forum
or Process

 

Completion
Signature

 

Date

 

Notes: status and degree of measure
implementation and other comments

 

 

 

 

 

 

 

 

 

 

 

 

 

Biological Resources

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.4.a

 

If construction activities take place during the migratory bird and raptor
breeding season (March 1 through August 15), a pre-construction survey for
nesting migratory birds shall be conducted by a qualified biologist within the
30 days prior to construction activities to establish the status of these
species on the project site. If ground-disturbing activities are delayed or
suspended for more than 30 days after the pre-construction survey, the site
shall be resurveyed. If active nests are observed within 500 feet of proposed
construction areas, a limited operating period shall be implemented to restrict
construction activities within 500 feet of the nest site until young have
fledged. Should this buffer distance become infeasible, the USFWS shall be
consulted to develop measures to avoid or reduce disturbance to viable nests
within 500 feet of an active nest site.

 

Meet and confer only.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.4.b

 

Prior to construction, all wetlands and drainage channels in the study area
shall be identified in the field and protected with temporary fencing if within
50 feet of construction activities. Temporary fencing shall consist of silt
fencing and temporary construction fencing. A qualified biologist shall direct
the placement of fencing in the field using pin flags or similar field
identifiers. The fencing shall be placed between the wetland or aquatic feature
and the construction area. During construction, fencing shall be maintained and
inspected daily by the construction manager. No construction activities or
spoils shall be allowed within protected areas.

 

Meet and confer only.

 

 

 

 

 

Army Corps has verified wetlands delineation for the Dugan Property.

 

 

 

 

 

 

 

 

 

 

 

B.4.c

 

Prior to construction, the Tribe shall purchase credits of wetland and riparian
habitats from a local mitigation bank to compensate for the permanent loss of
these habitats on the Dugan Property. Based on the Environmental Assessment
evaluation conducted, up to 0.13 acre of riparian and wetland habitat would be
impacted by the Proposed Action. Mitigation shares will be purchased by the
Tribe at a 1:1 ratio in direct proportion to the acreage of wetland and riparian
habitats eliminated by construction activities, in accordance with the San
Francisco District’s Mitigation and Monitoring Proposal Guidelines (December 30,
2004).

 

Meet and confer only.

 

 

 

 

 

 

 

Exhibit A to MOA

Page 26 of 29

 

--------------------------------------------------------------------------------


 

MOA
Exhibit A

 

Mitigation Measure

 

Dispute
Resolution Forum
or Process

 

Completion
Signature

 

Date

 

Notes: status and degree of measure
implementation and other comments

 

 

 

 

 

 

 

 

 

 

 

B.4.d

 

Only the minimum amount of vegetation will be pruned that is necessary to
construct the project. Where feasible, riparian vegetation that is removed
should be cut at or just below grade to facilitate plant re-growth.

 

Meet and confer only.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.4.e

 

Following construction, appropriate erosion control measures will be used on all
disturbed areas to minimize the potential for erosion, and may include
hydroseeding, erosion control blankets, and revegetation with native plant
species.

 

Meet and confer only.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.4.f

 

All oak trees that are removed with a diameter at breast height of five inches
or greater will be replanted within suitable habitat at a rate of 3:1 and
maintained for three years after the planting.

 

Meet and confer only.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cultural Resources

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.5.a

 

Any cultural resources, such as chipped or ground stone, historic debris or
bone, or paleontologic resources that are inadvertently unearthed during ground
disturbing activities, will be handled under Tribal law and processes.

 

Meet and confer only.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.5.b

 

If human remains are discovered or recognized in any location on the Project
site other than in a dedicated cemetery, there will be no further excavation or
disturbance of the site or any nearby area reasonably suspected to overlie
adjacent human remains until:

 

Meet and confer only.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i.

The Sonoma County coroner has been informed and has determined that no
investigation of the cause of death is required; and,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ii.

If the remains are of Native American origin, the Tribe shall dispose of such
remains and any grave goods associated therewith in accordance with its laws,
customs and traditions, preserving the dignity of the decedent and with
appropriate efforts to determine his or her descendants. In addition, the Bureau
of Indian Affairs will be requested to comply with the Native American Graves
Protection and Repatriation Act (NAGPRA) regulations relating to the discovery
of human remains of Native American origin on federal land.

 

 

 

 

 

 

 

 

 

Exhibit A to MOA

Page 27 of 29

 

--------------------------------------------------------------------------------


 

MOA
Exhibit A

 

Mitigation Measure

 

Dispute
Resolution Forum
or Process

 

Completion
Signature

 

Date

 

Notes: status and degree of measure
implementation and other comments

 

 

 

 

 

 

 

 

 

 

 

 

 

Public Services

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.6.a

 

Any construction equipment that normally includes a spark arrester shall be
equipped with an arrester in good working order. This includes, but is not
limited to, vehicles, heavy equipment, and chainsaws.

 

Meet and confer only. (See also Fire Protocol.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.6.b

 

During construction, staging areas, welding areas, or areas slated for
development using spark-producing equipment shall be cleared of dried vegetation
or other materials that could serve as fire fuel. To the extent feasible, the
contractor shall keep these areas clear of combustible materials in order to
maintain a firebreak.

 

Meet and confer only. (See also Fire Protocol.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.6.c

 

A defensible space of no less than 30 feet from proposed residential structures
shall be maintained to reduce the intensity of a wildfire. Extremely flammable
vegetation and other material shall be removed as much as possible to provide a
firebreak around the residences. This buffer will reduce the volume and density
of fuels to provide increased safety for fire equipment and evacuating
individuals and residents as well as a point of attack or defense from a
wildfire. This buffer will also provide possible containment should a fire occur
within or near any of the proposed developments.

 

Meet and confer only. (See also Fire Protocol.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Public Health/Hazardous Materials

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.7.a

 

An asbestos survey and a lead based paint survey, to include conclusions and
recommendations, should be completed on all existing structures on the Dugan
Property prior to any renovation or demolition activities. All asbestos and
lead-based paint work will comply with California OSHA regulations, Northern
Sonoma County Air Pollution Control District and/or California Air Resources
Board regulations, as well as any local ordinances. The recommendations in the
asbestos and lead based paint survey report(s) will be followed to ensure proper
handling and disposal of the above identified materials.

 

MOA Dispute Resolution process as to the completion of the surveys only.

 

Meet and confer only as to the remainder.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.7.b

 

The Tribe shall develop a cross-connection control program for the recycled
water that will include, but not be limited to, the following elements:

 

Meet and confer only.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i.

All piping, valves and outlets should be color-coded and marked to differentiate
recycled water from domestic water, and all reclaimed water controllers and
valves should be affixed with reclaimed water notification signs.

 

 

 

 

 

 

 

 

 

Exhibit A to MOA

Page 28 of 29

 

--------------------------------------------------------------------------------


 

MOA
Exhibit A

 

Mitigation Measure

 

Dispute
Resolution Forum
or Process

 

Completion
Signature

 

Date

 

Notes: status and degree of measure
implementation and other comments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ii.

Recycled water lines shall be separated from potable water lines by 10 feet in a
horizontal direction and 1 foot in a vertical direction, with the potable line
at the higher elevation.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

iii.

Maintain buffer zones between irrigated areas and domestic wells.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

iv.

Maintain a 50-foot distance between drinking water wells and wastewater
pipelines and impoundment areas.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

v.

Monitor nitrate levels in recycled water and adjust application rates.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

vi.

Recycled water will be monitored quarterly for nitrate levels by the Tribe.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

vii.

The drinking water wells on the Dugan Property will be monitored quarterly for
nitrate levels to assure that drinking water standards are maintained in
accordance with domestic water quality and monitoring requirements in Title 22,
Chapter 15. Nothing in this provision shall be deemed to confer jurisdiction on
the State.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Noise

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.8.a

 

Except as to any exception agreed to by the parties, following a meet and confer
process, the Tribe will restrict the hours of exterior construction at the
project site to 7:00 a.m. to 7:00 p.m., Monday through Saturday, and prohibit
exterior construction on Sundays and Holidays.

 

MOA Dispute Resolution process.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.8.b

 

Use of the helicopter landing pad discussed in the Final Environmental Study
shall be limited to medical, fire, or law enforcement emergencies only. The
Tribe will conduct a TEIR and utilize the process for a Tribal Commercial
Development Project as those terms are defined in the MOA if the Tribe intends
to use such helicopter landing pad for other purposes.

 

MOA Dispute Resolution process.

 

 

 

 

 

 

 

Exhibit A to MOA

Page 29 of 29

 

--------------------------------------------------------------------------------


 

[g89531mgi001.jpg]

 

DUGAN PROPERTY PROJECTS

APN 140-260-003

EXHIBIT B TO MOA

 

--------------------------------------------------------------------------------


 

[g89531mgi002.jpg]

 

--------------------------------------------------------------------------------


 

BEFORE THE

DEPARTMENT OF ALCOHOLIC BEVERAGE CONTROL

OF THE STATE OF CALIFORNIA

 

In the Matter of the Application of:

)

 

 

)

File:

47-396835

 

)

Reg:

 

 

Dry Creek Rancheria of Pomo Indians

)

 

 

3250 Hwy 128 East

)

PETITION FOR CONDITIONAL LICENSE

 

Geyserville, CA 95441

)

 

 

 

)

 

 

For issuance of an On Sale General Eating Place License

 

Under the Alcoholic Beverage Control Act

 

WHEREAS, Dry Creek Rancheria of Pomo Indians (“Petitioner”) has filed an
application for the issuance of an On Sale General Eating Place License
(“License”) for the River Rock Casino, located at 3250 Highway 128 East,
Geyserville, California 95441 (the “Premises”); and,

 

WHEREAS, sixty-eight (68) protests have been filed against the issuance of the
applied-for License; and,

 

WHEREAS, the protests deal with the proposed operation of the applied-for
Premises; and,

 

WHEREAS, Petitioner has entered into a Tribal – State Gaming Compact with the
State of California; and,

 

WHEREAS, Petitioner is operating Class III gaming as defined by 25 U.S.C. §
2703(8) on the applied-for Premises; and,

 

WHEREAS, Petitioner wishes to permit consumption of alcoholic beverages in the
premises;

 

WHEREAS, Petitioner wishes to respect community concerns and work to minimize
any potential impacts of the License by limiting alcohol beverage weekday,
daytime services to beer and wine only; and

 

WHEREAS, there is not presently a hotel on Petitioner’s reservation and
Petitioner intends to build a hotel on such reservation.

 

NOW THEREFORE, the undersigned Petitioner does hereby petition for a License
with the following conditions, to-wit:

 

1.               The Department shall issue the License to Petitioner upon the
withdrawal of the protests.

 

2.               Persons under the age of 21 years old shall not be permitted to
loiter in any room in which Class III gaming activities are being conducted
unless the person is en route to a non-gaming

 

Exhibit D to MOA

Page 1 of 5

 

--------------------------------------------------------------------------------


 

area of the Premises, except that employees under the age of 21 years old shall
be permitted to be in such areas in the performance of their duties as
employees.

 

3.               Petitioner shall report to the Department and the County of
Sonoma in writing any change in membership of the elected tribal Board of
Directors.  This report shall be made within 30 days of said changes.

 

4.               There shall be no live entertainment of any type at the
Premises requiring the payment of a separate entrance, admission or other
entertainment fee.  In no case shall there be any fighting events, nude or
semi-nude entertainment, or adult entertainment as defined in 4 California Code
of Regulations § 143.3 at the Premises.

 

5.               Petitioner shall not allow amplified music or amplified sound
in the exterior area of the Premises, with the exception of the patio areas and
entrances.  Outside amplified music and amplified sound shall only be permitted
from 10 a.m. to 10 p.m. except for soft background music that cannot be heard by
persons located off the reservation.

 

6.               Petitioner shall regularly police the area under its control in
an effort to prevent loitering of persons about the Premises.

 

7.               The sale, service, and consumption of alcoholic beverages at
the Premises shall be permitted only during the following hours:

 

Sundays.  The sale, service, and consumption of alcoholic beverages shall be
permitted only between the hours of 10:00 a.m. and midnight (12:00 a.m.),
without restriction as to the type of alcoholic beverages that may be sold,
served and consumed (the “Sunday Schedule”).

 

Mondays, Tuesdays, Wednesdays, and Thursdays (“Weekdays”).  Except as provided
below for a Weekday that falls on a Holiday (as defined below) or on the day
before a Holiday, the sale, service, and consumption of alcoholic beverages on
Weekdays shall be permitted only between the hours of 11:00 a.m. and midnight
(12:00 a.m.), and shall be limited to beer and/or wine between the hours of
11:00 a.m. and 5:00 p.m.

 

Fridays.  Except as provided below for a Friday that falls on a Holiday, on
Fridays the sale, service, and consumption of alcoholic beverages shall be
permitted only between the hours of 11:00 a.m. and 1:00 a.m.  , and shall be
limited to beer and/or wine between the hours of 11:00 a.m. and 5:00 p.m. (the
“Friday Schedule”).

 

Saturdays.  The sale, service, and consumption of alcoholic beverages on
Saturdays shall be permitted only between the hours of 10:00 a.m. and 1:00 a.m.,
without restriction as to the type of alcoholic beverage that may be sold,
served and consumed (the “Saturday Schedule”).

 

Holidays.  On the days that are observed (“Holiday(s)”) for the following
federal holidays: New Year’s Day, Birthday of Martin Luther King, Jr.,
Presidents’ Day, Memorial Day, Independence Day, Labor Day, Columbus Day,
Veterans Day, Thanksgiving Day, and Christmas Day, the sale, service, and
consumption of alcoholic beverages shall be subject to the Sunday Schedule,
except that if the day before the Holiday is a Weekday, the sale, service, and
consumption of alcoholic beverages on that Weekday before the Holiday shall be

 

Exhibit D to MOA

Page 2 of 5

 

--------------------------------------------------------------------------------


 

permitted on the Friday Schedule, and if the Holiday falls on a Friday or
Saturday, or if the day before the Holiday is a Sunday, the sale, service and
consumption of alcoholic beverages on that Holiday Friday or Saturday, or on the
Sunday before the Holiday, shall be permitted on the Saturday Schedule.

 

8.               Petitioner shall be responsible for litter control on the
Premises and roads adjacent to the Premises, including B1A 93 and State Highway
128 from the intersection on Alexander Valley Road north to the Geyserville
Bridge.

 

9.               No “Happy Hour” or other type of reduced price or free
alcoholic beverage promotion or discounts shall be allowed at the Premises.

 

10.         The sale of alcoholic beverages for consumption off the Premises is
strictly prohibited.

 

11.         The parking lot of the Premises shall be equipped with lighting of
sufficient power to illuminate and make easily discernible the appearance and
conduct of all persons on or about the parking lot.  Consistent with security
requirements, however, steps shall be taken to minimize any off-reservation
effects of any outdoor lighting.

 

12.         Petitioner shall provide a minimum of eight (8) uniformed security
guards during the hours of sales of alcoholic beverages, two (2) of whom shall
be specifically assigned to the parking lot area of the Premises.

 

13.         At all times, the sale and service of alcoholic beverages shall be
made only in the Premises’ restaurants or bars.  There shall be no sale or
service of alcohol on the casino gaming floor.  No person shall be permitted to
purchase more than one alcoholic beverage at a time except for the sale of
bottles of wine served in a restaurant with a meal.

 

14.         At all times while Petitioner is selling or serving alcohol, food
service shall be available.  In addition, at all times while Petitioner is
selling or serving alcohol, Petitioner shall provide free food in all areas of
the Premises where alcohol is sold except that free food shall not be required
in the Premises’ restaurants.

 

15.         There shall be no minimum drink requirement at the Premises.

 

16.         Petitioner shall provide a 24-hour “hot line” phone number for the
receipt of any complaints from the community regarding the issues set forth in
this License.  Petitioner shall keep a log of such complaints received on the
hot line, the date and time received, the specific substance of the concern, and
Petitioner’s response to such complaints.  The log shall be retained for a
minimum of one year.  On written request by the Department, the County of
Sonoma, or the Alexander Valley Association (“AVA”), the log shall be made
available for inspection at the Premises within seven (7) days of the request.

 

17.         Signs prohibiting the removal of alcoholic beverages shall remain
posted at all points of exit from the Premises.  These signs shall be of
sufficient size so as to be easily seen and read by patrons exiting the
Premises.

 

Exhibit D to MOA

Page 3 of 5

 

--------------------------------------------------------------------------------


 

18.         The Tribe acknowledges that it is required to abide by the County of
Sonoma’s and the State of California’s sign regulations and requirements when
erecting signs on off-reservation land within such entities’ jurisdiction.

 

19.         Petitioner shall make good faith efforts to minimize traffic
congestion on Highway 128 caused by activities on the Premises, including
construction activities and Special Events (as defined in this Section 19), and
in the case of a Special Event shall undertake the following measures:

 

(a)                                  Petitioner shall provide to County of
Sonoma, the California Highway Patrol and the AVA at least two weeks’ notice in
writing of all Special Events, which notice will describe the specific
mitigation measures to be taken to minimize congestion from the event.

 

(b)                                 If any of the parties entitled to notice
pursuant to subparagraph (a) above has reasonable concerns that the proposed
mitigation measures will not be effective, or if following the Special  Event, a
party entitled to notice believes that there was traffic congestion that could
have been mitigated, then at that party’s request, Petitioner will meet and
confer with the authorized representatives of the parties to discuss possible
further mitigation measures to minimize traffic congestion for the planned
occasion or any future similar occasion.

 

(c)                                  Petitioner will make best efforts to secure
and utilize offsite parking facilities that are near Highway 101 but which are
not located either on Hwy 128 between the Geyserville Bridge and the NAPA County
line or on Alexander Valley Road between the intersection of Hwy 128 and the
intersection of Healdsburg Avenue, and will take measures to direct traffic to
such parking facilities, from which transportation by bus or van will be
furnished to and from the Premises.    This parking provision can be satisfied
by the Tribe or another person or entity making such parking available to the
Tribe’s patrons, and may include a privately or publicly owned park and ride
facility.

 

(d)                                 For the purposes of this Section 19, a
Special Event shall mean an advertised special drawing or giveaway of a prize
worth more than $30,000 or of an automobile, but does not include any
pre-drawing or giveaway qualifying days or events leading up to such drawing or
giveaway.  Except as otherwise agreed by the AVA and the Tribe, the Tribe agrees
not to schedule a special event, as defined above, during the activities set
forth in subparagraphs i) through iii) below in which the AVA has an interest
(“AVA Events”), unless such AVA Events fall on a Holiday (as defined in
paragraph 7 above) or on Valentine’s Day, St. Patrick’s Day, Cinco de Mayo,
Mother’s Day, Father’s Day or Indian Days:

 

i.                                          “Taste of the Valley” which is held
on the first full weekend in June between the hours of 10:00 am to 5:00 pm;

 

ii.                                       “Alexander Valley School Annual
Spaghetti Dinner & Auction” which is held on the first Saturday in March between
the hours of 6:00 pm to 11:30 p.m.; and

 

Exhibit D to MOA

Page 4 of 5

 

--------------------------------------------------------------------------------


 

iii.                                    “AVA Wine Barrel Tasting” which is  held
on the first and second full weekends in March between the hours of 10:00 am to
5:00 pm.

 

The Petitioner and the AVA will meet each January to discuss any potential
conflicting activities so that Petitioner, if at all possible, can avoid
scheduling Special Events on such dates.  If this is not possible, the
Petitioner will present a plan for handling the increase in traffic flow.

 

20.         Except as otherwise agreed by the County of Sonoma and the AVA,
Petitioner shall not apply to the Department for any modification or removal of
the conditions of this License set forth herein that would go into effect prior
to (1) three years from the date issuance of a license to Petitioner by the
Department, or (2) the opening of a hotel on the reservation, whichever first
occurs.  The County of Sonoma, AVA and Petitioner agree that this condition does
not prevent the Petitioner from applying for the modification or removal of the
conditions of this License set forth herein prior to the expiration of such time
period so long as the change, if granted, is not to become effective until the
expiration of the time period described above. Furthermore, the County of Sonoma
and those parties represented by Keker & Van Nest, LLP in connection with the
application for this License, including the AVA, and Keker & Van Nest as to
others it may represent, agree not to oppose the transfer and/or modification of
this License, if the conditions set forth herein remain the same.  Before
applying to the Department for modification or removal of any conditions of this
License set forth herein, Petitioner agrees to notify and, if requested to do so
within ten (10) days after such notice, meet within twenty (20) days in good
faith with the authorized representatives of, the County of Sonoma and the AVA
to discuss the proposal.

 

Petitioner understands that any material violation of the foregoing conditions
and failure to correct after written notice and a reasonable opportunity to do
so shall constitute grounds for the suspension or revocation of the License.

 

DATED THIS

 

 

DAY OF

 

, 2008.

 

 

Applicant/Petitioner

 

Exhibit D to MOA

Page 5 of 5

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

ESCROW INSTRUCTIONS

RE EMERGENCY ACCESS ROAD

CONSTRUCTION COMPLETION ACCOUNT DISBURSEMENTS

 

This Exhibit E, (the “Escrow Instructions”) to the Memorandum of Agreement
(“MOA”) between the Dry Creek Rancheria Band of Pomo Indians (“Tribe”) and the
County of Sonoma (“County”) (individually the “Party” and collectively the
“Parties”) is intended to serve as the basis for Instructions to be jointly
provided by the Parties to an escrow holder (“Escrow Holder”) under Section 7.8,
et seq. of the MOA for the Emergency Access Road Construction Completion Account
disbursements.  Capitalized terms shall have the same meaning as they do within
the MOA unless indicated otherwise. The Parties shall enter into final
Instructions that meet the criteria and purposes set forth in this Exhibit and
the MOA, provided that if, in connection with the Financing, different
requirements must be met for construction disbursements, such requirements shall
be adopted in lieu of those set forth below, except that in no event shall the
County’s rights; to notices, disbursements, or to take over construction as
provided herein and in the MOA be diminished.  Nothing herein shall prohibit the
Parties from revising or modifying the Escrow Instructions by mutual agreement.

 

1.                                       Budget and Funding of Emergency Access
Road Construction Costs.

 

1.1                                 An escrow account has been created at
                                         pursuant to Section 7.8.4 of the MOA. 
In accordance with the MOA, within ten (10) days after opening of the escrow,
the Tribe will deliver to the County an updated written budget, which shall
include a breakdown of costs by project milestones and set forth in reasonable
detail the anticipated costs of constructing the Emergency Access Road
(“Budget”).  The County shall have ten (10) days from receipt of the Budget to
reasonably approve or reject the Budget.  The Budget amount, as finally approved
(or not disputed) by the County shall be the final estimated cost of the
Emergency Access Road (subject to such later adjustments as the MOA or the
Escrow Instructions permit), and such amount shall constitute the principal
amount to be deposited into the escrow account for release to contractors and
materialmen in accordance with the Escrow Instructions.  If the Parties are
unable to agree on the Budget, the Parties shall proceed to engage in the
dispute resolution process set forth in Section 20 of the MOA.

 

1.2                                 In addition to the Budget amount, a
contingency reserve of 7% of the final Budget amount shall be determined as the
required contingency amount, subject to adjustment as necessary based upon
adjustments to the Budget and shall be deposited into the escrow account along
with the Budget amount.  The total amount deposited in escrow shall be termed
the Construction Completion Account Fund.  In no event shall the Construction
Completion Account Fund be deposited later than five (5) days from the start of
construction related to the Emergency Access Road.

 

Exhibit E to MOA

Page 1 of 8

 

--------------------------------------------------------------------------------


 

1.3                                 If either party determines a need to
readjust the amount of the Construction Completion Account Fund in material part
at some later date, it shall submit a proposal to do so to the other party,
together with the reasons therefore, and the other party shall have ten
(10) days in which to approve such revision, which approval shall not be
unreasonably withheld.  Substantial progress in construction, or in savings from
the original approved Budget, thereby lowering the remaining cost of completion,
may be reasons for seeking a reduction of the Construction Completion Account
Fund.  Similarly, cost overruns or increased costs of construction materials or
labor may be reasons for seeking an increase in the Construction Completion
Account Fund.  If the Budget is reduced or increased, the portion of the Account
representing such contingency amount shall be reduced or increased pro rata to
such change.

 

1.4                                 These Escrow Instructions hereby direct the
escrow agent to disburse amounts from the Construction Completion Account to the
Tribe or its designated contractors, vendors or consultants, or to the County,
to timely meet payments due in connection with the construction of the Emergency
Access Road, in accordance with Section 2 below.  These Escrow Instructions also
hereby require that the Construction Completion Account shall be available to
the County, if the Tribe defaults or otherwise does not meet its construction
obligations, so that the County can obtain the funds as necessary to complete
the work either by its own forces or through the use of contractors.

 

1.5                                 The Tribe shall ensure that the account
balance, until construction is completed, shall be no less than that necessary
to complete the Emergency Access Road plus not less than 7% above such amount to
cover any cost overruns or contingencies, provided that until the County has
inspected and approved the final construction as being in accordance with this
Exhibit and the MOA, the balance in the account shall not be less than 7% of the
overall budget for construction. The County shall be permitted to monitor and
audit the account at any time during construction to ensure compliance with the
goals of this Section 1.

 

1.6                                 The Construction Completion Account Fund
shall remain on deposit until the Emergency Access Road has been completed and
approved in writing by the County, which approval shall not be unreasonably
withheld, immediately following which all remaining funds on deposit in the
Account, after paying final amounts due to contractors, shall be returned to the
Tribe.

 

2.                                       Conditions Precedent to Disbursement of
Escrow Funds.

 

2.1                                 All disbursements of Escrow Funds shall be
for the purpose of paying, at the direction of the Tribe (or the County pursuant
to Section 8 below) contractors, materialmen, consultants, architects, and
others entitled to payment under contracts relating to the construction of the
Emergency Access Road (individually or collectively, “Construction
Contractor(s)”), for services rendered or goods and materials delivered to said
project, and in connection with the termination of the Instructions and
liquidation of the Escrow Fund as provided in the Instructions.

 

Exhibit E to MOA

Page 2 of 8

 

--------------------------------------------------------------------------------


 

2.2                                 These Instructions hereby direct the Escrow
Holder to disburse such amounts as may be necessary to pay the Construction
Contractors as and when due, provided:

 

a.                                       a written directive for such payment
(“Disbursement Request”) has been issued in writing to the Escrow Holder by the
Tribe (or the County pursuant to Section 8 below) with a simultaneous copy to
the other Party, which is in the form and is accompanied by the documents
required under Section 3 below, certifying that payment is due, and identifying
the name and address where payment should be made, provided that nothing herein
shall prohibit the Tribe (or the County pursuant to Section 8 below) from
requesting payment to it for direct disbursement to the Contractor;

 

b.                                      the balance in the Escrow Fund prior to
the requested disbursement is in excess of the Contingency Reserve and
sufficient to make such payment and the Escrow Holder has determined that making
such disbursement will not reduce the balance in the Escrow Fund to below such
reserve amount;

 

c.                                       within five (5) business days of
receipt of the Disbursement Request the County has not notified the Escrow
Holder and the Tribe in writing that it protests such disbursement, and the
specific reasons supporting such protest, provided that if either of the Parties
disagree with respect to the protest and the reasons for delaying the Escrow
Holder’s authority to disburse such funds, such Party may demand that the
Parties proceed to engage in the dispute resolution process set forth in
Section 20 of the MOA, and provided further that in such event the dispute
resolution process shall be conducted on an expedited basis in which all meet
and confer requirements have been reduced to five (5) business days or waived by
mutual agreement of the Parties, and an arbitration if required shall be held as
soon as practicable after an impasse has been reached.  The Escrow Holder shall
follow the joint directions of the Parties, or of an arbitrator if an
arbitration on that issue is held, with respect to any disbursements that are
disputed in accordance with this subparagraph c.  Similarly, if the Tribe (or
the County pursuant to Section 8) has not requested, or has otherwise delayed
payment to a Contractor under circumstances that the other Party believes may
unreasonably delay completion of the Project or is unjustified, said expedited
dispute resolution process shall be commenced to resolve those issues; and

 

d.                                      the disbursement is in accordance with
the Budget and project milestones.  No amendment of the Budget shall be made
without County’s prior written consent, provided that the Tribe may reallocate
line items within the Budget if the Tribe can demonstrate to the County’s
satisfaction, which shall not be unreasonably withheld, that (i) sufficient
funds remain in the line item from which the amount is to be reallocated to pay
all remaining costs which are required to be paid from that line item;  (ii) no
line items in the Budget (other than the line item to which the reallocation is
sought) are required to be increased without a deposit by the Tribe of such
additional amount; and (iii) there are sufficient funds remaining in the budget
to meet the future construction milestones.

 

Exhibit E to MOA

Page 3 of 8

 

--------------------------------------------------------------------------------


 

e.                                       This Section, other than subparagraph
(a), shall not apply to payments made to County pursuant to Section 8.

 

3.                                       Documents Required for Each
Construction Disbursement.

 

3.1                                 Prior to, and as a condition of, each
disbursement by the Escrow Holder, the Tribe (or the County pursuant to
Section 8) shall furnish to the Escrow Holder and to the County a disbursement
request.

 

3.2                                 The Tribe’s Disbursement Request, shall,
among other things, specify the amount of the requested disbursement (exclusive
of interest), direct Escrow Holder to disburse such funds in accordance with
this Agreement and certify to Escrow Holder, as of the date of the applicable
Disbursement Request, that:

 

a.                                       the amount of the Disbursement Request
represents the actual amount payable (exclusive of contractual retainage) to the
Contractor(s) and indicating what payment requests, if any, have been received
by Tribe from the Contractor(s) but have not yet been approved by Tribe for
payment;

 

b.                                      all amounts shown as previous payments
on the current Disbursement Request have been paid to the parties entitled to
such payment;

 

c.                                       approval by Tribe (or by the Contractor
pursuant to Section 8) of all work and materials for which a payment is then due
and for which disbursement of the Construction Budget is being requested;

 

d.                                      all work and materials theretofore
furnished for the Project conform with the Plans and Specifications;

 

e.                                       copies of all Construction Contracts,
as then in effect, have been delivered to Escrow Holder;

 

f.                                         following disbursement, the Escrow
Funds will be sufficient to meet future Budget disbursements and the maintenance
of the Contingency Reserve;

 

g.                                      a certificate is provided properly
executed by the Contractor waiving liens for all work for which disbursement has
been made (including the disbursement that will be made pursuant to the
Disbursement Request) to a date specified therein and included within the
Disbursement Request, less any contractual retainages, together with such
invoices, contracts or other supporting data as Escrow Holder or the other Party
may require; and

 

h.                                      disclaimers from suppliers of fixtures
and equipment of any vendor’s lien or purchase money security interest therein
have been provided together with evidence satisfactory to Tribe that all
fixtures and equipment are and will remain free of security interests of all
kinds other than security interests of any lender of the Financing.

 

Exhibit E to MOA

Page 4 of 8

 

--------------------------------------------------------------------------------


 

3.3                                 Insufficient Escrow Fund Balance.   Tribe
agrees that if for any reason the Escrow Fund, exclusive of the Contingency
Reserve, is insufficient to complete the Project, Tribe, within ten (10) days
after request by the County, will deposit with Escrow Holder cash in an amount
which will place the Escrow Fund back in balance with the Budget, which deposit
shall first be exhausted before any further disbursement of the proceeds of the
Escrow Fund shall be made.  If the Tribe fails to make the required payment it
shall be liable to pay directly to the County any amounts required to fully fund
the completion of the Emergency Access Road.

 

4.                                       Escrow Holder’s Verification of
Contracts.  At any time after deposit of the Construction Completion Account
Fund, the Tribe may request, and the Escrow Holder shall demand, that any
Contractor verify the terms and amounts due under its contract, and the work to
be completed.  If the Tribe determines that there is any discrepancy between the
terms and amounts as shown by the Contractor, the Tribe may require, as a
condition to seeking further disbursements, that such discrepancies be
eliminated to its satisfaction.

 

5.                                       Payments Directly to Contractor. 
Escrow Holder, at the direction of the Tribe (or the County pursuant to
Section ) may direct that payments for the cost of construction of the Project
be made directly to any Contractor and/or subcontractor or to any vendor of
fixtures and equipment, jointly to Tribe and any of such parties, or directly to
Tribe (or County) for subsequent payment to such contractor.

 

6.                                       Retainages.  Disbursement from the
Construction Completion Account Fund shall be limited to an amount equal to the
percentage thereof required by the terms of any contract related to the payee’s
goods or services, but in no event shall Escrow Holder be obligated in respect
of any contract, until final disbursement of that particular contract, to
disburse in excess of ninety percent (90%) of the value of the materials and
labor incorporated in the Project from time to time pursuant to such contract.

 

7.                                       Final Disbursement. Escrow Holder will
release to Tribe, with accrued interest thereon and less any accrued but unpaid
escrow fees and costs, the full amount of the Escrow Funds not theretofore
disbursed (“Final Disbursement”) when:

 

7.1                                 the Tribe has certified to the Escrow Holder
and the County in writing that the Project has been fully and satisfactorily
completed in substantial accordance with the Plans and Specifications; and

 

7.2                                 all Subcontractors and the Contractor have
supplied Escrow Holder and the Title Insurance Company with final sworn
statements and full and complete final, unconditional lien waivers and releases
of all mechanics’ and materialmens’ lien claims, complying with the requirements
of California Civil Code Section 3262; and

 

7.3                                 the County has performed its final
inspection of the Emergency Access Road Improvements, as set forth in
Section 7.6 of the MOA, and has verified in writing to the Escrow Holder and
Tribe that the construction is materially consistent with the Emergency Access
Road Plans.

 

Exhibit E to MOA

Page 5 of 8

 

--------------------------------------------------------------------------------


 

8.                                       Recognition of County as Substitute for
Tribe.

 

8.1                                 In the event the County contends that the
Tribe is in default of its obligation to build the Emergency Access Road in
accordance with the MOA it will notify Tribe of such claim and the issue will be
resolved in accordance with the MOA.

 

8.2                                 If resolution of such claim results in the
County being granted, through the provisions of the MOA, of the right to take
over the Tribe’s rights and responsibilities (but through the use of the
Construction Completion Account Fund and not through any requirement that the
County fund the completion of the project), the Escrow Holder will be so
notified and shall thereafter recognize the County in the place and stead of the
Tribe with respect to the control and completion of the Emergency Access Road,
including directions for disbursing the Construction Completion Account Fund
through the issuance of Disbursement Requests.    Under such circumstances the
County will have the option to: (i) keep any contracts in full force and effect
and promptly notify Escrow Holder and each other of any default thereunder of
which the Party becomes aware. Tribe will continue to execute all documents
necessary for the consummation of the transactions contemplated thereby; or
(ii) use its own forces or contractors to complete the Emergency Access Road.

 

8.3                                 Notwithstanding anything to the contrary
herein, if the Tribe shall fail to perform any of its covenants or agreements
herein or in any of the other MOA provisions with respect to completion of the
Emergency Access Road, County may (but shall not be required to) perform any of
such covenants and agreements.  Any amounts expended by County in so doing shall
be deemed advanced by Escrow Holder under an obligation to do so, and County
shall be reimbursed therefor from the Escrow Funds, provided that County shall
not expend any monies on its own account unless it is in accordance with the
Budget and the Escrow Holder, after being duly provided with a Disbursement
Request by the County in accordance with the substitute rights of the County,
refuses to honor such request.

 

9.                                       Escrow Holder’s Determination of
Facts.  Escrow Holder at all times shall be free to establish independently to
its satisfaction and in its sole and absolute discretion the existence or
nonexistence of any fact or facts, the existence or nonexistence of which is a
condition of this Agreement.

 

10.                                 Disclaimer by Escrow Holder.  Escrow Holder
shall not be liable to any contractor, subcontractor, architect, supplier,
laborer, engineer or any other party for services performed or materials
supplied in connection with construction of the Project. Escrow Holder shall not
be liable for any debts or claims accruing in favor of any such parties against
Tribe or against the Premises.  Neither Tribe nor County is and shall not be
deemed to be an agent of Escrow Holder for any purposes, and Escrow Holder is
not a venture partner with Tribe or County in any manner whatsoever.  Escrow
Holder shall not be deemed to be in privity of contract with any contractor,
subcontractor, architect or provider of services on or to the Premises, nor
shall any payment of funds directly to a Contractor or other provider of goods
or services be deemed to create any third party beneficiary status or
recognition of same by Escrow Holder or any other person or entity.

 

Exhibit E to MOA

Page 6 of 8

 

--------------------------------------------------------------------------------


 

No contractor, subcontractor, architect, supplier, laborer, architect, engineer
or other party shall be deemed to be a third party beneficiary of this Agreement
or of the MOA.  Approvals granted by Escrow Holder for any matters covered under
this Agreement shall be narrowly construed to cover only the parties and facts
identified in any written approval or, if not in writing, such approvals shall
be solely for the benefit of Tribe.

 

11.                                 Notices.  Escrow Holder and the parties
shall direct all notices to the Parties as set forth in connection with the
signatures below.  The Parties hereby execute and agree to the Escrow
Instructions through their authorized representatives whose signatures are
affixed below.

 

 

 

ESCROW HOLDER:
By:
Name:
Title:
Address:

 

 

 

 

 

 

Dated:

 

DRY CREEK RANCHERIA BAND OF POMO
INDIANS

 

 

 

 

 

 

 

 

BY:

 

 

 

 

Harvey Hopkins, Tribal Chairperson

 

 

 

Dry Creek Rancheria Band of Pomo Indians

 

 

 

190 Foss Creek Circle, Suite A

 

 

 

Healdsburg, CA 95548

 

 

 

Dated:

 

COUNTY OF SONOMA

 

 

 

 

 

 

 

 

BY:

 

 

 

 

County Administrator

 

 

 

575 Administration Dr.

 

 

 

Santa Rosa, CA 95403

 

Exhibit E to MOA

Page 7 of 8

 

--------------------------------------------------------------------------------


 

APPROVED AS TO FORM:

 

 

 

HOLLAND & KNIGHT LLP

 

 

 

 

 

 

Date:

 

BY:

 

 

 

 

JEROME L. LEVINE,

 

 

 

Counsel For Dry Creek Rancheria

 

 

 

633 W. 5th Street, Suite 2100

 

 

 

Los Angeles, CA 90071

 

 

 

Dated:

 

OFFICE OF THE COUNTY COUNSEL

 

 

STEVEN WOODSIDE, County Counsel

 

 

 

 

 

BY:

 

 

 

 

BRUCE D. GOLDSTEIN,

 

 

 

Assistant County Counsel

 

 

 

For the County of Sonoma

 

 

 

575 Administration Dr.

 

 

 

Santa Rosa, CA 95403

 

Exhibit E to MOA

Page 8 of 8

 

--------------------------------------------------------------------------------


 

Bond Number:              

Contract Number:                     

 

PERFORMANCE AND PAYMENT BOND

(California)

 

WHEREAS, the County of Sonoma, California a political subdivision of the State
of California (“Obligee”) and Dry Creek Rancheria Band of Pomo Indians, a
federally recognized Indian tribe (“Principal”) have entered into a Memorandum
of Agreement effective                     , 2008 (“MOA”), approved by the
County Board of Supervisors and Tribe’s Board of Directors, pursuant to which
Principal agrees to install and complete certain designated road improvements
(the “Emergency Access Road”).  The MOA is hereby incorporated as part of this
Performance and Payment Bond (“Bond”); and

 

WHEREAS, the design and construction specifications for the Emergency Access
Road (“Design and Construction Specifications”) have been reviewed and accepted
by the Obligee, and the Principal is contractually required to construct the
Emergency Access Road according to the design, specifications, and timeline
contained in the MOA and the specifications which are attached hereto as
Exhibit A; and

 

WHEREAS, under the terms of the MOA, Principal also is required to file a good
and sufficient Bond with the Obligee to secure the claims to which reference is
made in the MOA, including but not limited to the construction of the Emergency
Access Road according to the Design and Construction Specifications provided for
in Exhibit A and the terms of the MOA; and

 

WHEREAS, Tribe hereby agrees to a limited waiver of sovereign immunity for the
purposes of enforcing the Bond and consents to jurisdiction in the Sonoma County
Courts or other court of competent jurisdiction for the limited purposes of
enforcing the Bond, and specifically agrees that such a court shall have
jurisdiction to enter judgments enforcing rights and remedies expressly provided
for in the Bond, including but not limited to monetary damages, injunctive
relief, declaratory judgment, and specific performance.

 

1.             NOW, THEREFORE, Principal and                         (“Surety”),
are held firmly bound unto the Obligee for the construction of the Emergency
Access Road as provided for in Exhibit A and the MOA (as either shall be amended
by agreement of the Obligee and Principal from time to time), and the payment of
all sums incurred in such performance, in the penal sum of Thirteen Million
Dollars ($13,000,000) (“Construction Sum”), for materials furnished, services
provided, or labor thereon of any kind, that said Surety will pay the same in an
amount not exceeding the amount set forth above and so binds all heirs,
executors, administrators, successors, and assigns, jointly and severally,
firmly by these covenants and agreement.

 

2.             It is expressly stipulated and agreed that the Bond shall inure
to the benefit of Obligee only and no other person or entity.

 

3.             Should the condition of this Bond be fully performed, then this
obligation shall become null and void; otherwise it shall be and remain in full
force and effect.

 

Exhibit F to MOA

Page 1 of 3

 

--------------------------------------------------------------------------------


 

4.             The Surety, for value received, hereby stipulates and agrees that
no change, extension of time, alteration, addition, omission and/or any other
modification to the MOA, or to any of the work to be performed thereunder with
respect to the Emergency Access Road nor any forbearance on the part of either
the Principal or the Obligee shall in any way impair or affect its obligations
under this Bond and hereby waives notice of any and all such changes, extensions
of time, alterations, additions, omissions and/or any other modifications or any
forbearance on the part of either the Principal or the Obligee.

 

5.             The condition of this obligation is such, that Principal, or its
heirs, executors, administrators, successors, or assigns approved by Obligee,
shall promptly and faithfully perform the covenants, conditions, and agreements
of the MOA in constructing the Emergency Access Road according to the Design and
Construction Specifications during the approved MOA terms and any extensions
thereof as may be granted by Obligee, with or without notice to Surety, and
shall also promptly and faithfully perform all the covenants, conditions, and
agreements of any alteration of the Emergency Access Road, notice of which
alteration to Surety being hereby waived, on Principal’s part to be kept and
performed at the time and in the manner therein specified, and in all respects
according to their true intent and meaning, and shall indemnify, defend,
protect, and hold harmless Obligee.

 

6.             The Surety hereby stipulates that no extension of time, change,
alteration, modification, or addition to the MOA or accepted Design and
Construction Specifications (Exhibit A), or of the work required thereunder,
shall release or exonerate Surety on this bond or in any way affect the
obligation of this bond; and Surety does hereby waive notice of any such
extension of time, change, alteration, modification, or addition.

 

7.             Whenever Principal shall be and declared by Obligee in default
under the MOA with respect to construction of the Emergency Access Road, Surety
shall, promptly (within 30 days) remedy the default and shall promptly, at the
election of the Obligee:

 

a.                                       Undertake through its agents or
independent contractors, reasonably acceptable to Obligee, to complete the
Emergency Access Road in accordance with its terms and conditions and to pay and
perform all obligations of Principal under the MOA, including without
limitation, all obligations with respect to warranties, guarantees, indemnities,
and the payment of liquidated damages; or

 

b.                                      Obtain a bid or bids for completing the
Emergency Access Road in accordance with the Design and Construction
Specifications, and, upon determination by Obligee of the lowest responsible
bidder, arrange for a contract between such bidder and Obligee and make
available as work progresses (even though there should be a default or a
succession of defaults under the contract or contracts of completion arranged
under this paragraph) sufficient funds to pay the cost of completion less the
balance of the Construction Sum, and to pay and perform all obligations of
Principal, including, without limitation, all obligations with respect to
warranties, guarantees, and the payment of liquidated damages not to exceed the
Construction Sum.

 

8.             Surety’s obligations hereunder are independent of the obligations
of any other surety for performance, and suit may be brought against Surety and
such other sureties, jointly

 

Exhibit F to MOA

Page 2 of 3

 

--------------------------------------------------------------------------------


 

and severally, or against any one or more of them, or against less than all of
them without impairing Obligee’s rights against the others.  Surety may not use
Principal, its heirs, assigns, administrators or successors to complete the
Emergency Access Road absent Obligee’s consent.

 

9.             No right of action shall accrue on this Bond to or for the use of
any person or corporation other than Obligee or its successors or assigns.

 

10.           If Surety does not proceed as provided in paragraph 7, above, then
Surety shall be deemed to be in default on this Bond ten (10) days after receipt
of an additional written notice from Obligee to Surety demanding that Surety
perform its obligations under this Bond.  At all times Obligee shall be entitled
to enforce any remedy available to Obligee at law including, without limitation,
and by way of example only, rights to perform work, protect work, mitigate
damages, advance critical work to mitigate schedule delay, or coordinate work
with other consultants or contractors.

 

11.           Surety’s monetary obligation under this Bond is limited by the
amount of this Bond identified herein as the Construction Sum.  Subject to these
limits, Surety’s obligations under this Bond are commensurate with the
obligations of Principal under the MOA to construct the Emergency Access Road
Construction Contract.  Surety’s obligations shall include, but are not limited
to:  additional legal, design professional and/or delay costs resulting from
Principal’s default or resulting from the actions or failure to act of the
Surety under paragraph 7, above (but excluding attorney’s fees incurred to
enforce this Bond); and

 

12.           The Parties agree that any proceeding, legal or equitable, under
this Bond shall be instituted in the courts of the County of Sonoma, or in a
court of competent jurisdiction if the Sonoma County courts are without
jurisdiction.

 

13.           All notices to Surety or Contractor shall be mailed or delivered
(at the address set forth on the signature page of this Bond), and all notices
to Obligee shall be mailed or delivered as provided in the MOA.  Actual receipt
of notice by Surety, Obligee or Contractor, however accomplished, shall be
sufficient compliance as of the date received at the foregoing addresses.

 

14.           Any provision in this Bond conflicting with any statutory or
regulatory requirement shall be deemed deleted here from and provisions
conforming to such statutory requirement shall be deemed incorporated herein.

 

IN WITNESS WHEREOF, this instrument has been duly executed by the Principal and
Surety on the                  day of                                 , 2008.

 

PRINCIPAL

 

SURETY

Company:

(Corp. Seal)

 

Company:

(Corp. Seal)

Signature:

 

 

Signature:

 

Name and Title:

 

 

Name and Title:

 

Address:

 

 

Address:

 

 

 

 

 

 

 

 

Exhibit F to MOA

Page 3 of 3

 

--------------------------------------------------------------------------------


 

Exhibit G

 

DRY CREEK RANCHERIA-SONOMA COUNTY

DEPARTMENT OF EMERGENCY SERVICES

FIRE PROTOCOL

 

I.                                       GENERAL

 

A.                                  Background: The Dry Creek Rancheria Band of
Porno Indians of California (“Tribe”) is a federally recognized Indian Tribe,
with federal trust reservation lands (“Rancheria”) located within the boarders
of Sonoma County. The Tribe retains sovereign governmental authority over its
reservation lands and its tribal members. The Tribe has exclusive jurisdiction
over building, safety and fire code matters pertaining to its Rancheria. To that
end, the Tribe, its Board of Directors and its Gaming Commission retain the
services of qualified specialists in the fields of Fire Safety and Building
Codes Administration (collectively, the Board of Directors, Gaming Commission,
Tribal Certified Building Official and Tribal Fire Marshal are referred to
herein as “Tribal Officials”), to oversee Fire Life Safety elements of operating
the existing Rancheria and River Rock Casino (“Casino”), and review and approval
of future projects, including a recently proposed Resort Project encompassing a
proposed casino and hotel on the Rancheria, as well as non-gaming Tribal
projects.

 

In addition to its own resources, the Tribe currently relies in part upon
Geyserville Fire Protection District (“GFPD”) to provide first response fire and
emergency medical services on the Rancheria. The Tribe also is the beneficiary
of wildland fire fighting services provided by the Bureau of Indian Affairs and
California Department of Forestry and Fire Protection. In addition, through
mutual aid agreements, the Tribe may benefit from services from other local
public agencies, including the Sonoma County Department of Emergency Services
(“County Fire”), which may individually and/or collectively be called upon by
GFPD and/or the Tribe to provide emergency response services to the Rancheria,
including mutual aid and hazardous materials response services (collectively
first response, mutual aid, and hazardous materials are hereinafter referred to
as “Emergency Response Services”). The Tribe, Tribal Officials and County Fire
shall collectively be referred to in this Fire Protocol as “the Parties.”

 

B.                                  Purpose: The purpose of this Fire Protocol
is to provide for a process by which County Fire will be allowed access by the
Tribe to review building and safety plans and to participate in inspections of
tribal buildings and areas which may receive Emergency Response Services from
GFPD, other local public agencies, and/or County Fire. The Protocol is
exclusively technical in nature, focusing only on life/safety issues related to
patrons, employees, Tribal members, and the First Responders to the Rancheria
under codes made applicable under Tribal law. Nothing in this Protocol is
intended to, or may be interpreted to, alter the Tribe’s exclusive jurisdiction
over the subjects of this Fire Protocol and the Tribal Officials’ authority to
make final, binding code determinations.

 

C.                                  Geyserville Fire Protection District: The
Tribe currently is party to a Memorandum of Agreement with the Geyserville Fire
Protection District (“GFPD”) to alleviate impacts resulting from providing EMS
and Fire Suppression Services to the Rancheria. This Protocol does not modify
said Memorandum of Agreement. As such, GFPD will continue to be invited to
participate in future discussions, meetings and inspections related to fire/life
safety

 

Exhibit G to MOA

Page 1 of 6

 

--------------------------------------------------------------------------------


 

issues pertaining to the Rancheria.

 

D.                                 Retention of Consultants: County Fire may
retain consultants to assist County Fire in plan review and/or inspections. Any
consultants retained by County Fire shall be subject to the same confidentiality
requirements that are applicable to County Fire, as set forth herein below. With
respect to any Gaming Facility plan review or inspection, such County Fire
consultants shall be subject to conflict-of-interest clearance, background
investigation and licensing by the Dry Creek Gaming Commission. With respect to
non-gaming project plan review or inspections, such County Fire consultants
shall be subject to a conflict-of-interest check by the Tribal Officials which
will review a consultant’s resume and other information as requested to insure
the consultant does not have a divergent financial or other potentially relevant
conflict with the Tribe. If such a gaming or non-gaming conflict is found, the
Tribal Officials will inform County Fire within seven (7) days of submission of
a complete application for a gaming license, or for a non-gaming project,
submittal of the consultant’s name and resume to the Tribe. If the Tribal
Officials determine there is a conflict County Fire shall select a different
consultant, any dispute over whether a conflict of interest exists shall be
resolved through the MOA dispute resolution process.

 

II.                                  FIRE PLAN REVIEW PROTOCOL

 

A.                                  Notification/Response: When the Tribal
Officials receive a proposed building plan relevant to the design, development
or construction of a proposed project(s) which may receive Emergency Response
Services, Tribal Officials shall provide timely notice via e-mail of receipt of
such plan to County Fire. County Fire shall respond promptly via e-mail to the
Tribal Officials to propose dates and times to review the proposed plan. Such
review shall take place within five (5) business days from notice.
Alternatively, County Fire may decline review, again via e-mail notification.

 

B.                                  Comment Format/Feedback: County Fire shall
provide comments regarding potential fire/life safety concerns at the time of
viewing of plans, and shall provide written comments, if any, within two
(2) business days of such plan review to the Tribal Officials as designated
below. The Tribe’s Building Official is generally required to process plan check
review within 10 days. As a result, the initial plan review process as provided
for in this Fire Protocol shall not exceed a total of 10 business days. Any
recheck of corrections to the initial plan review shall not exceed 5 business
days.

 

C.                                  Location for Site Plan Reviews: All plan
review shall occur at the Gaming Commission office unless the Parties agree
otherwise in writing prior to the plan review. Custody of all plans shall remain
exclusively with Tribal Officials at all times.

 

D.                                  Review of As Built Plans: For projects that
have already been completed, the Tribe shall allow County Fire an opportunity to
review the as built drawings upon reasonable notice. Said plan review shall
occur at the Gaming Commission office unless the Parties agree otherwise in
writing prior to the plan review:

 

E.                                    Notices: Notices under this protocol will
be sent to the following:

 

Dry Creek Fire Marshall Vernon Brown
& Associates, Inc. 6060 Sunrise Vista Dr.
Ste 1425 Citrus Heights, CA 95610

Phone: 916-726-0404 Fax: 916-726-0464 Cell: 916-995-7650 Email: vernoa@vbi2.com

 

Exhibit G to MOA

Page 2 of 6

 

--------------------------------------------------------------------------------


 

Dry Creek Building Official

Lowell Brown

190 Foss Creek Circle, Suite B

Phone 707-473-2188

Fax (707) 473-2172

Email: lowell.brown@us.bureauveritas.com

 

Dry Creek Gaming Commission 190
Foss Creek Circle, Suite B

Phone(707)473-2100

Fax (707) 473-2172

Email: vwattles@dcgc.net; ljohnson@dcgc.net; kadams@dcgc.nct;

dcastaneda@dcgc.net

 

Dry Creek Board of Directors

190 Foss Creek Circle, Suite A

Healdsburg, CA 95448

Phone(707)473-2106

Fax (707) 473-2197

Email: HarveyH@DryCreekRancheria.com; DCRBOD@DryCrcekRanchcria.com;

LynnL@DryCreekRancheria.com

 

Department Director

Sonoma County

Department of Emergency Services

2300 County Center Drive #221A

Santa Rosa, CA 95403

Phone-707.565.1152

Fax-707.565.1172

Email: vlosh@sonoma-county.org

 

County Administrator

County of Sonoma

575 Administration Drive.

Santa Rosa, CA   95403

Phone:707-565-2431

Fax: 707-565-3778

Email: cthomas@sonoma-counry.org

 

Any party may designate in writing, to all of the above persons, alternate
designated contact(s).

 

III.                            FIRE INSPECTION PROTOCOL

 

A.                                 Inspections per Fire Code: The Tribe’s fire
inspections are performed as required by Tribal law. County Fire’s participation
in the Tribe’s fire inspections shall be performed as outlined

 

Exhibit G to MOA

Page 3 of 6

 

--------------------------------------------------------------------------------


 

in this Fire Protocol and subject to the terms and conditions of the Memorandum
of Agreement (“MOA”) by and between the County and Tribe, to which this Protocol
is appended. Inspections are to be scheduled as the work progresses on an
area-of-work basis, an example of which would be: installation of underground
fire piping included placement and thrust blocks, and hydrostatic and flush
testing. The Parties anticipate that these inspections may be repeated in
several areas of a site, depending on construction requirements, schedules and
other variables. The Parties anticipate a similar routine occurring for interior
sprinkler piping inspections and fire alarm systems. Annual fire code
inspections of trust lands and the Rancheria improvements, including any
proposed projects, shall be conducted to the extent mandated by the Tribe’s Fire
Code, and County Fire will be given two (2) business days advance notice via
e-mail and shall have an opportunity to attend such inspections. If County Fire
is unable to participate in inspections it may review, in the Tribal Gaming
Commission Office, or other location mutually agreed upon by the Parties,
documents showing the results of the inspection(s) or other certifications
related to the project.

 

B.                                   Notification of Inspections: When a
contractor notifies the Tribal Officials of the need to have a fire code
inspection, a Tribal Official representative shall notify County Fire of the
inspection request via e-mail. Should County Fire desire to participate in the
inspection, it shall respond via e-mail within two (2) business days of notice
to the Tribal Officials, and shall view the work at the same time the normal
inspection occurs.

 

C.                                   No Delay: Under no circumstance will
construction inspections be delayed or performed at a time outside the normal
business schedule to accommodate peer viewing by County Fire.

 

D.                                   Comment Format/Feedback: Potential concerns
or suggestions discussed in the field shall be based upon good faith
interpretations of the Tribe’s Fire Code. The Parties recognize that such code
interpretations may vary among reasonable, qualified code officials, depending
upon, among other things, individual understandings of the applicable code and
individual professional experiences. Thus, the Parties acknowledge that County
Fire may have a code interpretation as to a specific matter that may differ from
the Tribal Official constituting the Authority Having Jurisdiction (“AHJ”
defined as the officer or other designated Authority charged with the
administration and enforcement of the Tribe’s code, or duly authorized
representative). Under such circumstances, County Fire shall have an opportunity
to express its concerns to the Tribal Officials within two (2) business days of
the relevant inspection. Nothing in the foregoing may be deemed to alter or
modify the Tribe’s exclusive jurisdiction over building and fire safety issues
and code interpretations.

 

IV.                               MEET & CONFER PROCEDURE

 

A.                                   Informal Discussion: If as a result of plan
review, inspections, or other information, County Fire transmits fire or other
life safety concerns to the Tribe’s Fire Marshal and/or Building Official, they
shall meet or teleconference within two (2) business days on an informal basis
with County Fire to discuss the issue. The Parties shall use good faith, best
efforts to resolve the issue informally.

 

B.                                   Meet and Confer: If informal discussions
outlined above do not resolve an issue, County Fire shall prepare and deliver to
all Tribal Officials, in accordance with the notice

 

Exhibit G to MOA

Page 4 of 6

 

--------------------------------------------------------------------------------


 

designations above, a written explanation of the factual basis and/or code
interpretation underlying its view of the issue (hereinafter “County Fire’s
Position Paper”). The Tribe’s Fire Marshal and/or Building Official shall
provide a written response (the “Determination”) to County Fire within two
(2) business days after receipt of County Fire’s Position Paper. County Fire’s
Position Paper and the Tribe’s Fire Marshall and/or Building Official’s
Determination shall be discussed at a meeting to be scheduled within one week
after the Determination in response to County Fire’s Position Paper is provided,
unless the Parties mutually agree to a different schedule. The meeting may be in
person or via teleconference and may involve an inspection if the Tribe
determines that it would be useful in resolving the dispute.

 

C.                                   Tribal Board/Gaming Commission Decision:
Should the above efforts not result in satisfactory resolution of a concern,
County Fire may request a meeting with the Tribal Board of Directors with
respect to non-Gaming Facility projects, or alternatively the Gaming Commission
with respect to Gaming Facility projects. The meeting is subject to Tribal and
Gaming Commission laws and procedures but, notwithstanding the foregoing, shall
be scheduled within 10 days of County Fire’s express written request under this
section and the notice provisions contained herein. The Board is the final
authority for such decisions with respect to non-Gaming Facility projects, and
the Gaming Commission is the final authority for such appeals with respect to
Gaming Facility projects, and their respective determinations shall not be
subject to reversal or modification by any person or entity. Unless a revised
written Determination is made by Tribal Officials within seven (7) business days
of the meeting, pursuant to the Tribe’s exclusive jurisdiction in this area, the
prior Determinations by the Tribal Fire Marshal and/or Building Official shall
be final.

 

D.                                   State Fire Marshall Notification: Upon
conclusion of the Meet and Confer and Dispute Resolution procedures provided for
in this Fire Protocol, including review by the Tribal Board/Gaming Commission,
County Fire may notify the State Fire Marshal, Bureau of Indian Affairs (“BIA”)
(as to non-gaming related issues) and/or the National Indian Gaming Commission
(as to gaming related issues) of its concerns, provided County Fire
simultaneously provides the Tribal Officials with a copy of its comments to the
State Fire Marshall, BIA and/or National Indian Gaming Commission.

 

E.                                     Timelines: The timelines contained in
this Protocol may only be revised by the written mutual agreement of the
Parties.

 

V.                                   SCOPE OF FIRE REVIEWS

 

A.                                  Areas of Site and Building Improvements: The
scope of County Fire’s review of plans and inspections of buildings and areas
shall include all areas which may receive Emergency Response Services.

 

B.                                  Gaming Facility Projects: Existing Casino &
Parking Garage, proposed Gaming Facility project, and future Gaming Facility
projects are subject to the Tribe’s Fire Code, conditions of the MOA and Fire
Protocol, Compact, and other applicable Tribal laws.

 

C.                                  Non-Gaming Facility Projects on Trust Lands:
Other non-Gaming Facility projects which may receive Emergency Response Services
from County Fire on Tribal trust lands shall be subject to the Tribe’s Fire
Code, the MOA and Fire Protocol, and other applicable Tribal laws.

 

Exhibit G to MOA

Page 5 of 6

 

--------------------------------------------------------------------------------


 

Examples include, but are not necessarily limited to, the Rancheria Emergency
Response Plan, Proposed Roadway Improvements, Dugan Projects,, and tribal
housing.

 

D.                                  Emergency Plan Review: With respect to the
Rancheria Emergency Response Plan, and any amendments thereto, Tribal Officials
shall consult with County Fire for the purpose of improving coordination and
response to any emergencies or disasters. Notwithstanding the consultation,
nothing in this Protocol or the MOA shall give County Fire jurisdiction over the
Tribe’s Emergency Response Plan.

 

E.                                    Fee Lands: Projects on fee lands located
within Sonoma County are subject to applicable law and are not governed by this
Fire Protocol.

 

VI.                               CONFIDENTIALITY

 

The Parties agree that the subjects addressed in the Protocol, including plan
review and fire code inspections, encompass matters that involve significant
governmental, proprietary and security concerns. The Parties further acknowledge
that the MOA by and between the County and Tribe, to which this Protocol is
appended, includes significant confidentiality provisions and that those
confidentiality provisions are essential components of this Protocol. County
Fire expressly recognizes the importance of maintaining the confidentiality
information obtained under or related to this Fire Protocol and the MOA, and
expressly agrees to do so. Any breach of the confidentiality provisions of this
Fire Protocol or MOA shall be subject to the dispute resolution provisions of
the MOA, including possible damages.

 

Exhibit G to MOA

Page 6 of 6

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

RECORDING REQUESTED BY AND

WHEN RECORDED RETURN TO:

 

Sonoma County Agricultural

Preservation and Open Space District

575 Administration Drive, Room 100A

Santa Rosa, CA  95403

 

DEED AND AGREEMENT BY AND BETWEEN

ALEXANDER VALLEY VENTURES, LLC, AND THE SONOMA COUNTY
AGRICULTURAL PRESERVATION AND OPEN SPACE DISTRICT CONVEYING AN
AGRICULTURAL AND OPEN SPACE CONSERVATION EASEMENT AND
ASSIGNING DEVELOPMENT RIGHTS

 

Alexander Valley Ventures, LLC, (“GRANTOR”), and the Sonoma County Agricultural
Preservation and Open Space District, a public agency formed pursuant to the
provisions of Public Resources Code sections 5500 et seq. (“DISTRICT”)(GRANTOR
and DISTRICT are hereinafter referred to as Parties or separately as Party),
hereby enter this Conservation Easement and Assignment of Development Rights
(“Easement”) and agree as follows:

 

RECITALS

 

A.            GRANTOR is the owner in fee simple of that certain real property
located in the unincorporated area of the County of Sonoma (“COUNTY”) more
particularly described in Exhibit “A”, attached hereto and incorporated herein
by this reference (“the Property”).

 

B.            The Property includes prime agricultural land located within the
Petaluma River area of Sonoma County.  Portions of the Property are currently in
active commercial agricultural production and the Property includes significant
open space values.  The Property has the soil quality, growing season, and
moisture supply needed for sustained agricultural production.

 

C.            Another property owned by an affiliate of GRANTOR, The Dry Creek
Rancheria Band of Pomo Indians, a federally recognized Tribe, (“TRIBE”), which
property is located at 2970 Highway 128, Geyserville, CA 95441 (the “Dugan
Property”), is currently subject to a Land Conservation Contract pursuant to
Government Code sections 51200, et seq., (“the Williamson Act contract”).  In
connection with certain other agreements, GRANTOR and the TRIBE have jointly
requested that the COUNTY rescind the Williamson Act contract in favor of a
perpetual easement providing agricultural conservation and open space protection
over an approximately 90 acre portion of the Property as more particularly
described in Exhibit B, attached hereto and incorporated herein by this
reference (“the Easement Area”).  Such rescission and entering into this
easement is requested pursuant to section 51256 of the California Government
Code.  GRANTOR and TRIBE have each determined that it is in its and their best
interests to seek rescission of the Williamson Act contract on the Dugan
Property and to enter

 

Exhibit H to MOA

Page 1 of 28

 

--------------------------------------------------------------------------------


 

into this agreement.

 

D.            Sections 10251 and 10252 of the Public Resources Code govern the
findings that must be made in order for the California Department of
Conservation (“DEPARTMENT”) to approve the rescission of the Williamson Act
contract.  The DEPARTMENT has determined, in accordance with section 51256.1 of
the Government Code, that the findings of COUNTY, in approving the rescission of
the Williamson Act contract and the execution of this Easement are supported by
substantial evidence, that the Easement is consistent with the eligibility
criteria set forth in section 10251 of the Public Resources Code and that the
Easement will make a beneficial contribution to the conservation of agricultural
land in the area.

 

E.             The COUNTY has determined that the Easement Area possesses
agricultural, scenic, and openness values of importance to the people of Sonoma
County which deserve to be protected through a perpetual agricultural and open
space conservation easement.  Accordingly, COUNTY, has accepted GRANTOR’s and
TRIBE’s offer and required GRANTOR to enter into this Deed and Agreement By and
Between Alexander Valley Ventures, LLC and the Sonoma County Agricultural
Preservation and Open Space District Conveying an Agricultural and Open Space
Conservation Easement and Assigning Development Rights (“Easement”) as a
condition of rescission of the Williamson Act contract on the Dugan Property.

 

F.             DISTRICT was formed in 1990 by COUNTY voters to preserve
agriculture and open space, and to meet the mandatory requirements imposed on
COUNTY and each of its cities by Government Code sections 65560 et seq. and the
open space elements of their respective general plans.  It is the policy of
COUNTY that non-possessory interests in open space lands acquired pursuant to
COUNTY’s land use regulatory policies or otherwise by gift, devise, or purchase
shall be taken in the name and for the benefit of DISTRICT.  Consistent with
that policy, this Easement is granted to DISTRICT.  At the time DISTRICT
accepted this Easement, DISTRICT confirmed the agricultural and open space
values of the Easement Area and the importance of preserving those values
through this Easement.

 

G.            DISTRICT has the authority to acquire this Easement by virtue of
Public Resources Code section 5540 and possesses the ability and intent to
enforce the terms of this Easement.

 

H.            GRANTOR acknowledges that this Easement is granted pursuant to
Public Resources Code section 5540 and is in consideration of COUNTY’s approval
of the Dugan Property Williamson Act contract rescission.

 

EASEMENT

 

1.             Grant and Acceptance of Agricultural and Open Space Conservation
Easement and Assignment of Development Rights.  Pursuant to the common and
statutory law of the State of California, GRANTOR hereby grants to DISTRICT and
DISTRICT accepts an agricultural and open space conservation easement over the
Easement Area in perpetuity and GRANTOR hereby irrevocably assigns to DISTRICT
all development rights associated with the Easement Area, except those rights
which are specifically reserved by GRANTOR through this Easement and described
in the exhibits hereto.  Reserved ownership rights include

but are

 

Exhibit H to MOA

Page 2 of 28

 

--------------------------------------------------------------------------------


 

not limited to, the right to sell, lease, or otherwise transfer the Easement
Area and/or the Property to anyone the GRANTOR chooses, as well as the right to
privacy, the right to exclude any member of the public from trespassing on the
Easement Area and/or the Property, the right to the use and quiet enjoyment of
the Easement Area and/or the Property and any other rights found to be
consistent with the terms and purpose of this Easement.  The Easement does not
grant DISTRICT or any other party any rights in or over the portion of the
Property outside of the Easement Area.

 

2.             Purpose.  It is the purpose of this Easement to preserve and
conserve the Easement Area’s agricultural productive capacity, its soils and its
agricultural character, as well as to preserve, enhance, protect and maintain
the scenic and openness values, including wetland and species habitats and
natural values, of the Easement Area for the benefit of the public generally
(collectively “the agricultural and open space values of the Easement Area”). 
It is further the purpose of this Easement to prevent any uses of the Easement
Area that will significantly impair or interfere with those agricultural and
open space values.  These purposes shall hereinafter be referred to collectively
as “the purpose of this Easement”.

 

3.             Affirmative Rights of DISTRICT.  DISTRICT shall have the
following affirmative rights under this Easement:

 

(a)           DISTRICT shall have the right to preserve and protect in
perpetuity the agricultural and open space values of the Easement Area in
keeping with the terms of this Easement and GRANTOR’s reserved rights, including
GRANTOR’s rights to the use and quiet enjoyment of the Property.

 

(b)           DISTRICT shall have the right to hold, use, enjoy, dispose of, and
otherwise benefit from the interests in real property conveyed to it by this
Easement in accordance with applicable law, including, but not limited to,
Public Resources Code section 5540 or any successor statute then in effect, and
in keeping with the terms of this Easement and GRANTOR’s reserved rights,
including GRANTOR’s rights to the use and quiet enjoyment of the Property.

 

(c)           DISTRICT shall have the right to enter upon the Easement Area and
to inspect, observe, and study the Easement Area for the purposes of
(i) identifying the current activities and uses thereon and the condition
thereof, (ii) monitoring the activities and uses thereon to determine whether
they are consistent with the terms and purpose of this Easement, (iii) enforcing
the terms of this Easement, and (iv) exercising its other rights under this
Easement.  Such entry shall be permitted at least once a year at reasonable
times, upon twenty-four hours’ prior written notice to GRANTOR, and shall be
made in a manner that will not unreasonably interfere with GRANTOR’s use and
quiet enjoyment of the Property consistent with the terms of this Easement. 
Each entry shall be for only so long a duration as is reasonably necessary to
achieve the purposes of this Paragraph 3, but shall not be necessarily limited
to a single physical entry during a single twenty-four hour period. 
Notwithstanding the foregoing, should DISTRICT’s General Manager have a
reasonable belief that GRANTOR is in breach of this Easement, DISTRICT shall
have the right at any time, upon twenty-four hours’ prior written notice to
GRANTOR, to enter upon the Easement Area for the purpose of determining whether
such breach has occurred.  Such entry shall be made in a manner that will not
unreasonably

 

Exhibit H to MOA

Page 3 of 28

 

--------------------------------------------------------------------------------


 

interfere with GRANTOR’s use and quiet enjoyment of the Property consistent with
the terms of this Easement.  The rights of entry provided by this Paragraph
3(c) shall extend to the officers, agents, and consultants of DISTRICT.

 

(d)           DISTRICT shall have the right to enforce the rights herein granted
and to prevent or stop, by any legal means, any activity or use on the Easement
Area that is inconsistent with the terms or purpose of this Easement and to
require restoration of such areas or features as may be damaged by such
activities or uses.  Nothing in this Easement, however, shall require GRANTOR to
take any action to restore the condition of the Property, including the Easement
Area, after any Act of God, terrorism, war, or any other natural event over
which GRANTOR had no control.

 

(e)           In the event DISTRICT fails to enforce any term, condition,
covenant or purpose of this Easement, as determined by Director of DEPARTMENT,
Director of DEPARTMENT and his or her successors and assigns shall have the
right to enforce this Easement by any means available to District under this
Easement after giving notice to GRANTOR and DISTRICT and providing a reasonable
opportunity under the circumstances for DISTRICT to enforce any term, condition,
covenant or purpose of the Easement.  In the event that Director of DEPARTMENT
determines that DISTRICT has failed to enforce any of the terms, conditions,
covenants or purposes of the Easement, Director of DEPARTMENT and his or her
successors and assigns shall be entitled to exercise the right to enter the
Easement Area granted to DISTRICT including right of immediate entry where
Director of DEPARTMENT or his or her successor or assign determines that
immediate entry is required in the event of an emergency circumstance or
prevention of a threatened breach of this Easement.

 

4.             GRANTOR’s Use of the Easement Area.  GRANTOR shall confine the
use of the Easement Area to activities and uses that are consistent with the
purpose of this Easement.  GRANTOR shall not perform, nor knowingly allow others
to perform, any act on or affecting the Easement Area that is inconsistent with
the purpose of this Easement.  Without limiting the generality of the foregoing,
GRANTOR and DISTRICT agree that the activities and uses described in
Exhibit “C”, attached hereto and incorporated herein by this reference, are
expressly permitted, prohibited or restricted as set forth therein.  Nothing in
this Easement requires GRANTOR to conduct agricultural or wetland and species
mitigation banking on any part of the Easement Area.

 

5.             Notice and Approval Procedures.  Certain provisions of this
Easement require that prior written notice be given by GRANTOR to DISTRICT or
vice versa, while other provisions require that GRANTOR obtain prior written
approval of DISTRICT.  Any required prior written approval shall not be
unreasonably delayed or withheld.  Copies of any written notice or approval
shall be provided to the DEPARTMENT.  Unless and until notice is given or
approval is obtained in accordance with this Paragraph, any use that requires
such notice or approval shall be deemed to be prohibited on the Easement Area. 
The procedure for giving such notices and obtaining such approvals are as
follows:

 

(a)           For any activity or use that requires prior written notice to
DISTRICT, GRANTOR shall deliver such notice to DISTRICT at least 45 days prior
to the commencement of such activity or use unless such activity or use is in
response to an emergency in which case

 

Exhibit H to MOA

Page 4 of 28

 

--------------------------------------------------------------------------------


 

the Parties will meet and confer so as to allow any necessary activity or use to
take place in a reasonable amount of time.  The notice shall inform the DISTRICT
of all relevant aspects of the proposed activity or use, including, but not
limited to, a description of the nature, siting, size, capacity, uses, and/or
enterprises.

 

(b)           For any activity or use that requires prior written approval from
DISTRICT, GRANTOR shall file a written request for such approval (“GRANTOR’s
request”) with DISTRICT at least 45 days prior to the commencement of such
activity or use unless such activity or use is in response to an emergency in
which case the Parties will meet and confer so as to allow any necessary
activity or use to take place in a reasonable amount of time.  The request shall
inform DISTRICT of all relevant aspects of the proposed activity or use,
including, but not limited to, a description of the nature, siting, size,
capacity, uses, and/or enterprises. 

Unless such activity or use is the result of an emergency, DISTRICT shall have
forty-five (45) days from the receipt of GRANTOR’s request to review and to
approve, conditionally approve, disapprove or notify GRANTOR of any objection
thereto.  Disapproval or objection, if any, shall be based on DISTRICT’s good
faith determination that the proposed activity or use is inconsistent with the
terms or purpose of this Easement or that the request is incomplete or
inaccurate.  If, in DISTRICT’s judgment, the proposed activity or use would not
be consistent with the terms or purpose of this Easement or the request is
incomplete or inaccurate, the DISTRICT’s notice to GRANTOR of any disapproval or
objection shall inform GRANTOR of the reasons for DISTRICT’s disapproval or
objection. Only upon DISTRICT’s express written approval may the proposed
activity or use be commenced, and then only in accordance with the terms and
conditions of the approval.

 

(c)           Should DISTRICT fail to respond to GRANTOR’s request within the
45-day time period, GRANTOR shall file a second written request with DISTRICT by
registered or certified mail.  Should DISTRICT fail to respond to the second
request within ten (10) days after receipt of the request, GRANTOR may commence
an action in a court of competent jurisdiction to compel DISTRICT to respond to
the request.  In the alternative, GRANTOR may commence a proceeding in
arbitration under Paragraph 16 of this Easement.

 

(d)           For written notice to GRANTOR, the DISTRICT shall deliver such
notice to the GRANTOR pursuant to the time lines provided for such notice in
this Easement.  As to the notice under Paragraph 3(c), such notice shall provide
the date and time of such entry.

 

6.             Costs and Liabilities Related to the Easement Area.

 

(a)           GRANTOR agrees to bear all costs and liabilities of any kind
related to the operation, upkeep, and maintenance of the Easement Area and does
hereby indemnify and hold DISTRICT and DEPARTMENT harmless therefrom.  Without
limiting the foregoing, GRANTOR agrees to pay any and all real property taxes,
fees, exactions and assessments levied or imposed by local, state or federal
authorities on the Easement Area.  GRANTOR shall be solely responsible for any
costs related to the maintenance of general liability insurance covering acts on
the Easement Area.  Except as specifically set forth in Paragraph 7(b) below,
DISTRICT and DEPARTMENT shall have no responsibility whatever for the operation,
upkeep or maintenance of the Easement Area, the monitoring of hazardous
conditions thereon, or the protection of GRANTOR, the public, or any third
parties from risks relating to conditions on the

 

Exhibit H to MOA

Page 5 of 28

 

--------------------------------------------------------------------------------


 

Easement Area.  GRANTOR does hereby agree to indemnify and hold DISTRICT and
DEPARTMENT harmless from and against any damage, liability, claim, or expense,
including attorneys’ fees, relating to such matters.  Without limiting the
foregoing, DISTRICT and DEPARTMENT shall not be liable to GRANTOR or any other
person or entity in connection with approvals given or withheld hereunder, or in
connection with any entry upon the Easement Area occurring pursuant to this
Easement, or on account of any claim, liability, damage, or expense suffered or
incurred by or threatened against GRANTOR or any other person or entity related
to this Easement, except to the extent that such claim, liability, damage, or
expense is the result of DISTRICT’s or DEPARTMENT’S respective negligence, gross
negligence or intentional misconduct.

 

(b)           (1)           Notwithstanding any other provision of this Easement
to the contrary, the parties do not intend and this Easement shall not be
construed such that it creates in DISTRICT or DEPARTMENT:

 

(A)  The obligations or liabilities of an “owner” or “operator”  as those words
are defined and used in environmental laws, as defined below, including, but not
limited to, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended (42 United States Code, sections 9601, et seq.)
(“CERCLA”);

 

(B)  The obligations or liabilities of a person described in 42 United States
Code section 9607(a)(3) or any successor statute then in effect;

 

(C)  The right to investigate and remediate any hazardous materials, as defined
below, associated with the Easement Area; or

 

(D)  Any control over GRANTOR’s ability to investigate and remediate any
hazardous materials, as defined below, associated with the Easement Area.

 

(2)           GRANTOR represents, warrants, and covenants to DISTRICT that
GRANTOR’s use of the Easement Area shall comply with all environmental laws, as
defined below.

 

(3)           For the purposes of this Easement:

 

(A)  The term “hazardous materials” includes, but is not limited to, any
flammable explosives, radioactive materials, hazardous materials, hazardous
wastes, hazardous or toxic substances, or related materials defined in CERCLA,
the Hazardous Materials Transportation Act, as amended (49 United States Code
sections 1801, et seq.), the Resource Conservation and Recovery Act of 1976, as
amended (42 United States Code sections 6901, et seq.), sections 25117 and 25316
of the California Health & Safety Code and in the regulations adopted and
publications promulgated pursuant to them, or any other federal, state, or local
environmental laws, ordinances, rules, or regulations concerning the
environment, industrial hygiene, or public health or safety now in effect or
enacted after the effective date of this Easement.

 

(B)  The term “environmental laws” includes, but is not limited to, any
applicable federal, state, local, or administrative agency statute, ordinance,
regulation, rule,

 

Exhibit H to MOA

Page 6 of 28

 

--------------------------------------------------------------------------------


 

order, or requirement relating to environmental conditions or hazardous
materials.

 

7.             Indemnification.

 

(a)           GRANTOR shall hold harmless, indemnify, and defend DISTRICT  and
DEPARTMENT from and against damages, liabilities, claims and expenses, including
reasonable attorneys’ fees, arising from or in any way connected with (i) injury
to or the death of any person, or physical damage to property resulting from any
act or omission, condition or other matter related to or occurring on or about
the Easement Area, except to the extent that such damage, liability, claim, or
expense is the result of the respective negligence, gross negligence or
intentional misconduct of DISTRICT or DEPARTMENT (it being the intent of this
provision to limit GRANTOR’s indemnity to the proportionate part of DISTRICT’s
and DEPARTMENT’S damage, liability, claim or expense for which GRANTOR is
responsible); and (ii) the obligations specified in Paragraph 6.  In the event
of any claim, demand, or legal complaint against DISTRICT or DEPARTMENT, the
right to the indemnification provided by this Paragraph 7(a) shall not apply to
any cost, expense, penalty, settlement payment, or judgment, including
attorneys’ fees, incurred prior to DISTRICT’s or DEPARTMENT’s written notice of
such claim, demand, or legal complaint to GRANTOR, unless GRANTOR has acquired
knowledge of the matter by other means, nor to any costs, expenses, or
settlement payment, including attorneys’ fees, incurred subsequent to that
notice unless such cost, expense, or settlement payment shall be approved in
writing by GRANTOR, which approval shall not be unreasonably withheld.

 

(b)           DISTRICT shall hold harmless, indemnify, and defend GRANTOR,  its
heirs, devisees, successors and assigns, and DEPARTMENT from and against all
damages, liabilities, claims and expenses, including reasonable attorneys’ fees,
arising from or in any way connected with injury to or the death of any person,
or physical damage to any property, resulting from any act, omission, condition,
or other matter related to or occurring on or about the Easement Area and
attributable to DISTRICT, except to the extent that such damage, liability,
claim or expense is the result of the respective negligence, gross negligence or
intentional misconduct of GRANTOR or DEPARTMENT (it being the intent of this
provision to limit DISTRICT’s indemnity to the proportionate part of GRANTOR’s
and DEPARTMENT’s damage, liability, claim or expense for which DISTRICT is
responsible).  In the event of any claim, demand, or legal complaint against
GRANTOR or DEPARTMENT, the right to the indemnification provided by this
Paragraph 7(b) shall not apply to any cost, expense, penalty, settlement
payment, or judgment, including attorneys’ fees, incurred prior to GRANTOR’s or
DEPARTMENT’s written notice of such claim, demand, or legal complaint to
DISTRICT, nor to any costs, expenses, or settlement payment, including
attorneys’ fees, incurred subsequent to that notice unless such cost, expense,
or settlement payment shall be approved in writing by DISTRICT, which approval
shall be in DISTRICT’s sole discretion.

 

8.             No Public Access.  Nothing contained in this Easement shall be
construed as granting, permitting, or affording the public access to any portion
of the Property, including the Easement Area, or limiting or precluding
GRANTOR’s right to exclude the public from all or any portion of the Property. 
Nothing in this Easement shall be construed to preclude GRANTOR’s right to grant
access to third parties across the Easement Area, provided that such access is
allowed in a reasonable manner and is consistent with the purpose of this
Easement and

 

Exhibit H to MOA

Page 7 of 28

 

--------------------------------------------------------------------------------


 

so long as such activity is undertaken subject to the terms and conditions of
this Easement.

 

9.             Compliance with Governmental Regulations.  The activities and
uses permitted on the Easement Area pursuant to this Easement shall be subject
to and undertaken in accordance with all applicable federal, state, and local
statutes, ordinances, rules, and regulations.

 

10.          No Further Division of the Easement Area.  GRANTOR shall not divide
the Easement Area into separate parcels by subdivision, lot line adjustment,
partitions or other means, including, but not limited to gaining recognition, by
certificate of compliance or otherwise, of parcels which may have previously
been created on the Easement Area by prior patent or deed conveyances,
subdivisions, or surveys except as provided in this Paragraph and Paragraph 5 of
Exhibit C.  This prohibition against division of the Easement Area shall be
inapplicable to (a) divisions necessary for public acquisition, (b) divisions
necessary for the voluntary conveyance of all or a portion of the Easement Area
to a government or non-profit entity exclusively for conservation, mitigation
banking or public access purposes, provided however that no acreage set aside
for agricultural conservation pursuant to Paragraph 11 shall be included in such
voluntary conveyance, and (c) leases for agricultural purposes.  As used in this
Paragraph 10, “agricultural purposes” means the cultivation of food or fiber, or
the grazing or pasturing of livestock.  Nothing in this Easement shall prevent
the TRIBE from seeking to have the federal government take the Property or a
portion of the Property into trust as long as this Easement or an equivalent
easement of equal or greater restriction remains in force on the Easement Area. 
Nothing in this Easement shall prevent the GRANTOR and/or TRIBE from seeking to
separate the Easement Area into a separate parcel from the remainder of the
Property.

 

11.          Permitted Use of Easement Area as Mitigation Bank.
   Notwithstanding any other provisions of this Easement to the contrary,
GRANTOR shall retain the right to dedicate, use and permit others to use the
Easement Area or any portion thereof as part of a mitigation bank and to receive
consideration therefore.   No part of any such consideration shall be payable to
DISTRICT, and DISTRICT shall not claim to have any interests in said mitigation
bank.  Notwithstanding the above, a minimum of 20 acres of the 90 acre Easement
Area will be set aside for agricultural conservation.

 

12.          Interpretation, Construction and Severability.  To the extent that
this Easement may be uncertain or ambiguous such that it requires interpretation
or construction, then it shall be interpreted and construed in such a way that
meets the purpose of this Easement.  It is the intention of the Parties that any
interpretation or construction shall promote the purpose of this Easement.  If
any provision of this Easement is found by appropriate court to be invalid or
unenforceable, all remaining provisions of this Easement shall remain valid and
binding.  If the application of any provision of this Easement is found to be
invalid or unenforceable as to any particular person or circumstance, the
application of such provisions to persons or circumstances, other than those as
to which it is found to be invalid, shall not be affected thereby.

 

13.          Baseline Documentation for Enforcement.   GRANTOR shall prepare
documentation acceptable to DISTRICT establishing the physical condition of the
Easement Area and the activities and uses thereon as of the effective date of
this Easement; provided, however, DISTRICT reserves the right, in its sole
discretion, to prepare all or part of such documentation if it deems
appropriate.  This documentation shall be maintained on file with

 

Exhibit H to MOA

Page 8 of 28

 

--------------------------------------------------------------------------------


 

DISTRICT and shall serve as an objective information baseline for monitoring
compliance with this Easement.  Any monitoring report prepared by DISTRICT shall
be provided to DEPARTMENT.

 

14.          Remedies for Breach.

 

(a)           In the event of a violation or threatened violation by GRANTOR of
any term, condition or restriction contained in this Easement, DISTRICT may,
following notice to GRANTOR, institute a suit to enjoin and/or recover damages
for such violation and/or to require the restoration of the Easement Area to the
condition that existed prior to such violation.  The DISTRICT’s notice to
GRANTOR shall contain a general description of the condition claimed by DISTRICT
to be a violation and shall contain a reasonable and specific cure period during
which the violation is to cease and the Easement Area is to be restored to the
condition that existed prior to the violation.  Such cure period shall be for a
minimum of thirty (30) days.  The notice shall be mailed or otherwise delivered
by DISTRICT to GRANTOR.  If DISTRICT reasonably determines that circumstances
require immediate action to prevent or mitigate significant damage to the
agricultural and open space values protected by this Easement, DISTRICT may
pursue any and all remedies available under law without waiting for the cure
period to expire, and shall have the right, upon the giving of 24 hours notice,
to enter the Easement Area for the purpose of assessing damage or threat to the
agricultural and open space values protected by this Easement and determining
the nature of curative or mitigation actions that should be taken.  DISTRICT’s
rights under this Paragraph 14 shall apply equally in the event of either actual
or threatened violations of the terms of this Easement.  GRANTOR agrees that
DISTRICT’s remedies at law for any violation of the terms of this Easement are
inadequate and that DISTRICT shall be entitled to the injunctive relief
described herein, both prohibitive and mandatory, in addition to such other
relief, including damages, to which DISTRICT may be entitled, including specific
performance of the terms of this Easement, without the necessity of proving
either actual damages or the inadequacy of otherwise available legal remedies.

 

(b)           Enforcement of the terms of this Easement shall be at the sole
discretion of DISTRICT, and any forbearance by DISTRICT to exercise its rights
under this Easement in the event of any violation or threatened violation by
GRANTOR of any term of this Easement shall not be deemed or construed to be a
waiver by DISTRICT of such term or of any subsequent violation or threatened
violation of the same or any other terms of this Easement.  Any failure by
DISTRICT to act shall not be deemed a waiver or forfeiture of DISTRICT’s right
to enforce any and all of the terms of this Easement in the future.

 

(c)           Inasmuch as the monetary value of the loss or deprivation of the
agricultural and open space values of the Easement Area caused by a violation by
GRANTOR of the terms of this Easement are uncertain and would be impractical or
extremely difficult to measure, GRANTOR and DISTRICT agree that if a loss of
agricultural and open space values occurs, the damages for such loss allowed by
Civil Code § 815.7 (c) shall be measured as follows:

 

(1)           For an improvement prohibited by this Easement, an amount equal to
ten percent of the market value of the improvement for each month, or portion
thereof, that the improvement remains on the Easement Area after the DISTRICT
provides notice to the

 

Exhibit H to MOA

Page 9 of 28

 

--------------------------------------------------------------------------------


 

GRANTOR that such improvement is prohibited; and

 

(2)           For an activity or use prohibited by this Easement, an amount
equal to any economic gain realized by GRANTOR as a result of the activity or
use after the DISTRICT gives notice to the GRANTOR that such an activity or use
is prohibited; and

 

(3)           For an activity or use prohibited by this Easement, where there is
no measurable economic gain realized by GRANTOR, an amount equal to $100 a day
for each day that the use or activity continues, adjusted annually for inflation
in accordance with Consumer Price Index calculated, after the DISTRICT gives
notice to the GRANTOR that such an activity or use is prohibited by this
Easement.

 

(4)           The damages provided for in this Paragraph 14( c)(1)-(3) shall not
accrue during any cure period provided pursuant to Paragraph 14(a).

 

(5)           The damages calculated in this Paragraph 14(c)(1)-(3) are in
addition to any direct costs incurred by DISTRICT for enforcement of this
Easement and restoration of the Easement Area.  The damages calculated in this
Paragraph  4(c)(1)-(3) shall not exceed the appraised value of this Easement. 
Nothing in this Paragraph prevents DISTRICT from exercising its right to enjoin
the prohibited use or activity and to seek restoration of the Easement Area.

 

(d)           If DISTRICT, in the notice to GRANTOR, demands that GRANTOR remove
an improvement, discontinue a use, or both and claims damages from such
improvement and/or use, then GRANTOR may avoid all damages by fully complying
with DISTRICT’s notice within the cure period provided therein.  In the event of
litigation arising out of the notice, brought either by GRANTOR or DISTRICT, in
which GRANTOR prevails, then GRANTOR shall be entitled to economic damages;
provided, however, that neither DISTRICT nor GRANTOR shall be entitled to
damages where DISTRICT has not claimed damages in its notice.

 

(e)           The remedies set forth in this Paragraph 14 are not intended to
displace and are in addition to any other remedy available to either Party or
the COUNTY as provided by this Easement or any applicable Memorandum of
Agreement, local, state or federal law.

 

15.          Acts Beyond GRANTOR’s Control.  Nothing contained in this Easement
shall be construed to entitle DISTRICT to bring any action against GRANTOR for
any injury to or change in the Easement Area resulting from causes beyond
GRANTOR’s control, including, but not limited to, fire, flood, storm, and earth
movement, or from any prudent action taken by GRANTOR under emergency conditions
to prevent, abate, or mitigate significant injury to the Easement Area resulting
from such causes so long as such action, to the extent that GRANTOR has control,
is designed and carried out in such a way as to further the purpose of this
Easement.

 

16.          ARBITRATION.

 

(a)           If a dispute arises between the Parties concerning the consistency
of any proposed activity or use with the terms or purpose of this Easement, or
any other matter arising under or in connection with this Easement or its
interpretation, either Party, with the written

 

Exhibit H to MOA

Page 10 of 28

 

--------------------------------------------------------------------------------


 

consent of the other, may refer the dispute to arbitration by a request made in
writing upon the other, provided that GRANTOR agrees not to proceed with any
activity or use that is the subject of the dispute pending resolution of the
dispute, and further provided that the Parties agree to proceed to arbitration
within sixty (60) days of the delivery of such request for arbitration, or such
other date as is mutually agreeable.

 

(b)           The written notice of the request to arbitrate shall identify with
specificity the alleged issue or issues and the actions requested to resolve the
dispute.  Within seven (7) business days after receipt of the notice, the
recipient shall provide a written response agreeing or disagreeing with the
complaint.  If the Party agrees it will set forth detailed steps to address the
complaint or alleged easement breach.  If the Parties disagree, they shall
proceed in accordance with the next subsection.

 

(c)           The Parties shall formally meet and confer in good faith within
ten (10) business days of receipt of such notice, or at such other time as the
Parties may agree in writing, to attempt to resolve the dispute.  If both
Parties agree, a mediator may be used to help resolve the dispute at this
stage.  The Parties and mediator, if any, shall ensure that any disputed issues
are clearly and directly communicated according to any agreed upon process and
timeline.  Multiple meetings under this step may be reasonably required
depending upon the nature of the dispute, provided that the meet and confer
process shall be completed within thirty (30) days of the initial notice unless
extended in writing by mutual agreement of the Parties.

 

(d)           If the GRANTOR and DISTRICT agree to arbitration, the arbitration
shall be conducted by a single arbitrator from the list contained in Exhibit “D”
to this Easement and shall be conducted in accordance with the JAMS Streamlined
Arbitration Rules or AAA Arbitration Rules or successor rules then in effect and
shall take place in Santa Rosa or another location mutually agreed upon by the
Parties.  The list of arbitrators contained in Exhibit “D” shall be reviewed and
revised, if necessary, every five (5) years.  If not revised the prior list
shall remain in effect.   If no such list is created or the arbitrators
contained on any agreed upon list are not available within a reasonable time
period, an arbitrator shall be selected as provided by Paragraph 16(e), below. 
Arbitrators shall be contacted in the order their names appear on the agreed
upon list and the person highest on the list, whom is available within sixty
(60) days from the date of the original notice to conduct the arbitration, shall
be selected unless another arbitrator is mutually agreed upon by the Parties in
writing.  If no arbitrator is available during the sixty (60) day time frame,
the first available arbitrator on the list, available within a reasonable
period, shall be selected.

 

(e)           If an arbitrator on the list is not available within a reasonable
time frame or if the Parties are unable to agree to a new list or upon the
selection of a single arbitrator, then each Party shall name one arbitrator and
the two arbitrators thus selected shall select a third arbitrator who shall be a
retired United States District Court or California Superior Court judge;
provided, however, if either Party fails to select an arbitrator within fourteen
(14) days of delivery of the request for arbitration, or if the two arbitrators
fail to select a third arbitrator within fourteen (14) days after the
appointment of the second arbitrator, then in each such instance, a proper
court, on petition of any Party, shall appoint the second or third arbitrator or
both, as the case may be, in accordance with California Code of Civil Procedure
sections 1280, et seq., or any successor statutes then in effect.

 

Exhibit H to MOA

Page 11 of 28

 

--------------------------------------------------------------------------------


 

(f)            The provisions of California Code of Civil Procedure,
Section 1283.05 are incorporated into this Agreement, provided, however, that no
such discovery may be conducted without leave of the arbitrator.  Except as
otherwise expressly provided in this Paragraph 16, the arbitration shall be
determined in accordance with California Code of Civil Procedure sections 1280,
et seq., the purpose of this Easement, the terms of this Easement, and the
applicable laws of the State of California, as the basis for determination and
resolution, and a judgment of the arbitration award may be entered in any court
having jurisdiction thereof. The prevailing Party shall be entitled, in addition
to such other relief as may be granted, to a reasonable sum as and for all its
costs and expenses related to such arbitration, including, but not limited to,
the fees and expenses of the arbitrators, but excluding attorneys’ fees, which
sum shall be determined by the arbitrators and any court of competent
jurisdiction that may be called upon to enforce or review the award. The
arbitrator shall provide a written award and a reasoned decision supporting the
basis of the award within thirty (30) days of submission of the dispute
following hearing.

 

(g)           Notwithstanding the foregoing, a person shall not be eligible to
serve as an arbitrator if the person has an interest in, or is related to,
affiliated with, or has represented in a legal capacity, a Party to this
Easement, without a written waiver from the other Party.

 

17.          Termination of Easement.

 

(a)           If the Easement Area is taken, in whole or in part, by exercise of
the power of eminent domain, GRANTOR or DISTRICT or both may commence
appropriate action to recover the full value of the portion of the Easement Area
so taken.  Any expenses incurred by GRANTOR or DISTRICT, or both, in connection
with any such action, shall be reimbursed out of the recovered proceeds prior to
any division of such proceeds between DEPARTMENT, GRANTOR and DISTRICT.  After
reimbursement of all expenses incurred by GRANTOR and DISTRICT,         % of the
remainder of the proceeds shall be paid to DEPARTMENT.  After payment to
DEPARTMENT,  the remaining proceeds shall be divided between GRANTOR and
DISTRICT as agreed upon by them in writing or, in the absence of such an
agreement, as ordered by the court in the action recovering the proceeds.  If
DISTRICT determines that the portion of the Easement Area to be taken is being
sought for a use incompatible with this Easement, DISTRICT may assert the
presumptions contained in California Code of Civil Procedure section 1240.680
and California Public Resources Code section 5542.5, or any successor statutes
then in effect, to protect DISTRICT’s interest in the Easement Area and to
preserve the agricultural and open space values thereof.  The terms of this
Easement shall terminate as to the portion of the Easement Area taken, but shall
remain in effect relative to all other portions of the Easement Area.

 

(b)           In the event that the Easement, in whole or in part, is terminated
by judicial termination and proceeds are awarded by the Court, any and all such
proceeds shall be distributed as follows.  Before any payments are made, GRANTOR
and DISTRICT shall be reimbursed for any expenses incurred in connection with
such action.   After reimbursement of all expenses incurred by GRANTOR and
DISTRICT,         % of the remainder of the proceeds shall be paid to
DEPARTMENT. After payment to DEPARTMENT, the remaining proceeds shall be divided
between GRANTOR and DISTRICT as agreed upon by them in writing or, in the
absence of such an agreement, as ordered by the court in the action awarding the
proceeds.

 

Exhibit H to MOA

Page 12 of 28

 

--------------------------------------------------------------------------------


 

18.          Easement to Bind Successors.  The agricultural and open space
conservation easement granted and the assignment of development rights provided
herein shall be a burden upon and shall continue as a restrictive covenant and
equitable servitude running in perpetuity with the Easement Area and shall bind
GRANTOR, its heirs, personal representatives, lessees, executors, successors,
including, but not limited to, purchasers at tax sales, assigns and all persons
claiming under them.  The Parties intend that this Easement shall benefit and
burden, as the case may be, their respective successors, assigns, heirs,
executors, administrators, agents, employees, and all other persons claiming by
or through them pursuant to the common and statutory law of the State of
California.  Further, the Parties agree and intend that this Easement creates an
easement encompassed within the meaning of the phrase “easements constituting
servitudes upon or burdens to the property”, as that phrase is used in
California Revenue & Taxation Code section 3712(d), or any successor statute
then in effect, such that a purchaser at a tax sale will take title to the
Easement Area subject to this Easement.

 

19.          Subsequent Transfers.  GRANTOR agrees that a clear reference to
this Easement will be made in any subsequent deed or other legal instrument by
means of which any interest in the Easement Area, including, but not limited to,
a leasehold interest, is conveyed and that GRANTOR will attach a copy of this
Easement to any such instrument. GRANTOR further agrees to give written notice
to DISTRICT of the conveyance of any interest in the Easement Area at least ten
(10) days prior to the date of such conveyance.  These obligations of GRANTOR
shall not be construed as a waiver or relinquishment by DISTRICT of the rights
created in favor of DISTRICT by Paragraph 18 of this Easement.  The failure of
GRANTOR to perform any act required by this Paragraph 19 shall not impair the
validity of this Easement or limit its enforceability in any way.

 

20.          Warranty of Ownership.  GRANTOR warrants that it is the owner in
fee simple of the Easement Area, and that on the date it executed this Easement
the Easement Area is not subject to any deeds of trust other than the deeds of
trust identified in Exhibit “D,” attached hereto and incorporated herein by this
reference, whose trust deed beneficiaries have therein consented to this
Easement, agreed to subordinate their respective interests in the Easement Area
to this Easement, and covenanted that any sale made under the provisions of the
respective deeds of trust shall be subject to this Easement.

 

21.          Notices.  Except as otherwise expressly provided herein, any
notice, demand, request, approval, disapproval, or other communication that
either Party desires or is required to give to the other shall be in writing and
either served personally or sent by first class mail, postage prepaid, private
courier or delivery service, or telecopy addressed as follows:

 

To GRANTOR:

 

Tribal Chairperson

Dry Creek Rancheria Band of Pomo Indians

190 Foss Creek Circle, Suite A

Healdsburg, CA 95548

Telephone: (707) 473-2106

Telecopier:                                         

 

Exhibit H to MOA

Page 13 of 28

 

--------------------------------------------------------------------------------


 

With a copy simultaneously delivered to:

 

Jerome L. Levine

Holland & Knight, LLP

633 W. 5th Street, Suite 2100

Los Angeles, CA 90071

Telephone: (213) 896-2565

Telecopier: (213) 896-2450

 

To DISTRICT:

General Manager

Sonoma County Agricultural Preservation and Open Space District

747 Mendocino Avenue

Santa Rosa, CA 95401

Telephone: (707) 565-7360

Telecopier: (707) 565-7370

 

With copy simultaneously delivered to:

 

County Counsel

575 Administration Dr.

Santa Rosa, CA 95403

Telephone:  (707) 565-2421

Telecopier:  (707) 565-2624

 

To DEPARTMENT:

 

Any notices required by this Easement to be sent to the DEPARTMENT shall be in
writing and shall be personally delivered or sent by first class mail, at the
following address, unless a Party has been notified by the DEPARTMENT of a
change of address.

 

Director

Department of Conservation

801 K Street, MS 18-01

Sacramento, CA 95814

Attn:  Williamson Act Program

 

or to such other address as either Party from time to time shall designate by
written notice to the other.  Notice, if mailed, shall be deemed given upon the
day following the date shown on the postmark of the envelope in which such
notice is mailed or, in the event there is no such date shown, then the day
following the date of mailing shown on the Party’s written declaration of
mailing, which declaration shall have been executed by a an officer or employee
of the Party.  In all other instances, notice shall be deemed given at the time
of actual delivery.  Changes may be made in the names and addressees of the
persons to whom notices, demands, requests, approvals, disapprovals, or other
communications are to be given by giving notice pursuant to this Paragraph 21.

 

Exhibit H to MOA

Page 14 of 28

 

--------------------------------------------------------------------------------


 

22.          Amendment.  If circumstances arise under which an amendment or
modification of this Easement would be appropriate, GRANTOR and DISTRICT shall
be free to jointly amend this Easement, provided that any amendment (a) shall be
consistent with the purpose of this Easement, (b) shall ensure protection of the
agricultural and open space values of the Easement Area, (c) shall not affect
the Easement’s perpetual duration and (d) shall maintain the term set forth in
Paragraph 11 of this Easement requiring that a minimum of 20 acres of the
Easement Area be set aside for agricultural conservation.  Any such amendment
shall be in writing, executed by GRANTOR and DISTRICT, and recorded in the
Office of the Sonoma County Recorder.  A copy of such amendment shall be
provided to the DEPARTMENT for approval, which approval shall not be
unreasonably withheld.

 

23.          No Forfeiture.  Nothing contained in this Easement shall result in
a forfeiture or reversion of GRANTOR’s title in any respect.

 

24.          Termination of Rights and Obligations.  A Party’s rights and
obligations under this Easement shall terminate upon transfer of the Party’s
interest in the Easement Area, except that liability for acts or omissions
occurring prior to transfer shall survive transfer.

 

25.          Third Party Beneficiary.  GRANTOR and DISTRICT agree that COUNTY
shall be a third party beneficiary of this Easement within the meaning of Civil
Code section 1559 or any successor statute then in effect, and that COUNTY shall
have all rights attendant thereto.  Such rights shall include, but not be
limited to, the right, but not the obligation, to enforce the terms of this
Easement.  Should COUNTY elect to exercise its right to enforce the terms of
this Easement, it shall be entitled to recover from GRANTOR any costs and
expenses it incurs in so doing.

 

26.          Limited Waiver of Sovereign Immunity.

 

(a)           GRANTOR and DISTRICT each expressly covenant and agree that,
subject to the procedural provisions of this Easement, they may each sue and be
sued to resolve any controversy arising from this Easement or to enforce or
interpret the terms and conditions of this Easement.  GRANTOR further hereby
agrees to a limited waiver of sovereign immunity, in accordance with its
Memorandum of Agreement with the COUNTY entered into in March, 2008, in
connection with any claims arising from this Easement and for the enforcement of
any arbitration award, or judgment to enforce such an award resulting from any
claims arising from this Easement only.  The Parties further consent to the
jurisdiction of an arbitrator and/or specified court under this Easement
including the consent to be sued and bound by a lawful order or judgment, to the
extent provided for herein.

 

(b)           With respect to any action arising out of the Easement, GRANTOR
and DISTRICT expressly consent to the jurisdiction of an arbitrator selected
pursuant to this Easement, to the Sonoma County Superior Court and all related
appellate courts, and, if that court is without jurisdiction, to the United
States District Court for the Northern District of California, and specifically
agree to a limited waiver of sovereign immunity for those purposes only.  The
Parties specifically agree that the above referenced courts shall have
jurisdiction to

 

Exhibit H to MOA

Page 15 of 28

 

--------------------------------------------------------------------------------


 

enter judgments enforcing rights and remedies provided for in this Easement.  No
Party to this Easement shall contest jurisdiction or venue of the
above-referenced courts, for disputes or claims arising out of this Easement. 
Neither GRANTOR nor DISTRICT shall plead or invoke the doctrine of exhaustion of
Tribal or other administrative remedies or the defenses of immunity or failure
to name indispensable party for disputes or claims arising out of this Easement.

 

(c)           In the event that DEPARTMENT takes any action to enforce the
provisions of this Easement pursuant to Paragraph 3(e), all covenants,
agreements and waivers set forth in this Paragraph 26 shall apply to such action
and may be invoked and enforced by DEPARTMENT

 

27.          Enforceable Restriction.  This Easement and each and every term
contained herein is intended for the benefit of the public and constitutes an
enforceable restriction pursuant to the provisions of Article XIII, section 8 of
the California Constitution, California Public Resources Code section 5540, and
California Revenue and Taxation Code section 420 et seq., or any successor
constitutional provisions or statutes then in effect.

 

28.          Applicable Law and Forum.  This Easement shall be construed and
interpreted according to the substantive law of California, excluding the law of
conflicts.  Any action to enforce the provisions of this Easement or for the
breach thereof shall be brought and tried as provided for in Paragraphs 16 and
26

 

29.          Pronoun Number and Gender.  Wherever used herein, unless the
provision or context otherwise requires, the singular number shall include the
plural and the plural the singular, and the masculine gender shall include the
feminine and neuter.

 

30.          GRANTOR and DISTRICT.  Wherever used herein, the terms GRANTOR and
DISTRICT, and any pronouns used in place thereof, shall mean and include the
above-named GRANTOR and its heirs, devisees, personal representatives, lessees,
executors, successors, and assigns, including any persons claiming under them,
and the above-named DISTRICT and its agents, officers, employees, successors and
assigns, respectively.

 

31.          DISTRICT’s General Manager.  Wherever used herein, the term
DISTRICT’s General Manager, and any pronoun used in place thereof, shall mean
and include the General Manager of DISTRICT and duly authorized representatives.

 

32.          Director of DEPARTMENT.  Wherever used herein, the term Director of
DEPARTMENT, and any pronoun used in place thereof, shall mean and include the
Director of DEPARTMENT and duly authorized representatives.

 

33.          Fees and Charges.  DISTRICT shall have the right to establish and
impose reasonable fees and charges on GRANTOR for inspections, approvals, and
other services performed by DISTRICT pursuant to this Easement.

 

34.          Entire Agreement.  This instrument sets forth the entire agreement
of the Parties with respect to the Easement and supersedes all prior
discussions, negotiations, and understandings relating to the Easement, all of
which are merged herein.  No alteration or variation of this instrument shall be
valid or binding unless contained in a written amendment

 

Exhibit H to MOA

Page 16 of 28

 

--------------------------------------------------------------------------------


 

prepared, executed and recorded in accordance with Paragraph 22.

 

35.          Authorization.  GRANTOR and DISTRICT each represent and warrant
that each has performed all acts precedent to adoption of this Easement,
including but not limited to matters of procedure and notice and each has the
full power and authority to execute this Easement and perform its obligations in
accordance with the above terms and conditions, and that the representative
executing this Easement on behalf of each Party is duly authorized to so execute
and deliver the Easement.

 

36.          Estoppel Certificates.  DISTRICT shall at any time during the
existence of this Easement, upon not less than thirty (30) days prior written
notice from GRANTOR, execute and deliver to GRANTOR a statement in writing
certifying that this Easement is unmodified and in full force and effect (or, if
modified, stating the nature of such modification) and acknowledging that there
is not, to DISTRICT’s knowledge, any default by GRANTOR hereunder, or, if
DISTRICT alleges a default by GRANTOR, specifying such default.  DISTRICT’s
obligation to deliver the statement of certification is conditioned on GRANTOR
reimbursing DISTRICT for all costs and expenses reasonably and necessarily
incurred in its preparation as determined by DISTRICT’s General Manager.

 

37.          Execution.  GRANTOR shall execute this Easement, cause the same to
be acknowledged, and deliver said executed and acknowledged instrument to
DISTRICT in such form as to permit its acceptance by DISTRICT and recordation in
the Office of the Sonoma County Recorder.

 

38.          No Liens, Encumbrances, or Conveyances.  GRANTOR warrants that
after it has executed this Easement, it will not record any lien, encumbrance,
or otherwise convey any right, title, or interest in and to the Easement Area
until such time as this Easement has been accepted and recorded by DISTRICT.

 

39.          Effective Date.  This Easement shall be effective as of the date of
its acceptance by DISTRICT pursuant to California Public Resources Code sections
5500, et seq.

 

40.          Captions.  The captions in this Easement have been included solely
for convenience of reference.  They are not a part of this Easement and shall
have no effect upon its construction or interpretation.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Easement as set forth
below.

 

 

GRANTOR:

 

Alexander Valley Ventures, LLC

 

 

Dated:

 

 

By:

 

 

 

 

 

 

Exhibit H to MOA

Page 17 of 28

 

--------------------------------------------------------------------------------


 

 

DISTRICT:

 

SONOMA COUNTY AGRICULTURAL

 

PRESERVATION AND OPEN SPACE

 

DISTRICT

 

 

Dated:

 

 

By:

 

 

President, Board of Directors

 

 

ATTEST:

 

 

 

 

 

By:

 

 

 

BOB DEIS,

 

ex-officio Clerk of the Board of Directors

 

 

 

 

 

NOTE: ACKNOWLEDGMENTS MUST BE ATTACHED FOR ALL SIGNATORIES.

 

 

 

 

 

APPROVED AS TO SUBSTANCE:

 

 

Dated:

 

 

By:

 

 

 

 

General Manager

 

 

 

 

 

APPROVED AS TO FORM:

 

 

 

 

Dated:

 

 

By:

 

 

 

 

 

Deputy County Counsel

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

By:

 

 

 

 

 

Jerome L. Levine, Counsel

 

 

 

 

For Alexander Valley Ventures, LLC

 

Exhibit H to MOA

Page 18 of 28

 

--------------------------------------------------------------------------------


 

EXHIBIT

 

 

 

CONSENT AND SUBORDINATION OF LIEN HOLDER

(BENEFICIARY)

 

____________, a __________, beneficiary under that certain Deed of Trust
recorded on _________, as Document No. ____________, Official Records of Sonoma
County, affecting the title to the real property described in Exhibit “B” of
this Easement, hereby consents to this Easement, agrees to subordinate the lien
of said Deed of Trust to this Easement, and covenants that any sale made under
the provisions of said Deed of Trust shall be subject to this Easement.

 

 

Dated:

 

 

By:

 

 

 

NOTE:  ACKNOWLEDGMENTS MUST BE ATTACHED FOR ALL SIGNATURES.

 

Exhibit H to MOA

Page 19 of 28

 

--------------------------------------------------------------------------------


 

EXHIBIT

 

 

 

CONSENT AND SUBORDINATION OF LIEN HOLDER

(ASSIGNEE BENEFICIARY)

 

____________, a ______________, assignee beneficiary (Document No. _____,
Official Records of Sonoma County) under that certain Deed of Trust recorded on
____________, as Document No._____, Official Records of Sonoma County, affecting
the title to the real property described in Exhibit “B” of this Easement, hereby
consents to this Easement, agrees to subordinate the lien of said Deed of Trust
to this Easement, and covenants that any sale made under the provisions of said
Deed of Trust shall be subject to this Easement.

 

 

Dated:

 

 

By:

 

 

 

NOTE:  ACKNOWLEDGMENTS MUST BE ATTACHED FOR ALL SIGNATURES.

 

Exhibit H to MOA

Page 20 of 28

 

--------------------------------------------------------------------------------


 

Exhibit C

Use of the Easement Area

 

Use of the Easement Area shall be confined to activities and uses that are
consistent with the purpose of this Easement.  Any activity or use of the
Easement Area that is inconsistent with the purpose of this Easement is
prohibited.  Without limiting the generality of the foregoing, the activities
and uses set forth below are expressly permitted, restricted or prohibited on
the Easement Area as follows:

 

1.             Agricultural Use.  GRANTOR reserves the right to engage in
agricultural uses of the Easement Area, as defined below, in accordance with
sound, generally accepted agricultural and soil conservation practices, so long
as such use is undertaken in a manner consistent with the purpose of this
Easement.

 

1.1.          Livestock for the Production of Food and Fiber.  GRANTOR may
breed, raise, pasture, and graze livestock of every nature and description for
the production of food and fiber, but in no event shall commercial feedlots be
permitted on the Easement Area.  For purposes of this Easement, “commercial
feedlot” is defined as a permanently constructed confined area or facility which
is used and maintained for purposes of engaging in the business of feeding
livestock and which is not grazed or cropped annually.  For purposes of this
Easement, a “commercial feedlot” shall not include the establishment, use or
maintenance of corrals, holding pens or pastures.  Nothing in this Easement
shall prevent GRANTOR from confining livestock for discretionary seasonal
feeding or from leasing grazing rights for livestock owned by others.

 

1.2.          Bees.  GRANTOR may breed and raise bees.

 

1.3.          Crops.  GRANTOR may plant, raise, and harvest agricultural,
aquacultural, horticultural, and forestry crops and products of every nature and
description.

 

1.4.          Sale of Harvested Crops and Products.  GRANTOR may store and sell,
including direct retail sale to the public, agricultural crops and products
grown, harvested and produced primarily on the Property.

 

1.5.          Use of Agrichemicals.  In connection with permitted agricultural
uses, GRANTOR reserves the right to use government approved agrichemicals,
including but not limited to, fertilizers and biocides, in those amounts and
with that frequency of application necessary to accomplish reasonable
agricultural purposes within federal, state and local government regulations and
guidelines.

 

1.6.          Removal of Non-Native Plant Species and Animal Control.  In
connection with permitted uses, GRANTOR reserves the right to remove non-native
plant species and to control predatory and problem animals by the use of
selective control techniques consistent with the policies of the Sonoma County
Agricultural Commissioner.

 

Exhibit H to MOA

Page 21 of 28

 

--------------------------------------------------------------------------------


 

2.             Commercial and Industrial Uses.  Other than the agricultural use
set forth in Paragraph 1 of this Exhibit C, commercial or industrial use of or
activity on the Easement Area is prohibited, except as follows:

 

2.1.          Mitigation Banking.  GRANTOR reserves the right to and to permit
others to create, operate and maintain a wetlands and/or species mitigation
bank.  In connection with such permitted use, GRANTOR may develop, restore,
enhance, and maintain wetlands and other natural habitats.

 

3.             Structures and Improvements.  No residences, buildings or other
structural improvements, shall be placed, constructed or reconstructed on the
Easement Area except as provided in this Paragraph 3.

 

3.1.          Roads.  Construction of new roads and the reconstruction or
expansion of existing roads in the Easement Area shall be subject to the
DISTRICT’s prior written approval.  Roads shall be restricted to those roads
directly required for uses and activities permitted herein.  Road construction,
expansion or reconstruction shall be undertaken in a manner consistent with the
purpose, terms and conditions of this Easement.  Roads shall be constructed and
maintained so as to minimize erosion and sedimentation and ensure proper
drainage, utilizing Best Management Practices as recommended by the U.S. Natural
Resources Conservation Service or other similar or successor entity.

 

3.2.          Fences.  Construction of new fences is restricted to fencing
necessary for furthering the purpose of this Easement.  Such fencing must be the
minimum necessary for such uses.   In the event of destruction or deterioration
of any fences, whether existing at the date hereof or constructed subsequently
pursuant to the provisions of this Easement, GRANTOR may replace such fencing
with a fence of similar size (i.e., no greater in height or length), function,
capacity and location, without prior notice to or approval by DISTRICT,
provided, it meets the terms of this Paragraph.  All fencing, whether new or
replacement, shall be placed in a manner that:  (i) is consistent with the
purpose of this Easement, including the preservation of the agricultural and
open space values of the Easement Area; (ii) does not impede wildlife movement
except in cases where necessary to protect the permitted uses described in this
Easement; and (iii) complies with the DISTRICT’s standards for fences on
conservation lands.  In the event any fence, or portion thereof, becomes
unnecessary for the uses described in this Paragraph, GRANTOR shall remove such
fencing from the Easement Area.

 

3.3.          Maintenance, Repair and Replacement of Existing Structures and
Improvements.  All structures and improvements existing at the date hereof or
constructed subsequently in accordance with the provisions of this Easement, may
be maintained, repaired or replaced at the same location, with a structure or

 

Exhibit H to MOA

Page 22 of 28

 

--------------------------------------------------------------------------------


 

improvement of the same size, character and function,  without notice to or
approval of DISTRICT.

 

3.4.          Agricultural Structures and Improvements.  Subject to the prior
written approval of DISTRICT, GRANTOR may place or construct, structures and
improvements reasonably necessary for permitted agricultural uses, including,
but not limited to, barns, farm worker housing, and corrals, provided that all
such structures and improvements shall be sited and designed, to the maximum
extent practicable, so as not to negatively impact the aesthetics of the
Easement Area.

 

3.5.          Mitigation Bank Structures and Improvements.  After written notice
to DISTRICT in accordance with this Easement, including Paragraph 7 of this
Exhibit C, GRANTOR may place or construct structures and improvements reasonably
necessary for creation, operation and maintenance of permitted wetland and
species conservation mitigation banks, provided that all such structures and
improvements shall be sited and designed to the extent practicable, so as not to
negatively impact the aesthetics of the Easement Area.

 

3.6.          Utilities.   GRANTOR may construct, place and maintain underground
utilities, including, but not limited to, electric power, septic or sewer,
stormwater, communication lines, and water delivery systems necessary for
permitted uses of the Property.

 

3.7.          Signs.  No signs shall be placed on the Easement Area except such
informational and cautionary signs necessary to ensure its protection consistent
with the purpose of this Easement.

 

3.8.          Improvements shall not refer to trees, vines, or other living
improvements planted nor to irrigation improvements which are undertaken in
connection with permitted uses and in a manner consistent with the purpose of
this Easement, all of which may be made without prior notice to or approval by
DISTRICT.

 

4.             Water Resources.  GRANTOR shall retain and reserve all ground
water, and all appropriative, prescriptive, contractual or other water rights
appurtenant to the Property at the time this Easement becomes effective.
Draining, filling, dredging, diking, damming or other alteration, development or
manipulation of watercourses, springs and wetlands on the Easement Area is
prohibited, except as necessary to preserve farmland and as provided in
Paragraphs 2.1 and 7 of this Exhibit C for the development, restoration,
enhancement and maintenance of wetlands and other natural habitats.

 

5.             Existing and Subsequent Easements.

 

5.1.          Use of existing easements of record granted prior to this Easement
may continue.

 

5.2.          Existing easements of record may be amended and new temporary or
permanent easements granted only with prior written approval of DISTRICT and
only if

 

Exhibit H to MOA

Page 23 of 28

 

--------------------------------------------------------------------------------


 

such amendment or easement is consistent with the terms and purpose of this
Easement.  In no case shall any amendment to any existing easement or any new
temporary or permanent easement be granted that might in any way diminish or
impair the agricultural productive capacity or open space character of the
Property.  Notwithstanding the foregoing,  GRANTOR may, with DISTRICT approval,
grant subsequent conservation easements or use restrictions designed for natural
resource preservation or enhancement on the Property provided that such
easements or use restrictions do not restrict agricultural husbandry practices
on the 20 acre portion dedicated to agricultural conservation as set forth in
Paragraph 11, or otherwise interfere with any of the terms of this Easement as
determined by DISTRICT.  DISTRICT and DEPARTMENT find and agree that the grant
of easement(s) to create a mitigation bank as set forth in Paragraph 11 of this
Easement and Paragraphs 2.1 and 7 of this Exhibit C is consistent with the
purpose of this Easement and does not interfere with any of the terms this
Easement.  “Husbandry practices” means agricultural activities, such as those
specified in section 3482.5(e) of the California Civil Code, conducted or
maintained for commercial purposes in a manner consistent with proper and
accepted customs and standards, as established and followed by similar
agricultural operations in the same locality.

 

5.3.          DISTRICT’S written approval under this Paragraph 5 shall be
obtained at least thirty (30) days in advance of executing any proposed
amendment to an existing easement, new easement or use restriction on the
Property, and such subsequent amendments, easements and use restrictions shall
make reference to this Easement and be subordinate to this Easement.  DISTRICT’s
approval shall not be unreasonably withheld and shall be based upon a finding
that such new or modified easements are consistent with the provisions of this
Paragraph 5.

 

5.4.          The DISTRICT shall notify the DEPARTMENT immediately upon receipt
of request by the GRANTOR to grant a subsequent easement, easement amendment,
interest in land, or use restriction on the Property.  The DISTRICT shall
promptly notify the DEPARTMENT in the event that it approves the grant of any
subsequent easement, easement amendment, interest in land, or use restriction on
the Property

 

5.5.          It is the duty of GRANTOR to prevent the use of the Easement Area
by third parties which may result in the creation of prescriptive rights.

 

6.             Recreational Use.  GRANTOR reserves the right to use the Easement
Area for private non-commercial recreational, social and or educational purposes
provided that no significant surface alteration, significant impact to natural
or agricultural resources, or other development of the land occurs in connection
with such use. Such uses may include, but are not limited to,
non-commercial/private hiking, trails, horseback riding, fishing, and nature
study and other such uses similar in nature and intensity.

 

Exhibit H to MOA

Page 24 of 28

 

--------------------------------------------------------------------------------


 

7.             Natural Resource Management.

 

7.1.          General Natural Resource Conservation Activities.  GRANTOR
reserves the right to undertake natural resource conservation and restoration
activities including, but not limited to, bank and soil stabilization, practices
to reduce erosion, enhancement of plant and wildlife habitat; and activities
which promote biodiversity in accordance with sound, generally accepted
practices and all applicable laws, ordinances and regulations.

 

7.2.          Wetland and Species Conservation Mitigation Banks.  GRANTOR
further reserves the right to develop, restore, enhance and maintain wetlands
and other natural habitats on the Easement Area to provide protection or
preservation of native vegetation and wildlife and for use as a mitigation bank,
provided that such development, restoration, enhancement and maintenance of
wetland or other habitat is undertaken in accordance with sound, generally
accepted practices and all applicable laws, ordinances and regulations.  GRANTOR
shall provide DISTRICT with written notice of GRANTOR’s intention to undertake
development, restoration or enhancement of wetland or other habitat on the
Easement Area no less than forty-five (45) days prior to commencement.  The
written notice shall include grading and development plans, management
agreements and a full description of the nature, scope and location of all
proposed work.  GRANTOR reserves the right to receive consideration in
connection with the sale of mitigation credits.  No part of any such
consideration shall be payable to DISTRICT and DISTRICT shall not claim to have
any financial interest in said mitigation bank.

 

8.             Fire Management.  GRANTOR reserves the right to undertake fire
management plans for the purpose of fire control and/or natural resource
management.  Such methods may include prescriptive burning, limited brush
removal, and limited grazing of the Easement Area.  DISTRICT shall receive prior
notification of such plans which shall be acceptable to the California
Department of Forestry and Fire Protection and appropriate local fire protection
agencies.

 

9.             Motorized Vehicles.  Motorized vehicles shall not be used off
roads, except in an emergency, or directly in connection with permitted
agriculture, conservation or wildlife management activities, and then only in a
manner consistent with the terms and purpose of this Easement.

 

10.           Soil Degradation.  Any use or activity that causes soil
degradation, loss of productivity, or erosion, or contributes to the pollution
of any surface or sub-surface waters is prohibited with the exception of what is
considered to be consistent with sound generally accepted farm practices or what
is the minimum necessary to construct the structures and improvements expressly
permitted in this Easement.

 

Exhibit H to MOA

Page 25 of 28

 

--------------------------------------------------------------------------------


 

11.           Mineral Exploration.  The exploration for, or development and
extraction of, geothermal resources, minerals and hydrocarbons by any surface or
sub-surface mining or any other method is prohibited.

 

12.           Storage/Dumping.  The dumping, release, burning, permanent
storage, or other disposal of wastes, refuse, debris, motorized vehicles or
hazardous substances is prohibited.

 

13.           Surface Alteration or Excavation. The significant alteration of
the surface of the land, including, but not limited to, the excavation or
removal of soil, sand, gravel, rock, or sod, is prohibited except (a) grading
necessary in connection with the development, restoration, enhancement or
maintenance of wetland or other habitat in accordance with Paragraph 11 of the
Easement and Paragraphs 2.1 and 7 of this Exhibit C, or (b) removal of soil,
sand, gravel or rock as may be reasonably required for the repair of the roads
and levees on the Easement Area.  GRANTOR shall give notice of such surface
alteration or excavation to DISTRICT.

 

14.           Tree Removal.  The harvesting, cutting, removal, or destruction of
any native trees is prohibited, provided, however, that GRANTOR reserves the
right to cut or remove trees as reasonably necessary (a) to control insects and
disease, (b) to prevent personal injury and property damage, (c) to allow
construction or repair of structures and improvements expressly permitted under
this Easement, and (d) the minimum necessary for the purpose of natural resource
management, fire management or agricultural or mitigation bank activities
expressly permitted under this Easement.

 

Exhibit H to MOA

Page 26 of 28

 

--------------------------------------------------------------------------------


 

EXHIBIT “D”

 

AGREED UPON LIST OF ARBITRATORS

 

1.

Hon. Raul A. Ramirez (Ret.)
ADR Services
50 Fremont Street, Suite 2110
San Francisco, CA 94105
Telephone: (415) 772-0900
Fax: (415) 772-0960
E-mail: Not Available

5.

Hon. Charles A. Legge (Ret.)
JAMS
2 Embarcadero Center, Suite 1500
San Francisco, CA 94111
Telephone: (415) 982-5267
Fax: (415) 982-5287
E-mail: Not Available

 

 

 

 

2.

Hon. Fern M. Smith (Ret.)
JAMS
2 Embarcadero Center, Suite 1500
San Francisco, CA 94111
Telephone: (415) 982-5267
Fax: (415) 982-5287
E-mail: Not Available

6.

Hon. Eugene F. Lynch (Ret.)
JAMS
2 Embarcadero Center, Suite 1500
San Francisco, CA 94111
Telephone: (415) 982-5267
Fax: (415) 982-5287
E-mail: Not Available

 

 

 

 

3.

Frederick S. Wyle
3 Embarcadero Center, 7th Fl.
San Francisco, CA 94111
Telephone: (415) 788-0781
Fax: (408) 788-3410
E-mail: Not Available

7.

Hon. Edward Panelli
JAMS
160 West Santa Clara Street, Suite 1150
San Jose, CA 95113
Telephone: (408) 288-2240
Fax: (408) 288-2240
E-mail: Not Available

 

 

 

 

4.

Palmer B. Madden
ADR Services
3000 Danville Blvd., Suite 543
Alamo, CA 94507
Telephone: (925) 838-8593
Fax: (925) 831-209    
E-mail: pbm@netvista.net

 

 

 

The above list may be modified or supplemented by mutual written agreement of
the Parties.  The Parties shall contact the arbitrators to determine their
availability to conduct arbitration consistent with the timelines and procedures
set forth in Paragraph 16 of this Easement.

 

Exhibit H to MOA

Page 27 of 28

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Easement Area Description

 

Exhibit H to MOA

Page 28 of 28

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

 

 

[g89531mg09i001.jpg]

DRY CREEK RANCHERIA
BAND OF POMO INDIANS

 

RESOLUTION OF DRY CREEK BOARD OF DIRECTORS APPROVING

DEVELOPMENT RESTRICTIONS ON PROPERTY AND PROHIBITING GAMING
ACTIVITIES ON THE PETALUMA PROPERTY

 

RESOLUTION No. [08-month-day-PETALUMA-00  [

 

WHEREAS, the Dry Creek Rancheria Band of Pomo Indians (“Tribe”) is a federally
recognized Indian tribe organized under Articles of Association adopted on
September 13, 1972, approved by the Deputy Assistant Secretary of the Interior
on April 16, 1973, and amended effective September 22, 1979 (“Articles”), by
virtue of the powers inherent in tribal sovereignty and those delegated by the
United States of America; and

 

WHEREAS, pursuant to Article IV of the Articles, all powers and responsibilities
of the Tribe are vested in the Tribal Council, which may delegate powers to the
Tribal Board of Directors (“Board”); and

 

WHEREAS, pursuant to Article VII of the Articles, the Board shall take such
actions as are necessary to carry into effect the ordinances, resolutions, or
other directions of the Tribal Council and represent the community in all
negotiations with local, state, and federal governments; and

 

WHEREAS, the Tribe has filed a gaming application with the Secretary of the
Interior to take into trust for the Tribe’s benefit an approximately 277 acre
parcel of land south of the City of Petaluma owned in fee by the Tribe and
commonly known as the “Petaluma Property;” and

 

WHEREAS, pursuant to a Memorandum of Agreement (“MOA”) approved in concept and
material terms by the Tribal Council and, pursuant to a delegation by the Tribal
Council to the Board in accordance with the Tribe’s Articles of Association, the
Board has finalized the MOA, which includes certain commitments to create a
permanent conservation easement and preclude gaming activities on the Petaluma
Property for at least an eight (8) year period; and

 

NOW, THEREFORE, BE IT RESOLVED, that the Dry Creek Board of Directors hereby
approves the conservation easement on the Petaluma Property and, consistent with
the terms of the MOA and, in accordance with the Articles and the delegation to
it by the Tribal Council, directs the Tribal Chairman to take all steps
necessary to implement the conservation easement, and to execute all documents
necessary to carry out this provision of the MOA; and

 

BE IT FURTHER RESOLVED, that the Dry Creek Board of Directors, in accordance
with the Articles and the delegation to it by the Tribal Council, hereby agrees,
pursuant to the MOA, that Gaming Activities shall not be conducted on the
Petaluma Property for at least an eight (8) year period and shall permanently
forgo Gaming Activities on the Petaluma Property if the conditions contained in
Section 13.3 of the MOA are satisfied; and

 

Exhibit I to MOA

Page 1 of 2

 

--------------------------------------------------------------------------------


 

BE IT FURTHER RESOLVED, that the Dry Creek Board of Directors shall notify the
Bureau of Indian Affairs of the agreed upon use restrictions on the Petaluma
Property and its withdrawal and/or suspension of its current gaming application
which action it hereby takes in accordance with its delegation from the Tribal
Council and the terms of the MOA.

 

CERTIFICATION

 

The undersigned, being the Secretary-Treasurer of the Dry Creek Rancheria Band
of Pomo Indians, a federally recognized Indian tribe (“Tribe”), and acting
pursuant to subsection C of Article XI of the Tribe’s Articles of Association,
hereby attests to the enactment of the foregoing Board Resolution, which was
presented at a duly held meeting of the Dry Creek Tribal Board of Directors on
___________, 2008 with a quorum present, and approved by a vote of _______
“for,”_______“against,” and ________ “abstentions,” and that such Resolution has
not been rescinded or amended in any way.

 

 

 

 

 

 

 

Harvey Hopkins

 

 

Date

 

 

Chairman

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Margie Rojes

 

 

 

 

 

Secretary/Treasurer

 

 

Date

 

 

 

Resolution No. 08-xx-xx-Dugan-003

 

Exhibit I to MOA

Page 2 of 2

 

--------------------------------------------------------------------------------


 

EXHIBIT J
AGREED UPON LIST OF ARBITRATORS

 

 

1.

Hon. Raul A. Ramirez (Ret.)
ADR Services
50 Fremont Street, Suite 2110 San
Francisco, CA 94105 Telephone: (415)
772-0900 Fax:(415)772-0960
E-mail: Not Available

5.

Hon. Charles A. Legge (Ret.)
JAMS
2 Embarcadero Center, Suite 1500
San Francisco, CA 94111
Telephone: (415)982-5267 Fax:
(415)982-5287

E-mail: Not Available

 

 

 

 

2.

Hon. Fern M. Smith (Ret.)
JAMS
2 Embarcadero Center, Suite 1500
San Francisco, CA 94111
Telephone: (415)982-5267
Fax: (415)982-5287
E-mail: Not Available

6.

Hon. Eugene F. Lynch (Ret.)
JAMS
2 Embarcadero Center, Suite 1500
San Francisco, CA 94111
Telephone: (415)982-5267 Fax:
(415)982-5287
E-mail: Not Available

 

 

 

 

3.

Frederick S. Wyle
3 Embarcadero Center, 7l Fl.
San Francisco, CA 94111
Telephone: (415)788-0781
Fax: (408)788-3410
E-mail: Not Available

7.

Hon. Edward Panelli
JAMS
60 West Santa Clara Street, Suite 1150
San Jose, CA 95113
Telephone: (408) 288-2240
Fax: (408) 288-2240
E-mail: Not Available

 

 

 

 

4.

Palmer B. Madden
ADR Services

3000 Danville Blvd., Suite 543 Alamo, CA
94507 Telephone: (925) 838-8593 Fax:
(925)831-209  

E-mail: pbm@netvista.net

 

 

 

The above list may be modified or supplemented by mutual written agreement of
the Parties.  The Parties shall contact the arbitrators to determine their
availability to conduct an arbitration consistent with the timelines and
procedures set forth in the Agreement at Section 20.

 

Exhibit J to MOA

Page 1 of 1

 

--------------------------------------------------------------------------------


 

 

 

[g89531mg09i001.jpg]

DRY CREEK RANCHERIA BAND
OF POMO INDIANS

 

RESOLUTION OF DRY CREEK BOARD OF DIRECTORS APPROVING
MEMORANDUM OF AGREEMENT WITH THE COUNTY OF SONOMA INCLUDING
A WAIVER OF SOVEREIGN IMMUNITY

 

RESOLUTION No. [08-month-day-MOA-OOl]

 

WHEREAS, the Dry Creek Rancheria Band of Pomo Indians (“Tribe”) is a federally
recognized Indian tribe organized under Articles of Association adopted on
September 13, 1972, approved by the Deputy Assistant Secretary of the Interior
on April 16, 1973, and amended effective September 22, 1979 (“Articles”), by
virtue of the powers inherent in tribal sovereignty and those delegated by the
United States of America; and

 

WHEREAS, pursuant to Article IV of the Articles, all powers and responsibilities
of the Tribe are vested in the Tribal Council, which may delegate powers to the
Tribal Board of Directors (“Board”); and

 

WHEREAS, pursuant to Article VII of the Articles, the Board shall take such
actions as are necessary to carry into effect the ordinances, resolutions, or
other directions of the Tribal Council and represent the Tribal community in all
negotiations with local, state, and federal governments; and

 

WHEREAS, on September 15, 2007, at a duly held meeting of the Tribal Council,
with a quorum present, the Tribal Council adopted Resolution No. 07-09-15
approving the concept and terms of a draft Memorandum of Agreement (“MOA”)
between the Tribe and the County of Sonoma which was presented at said meeting,
and, pursuant to Article VII of the Articles, delegated to the Board the
authority to finalize the documentation of the MOA terms and to execute the
final MOA upon substantially identical terms, which included a limited waiver of
sovereign immunity of the Tribe in enforcing the MOA including the Performance
and Payment Bond; and

 

WHEREAS, pursuant to the powers and duties delegated to it under Tribal Council
Resolution, including No. 07-09-15, the Board has engaged in discussions and
negotiations with the County of Sonoma and has now reached final agreement on
said MOA; and

 

WHEREAS, the agreement reached with the County of Sonoma, as contained in the
negotiated MOA are consistent with the terms and concepts of the draft MOA
presented to the Tribal Council at its September 15, 2007 meeting and approved
by the Tribal Council; and

 

WHEREAS, it is now the intent and desire of the Tribal Council and Board: (i) to
execute and deliver the MOA, and to perform its obligations; (ii) to adopt the
applicable law, waivers of sovereign immunity and other consents set forth
therein for the sole and exclusive purpose of providing a mechanism for the
establishment of the validity, legality and enforceability of the MOU in
accordance with its terms; and (iii) to declare and confirm the legality,
validity and enforceability and binding nature of the MOA in accordance with its
terms at such time as it is fully executed; and

 

Exhibit K to MOA

Page 1 of 3

 

--------------------------------------------------------------------------------


 

WHEREAS, the MOA negotiated by the Tribe with the County of Sonoma (“County”),
includes numerous benefits for the Tribe, as well as a dispute resolution
provision for the binding arbitration of certain disputes between the Tribe and
the County in accordance with the MOA terms;

 

NOW, THEREFORE, BE IT RESOLVED, that the Dry Creek Board of Directors exercises
its delegated authority to approve and hereby does approve the Memorandum of
Agreement, which is attached hereto as Exhibit A, and is incorporated herein by
this reference, between the Dry Creek Rancheria Band of Pomo Indians and the
County of Sonoma and authorizes the Tribal Chairman to execute and deliver said
MOA to the County, and to take such other steps as may be necessary to finalize
such agreement and carry out its terms; and

 

BE IT FURTHER RESOLVED that the Tribe, through the Board acting through its
delegated powers, hereby expressly approves and authorizes the limited waiver of
the sovereign immunity of the Dry Creek Rancheria Band of Pomo Indians to the
full extent provided for in the MOA and the Performance and Payment Bond and the
incorporation of applicable and choice of law and judicial forums, as set forth
therein; and

 

BE IT FURTHER RESOLVED that the Tribe, through the Board acting through its
delegated powers, hereby expressly approves and authorizes binding arbitration
as a mechanism to resolve disputes and insure the enforceability of the
agreement as specified in the MOA and the enforcement of arbitration awards in
court, as provided in the MOA; and

 

BE IT FURTHER RESOLVED that the Tribe, through the Board acting through its
delegated powers, approves the form of the MOA. The Chairperson is hereby
authorized, empowered and directed to execute and deliver the MOA on behalf of
the Tribe, and to execute and deliver such other instruments, agreements and
certifications as may be contemplated by the MOA or as may be required to
implement the terms of the MOA or give effect to the transactions therein
contemplated, and to take such other actions as may hereafter be necessary and
appropriate to carry out the obligations of the Tribe thereunder; and

 

BE IT FURTHER RESOLVED that the Tribe, through the Board hereby declares that
upon due execution of the MOA by the Tribal Board of Directors and the Board of
Supervisors, it shall be and become a legal and valid obligation of the Tribe,
enforceable in accordance with its terms. Except as expressly set forth in or
expressly contemplated by the MOA, no physical delivery, filing or other act
need be performed to validate the interests of the parties thereunder; and

 

BE IT FURTHER RESOLVED that the Tribe, through the Board hereby determines that
no laws, ordinances, resolutions or other actions of the Tribe, Tribal Council,
Board, or any of the agencies or instrumentalities of the Tribe, either written
or established by custom or tradition, prohibit the Board from approving the
execution or delivery of the MOA or undertaking any of the foregoing approved
action; and

 

BE IT FURTHER RESOLVED, that the Board shall not pass or adopt any resolutions
or approve or allow any other action of the Tribe, or any of its officers,
employees, agents, subdivisions, agencies or instrumentalities, or any nature
that shall impair the contractual rights of any party under the MOA or the
obligations of the Tribe under the MOA; and

 

Resolution No. 08-xx-xx-MOA-OOl

 

Exhibit K to MOA

Page 2 of 3

 

--------------------------------------------------------------------------------


 

BE IT FURTHER RESOLVED, that this Resolution shall become effective as of the
date and time of its passage and approval by the Board.

 

CERTIFICATION

 

The undersigned, being the Secretary-Treasurer of the Dry Creek Rancheria Band
of Pomo Indians, a federally recognized Indian tribe (“Tribe”), and acting
pursuant to subsection C of Article XI of the Tribe’s Articles of Association,
hereby attests to the enactment of the foregoing Board Resolution, which was
presented at a duly held meeting of the Dry Creek Board of Directors held on
   , 2008, with a quorum present, and approved by a vote of _______ “for,”
_______ “against,” and ________ “abstentions,” and that such Resolution has not
been rescinded or amended in any way.

 

 

 

 

 

 

 

Harvey Hopkins

 

 

Date

 

 

Chairman

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Margie Rojes

 

 

 

 

 

Secretary/Treasurer

 

 

Date

 

 

 

Exhibit K to MOA

Page 3 of 3

 

--------------------------------------------------------------------------------


 

EXHIBIT L

 

 

Resolution No.

 

 

 

 

Sonoma County Administration Center

 

Santa Rosa, CA 95403

 

 

 

Date:

 

 

RESOLUTION OF THE BOARD OF SUPERVISORS OF THE COUNTY OF SONOMA APPROVING THE
MEMORANDUM OF AGREEMENT BETWEEN THE COUNTY OF SONOMA AND THE DRY CREEK RANCHERIA
BAND OF POMO INDIANS

 

WHEREAS, the County of Sonoma (herein referred to as “County”) has worked on a
government to government basis with the Dry Creek Rancheria Band of Pomo Indians
(herein referred to as “Tribe”) to establish a mutually agreeable process to
identify and mitigate off-Reservation environmental impacts of Tribal
development projects; and

 

WHEREAS, the Tribe desires to operate Tribal development projects in a manner
that benefits the Tribe, its members, and the community as a whole, and the
County recognizes the mutual benefit that can be derived if those goals are
achieved; and

 

WHEREAS, proposed and future Tribal development projects are not County projects
and are not subject to discretionary approval of the County and, absent an
agreement, the County has limited opportunity to influence mitigation measures
or seek compensation on behalf of its citizens for adverse environmental impacts
caused by such projects; and

 

WHEREAS, given the scope of Tribal development projects, the limited County
jurisdiction over such projects, and the inability to always precisely measure
such off-reservation environmental impacts, enforceable mitigation commitments
are critical to minimize the off-reservation impacts of Tribal projects; and

 

WHEREAS, the County has been involved in a number of legal disputes against the
Tribe including: In the Matter of the Protest of Bill Cogbill et al. to transfer
an Alcohol License to the River Rock Casino; County of Sonoma v. Bureau of
Indian Affairs; and In the Matter of the Sonoma County Fire Chief’s Application
for an Inspection Warrant and the parties wish to settle those disputes, as well
as disagreements over appropriate mitigation regarding Tribal development
projects, through a Memorandum of Agreement (hereinafter referred to as
“Agreement”); and

 

WHEREAS, the proposed Agreement with the Tribe reflects a good faith effort to
resolve these disputes and to address the impacts of the River Rock Casino
(“Casino”) and the future tribal development project described in the Dry Creek
Rancheria Economic Development Master Plan Environmental Study dated
January 2008, including payment of mitigation fees to the County during the
remaining years of the Tribe’s gaming Compact with the State and, for a period
beyond the

 

Exhibit L to MOA

Page 1 of 2

 

--------------------------------------------------------------------------------


 

Agreement term with respect to the hotel project, to off-set impacts on public
services as well as implementation of specific mitigation measures to reduce
off-reservation impacts; and

 

WHEREAS, the proposed Agreement provides a CEQA type environmental review
process for future identified Tribal development projects, including for
commercial non-gaming development, and creates a binding process for resolving
disputes over appropriate mitigation of off-reservation environmental impacts;
and

 

WHEREAS, the proposed Agreement places important restrictions on the operations
of any alcohol license the Tribe may obtain from the ABC for the Existing
Casino; and

 

WHEREAS, the proposed Agreement provides for the construction of an emergency
access road to allow emergency vehicles to access the Casino in an emergency;
and

 

WHEREAS, as part of the Agreement the Tribe has agreed to stay its application
to conduct gaming on its Petaluma property for at least eight years and to place
90 acres of that property into a perpetual open space easement; and

 

WHEREAS, the proposed Agreement is an important step in furthering a government
to government relationship and building trust, mutual respect and cooperation to
benefit both the Tribe and the County;

 

NOW, THEREFORE, BE IT RESOLVED, that the Board of Supervisors approves the
Agreement between the County of Sonoma and the Dry Creek Rancheria Band of Pomo
Indians and that the Chair of the Board of Supervisors is fully authorized, on
behalf of the County, to execute the Agreement, including any minor amendments
thereto approved by County Counsel, and to execute any other instruments or
writings as may be required to implement the terms of the Agreement; and

 

BE IT FURTHER RESOLVED, that the Board of Supervisors specifically approves the
dispute resolution process identified in the Agreement which includes binding
arbitration and consents to enforcement of such awards as described in the
Agreement.

 

SUPERVISORS:

 

Kerns ______ Reilly ______ Brown ______ Kelley ______ Smith ______

 

Ayes: ______ Noes: ______ Abstain: ______ Absent: ______ 

 

SO ORDERED.

 

Exhibit L to MOA

Page 2 of 2

 

--------------------------------------------------------------------------------